Case 1:19-cv-09439-PKC Document 250-1 Filed 07/01/20 Page 1 of 130




                Exhibit A
     Case 1:19-cv-09439-PKC Document 250-1 Filed 07/01/20 Page 2 of 130



UNITED STATES
UNITED        DISTRICT COURT
       STATES DISTRICT COURT
SOUTHERN  DISTRICT OF
SOUTHERN DISTRICT  OF NEW
                      NEW YORK
                          YORK
------------------------------------x      x
SECURITIES AND EXCHANGE
SECURITIES AND                COMMISSION, ::
               EXCHANGE COMMISSION,
                                          :: 19
                                             19 Civ.
                                                Civ. 9439 (PKC)
                                                     9439 (PKC)
                          Plaintiff,
                          Plaintiff,       :
                                          :: ECF
                                             ECF Case
                                                  Case
                -against-
                -against-                  :
                                          :: Electronically
                                             Electronically Filed
                                                            Filed
TELEGRAM   GROUP  INC. and  TON
TELEGRAM GROUP INC. and TON ISSUER ISSUER  :
INC,
INC,                                       :
                                           :
                          Defendants.
                          Defendants.      :
------------------------------------x      x

                   DEFENDANTS’ RESPONSE
                   DEFENDANTS'   RESPONSE TO
                                          TO PLAINTIFF’S
                                              PLAINTIFF'S
                    LOCAL 56.1
                    LOCAL 56.1 STATEMENT
                               STATEMENT IN  SUPPORT OF
                                          IN SUPPORT OF
                    ITS MOTION FOR
                    ITS MOTION      SUMMARY JUDGMENT
                                FOR SUMMARY   JUDGMENT


                                              SKADDEN,     ARPS, SLATE,
                                              SKADDEN, ARPS,      SLATE,
                                               MEAGHER &
                                               MEAGHER       & FLOM
                                                               FLOM LLP
                                                                      LLP
                                              George A.
                                              George  A. Zimmerman
                                                         Zimmerman
                                              Scott D. Musoff
                                              Scott D. Musoff
                                              Christopher P.
                                              Christopher P. Malloy
                                                             Malloy
                                              Alexander C.
                                              Alexander  C. Drylewski
                                                            Drylewski
                                              Four Times
                                              Four  Times Square
                                                          Square
                                              New York,
                                              New   York, New
                                                          New York
                                                               York 10036
                                                                    10036
                                              Phone: (212)
                                              Phone:  (212) 735-3000
                                                            735-3000

                                             Attorneys for
                                             Attorneys  for Defendants
                                                            Defendants
        Case 1:19-cv-09439-PKC Document 250-1 Filed 07/01/20 Page 3 of 130



                                                        Table of Contents
                                                        Table of Contents
                                                                                                                                          Page
                                                                                                                                          Page

I.
I.      Telegram Messenger ............................................................................................................1
        Telegram Messenger                                                                                                             1

II.
II.     The TON
        The     Offering ...............................................................................................................4
            TON Offering                                                                                                                4

III.
III.    The Offering Documents
        The Offering Documents ...................................................................................................11
                                                                                                                                  11

IV.
W.      Telegram Marketed the
        Telegram Marketed the Investment to Sophisticated
                              Investment to               and Reputable
                                            Sophisticated and Reputable Investors
                                                                        Investors .................34
                                                                                                   34

V.
V.      The
        The Success
            Success ofof Telegram’s     Messenger Platform
                         Telegram's Messenger              Platform and   and thethe Strength
                                                                                      Strength of    of Its
                                                                                                         Its Team
                                                                                                              Team Led  Led
        Investors to  View  TON    as  a  Good      Investment        Opportunity,
        Investors to View TON as a Good Investment Opportunity, Likely to Generate          Likely     to  Generate
        Returns for
        Returns for their
                     their Firms
                           Firms .......................................................................................................37
                                                                                                                                        37

        A.
        A.         Investors’ Discussions with
                   Investors' Discussions with Telegram
                                               Telegram and
                                                        and Requests
                                                            Requests for
                                                                     for Information
                                                                         Information ...................37
                                                                                                        37

        B.
        B.         Sworn Declarations Submitted
                   Sworn Declarations           by Eight
                                      Submitted by Eight Initial Purchasers ...................................39
                                                         Initial Purchasers                                    39

        C.
        C.         The Investors’
                   The Investors' Internal
                                  Internal Investment Analyses ........................................................50
                                           Investment Analyses                                                         50

VI.
VI.     Telegram    Told Investors
        Telegram Told        Investors the   the Second
                                                  Second Round Round Offering
                                                                           Offering Was   Was Completed
                                                                                                  Completed in          March
                                                                                                                    in March
        2018....................................................................................................................................56
        2018                                                                                                                                    56

VII.
VII.    Telegram Viewed Grams
        Telegram Viewed Grams as
                              as Securities, and Referred
                                 Securities, and Referred to
                                                          to Them
                                                             Them as
                                                                  as Such
                                                                     Such ...........................59
                                                                                                     59

VIII.
VIII.   Telegram   Began Discussions
        Telegram Began   Discussions with
                                       with aa Number
                                                  Number of     of Digital
                                                                    Digital Asset
                                                                                Asset Trading           Platforms
                                                                                          Trading Platforms
        Starting in January
        Starting in         2018 and
                    January 2018 and Continued
                                      Continued These             Discussions Right
                                                        These Discussions             Right Up  Up Until
                                                                                                      Until thethe
        Filing of
        Filing of the
                  the SEC’s
                      SEC's Lawsuit
                            Lawsuit ...............................................................................................62
                                                                                                                                   62

IX.
IX.     As Investors
        As Investors Sought
                     Sought Liquidity,  Grams Began
                             Liquidity, Grams   Began Trading
                                                      Trading in the Secondary
                                                              in the   Secondary Market  Market
        Immediately  after the
        Immediately after  the First
                               First Round
                                     Round of
                                           of the
                                              the Offering
                                                  Offering Closed
                                                           Closed ................................................67
                                                                                                                  67

        A.
        A.         Hyman Makes
                   Hyman  Makes Repeated
                                 Repeated Inquiries             Regarding Secondary
                                                Inquiries Regarding              Secondary Trading Trading and   and
                   “Grey Market"
                   "Grey Market” .......................................................................................................67
                                                                                                                                        67

        B.
        B.         Investors
                   Investors Look
                             Look toto Buy
                                        Buy and and Sell      Grams, and
                                                       Sell Grams,         and Telegram
                                                                                 Telegram Is         Aware of
                                                                                                  Is Aware       of Much
                                                                                                                     Much
                   of these
                   of these Efforts
                            Efforts .......................................................................................................68
                                                                                                                                           68

        C.
        C.         Liquid
                   Liquid Lists Grams on
                          Lists Grams on Its
                                         Its Exchange, and Tells
                                             Exchange, and Tells Telegram Beforehand .................72
                                                                 Telegram Beforehand                  72

        D.
        D.         Other Exchanges
                   Other           Follow Liquid
                         Exchanges Follow Liquid and
                                                 and List Grams ..................................................79
                                                     List Grams                                                   79

        E.
        E.         Other Resales
                   Other Resales .........................................................................................................82
                                                                                                                                          82

X.
X.      Telegram Has Made
        Telegram Has Made Efforts  to List
                           Efforts to List Grams and to
                                           Grams and  to Develop
                                                         Develop the
                                                                 the TON
                                                                     TON Blockchain
                                                                         Blockchain
        and Ecosystem
        and           with the
            Ecosystem with the Help
                               Help of
                                    of Its Current and
                                       Its Current and Former
                                                       Former Business
                                                              Business Associates
                                                                       Associates .................84
                                                                                                   84

        A.
        A.         Blackmoon .............................................................................................................87
                   Blackmoon                                                                                                              87

                                                                      ii
         Case 1:19-cv-09439-PKC Document 250-1 Filed 07/01/20 Page 4 of 130



          B.
          B.         Gram Vault
                     Gram Vault.............................................................................................................91
                                                                                                                                            91

          C.
          C.         TON Ventures and
                     TON Ventures and TON
                                      TON Labs
                                          Labs ...............................................................................94
                                                                                                                              94

XI.
XI.       Telegram Paid Promoters
          Telegram Paid Promoters to
                                  to Find
                                     Find Other
                                          Other Investors
                                                Investors ..........................................................102
                                                                                                                    102

XII.
XII.      Investors' Expectation
          Investors’             of Profit
                     Expectation of Profit from
                                           from the
                                                the TON
                                                    TON Investment Was Reasonable
                                                        Investment Was Reasonable .................106
                                                                                                   106

XIII.
XIII.     Telegram Has Not
          Telegram Has Not Provided
                           Provided Investors with Financial
                                    Investors with Financial and
                                                             and Other
                                                                 Other Information
                                                                       Information ................109
                                                                                                   109

XIV. TON's
XIV. TON’s Validation
           Validation Function
                      Function .............................................................................................111
                                                                                                                            111

XV.
XV.       Grams Will
          Grams Will Be
                     Be Securities at Launch
                        Securities at Launch ................................................................................117
                                                                                                                             117

XVI. Other
XVI. Other ................................................................................................................................123
                                                                                                                                           123




                                                                     ii
                                                                     ii
        Case 1:19-cv-09439-PKC Document 250-1 Filed 07/01/20 Page 5 of 130



          Pursuant to
          Pursuant to Rule
                      Rule 56 of the
                           56 of the Federal
                                     Federal Rules
                                             Rules of
                                                   of Civil
                                                      Civil Procedure,
                                                            Procedure, Rule
                                                                       Rule 56.1 of the
                                                                            56.1 of the Local Rules
                                                                                        Local Rules

of the
of the United
       United States District Court
              States District Court for
                                    for the
                                        the Southern and Eastern
                                            Southern and         Districts of
                                                         Eastern Districts of New
                                                                              New York,
                                                                                  York, and
                                                                                        and

Section 4.G. of
Section 4.G. of this
                this Court's
                     Court’s Individual
                             Individual Practices,
                                        Practices, Defendants
                                                   Defendants Telegram Group Inc.
                                                              Telegram Group      (“Telegram”)
                                                                             Inc. ("Telegram")

and TON
and TON Issuer
        Issuer Inc (“TON Issuer”
               Inc ("TON         and collectively
                         Issuer" and              with Telegram,
                                     collectively with Telegram, "Defendants"),
                                                                 “Defendants”), submit
                                                                                submit this
                                                                                       this

response to
response to Plaintiff's
            Plaintiff’s Local
                        Local 56.1
                              56.1 Statement in Support
                                   Statement in         of Its
                                                Support of     Motion for
                                                           Its Motion for Summary Judgment.'1
                                                                          Summary Judgment.


I.
I.        TELEGRAM MESSENGER
          TELEGRAM MESSENGER

                   1.
                   1.        Telegram Messenger2 is
                             Telegram Messenger2 is aa social
                                                       social media
                                                              media application
                                                                    application that
                                                                                that allows
                                                                                     allows its users to
                                                                                            its users to

communicate with
communicate with each
                 each other,
                      other, and
                             and to
                                 to view
                                    view contents
                                         contents of
                                                  of certain
                                                     certain websites
                                                             websites privately
                                                                      privately without
                                                                                without running
                                                                                        running

the risk
the      of being
    risk of being surveilled.
                  surveilled. (PX12,
                              (PX12, Durov
                                     Durov Tr.
                                           Tr. at 41:9-25.)3
                                               at 41:9-25.)3

Response to
Response      to No.
                 No. 1:
                     1:        Undisputed for
                               Undisputed   for purposes
                                                 purposes ofof Plaintiff’s motion but
                                                               Plaintiff's motion       subject to
                                                                                    but subject  to
clarification. Telegram
clarification.    Telegram Messenger      is aa social
                               Messenger is     social media
                                                       media application
                                                              application that
                                                                            that supports
                                                                                 supports "a“a wide
                                                                                               wide
range
range ofof uses   cases.” PX12
            uses cases."          at 41:13-14.
                            PX12 at               Among other
                                     41:13-14. Among      other users,  Telegram Messenger
                                                                 users, Telegram    Messenger allows
                                                                                                allows
users  to communicate
users to   communicate privately
                             privately and in groups,
                                       and in  groups, conduct     voice over
                                                         conduct voice   over IP
                                                                               IP ("VOIP")
                                                                                  (“VOIP”) calls,
                                                                                             calls, host
                                                                                                    host
large communities
large communities and         publish broadcasts,
                         and publish                 create applications
                                      broadcasts, create                   called "bots,"
                                                            applications called   “bots,” create
                                                                                           create polls,
                                                                                                  polls,
share videos
share  videos andand access
                      access certain
                              certain websites
                                      websites andand news  in aa private
                                                       news in             way without
                                                                  private way   without the
                                                                                         the risk of
                                                                                             risk of
surveillance. Id
surveillance.     Id. at
                      at 41:14-24.
                          41:14-24. Further,    the cited
                                     Further, the   cited information
                                                          information isis irrelevant
                                                                           irrelevant to
                                                                                      to Plaintiff’s
                                                                                          Plaintiff's
claims in
claims   in this
             this action.
                  action.

                    2.
                    2.       Pavel Durov
                             Pavel Durov ("Durov"),
                                         (“Durov”), Telegram’s CEO, thinks
                                                    Telegram's CEO, thinks of
                                                                           of "Messenger"
                                                                              “Messenger” as
                                                                                          as

synonymous with
synonymous with "Telegram."
                “Telegram.” (Id.
                            (Id. at
                                 at 35:14-37:16.)
                                    35:14-37:16.)



11 Citations
   Citations to
             to "Ex."
                “Ex.” refer   to the
                       refer to  the exhibits  attached to
                                     exhibits attached   to the
                                                            the Declarations
                                                                Declarations in in Opposition
                                                                                   Opposition to
                                                                                               to Plaintiff's
                                                                                                  Plaintiff’s Motion
                                                                                                              Motion for
                                                                                                                      for
 Summary    Judgment, submitted
 Summary Judgment,       submitted concurrently
                                      concurrently herewith.
                                                    herewith. Exhibits
                                                                Exhibits attached
                                                                           attached to
                                                                                     to the
                                                                                         the Declaration
                                                                                             Declaration of
                                                                                                          of Alexander
                                                                                                             Alexander C.
                                                                                                                        C.
 Drylewski ("Drylewski
Drylewski    (“Drylewski Declaration")
                            Declaration”) (ECF
                                             (ECF No.
                                                    No. 73),
                                                        73), submitted
                                                              submitted in   support of
                                                                          in support  of Defendants'
                                                                                          Defendants’ Motion
                                                                                                        Motion for
                                                                                                               for Summary
                                                                                                                    Summary
 Judgment, are
Judgment,    are cited herein as
                 cited herein   as "Drylewski
                                    “Drylewski Ex."
                                                 Ex.” Exhibits
                                                       Exhibits attached
                                                                  attached to
                                                                            to the
                                                                               the Declaration
                                                                                    Declaration of
                                                                                                 of Christopher
                                                                                                     Christopher P. Malloy,
                                                                                                                 P. Malloy,
 submitted in
submitted   in opposition
               opposition to to Plaintiff's
                                Plaintiff’s Motion
                                            Motion for
                                                     for Summary     Judgment, are
                                                         Summary Judgment,        are cited
                                                                                      cited herein  as "Malloy
                                                                                            herein as  “Malloy Ex."
                                                                                                               Ex.”
 “Undisputed” means
"Undisputed"     means that
                         that facts  are not
                               facts are     disputed for
                                         not disputed  for purposes
                                                           purposes of of the
                                                                          the Plaintiff's
                                                                              Plaintiff’s Motion
                                                                                           Motion for
                                                                                                   for Summary   Judgment.
                                                                                                       Summary Judgment.
 Defendants reserve
Defendants    reserve all
                       all rights
                           rights to
                                   to dispute
                                      dispute any
                                              any such
                                                   such facts  at trial.
                                                         facts at trial.
2
2
 Capitalized terms not
 Capitalized terms not defined herein have
                       defined herein have the
                                           the meanings
                                               meanings ascribed
                                                        ascribed to
                                                                 to them
                                                                    them in the Parties'
                                                                         in the Parties’ Joint
                                                                                         Joint Stipulation of
                                                                                               Stipulation of
Undisputed Facts
Undisputed Facts (ECF
                 (ECF No.
                       No. 72).
                            72).
3 Exhibits
  Exhibits to
           to the
              the Parties'
                  Parties’ Stipulation of Undisputed
                           Stipulation of Undisputed Facts
                                                      Facts are
                                                            are designated
                                                                designated herein
                                                                           herein as
                                                                                   as "JX"
                                                                                      “JX” followed   by the
                                                                                            followed by  the exhibit
                                                                                                             exhibit
number (e.g.,
number  (e.g., JX1).
               JX1). Exhibits
                      Exhibits to
                               to Plaintiff's
                                  Plaintiff’s Rule
                                              Rule 56.1
                                                   56.1 Statement are attached
                                                        Statement are attached to
                                                                               to the
                                                                                  the Declaration
                                                                                       Declaration of
                                                                                                   of Ladan
                                                                                                       Ladan F.
                                                                                                             F. Stewart
                                                                                                                Stewart
(“Stewart Declaration")
("Stewart  Declaration”) (ECF.
                          (ECF. No.
                                 No. 81)
                                     81) and
                                          and are
                                              are designated herein as
                                                  designated herein as "PX"
                                                                       “PX” followed
                                                                             followed byby the
                                                                                           the exhibit
                                                                                               exhibit number
                                                                                                       number (e.g.,
                                                                                                               (e.g.,
PX1).
PX1).
      Case 1:19-cv-09439-PKC Document 250-1 Filed 07/01/20 Page 6 of 130



Response to
Response   to No.
              No. 2:
                  2:        Disputed. Pavel
                            Disputed.         Durov ("Pavel")
                                        Pavel Durov   (“Pavel”) testified
                                                                 testified he  “use[s]” the
                                                                           he "use[s]"  the name
                                                                                            name
“Telegram” "in
"Telegram"    “in the
                  the same
                      same way
                             way aa consumer
                                    consumer would
                                               would use   this name,
                                                       use this         and they
                                                                name, and    they would
                                                                                  would mainly
                                                                                         mainly
refer to the
refer to the messaging
             messaging application.”
                          application." PX12
                                          PX12 at  37:4-16. Further,
                                                at 37:4-16.             the cited
                                                             Further, the   cited information
                                                                                  information is
                                                                                              is
irrelevant to
irrelevant  to Plaintiff’s
               Plaintiff's claims
                           claims in this action.
                                  in this action.

               3.
               3.      From 2013
                       From 2013 up
                                 up until
                                    until the
                                          the time
                                              time of
                                                   of the
                                                      the Telegram Open Network
                                                          Telegram Open Network ("TON")
                                                                                (“TON”)

offering (the
offering (the "Offering"),
              “Offering”), Durov
                           Durov funded
                                 funded Messenger
                                        Messenger exclusively with his
                                                  exclusively with his personal
                                                                       personal savings
                                                                                savings

resulting from
resulting from the
               the sale
                   sale of
                        of his
                           his social
                               social media
                                      media network
                                            network "VKontakte"
                                                    “VKontakte” or
                                                                or "VK."
                                                                   “VK.” (Id.
                                                                         (Id. at
                                                                              at 47:20-48:16.)
                                                                                 47:20-48:16.)

Response to
Response    to No.
               No. 3:
                   3:       Undisputed for
                            Undisputed for purposes of Plaintiff’s
                                           purposes of Plaintiff's motion
                                                                   motion but irrelevant to
                                                                          but irrelevant to
Plaintiff’s  claims in
Plaintiff's claims     this action.
                    in this action.

               4.
               4.      Through 2017,
                       Through 2017, Telegram’s employees were
                                     Telegram's employees were principally
                                                               principally focused
                                                                           focused on
                                                                                   on

developing the
developing the Messenger
               Messenger application.
                         application. Today, the same
                                      Today, the same team
                                                      team does work for
                                                           does work for both
                                                                         both Telegram
                                                                              Telegram

Messenger and
Messenger and the
              the TON
                  TON blockchain.
                      blockchain. (Id.
                                  (Id. at
                                       at 32:24-34:6.)
                                          32:24-34:6.)

Response to
Response   to No.
              No. 4:
                  4:        Undisputed for
                            Undisputed    for purposes  of Plaintiff’s
                                              purposes of  Plaintiff's motion
                                                                       motion but subject to
                                                                              but subject to
clarification. Pavel
clarification.        testified that
                Pavel testified that aa "core
                                        “core team"
                                              team” of
                                                     of "about
                                                        “about 25-30
                                                                25-30 [Telegram]
                                                                       [Telegram] employees”
                                                                                   employees"
write programming
write  programming codecode for  Telegram Messenger
                             for Telegram   Messenger and    the TON
                                                         and the TON Blockchain,
                                                                        Blockchain, and  that
                                                                                    and that
efforts began
efforts        in Summary
        began in  Summary 20172017 to
                                    to develop
                                       develop the
                                                the TON
                                                    TON project.
                                                          project. PX12   at 32:15-34:6;
                                                                     PX12 at 32:15-34:6; Malloy
                                                                                          Malloy
Ex. 1 at
Ex. 1  at 65:3-9.
          65:3-9.

               5.
               5.      In 2017,
                       In 2017, Telegram had approximately
                                Telegram had approximately 180
                                                           180 million
                                                               million monthly
                                                                       monthly active
                                                                               active users,
                                                                                      users,

whereas today
whereas today it has approximately
              it has approximately 300
                                   300 million
                                       million active
                                               active users.
                                                      users. (Id.
                                                             (Id. at
                                                                  at 43:6-20.)
                                                                     43:6-20.)

Response to
Response    to No.
               No. 5:
                   5:       Undisputed for
                            Undisputed for purposes of Plaintiff’s
                                           purposes of Plaintiff's motion
                                                                   motion but irrelevant to
                                                                          but irrelevant to
Plaintiff’s  claims in
Plaintiff's claims     this action.
                    in this action.

               6.
               6.      Telegram has
                       Telegram has full
                                    full control
                                         control over
                                                 over the
                                                      the servers
                                                          servers for
                                                                  for Telegram
                                                                      Telegram Messenger.
                                                                               Messenger. (Id. at
                                                                                          (Id. at

43:22-44:6.)
43:22-44:6.)

Response to
Response    to No.
               No. 6:
                   6:       Undisputed for
                            Undisputed for purposes of Plaintiff’s
                                           purposes of Plaintiff's motion
                                                                   motion but irrelevant to
                                                                          but irrelevant to
Plaintiff’s  claims in
Plaintiff's claims     this action.
                    in this action.

               7.
               7.      Telegram also
                       Telegram also pays
                                     pays for
                                          for expenses
                                              expenses relating
                                                       relating to
                                                                to renting
                                                                   renting space
                                                                           space to
                                                                                 to host
                                                                                    host the
                                                                                         the

servers and
servers and networking
            networking equipment
                       equipment it uses for
                                 it uses     Messenger. (Id.
                                         for Messenger. (Id. at
                                                             at 282:24-283:15.)
                                                                282:24-283:15.)

Response to
Response    to No.
               No. 7:
                   7:       Undisputed for
                            Undisputed for purposes of Plaintiff’s
                                           purposes of Plaintiff's motion
                                                                   motion but
                                                                          but irrelevant to
                                                                              irrelevant to
Plaintiff’s  claims in
Plaintiff's claims     this action.
                    in this action.


                                                 2
                                                 2
       Case 1:19-cv-09439-PKC Document 250-1 Filed 07/01/20 Page 7 of 130



                8.
                8.      Telegram believes
                        Telegram believes that
                                          that the
                                               the size
                                                   size and
                                                        and public
                                                            public perception
                                                                   perception of
                                                                              of its
                                                                                 its brand
                                                                                     brand could
                                                                                           could

affect the
affect the perception
           perception of
                      of TON, such that
                         TON, such that if
                                        if there
                                           there are
                                                 are many
                                                     many users
                                                          users who
                                                                who are
                                                                    are happy
                                                                        happy with
                                                                              with Telegram,
                                                                                   Telegram,

they would
they would likely be interested
           likely be interested to
                                to see
                                   see if
                                       if they
                                          they can
                                               can find
                                                   find aa project
                                                           project developed by the
                                                                   developed by the same
                                                                                    same team.
                                                                                         team. (Id.
                                                                                               (Id.

at 88:7-89:12;
at 88:7-89:12; 91:8-92:5.)
               91:8-92:5.)

Response to
Response    to No.
               No. 8:
                    8:       Undisputed for
                             Undisputed    for purposes  of Plaintiff’s
                                               purposes of  Plaintiff's motion
                                                                        motion but    irrelevant to
                                                                                 but irrelevant    to
Plaintiff’s  claims in
Plaintiff's claims      this action,
                     in this action, subject
                                     subject to
                                             to clarification.
                                                clarification. Pavel  testified that
                                                                Pavel testified  that if
                                                                                       if there
                                                                                          there are
                                                                                                are
many
many users
      users whowho are
                    are happy   with Telegram,
                         happy with               those users
                                      Telegram, those          would likely
                                                        users would   likely be  interested to
                                                                             be interested    to see
                                                                                                 see if
                                                                                                      if
they can
they can find
          find a  project developed
                a project  developed by    the same
                                       by the  same team,
                                                     team, "even
                                                            “even recognizing
                                                                  recognizing the the fact  that this
                                                                                      fact that  this
project will
project will not
               not be  supported by
                   be supported       the same
                                  by the  same team
                                                team post
                                                       post launch.”
                                                            launch." PX12
                                                                       PX12 at   88:7-89:12.
                                                                              at 88:7-89:12.

                9.
                9.      After the
                        After the launch
                                  launch of
                                         of TON,
                                            TON, Telegram will continue
                                                 Telegram will continue to
                                                                        to work
                                                                           work on
                                                                                on growing
                                                                                   growing

Messenger and
Messenger and its user base.
              its user base. (Id.
                             (Id. at
                                  at 267:2-12.)
                                     267:2-12.)

Response to
Response    to No.
               No. 9:
                   9:       Undisputed for
                            Undisputed for purposes of Plaintiff’s
                                           purposes of Plaintiff's motion
                                                                   motion but irrelevant to
                                                                          but irrelevant to
Plaintiff’s  claims in
Plaintiff's claims     this action.
                    in this action.

                10.
                10.     Telegram does
                        Telegram      not and
                                 does not and has
                                              has never
                                                  never charged
                                                        charged users
                                                                users for
                                                                      for either
                                                                          either downloading
                                                                                 downloading or
                                                                                             or

using its
using     Messenger application
      its Messenger application in any way.
                                in any way. (Id.
                                            (Id. at
                                                 at 47:9-18.)
                                                    47:9-18.)

Response to
Response    to No.
               No. 10:
                   10:      Undisputed for
                            Undisputed for purposes of Plaintiff’s
                                           purposes of Plaintiff's motion
                                                                   motion but irrelevant to
                                                                          but irrelevant to
Plaintiff’s  claims in
Plaintiff's claims     this action.
                    in this action.

                11.
                11.     Telegram has
                        Telegram has never
                                     never charged users aa fee
                                           charged users        for using
                                                            fee for using Messenger
                                                                          Messenger because
                                                                                    because it
                                                                                            it has
                                                                                               has

aa long term vision
   long term vision focused
                    focused on
                            on growth,
                               growth, and
                                       and believes
                                           believes it would not
                                                    it would not be
                                                                 be commercially
                                                                    commercially sensible
                                                                                 sensible to
                                                                                          to start
                                                                                             start

charging users.
charging users. (Id. at 54:15-55:3.)
                (Id. at 54:15-55:3.)

Response to
Response    to No.
               No. 11:
                   11:      Undisputed for
                            Undisputed for purposes of Plaintiff’s
                                           purposes of Plaintiff's motion
                                                                   motion but irrelevant to
                                                                          but irrelevant to
Plaintiff’s  claims in
Plaintiff's claims  in this
                       this action.
                            action.

                12.
                12.     From the
                        From the time
                                 time of
                                      of the
                                         the Offering,
                                             Offering, "way
                                                       “way over
                                                            over 90” percent of
                                                                 90" percent of Telegram’s
                                                                                Telegram's

expenses have
expenses have been
              been funded
                   funded from Offering funds.
                          from Offering        (Id. at
                                        funds. (Id. at 52:7-53:3.)
                                                       52:7-53:3.)

Response to
Response    to No.
               No. 12:
                    12:      Disputed as
                             Disputed  as inaccurate
                                          inaccurate and
                                                      and misleading.
                                                          misleading. Pavel’s     quoted response
                                                                         Pavel's quoted  response
relates to the
relates to the $218
                $218 million   of Private
                      million of  Private Placement   proceeds spent
                                          Placement proceeds   spent between     January 2018,
                                                                       between January    2018, and
                                                                                                and
January 2019
January   2019 inin developing
                    developing the
                                 the TON
                                     TON Blockchain
                                           Blockchain and   on Messenger
                                                       and on  Messenger itself.    Malloy Ex.
                                                                            itself. Malloy      4.
                                                                                            Ex. 4.
Pavel  testified that
Pavel testified   that "the
                       “the majority  of Telegram’s
                             majority of              expenses” for
                                         Telegram's expenses"        the period
                                                                 for the  period January
                                                                                  January 2018
                                                                                           2018 to
                                                                                                 to
January 2019
January   2019 are
                 are stated
                     stated in
                             in Exhibit 41. PX12
                                Exhibit 41.  PX12 at  52:7-53:3. Pavel
                                                   at 52:7-53:3.         explained that
                                                                  Pavel explained   that he
                                                                                         he also
                                                                                            also
used  personal accounts
used personal    accounts toto cover
                               cover certain
                                     certain other
                                             other expenses
                                                   expenses related   to Telegram,
                                                             related to  Telegram, such
                                                                                     such as
                                                                                          as rental
                                                                                             rental

                                                     33
      Case 1:19-cv-09439-PKC Document 250-1 Filed 07/01/20 Page 8 of 130



and travel
and travel costs
           costs for
                 for his team. Id.
                     his team.  Id. at
                                    at 52:16-24.
                                       52:16-24. Expenses
                                                  Expenses notnot covered
                                                                  covered by  personal accounts
                                                                          by personal   accounts
constituted "way
constituted “way over
                  over 90%"
                        90%” ofof Telegram's
                                  Telegram’s expenses    during that
                                               expenses during    that period.  Id. at
                                                                       period. Id   at 52:16-53:3.
                                                                                       52:16-53:3.
Further, the cited
Further, the cited information
                   information isis irrelevant to Plaintiff’s
                                    irrelevant to             claims in
                                                  Plaintiff's claims    this action.
                                                                     in this action.

                13.
                13.     Since the Offering,
                        Since the Offering, Telegram has not
                                            Telegram has not distinguished
                                                             distinguished between
                                                                           between the
                                                                                   the money
                                                                                       money

spent on
spent on Messenger
         Messenger and
                   and money
                       money spent
                             spent on
                                   on TON.
                                      TON. (Id.
                                           (Id. at
                                                at 62:16-63:10, 259:13-260:1.)
                                                   62:16-63:10, 259:13-260:1.)

Response to
Response   to No.
              No. 13:
                  13:       Undisputed for
                            Undisputed     for purposes  of Plaintiff’s
                                               purposes of               motion but
                                                            Plaintiff's motion        subject to
                                                                                  but subject to
clarification. Pavel
clarification.        testified "it
                Pavel testified “it was
                                    was not
                                         not entirely   possible” to
                                               entirely possible" to distinguish
                                                                      distinguish between
                                                                                   between funds
                                                                                            funds
spent on
spent  on developing
          developing TON
                       TON andand funds   spent on
                                   funds spent   on supporting
                                                     supporting Telegram
                                                                 Telegram Messenger.
                                                                              Messenger. PX12
                                                                                           PX12 at at
259:13-260:1. He
259:13-260:1.    He stated
                    stated that
                            that the
                                 the same
                                      same equipment
                                             equipment and    team members
                                                         and team   members were were employed
                                                                                      employed forfor
the same
the same purposes.
           purposes. IdId. Moreover,
                           Moreover, Telegram
                                        Telegram saw saw no
                                                         no reason
                                                            reason toto "add
                                                                        “add complexity
                                                                               complexity by
                                                                                           by
differentiating between
differentiating            those kinds
                 between those           of expenses.”
                                  kinds of               Id. Further,
                                             expenses." Id   Further, thethe cited
                                                                             cited information
                                                                                   information isis
irrelevant to
irrelevant  to Plaintiff’s
               Plaintiff's claims
                           claims in  this action.
                                   in this  action.

                14.
                14.     Since the Offering,
                        Since the Offering, all
                                            all of
                                                of Telegram’s coders have
                                                   Telegram's coders have been
                                                                          been involved in the
                                                                               involved in the

development of
development of TON as well
               TON as well as
                           as of
                              of Messenger.
                                 Messenger. (Id.
                                            (Id. at
                                                 at 69:8-20.)
                                                    69:8-20.)

Response to
Response   to No.
               No. 14:
                   14:      Disputed as
                            Disputed  as inaccurate
                                          inaccurate and
                                                      and misleading.
                                                           misleading. Pavel  testified that
                                                                        Pavel testified  that
Telegram’s "core
Telegram's    “core team"
                    team” ofof engineers
                               engineers have
                                           have been  involved in
                                                 been involved    the development
                                                               in the development of of the
                                                                                        the TON
                                                                                            TON
Blockchain as
Blockchain      well as
             as well as Messenger.
                         Messenger. PXPX 12 12 at
                                               at 69:8-20.
                                                  69:8-20. Further, the cited
                                                           Further, the cited information
                                                                              information is is
irrelevant to
irrelevant  to Plaintiff’s
               Plaintiff's claims
                           claims in this action.
                                  in this  action.

                15.
                15.     Because Telegram
                        Because          is aa private
                                Telegram is    private company,
                                                       company, Durov
                                                                Durov believes
                                                                      believes that
                                                                               that it
                                                                                    it would
                                                                                       would be
                                                                                             be

unusual for
unusual for Telegram to start
            Telegram to start publishing
                              publishing its
                                         its financial
                                             financial statements
                                                       statements and
                                                                  and he
                                                                      he does
                                                                         does not
                                                                              not believe
                                                                                  believe that
                                                                                          that such
                                                                                               such

statements are
statements are relevant.
               relevant. (Id.
                         (Id. at
                              at 359:14-22.)
                                 359:14-22.)

Response to
Response   to No.
              No. 15:
                   15:      Undisputed for
                            Undisputed  for purposes  of Plaintiff’s
                                            purposes of              motion but
                                                         Plaintiff's motion      subject to
                                                                             but subject to
clarification. Pavel
clarification.         explained that,
                Pavel explained  that, as
                                       as with
                                          with everything
                                               everything Telegram
                                                           Telegram does,
                                                                      does, this
                                                                            this aspect
                                                                                 aspect may
                                                                                        may be
                                                                                            be
reassessed
reassessed in  the future.
            in the  future. PX12
                            PX12 at  359:14-22.
                                  at 359:14-22.

II.
II.     THE TON
        THE TON OFFERING
                OFFERING

                16.
                16.     In 2017,
                        In 2017, Messenger
                                 Messenger needed
                                           needed funds
                                                  funds to
                                                        to keep buying more
                                                           keep buying more equipment and
                                                                            equipment and

continue funding
continue         its growth.
         funding its growth. (PX12
                             (PX12 Durov.
                                   Durov. Tr.
                                          Tr. at
                                              at 132:20-133:4,
                                                 132:20-133:4, 137:20-24.)
                                                               137:20-24.)

Response to
Response   to No.
              No. 16:
                  16:    Disputed as
                         Disputed   as incomplete
                                       incomplete and
                                                   and misleading.
                                                       misleading. Pavel   testified that
                                                                    Pavel testified   that
Telegram "needed
Telegram   “needed resources  to fund
                    resources to fund its  growth” and
                                       its growth"     that "has
                                                   and that  “has always
                                                                  always been   the case."
                                                                          been the   case.”
PX12
PX12 at   132:20-133:4. Further,
       at 132:20-133:4.           the cited
                        Further, the        information is
                                      cited information is irrelevant to Plaintiff’s
                                                           irrelevant to             claims in
                                                                         Plaintiff's claims in
this action.
this action.




                                                   4
                                                   4
       Case 1:19-cv-09439-PKC Document 250-1 Filed 07/01/20 Page 9 of 130



                 17.
                 17.     One of
                         One of Durov's
                                Durov’s friends
                                        friends and
                                                and eventual investors suggested
                                                    eventual investors suggested to
                                                                                 to Durov
                                                                                    Durov in
                                                                                          in

August of
August of 2017
          2017 that
               that he
                    he (the
                       (the friend)
                            friend) invest
                                    invest in Telegram and
                                           in Telegram and that
                                                           that Durov
                                                                Durov invest
                                                                      invest in the friend's
                                                                             in the friend’s

company, to
company, to which
            which Durov
                  Durov responded “at this
                        responded "at this point
                                           point Telegram needs cash
                                                 Telegram needs cash to
                                                                     to keep
                                                                        keep buying
                                                                             buying more
                                                                                    more

servers,” but
servers," but was
              was non-committal
                  non-committal on
                                on an
                                   an equity
                                      equity investment. (PX15 at
                                             investment. (PX15 at TLGRM-017-000000553.)
                                                                  TLGRM-017-000000553.)

Response to
Response    to No.
               No. 17:
                     17:       Disputed as
                               Disputed    as incomplete   and inaccurate.
                                              incomplete and    inaccurate. WhenWhen asked
                                                                                        asked whether
                                                                                                whether the
                                                                                                          the
statement that
statement    that "at
                   “at this
                        this point
                             point Telegram
                                    Telegram needs      cash to
                                                needs cash   to keep
                                                                keep buying
                                                                       buying more     servers,” Pavel
                                                                                more servers,"     Pavel
testified that
testified  that "[i]t
                 “[i]t is true that
                       is true that Telegram
                                     Telegram needed
                                                 needed resources
                                                          resources toto fund
                                                                          fund its  growth” as
                                                                                its growth"       “this has
                                                                                               as "this has
always been
always          the case."
         been the    case.” PX12
                              PX12 at   132:20-24. He
                                     at 132:20-24.    He further
                                                          further clarified   that he
                                                                   clarified that      was having
                                                                                    he was            this
                                                                                             having this
conversation with
conversation     with aa friend
                          friend and
                                  and he   wanted to
                                       he wanted    to respond
                                                       respond toto his  offer in
                                                                    his offer  in "a
                                                                                   “a polite
                                                                                      polite way
                                                                                             way intended
                                                                                                   intended
not  to sound
not to  sound disrespectful
                disrespectful or or ungrateful.”
                                    ungrateful." PX12PX12 atat 133:16-25.
                                                               133:16-25. He He explained
                                                                                 explained that
                                                                                              that the
                                                                                                   the "main
                                                                                                        “main
reason”   for declining
reason" for                 this offer
               declining this    offer is
                                       is that
                                          that he  does not
                                               he does       invest in
                                                         not invest     other companies
                                                                     in other  companies other
                                                                                             other than
                                                                                                     than his
                                                                                                           his
own. PX12
own.    PX12 at   137:6-19. Further,
               at 137:6-19.                the cited
                                Further, the   cited information
                                                     information is is irrelevant
                                                                       irrelevant toto Plaintiff’s  claims in
                                                                                       Plaintiff's claims   in
this action.
this  action.

                 18.
                 18.     In September
                         In           2017, Durov
                            September 2017, Durov told
                                                  told the
                                                       the same
                                                           same friend
                                                                friend that
                                                                       that Telegram was "likely
                                                                            Telegram was “likely

to abandon
to abandon [its]
           [its] immediate
                 immediate plans
                           plans to
                                 to attract
                                    attract VCs
                                            VCs capital unless somebody
                                                capital unless somebody throws
                                                                        throws some
                                                                               some insane
                                                                                    insane

offer [their]
offer [their] way,"
              way,” for
                    for example
                        example $500M
                                $500M for 10%. (Id.
                                      for 10%. (Id. at
                                                    at TLGRM-017-000000554.)
                                                       TLGRM-017-000000554.)

Response to
Response    to No.
               No. 18:
                   18:      Undisputed for
                            Undisputed for purposes of Plaintiff’s
                                           purposes of             motion but
                                                       Plaintiff's motion     irrelevant to
                                                                          but irrelevant to
Plaintiff’s  claims in
Plaintiff's claims     this action.
                    in this action.

                 19.
                 19.     Telegram first
                         Telegram       considered doing
                                  first considered doing aa public
                                                            public offering
                                                                   offering but
                                                                            but gave
                                                                                gave up
                                                                                     up the
                                                                                        the idea
                                                                                            idea

because aa public
because    public offering
                  offering in
                           in the
                              the United
                                  United States could be
                                         States could be treated
                                                         treated as
                                                                 as an
                                                                    an unregistered
                                                                       unregistered security.
                                                                                    security.

(PX12, Durov
(PX12, Durov Tr. at 110:16-112:4.)
             Tr. at 110:16-112:4.)

Response to
Response    to No.
               No. 19:
                    19:       Disputed as
                             Disputed    as incomplete
                                            incomplete and
                                                        and misleading.
                                                             misleading. Pavel        testified that,
                                                                              Pavel testified     that, after
                                                                                                        after
careful study
careful  study and    exploration of
                 and exploration   of the
                                       the issue,
                                           issue, Telegram   determined not
                                                  Telegram determined             to engage
                                                                             not to   engage in in aa public
                                                                                                      public
offering. PX12
offering.   PX12 atat 110:16-112:4.
                      110:16-112:4. Pavel
                                       Pavel explained   that it
                                              explained that   it was
                                                                  was "not
                                                                       “not fully
                                                                              fully clear   . . . how
                                                                                    clear ...          such
                                                                                                  how such
an offering
an  offering could
              could be
                     be implemented
                         implemented practically
                                         practically across  all jurisdictions
                                                     across all  jurisdictions in in aa way
                                                                                        way that
                                                                                               that would
                                                                                                     would
[allow]
[allow] us  to decrease
         us to  decrease complexity
                           complexity and
                                        and unnecessary
                                             unnecessary risks.”
                                                           risks." IdId. Moreover,
                                                                         Moreover, the   the term
                                                                                              term "public
                                                                                                     “public
offering in
offering  in the
             the United    States” lacks
                  United States"   lacks context.
                                          context. Pavel   testified that
                                                    Pavel testified   that Telegram
                                                                           Telegram believed          that "a
                                                                                          believed that    “a
public offering
public  offering of
                  of aa right to receive
                        right to receive Grams
                                          Grams in   the future
                                                  in the future could
                                                                  could be   treated as
                                                                         be treated     as an
                                                                                           an unregistered
                                                                                                unregistered
security” in
security"      the United
           in the  United States.
                            States. Id
                                     Id. Further,  Telegram chose
                                          Further, Telegram     chose to
                                                                       to sell
                                                                          sell the
                                                                               the right
                                                                                    right toto receive
                                                                                                receive
Grams
Grams to to the
            the purchasers
                 purchasers through
                              through Purchase     Agreements because
                                         Purchase Agreements                 they wanted
                                                                   because they    wanted to   to take
                                                                                                   take the
                                                                                                        the
safest route
safest        and work
       route and    work with
                           with only
                                 only highly  sophisticated purchasers
                                      highly sophisticated   purchasers in  in aa Private
                                                                                  Private Placement.
                                                                                             Placement.
See Def.
See  Def. 56.1
          56.1 ¶  98.
                ¶ 98.




                                                      55
     Case 1:19-cv-09439-PKC Document 250-1 Filed 07/01/20 Page 10 of 130



               20.
               20.     Telegram’s purpose
                       Telegram's purpose when
                                          when it
                                               it was
                                                  was considering
                                                      considering aa private/public
                                                                     private/public offering
                                                                                    offering and
                                                                                             and

for the
for the Offering
        Offering was
                 was the
                     the same—to
                         same—to raise
                                 raise funds
                                       funds for
                                             for TON and Messenger's
                                                 TON and Messenger’s corporate
                                                                     corporate purposes.
                                                                               purposes.

(Id. at
(Id. at 115:21-116:24.)
        115:21-116:24.)

Response to
Response   to No.
              No. 20:
                  20:     Undisputed for
                          Undisputed    for purposes
                                            purposes of of Plaintiff’s motion but
                                                           Plaintiff's motion      subject to
                                                                               but subject to
clarification. When   asked whether   the  purpose   of the  then-contemplated   public
clarification. When asked whether the purpose of the then-contemplated public offering   offering
and eventual
and  eventual Private
               Private Placement   were to
                       Placement were    to "raise
                                            “raise funds
                                                    funds for  the TON
                                                           for the  TON Blockchain,
                                                                          Blockchain, and   other
                                                                                       and other
corporate purposes,"
corporate   purposes,” Pavel testified that
                       Pavel testified that they
                                             they were
                                                  were "more
                                                         “more oror less the same
                                                                    less the same reasons.”
                                                                                   reasons." PX12
                                                                                              PX12
at 115:21-116:24.
at 115:21-116:24. Further,
                    Further, Pavel  clarified that
                             Pavel clarified   that Telegram
                                                    Telegram also
                                                                also considered  the views
                                                                     considered the  views of
                                                                                            of the
                                                                                               the
blockchain   community and
blockchain community         whether their
                         and whether    their methods    would be
                                              methods would         “accepted by
                                                                 be "accepted     the blockchain
                                                                               by the blockchain
community as
community    as reasonable and in
                reasonable and  in line  with the
                                   line with  the ethos
                                                  ethos ofof the
                                                             the decentralized
                                                                 decentralized philosophy.”
                                                                                philosophy." IdId.

               21.
               21.     Selling equity was
                       Selling equity was not
                                          not aa top
                                                 top option
                                                     option for
                                                            for Telegram because it
                                                                Telegram because it was
                                                                                    was concerned
                                                                                        concerned

it could
it       affect the
   could affect the company's
                    company’s integrity,
                              integrity, values,
                                         values, ethos,
                                                 ethos, and
                                                        and what
                                                            what it
                                                                 it stands
                                                                    stands for.
                                                                           for. (Id.
                                                                                (Id. at
                                                                                     at 120:10-15.)
                                                                                        120:10-15.)

Response to
Response    to No.
               No. 21:
                   21:      Undisputed for
                            Undisputed for purposes of Plaintiff’s
                                           purposes of Plaintiff's motion
                                                                   motion but irrelevant to
                                                                          but irrelevant to
Plaintiff’s  claims in
Plaintiff's claims     this action.
                    in this action.

               22.
               22.     In January
                       In         2018, Durov
                          January 2018, Durov told
                                              told investors: “We selected
                                                   investors: "We selected this
                                                                           this offering
                                                                                offering size
                                                                                         size not
                                                                                              not

only to
only to give
        give us
             us sufficient
                sufficient capital
                           capital to
                                   to develop
                                      develop TON and the
                                              TON and the associated
                                                          associated functionality within
                                                                     functionality within

Telegram Messenger
Telegram Messenger over
                   over the
                        the next
                            next number
                                 number of
                                        of years...."
                                           years….” (PX16
                                                      (PX16 at
                                                            at TLGRM-011-00000040.)
                                                               TLGRM-011-00000040.)

Response to
Response   to No.
              No. 22:
                  22:      Undisputed for
                           Undisputed   for purposes of Plaintiff’s
                                            purposes of             motion but
                                                        Plaintiff's motion     subject to
                                                                           but subject to
clarification. The
clarification. The full
                    full text
                         text of
                              of passage
                                 passage quoted
                                         quoted reads:
                                                reads:

               “We selected
               "We    selected this
                                this offering
                                      offering size
                                                 size not     only to
                                                        not only    to give
                                                                       give us    sufficient
                                                                              us sufficient
               capital to
               capital  to develop
                           develop TON
                                     TON and      the associated
                                             and the                 functionality within
                                                       associated functionality      within
               Telegram Messenger
               Telegram    Messenger overover the
                                               the next
                                                    next number
                                                           number of of years,
                                                                        years, but   also to
                                                                                but also   to
               facilitate an
               facilitate  an allocation
                                allocation process       that will
                                              process that      will ensure
                                                                      ensure that
                                                                               that every
                                                                                      every
               investor that
               investor   that participated
                                participated in in itit and
                                                        and is is eligible
                                                                  eligible to
                                                                            to receive
                                                                                receive anan
               allocation will
               allocation   will receive   one. Throughout
                                 receive one.      Throughout the  the process
                                                                        process we we have
                                                                                       have
               emphasized the
               emphasized     the importance
                                   importance of  of Grams
                                                      Grams being      widely distribute,
                                                                being widely    distribute,
               which we
               which   we believe   will allow
                           believe will  allow Grams
                                                Grams to  to function
                                                             function as
                                                                       as aa decentralized
                                                                             decentralized
               currency.”
               currency."

PX16
PX16 at TLGRM-011-00000040.
     at TLGRM-011-00000040.

               23.
               23.     On or
                       On or about
                             about January 16, 2018,
                                   January 16, 2018, Durov
                                                     Durov wrote:
                                                           wrote: "Last
                                                                  “Last year
                                                                        year we
                                                                             we considered
                                                                                considered

raising funds
raising funds via
              via selling
                  selling equity,"
                          equity,” which
                                   which was
                                         was "abandoned"
                                             “abandoned” in “favor of
                                                         in "favor of the
                                                                      the current
                                                                          current strategy"
                                                                                  strategy” for
                                                                                            for

“two fundraising
"two             stages.” (Id.)
     fundraising stages." (Id.)

                                                     66
      Case 1:19-cv-09439-PKC Document 250-1 Filed 07/01/20 Page 11 of 130



Response to
Response   to No.
              No. 23:
                  23:    Disputed as
                         Disputed as incomplete
                                     incomplete and
                                                and misleading.
                                                    misleading. The full text
                                                                The full text of
                                                                              of passage
                                                                                 passage
Plaintiff quoted reads:
Plaintiff quoted  reads:

               We started
               We  started aa full-scale
                              full-scale audit  with [an
                                         audit with    [an auditor] last year
                                                           auditor] last year when
                                                                              when we
                                                                                    we
               considered raising
               considered   raising funds    via selling
                                     funds via    selling equity,
                                                          equity, had
                                                                  had a a few
                                                                          few meeting
                                                                               meeting
               with the
               with  the [auditor’s]    London team.
                         [auditor's] London         team. However,
                                                            However, after
                                                                       after we
                                                                              we have
                                                                                  have
               abandoned the
               abandoned     the plans
                                  plans toto sell
                                              sell equity
                                                    equity in
                                                            in favor
                                                               favor ofof the
                                                                           the current
                                                                               current
               strategy, this
               strategy,  this process
                                 process waswas putput onon hold
                                                             hold toto focus
                                                                        focus on
                                                                               on the
                                                                                   the
               cryptocurrency    sale.
               cryptocurrency sale.

               We were
               We  were planning
                          planning to
                                    to resume   that process
                                       resume that    process once
                                                              once the
                                                                   the two
                                                                        two
               fundraising stages
               fundraising  stages II described
                                      described earlier
                                                  earlier today
                                                          today have
                                                                 have been
                                                                       been
               completed.
               completed.

PX16
PX16 at TLGRM-011-00000038.
     at TLGRM-011-00000038.

               24.
               24.     On or
                       On or about
                             about January 24, 2018,
                                   January 24, 2018, Durov
                                                     Durov listed various questions
                                                           listed various           he thought
                                                                          questions he thought

might be
might be raised by investors,
         raised by investors, including “Use of
                              including "Use of funds on Telegram
                                                funds on          vs. TON.”
                                                         Telegram vs.       He instructed
                                                                      TON." He instructed his
                                                                                          his

team to
team to tell
        tell an
             an investor,
                investor, in
                          in response
                             response to
                                      to aa question about Telegram's
                                            question about Telegram’s intended use of
                                                                      intended use of funds from
                                                                                      funds from

the Offering:
the Offering: "Our
              “Our position
                   position here:
                            here: …..   We see
                                  ..... We see both
                                               both TON
                                                    TON and
                                                        and Telegram as Integral
                                                            Telegram as          parts of
                                                                        Integral parts of the
                                                                                          the

success of
success of the
           the project
               project as
                       as Telegram provides the
                          Telegram provides the necessary
                                                necessary user
                                                          user base
                                                               base and
                                                                    and adoption
                                                                        adoption to
                                                                                 to make
                                                                                    make the
                                                                                         the

whole idea
whole      of mass
      idea of mass market
                   market crypto-currency
                          crypto-currency work.
                                          work. This
                                                This is why we
                                                     is why we don't
                                                               don’t separate
                                                                     separate the
                                                                              the use
                                                                                  use of
                                                                                      of funds
                                                                                         funds

between the
between the two
            two and
                and will
                    will allocate
                         allocate resources where they
                                  resources where they are
                                                       are most
                                                           most needed.
                                                                needed. We
                                                                        We also
                                                                           also don't
                                                                                don’t want
                                                                                      want to
                                                                                           to

restrict ourselves
restrict ourselves to
                   to aa rigid allocation of
                         rigid allocation of funds and budgets
                                             funds and budgets between
                                                               between TON and Telegram
                                                                       TON and Telegram as
                                                                                        as we
                                                                                           we

want to
want to be
        be able
           able to
                to compete and evolve
                   compete and evolve in
                                      in the
                                         the constantly changing environment.
                                             constantly changing environment. (PX17.)
                                                                              (PX17.)

Response to
Response   to No.
              No. 24:
                   24:      Undisputed for
                            Undisputed   for purposes  of Plaintiff’s
                                             purposes of  Plaintiff's motions  that Pavel
                                                                      motions that  Pavel made
                                                                                           made
these statement
these statement inin the
                     the cited
                         cited material.  Disputed to
                               material. Disputed   to the
                                                       the extent  that Plaintiff
                                                           extent that  Plaintiff asserts that Pavel
                                                                                  asserts that Pavel
“instructed his
"instructed      team” to
             his team"   to use that answer
                            use that         in response
                                     answer in            to investor
                                                response to  investor questions.
                                                                      questions.

               25.
               25.     Durov also
                       Durov also noted:
                                  noted: "No
                                         “No contingency
                                             contingency or
                                                         or delays,
                                                            delays, our
                                                                    our reputation
                                                                        reputation and
                                                                                   and

credibility will
credibility will suffer
                 suffer if
                        if we
                           we delay
                              delay and
                                    and we
                                        we are
                                           are already
                                               already motivated
                                                       motivated to
                                                                 to launch
                                                                    launch according
                                                                           according to
                                                                                     to the
                                                                                        the

schedule. If
schedule.    we fail
          If we      to launch
                fail to launch they
                               they will
                                    will get
                                         get all
                                             all the
                                                 the remaining
                                                     remaining funds
                                                               funds back.
                                                                     back. If the [sic]
                                                                           If the [sic] are
                                                                                        are few/no
                                                                                            few/no

remaining funds
remaining funds left and we
                left and we haven't
                            haven’t done any work
                                    done any work they
                                                  they can
                                                       can hypothetically
                                                           hypothetically sue
                                                                          sue us
                                                                              us for
                                                                                 for

fraud/misrepresentation, the
fraud/misrepresentation, the agreement
                             agreement allows
                                       allows for that.” (Id.)
                                              for that." (Id.)

                                                 77
      Case 1:19-cv-09439-PKC Document 250-1 Filed 07/01/20 Page 12 of 130



Response to
Response   to No.
              No. 25:
                  25:      Undisputed for
                           Undisputed  for purposes of Plaintiff’s
                                           purposes of             motion that
                                                       Plaintiff's motion that Pavel
                                                                               Pavel made
                                                                                     made
these statements
these statements in  the cited
                  in the cited material.
                               material.

               26.
               26.     In connection
                       In connection with
                                     with aa banking
                                             banking application,
                                                     application, Durov
                                                                  Durov drafted
                                                                        drafted aa document
                                                                                   document in
                                                                                            in

2018 (PX12,
2018 (PX12, Durov
            Durov Tr. at 155:9-156:13),
                  Tr. at 155:9–156:13), explaining that Telegram
                                        explaining that Telegram "does
                                                                 “does not
                                                                       not plan
                                                                           plan to
                                                                                to develop
                                                                                   develop

sources of
sources of revenue in the
           revenue in the next
                          next three
                               three years,
                                     years, but
                                            but will
                                                will continue
                                                     continue leveraging current capital
                                                              leveraging current capital to
                                                                                         to fund
                                                                                            fund

further growth.”
further          (PX18 at
        growth." (PX18 at TLGRM-012-00015929; see also
                          TLGRM-012-00015929; see also id. at TLGRM-012-00015932
                                                       id. at TLGRM-012-00015932 ("the
                                                                                 (“the

company projects
company projects the
                 the budget
                     budget for 2019 at
                            for 2019 at $180
                                        $180 million
                                             million and
                                                     and the
                                                         the budget
                                                             budget for
                                                                    for 2020
                                                                        2020 at
                                                                             at $220
                                                                                $220

million .. .. .. the
million          the company
                     company does
                             does not
                                  not generate
                                      generate revenue
                                               revenue at
                                                       at present,
                                                          present, or
                                                                   or plan
                                                                      plan to
                                                                           to do
                                                                              do so
                                                                                 so in
                                                                                    in the
                                                                                       the foreseeable
                                                                                           foreseeable

future, and
future, and will
            will rely
                 rely on
                      on its substantial financial
                         its substantial financial resources
                                                   resources to
                                                             to fund this growth
                                                                fund this growth plan
                                                                                 plan for
                                                                                      for the
                                                                                          the next
                                                                                              next

several years.").
several years.”).

 Response to
 Response   to No.
               No. 26:
                   26:      Disputed as
                            Disputed  as inaccurate.
                                         inaccurate. Pavel   testified that
                                                       Pavel testified  that the
                                                                             the cited
                                                                                 cited material
                                                                                       material
"“may
  may have
        have been  included in
              been included  in the
                                the briefing
                                    briefing pack  that we
                                             pack that   we would
                                                            would share
                                                                    share with
                                                                           with banking
                                                                                 banking
 institutions in
 institutions in order
                 order to
                       to expand   our banking
                          expand our   banking relationships.”
                                                 relationships." PX12
                                                                   PX12 atat 155:17-22.
                                                                             155:17-22. Further,
                                                                                        Further,
 the cited
the  cited information
           information is
                        is irrelevant
                           irrelevant to
                                      to Plaintiff’s claims in
                                         Plaintiff's claims in this
                                                               this action.
                                                                     action.

               27.
               27.     When Telegram
                       When Telegram was
                                     was coming
                                         coming up with the
                                                up with the idea
                                                            idea of
                                                                 of TON,
                                                                    TON, it “realized [it]
                                                                         it "realized [it]

would have
would have to
           to come up with
              come up with aa way
                              way of
                                  of eventually
                                     eventually distributing
                                                distributing Grams"
                                                             Grams” so
                                                                    so they
                                                                       they "decided
                                                                            “decided to
                                                                                     to enter
                                                                                        enter

the purchase
the purchase agreements
             agreements with
                        with private
                             private purchasers"
                                     purchasers” to
                                                 to do
                                                    do so.
                                                       so. (PX12,
                                                           (PX12, Durov
                                                                  Durov Tr. at 89:14-90:22.)
                                                                        Tr. at 89:14-90:22.)

Response to
Response    to No.
               No. 27:
                   27:       Disputed as
                             Disputed as inaccurate,  incomplete and
                                         inaccurate, incomplete    and misleading.
                                                                       misleading. Pavel   testified
                                                                                    Pavel testified
that, after
that, after realizing   the TON
             realizing the  TON Blockchain   should be
                                  Blockchain should  be aa "proof-of-stake
                                                           “proof-of-stake system,"
                                                                            system,” Telegram
                                                                                      Telegram
“decided to
"decided   to enter  into purchase
              enter into  purchase agreements    with private
                                    agreements with    private purchasers,
                                                               purchasers, in
                                                                            in order
                                                                               order to
                                                                                     to have
                                                                                        have aa
sufficient amount
sufficient  amount of of value
                         value locked
                               locked up in validator
                                      up in validator stakes
                                                       stakes in order for
                                                              in order for this
                                                                           this blockchain  to be
                                                                                blockchain to  be
secure[.]” PX12
secure[.]"   PX12 at   89:14-90:22.
                    at 89:14-90:22.

               28.
               28.     On or
                       On or about
                             about January 16, 2018,
                                   January 16, 2018, Durov
                                                     Durov told
                                                           told an
                                                                an investor
                                                                   investor that
                                                                            that since
                                                                                 since they
                                                                                       they got
                                                                                            got

such aa high
such    high demand
             demand from
                    from institutional investors in
                         institutional investors in the
                                                    the first
                                                        first round, “Telegram as
                                                              round, "Telegram as aa company
                                                                                     company

won’t have
won't have to
           to sell
              sell Grams
                   Grams or
                         or any
                            any other
                                other cryptocurrency
                                      cryptocurrency directly
                                                     directly to
                                                              to its users.” He
                                                                 its users." He added:
                                                                                added:

Throughout this
Throughout this process
                process "we
                        “we have
                            have emphasized the importance
                                 emphasized the importance of
                                                           of Grams
                                                              Grams being
                                                                    being widely
                                                                          widely

distributed.” (PX16
distributed." (PX16 at
                    at TLGRM-011-00000040.) He also
                       TLGRM-011-00000040.) He also stated:
                                                    stated: "The
                                                            “The counsel
                                                                 counsel we
                                                                         we got
                                                                            got from
                                                                                from



                                                  88
      Case 1:19-cv-09439-PKC Document 250-1 Filed 07/01/20 Page 13 of 130



Skadden
Skadden indicates that making
        indicates that making the
                              the entire
                                  entire sale
                                         sale 100%
                                              100% institutional
                                                   institutional drastically
                                                                 drastically decreases
                                                                             decreases any
                                                                                       any

regulatory risks
regulatory       for Telegram,
           risks for           which is
                     Telegram, which    our goal."
                                     is our goal.” (Id.
                                                   (Id. at
                                                        at TLGRM-011-00000041.)
                                                           TLGRM-011-00000041.)

Response to
Response   to No.
              No. 28:
                  28:     Disputed as
                          Disputed  as inaccurate   and misleading.
                                       inaccurate and                 The cited
                                                         misleading. The    cited material
                                                                                  material is
                                                                                            is an
                                                                                               an
email exchange
email  exchange between
                 between Pavel
                          Pavel and
                                and aa bank,
                                       bank, not
                                               not an  investor. PX16.
                                                   an investor.          JSF ¶
                                                                 PX16. JSF      108. Moreover,
                                                                              ¶ 108.  Moreover,
the comment
the comment that
               that Telegram
                    Telegram has  “emphasized the
                              has "emphasized     the importance
                                                      importance ofof Grams
                                                                      Grams being     widely
                                                                               being widely
distributed” comes
distributed"  comes from
                     from an
                          an email
                             email update
                                    update toto investors
                                                investors sent
                                                           sent by
                                                                by Pavel  to the
                                                                   Pavel to  the same
                                                                                 same party.
                                                                                       party.
PX16
PX16 at   TLGRM-011-00000040 ("This
       at TLGRM-011-00000040      (“This is
                                          is the
                                             the letter
                                                 letter and
                                                        and aa course
                                                               course of
                                                                      of action  we distributed
                                                                         action we   distributed
among investors
among             yesterday[.]”). The
        investors yesterday[.]").      other two
                                  The other   two quotations,
                                                   quotations, however,    were not
                                                                however, were    not
communications with
communications    with purchasers
                        purchasers in the Private
                                   in the  Private Placement.
                                                    Placement.

               29.
               29.     On or
                       On or about
                             about May
                                   May 3,
                                       3, 2018,
                                          2018, Hyman
                                                Hyman told
                                                      told an
                                                           an investor that after
                                                              investor that after the
                                                                                  the initial
                                                                                      initial plan
                                                                                              plan

change from
change from aa public
               public to
                      to an
                         an initial so-called private
                            initial so-called private offering,
                                                      offering, "principally
                                                                “principally for
                                                                             for regulatory purposes”
                                                                                 regulatory purposes"

that "retail
that “retail investors
             investors have to wait
                       have to wait for
                                    for the
                                        the blockchain
                                            blockchain launch.” (PX19.)
                                                       launch." (PX19.)

Response to
Response   to No.
              No. 29:
                   29:      Disputed as
                            Disputed    as incomplete   and misleading.
                                           incomplete and    misleading. InIn response
                                                                               response toto an
                                                                                             an initial
                                                                                                initial
purchaser’s question
purchaser's   question regarding
                        regarding an an inaccurate    Wall Street
                                         inaccurate Wall    Street Journal
                                                                   Journal ("WSJ")
                                                                             (“WSJ”) article,
                                                                                        article, John
                                                                                                 John
Hyman ("Hyman")
Hyman   (“Hyman”) explained
                       explained toto the
                                      the purchaser
                                          purchaser that
                                                       that Telegram's
                                                            Telegram’s original
                                                                         original plans    “remain
                                                                                   plans "remain
unchanged.”
unchanged." PX19.       Hyman stated,
               PX19. Hyman       stated, "If
                                          “If you
                                              you recall  we made
                                                   recall we        it clear
                                                              made it  clear as  far back
                                                                              as far back asas February
                                                                                               February
that we
that we would
        would not    do aa public
                 not do    public placing
                                   placing principally
                                            principally for
                                                         for regulatory   purposes, [[ ]] at
                                                             regulatory purposes,         at any
                                                                                             any point
                                                                                                 point
and that
and  that retail investors have
          retail investors        to wait
                            have to  wait for
                                           for the
                                               the blockchain   launch.” PX19.
                                                    blockchain launch."    PX19.

               30.
               30.     On the
                       On the same
                              same day,
                                   day, Hyman
                                        Hyman told
                                              told another
                                                   another investor: “We decided
                                                           investor: "We decided for
                                                                                 for

regulatory reasons
regulatory         that we
           reasons that we will
                           will never
                                never do
                                      do any
                                         any form
                                             form of
                                                  of direct
                                                     direct public
                                                            public offering."
                                                                   offering.” (PX20.)
                                                                              (PX20.)

Response to
Response   to No.
              No. 30:
                  30:      Disputed as
                           Disputed  as incomplete
                                        incomplete and
                                                    and misleading.
                                                        misleading. InIn response  to an
                                                                          response to    initial
                                                                                      an initial
purchaser’s question
purchaser's   question regarding   the aforementioned
                        regarding the  aforementioned WSJ
                                                        WSJ article,
                                                             article, Hyman    explained that
                                                                      Hyman explained     that
Telegram has
Telegram        decided against
           has decided           “any form
                         against "any  form of
                                            of direct
                                               direct public offering,” and
                                                      public offering,"  and that
                                                                             that "the
                                                                                  “the public
                                                                                        public
will be
will be able to buy
        able to buy [G]rams   once network
                    [G]rams once             is working
                                    network is  working and
                                                        and wallets
                                                             wallets distributed
                                                                      distributed on
                                                                                  on aa
secondary basis
secondary   basis not
                  not from  Telegram directly."
                      from Telegram    directly.” PX20.
                                                  PX20.

               31.
               31.     Hyman told
                       Hyman told another
                                  another investor
                                          investor on
                                                   on May
                                                      May 3:
                                                          3: "We
                                                             “We had
                                                                 had ruled out aa public
                                                                     ruled out    public ico
                                                                                         ico

back in
back in January principally for
        January principally     regulatory reasons.”
                            for regulatory           (PX21.)
                                           reasons." (PX21.)

Response to
Response to No.
            No. 31:
                31:        Undisputed for
                           Undisputed for purposes of Plaintiff’s
                                          purposes of Plaintiff's motion.
                                                                  motion.

               32.
               32.     On or
                       On or about
                             about May
                                   May 7,
                                       7, 2018,
                                          2018, Hyman
                                                Hyman responded
                                                      responded to
                                                                to another
                                                                   another investor
                                                                           investor who
                                                                                    who said
                                                                                        said

he had
he had read
       read about
            about "a
                  “a delay
                     delay in
                           in the
                              the public
                                  public ICO,"
                                         ICO,” by
                                               by stating
                                                  stating that
                                                          that the
                                                               the article
                                                                   article "was
                                                                           “was inaccurate-
                                                                                inaccurate- had
                                                                                            had

decided back
decided back in
             in January not to
                January not to do
                               do aa public
                                     public ICO
                                            ICO principally
                                                principally for
                                                            for regulatory reasons.” (PX22.)
                                                                regulatory reasons." (PX22.)


                                                   99
      Case 1:19-cv-09439-PKC Document 250-1 Filed 07/01/20 Page 14 of 130



After noting
After noting that
             that Telegram had "completed
                  Telegram had “completed two
                                          two private
                                              private rounds"
                                                      rounds” and
                                                              and was
                                                                  was considering
                                                                      considering aa third
                                                                                     third

round, "subject
round, “subject to
                to market
                   market conditions,"
                          conditions,” he
                                       he explained: “The public
                                          explained: "The public will
                                                                 will get
                                                                      get access
                                                                          access to
                                                                                 to Grams post
                                                                                    Grams post

the blockchain
the blockchain launch
               launch which
                      which is
                            is on
                               on track
                                  track for
                                        for Q
                                            Q 4."
                                              4.” (Id.)
                                                  (Id.)

Response to
Response to No.
            No. 32:
                32:            Undisputed for
                               Undisputed for purposes of Plaintiff’s
                                              purposes of Plaintiff's motion.
                                                                      motion.

                  33.
                  33.      Telegram employee
                           Telegram employee Shyam Parekh ("Parekh")
                                             Shyam Parekh (“Parekh”) understood
                                                                     understood that
                                                                                that the
                                                                                     the change
                                                                                         change

from aa private/public
from    private/public offering
                       offering to
                                to the
                                   the newly
                                       newly configured
                                             configured Offering
                                                        Offering was
                                                                 was due
                                                                     due to
                                                                         to regulatory
                                                                            regulatory

uncertainties about
uncertainties about cryptocurrencies. (PX14, Parekh
                    cryptocurrencies. (PX14, Parekh Tr. at 25:12-26:25.)
                                                    Tr. at 25:12-26:25.)

Response to
Response    to No.
               No. 33:
                    33:     Undisputed for
                            Undisputed    for purposes
                                              purposes ofof Plaintiff’s motion but
                                                            Plaintiff's motion       subject to
                                                                                 but subject  to
clarification. Shyam
clarification.  Shyam Parekh     (“Shyam”) is
                         Parekh ("Shyam")     is currently
                                                 currently aa consultant
                                                              consultant engaged
                                                                           engaged by   Telegraph
                                                                                     by Telegraph
Inc., a
Inc., a former  employee of
        former employee     of Telegram
                               Telegram Holdings
                                           Holdings UKUK Limited
                                                          Limited and
                                                                    and aa former
                                                                           former consultant
                                                                                   consultant ofof
Telegram. JSF
Telegram.     JSF ¶¶ 29-32.
                     29-32. Shyam    testified that,
                             Shyam testified   that, "in
                                                     “in general
                                                         general terms,"
                                                                  terms,” the
                                                                            the understanding
                                                                                understanding he he
was given
was         was that
     given was   that because   of the
                       because of  the regulatory
                                       regulatory uncertainty
                                                   uncertainty around      cryptocurrencies, "it
                                                                 around cryptocurrencies,      “it was
                                                                                                   was
decided to
decided   to take
             take aa very
                     very safe
                          safe wider
                               wider than
                                      than wide
                                            wide approach    and stick
                                                  approach and    stick to
                                                                        to private
                                                                            private institutional
                                                                                    institutional only
                                                                                                   only
offerings.” PX14
offerings."   PX14 at   26:8-22.
                     at 26:8-22.

                  34.
                  34.      The price
                           The price per
                                     per Gram
                                         Gram in
                                              in each
                                                 each round of the
                                                      round of the offering
                                                                   offering was
                                                                            was calculated
                                                                                calculated by
                                                                                           by

obtaining the
obtaining the average
              average price
                      price of
                            of all
                               all the
                                   the Grams
                                       Grams that
                                             that could
                                                  could be
                                                        be bought
                                                           bought using
                                                                  using the
                                                                        the amounts
                                                                            amounts raised in
                                                                                    raised in

each round,
each        under the
     round, under the Reference
                      Reference Price
                                Price Formula.
                                      Formula. (PX12,
                                               (PX12, Durov
                                                      Durov Tr. at 126:20-127:8.)
                                                            Tr. at 126:20-127:8.)

 Response to
Response       to No.
                  No. 34:
                        34:      Undisputed for
                                 Undisputed        for purposes
                                                        purposes ofof Plaintiff’s  motion but
                                                                      Plaintiff's motion         subject to
                                                                                            but subject    to
 clarification.     The   price of Grams      subscribed      for in each  round   of
clarification. The price of Grams subscribed for in each round of the Private Placementthe Private   Placement
 was calculated
was    calculated as:as: (Total
                          (Total $$ Valued
                                    Valued Raised)
                                               Raised) // (Total
                                                            (Total Number
                                                                    Number of  of Grams    Subscribed For).
                                                                                  Grams Subscribed        For).
 JSF ¶145.
JSF    ¶145. TheThe "Total
                      “Total Number
                              Number of    of Grams      Subscribed For”
                                              Grams Subscribed               was calculated
                                                                       For" was    calculated as    (109) *
                                                                                                as (109)  * IIo(1
                                                                                                              n(1 +
                                                                                                                  +
 (Total $  $ Value
             Value Raised)/((109)   9
                     Raised)/((10 ) *   *P
(Total                                      n) ),
                                          Po)  ), where
                                                   where P     denotes the
                                                           Pon denotes  the Reference
                                                                             Reference Price     of aa Gram.
                                                                                          Price of     Gram. JSFJSF
¶¶ 146.
    146. TheThe Reference
                 Reference Price
                              Price ofof Grams
                                         Grams at       the beginning
                                                     at the beginning of of each
                                                                            each round
                                                                                  round waswas computed
                                                                                                computed as     0.1 *
                                                                                                             as 0.1 *
   n*10^-9
 een*10^-9,, where
             where n   denotes the
                                the total
                                      total number       of Grams    subscribed for     prior to
                                                                                              to that
                                                                                                  that stage.
                                                                                                        stage. JSF
                                                                                                                JSF
                    n denotes                number of      Grams subscribed       for prior
¶¶ 144.
    144. Further,
            Further, Pavel    testified that,
                       Pavel testified    that, toto calculate
                                                     calculate the
                                                                 the price
                                                                     price of
                                                                            of Grams
                                                                               Grams in    each stage
                                                                                        in each   stage of
                                                                                                         of the
                                                                                                            the
 Private
  Private Placement
             Placement "we“we would
                               would calculate
                                         calculate thethe aggregate
                                                           aggregate value
                                                                       value of
                                                                              of all  the Grams
                                                                                  all the          sold in
                                                                                          Grams sold     in the
                                                                                                            the
 offering, in
offering,     in this
                 this stage
                      stage of
                             of the
                                the [P]rivate
                                      [P]rivate [P]lacement.
                                                    [P]lacement. Then      we would
                                                                     Then we   would divide
                                                                                        divide this
                                                                                                this sum
                                                                                                      sum of
                                                                                                           of value
                                                                                                               value
 of all
of   all Grams
         Grams by      the number
                   by the   number of  of Grams
                                          Grams sold.sold. That's
                                                            That’s how    we would
                                                                     how we   would obtain
                                                                                       obtain the
                                                                                               the average     price
                                                                                                    average price
 per Gram
per             within aa stage
       Gram within         stage in
                                 in the
                                     the offering."
                                          offering.” PX12 PX12 atat 126:25-127:8.
                                                                    126:25-127:8.

                  35.
                  35.      The same
                           The same set
                                    set of
                                        of Offering
                                           Offering Documents
                                                    Documents were
                                                              were used
                                                                   used for
                                                                        for both
                                                                            both the
                                                                                 the U.S.
                                                                                     U.S. and
                                                                                          and the
                                                                                              the

foreign investors.
foreign            (PX23 (Telegram's
        investors. (PX23 (Telegram’s Response
                                     Response to
                                              to Interrogatories) at 6,
                                                 Interrogatories) at    Response 1.)
                                                                     6, Response 1.)

Response to
Response    to No.
               No. 35:
                   35:      Undisputed for
                            Undisputed for purposes of Plaintiff’s
                                           purposes of             motion but
                                                       Plaintiff's motion     irrelevant to
                                                                          but irrelevant to
Plaintiff’s  claims in
Plaintiff's claims     this action.
                    in this action.

                                                        10
                                                        10
       Case 1:19-cv-09439-PKC Document 250-1 Filed 07/01/20 Page 15 of 130



                36.
                36.     Telegram used
                        Telegram used the
                                      the "same
                                          “same standard
                                                standard of
                                                         of communications"
                                                            communications” with
                                                                            with respect
                                                                                 respect to
                                                                                         to

U.S. and
U.S. and non-U.S.
         non-U.S. investors.
                  investors. (PX14,
                             (PX14, Parekh
                                    Parekh Tr.
                                           Tr. at
                                               at 64:1-16.)
                                                  64:1-16.)

Response to
Response    to No.
               No. 36:
                   36:      Undisputed for
                            Undisputed for purposes of Plaintiff’s
                                           purposes of Plaintiff's motion
                                                                   motion but irrelevant to
                                                                          but irrelevant to
Plaintiff’s  claims in
Plaintiff's claims     this action.
                    in this action.

                37.
                37.     Fifty-eight percent
                        Fifty-eight percent of
                                            of Grams
                                               Grams contemplated
                                                     contemplated to
                                                                  to be
                                                                     be issued were sold
                                                                        issued were sold to
                                                                                         to

investors in
investors in the
             the Offering.
                 Offering. (PX12,
                           (PX12, Durov
                                  Durov Tr. at 275:21-25.)
                                        Tr. at 275:21-25.)

Response to
Response to No.
            No. 37:
                37:         Undisputed for
                            Undisputed for purposes of Plaintiff’s
                                           purposes of             motion.
                                                       Plaintiff's motion.

III.
III.    THE OFFERING
        THE OFFERING DOCUMENTS
                     DOCUMENTS

                38.
                38.     Ilya Perekopsky
                        Ilya Perekopsky ("Perekopsky")
                                        (“Perekopsky”) and
                                                       and John Hyman ("Hyman")
                                                           John Hyman (“Hyman”) were
                                                                                were

authorized by
authorized by Telegram to use
              Telegram to use the
                              the Two
                                  Two Page
                                      Page Teaser to market
                                           Teaser to market Telegram’s
                                                            Telegram's fundraising efforts.
                                                                       fundraising efforts.

(PX12, Durov
(PX12, Durov Tr. at 150:1-20.)
             Tr. at 150:1-20.)

Response to
Response to No.
            No. 38:
                38:     Disputed as
                        Disputed  as incomplete
                                     incomplete and
                                                and misleading.
                                                    misleading. Pavel   testified that
                                                                 Pavel testified  that the
                                                                                       the
Two Page
Two  Page Teaser
          Teaser reflected Telegram’s "thinking
                 reflected Telegram's  “thinking and
                                                 and plans
                                                     plans at
                                                           at a
                                                              a certain point in
                                                                certain point  in time
                                                                                  time in
                                                                                       in late
                                                                                          late
2017.” PX12
2017."       at 150:1-20.
       PX12 at  150:1-20. Further,  Defendants note
                           Further, Defendants      that:
                                               note that:

                [I]n
                [I]n entering  into the
                     entering into   the Purchase    Agreements, [the
                                          Purchase Agreements,       [the purchasers]
                                                                           purchasers]
                agreed not
                agreed      to rely
                        not to        on any
                                rely on  any representation,     warranty, collateral
                                               representation, warranty,      collateral
                contract, undertaking
                contract, undertaking or  or other
                                              other assurance    (except the
                                                    assurance (except      the Issuer's
                                                                               Issuer’s
                Warranties, the
                Warranties,   the Parent’s      Warranties and
                                    Parent's Warranties              the Purchaser’s
                                                               and the     Purchaser's
                Warranties and
                Warranties  and undertakings      expressly set
                                  undertakings expressly     set out
                                                                 out in
                                                                      in this
                                                                         this Purchase
                                                                              Purchase
                Agreement, the
                Agreement,   the Rep
                                  Rep Letter
                                       Letter Questionnaire,
                                                Questionnaire, any     Rep Letter
                                                                 any Rep    Letter and
                                                                                    and
                the KYC
                the KYC   Form)
                          Form)   made
                                  made   by
                                         by  or on behalf of  any  other  Party  before
                                             or on behalf of any other Party before
                the signature
                the signature of
                               of this
                                  this Purchase   Agreement, including
                                       Purchase Agreement,      including during
                                                                            during the
                                                                                     the
                course of
                course of negotiating   this Purchase
                          negotiating this             Agreement.
                                             Purchase Agreement.

JX12 at
JX12     11. Additionally,
      at 11.  Additionally, by     entering into
                                by entering    into the
                                                     the Purchase   Agreements, purchasers
                                                         Purchase Agreements,                   expressly
                                                                                  purchasers expressly
disclaimed any
disclaimed   any reliance     on "any
                    reliance on  “any representations
                                        representations or or warranties
                                                               warranties made
                                                                           made by   the Issuer
                                                                                 by the   Issuer or
                                                                                                 or the
                                                                                                    the
Parent  outside this
Parent outside     this Purchase   Agreement, including
                        Purchase Agreement,         including but
                                                               but not limited to,
                                                                   not limited to, conversations
                                                                                   conversations ofof any
                                                                                                      any
kind, whether through
kind, whether     through oral
                            oral or
                                  or electronic
                                     electronic communication,
                                                   communication, or or any
                                                                         any white
                                                                             white paper
                                                                                    paper oror primer[.]"
                                                                                               primer[.]”
JX11 at
JX11     11 (41f
      at 11  (¶ 6.3(f));
                 6.3(f)); JX12
                          JX12 atat 6
                                    6 (41f
                                      (¶ 6.3(f)).
                                           6.3(f)). Further,  the cited
                                                     Further, the       information is
                                                                  cited information   is irrelevant
                                                                                         irrelevant to
                                                                                                    to
Plaintiff’s claims in
Plaintiff's claims       this action.
                      in this action.

                39.
                39.     The Two-Page
                        The Two-Page Teaser
                                     Teaser described the "Scope
                                            described the “Scope of
                                                                 of Proposal"
                                                                    Proposal” to
                                                                              to include
                                                                                 include

“Participation in
"Participation in the
                  the private
                      private sale
                              sale of
                                   of Telegram Open Network
                                      Telegram Open Network (<<TON>>)
                                                            (<<TON>>) tokens."
                                                                      tokens.” (JX3
                                                                               (JX3 at
                                                                                    at 1.)
                                                                                       1.)



                                                   11
                                                   11
      Case 1:19-cv-09439-PKC Document 250-1 Filed 07/01/20 Page 16 of 130



Response to
Response    to No.
               No. 39:
                   39:      Undisputed for
                            Undisputed for purposes of Plaintiff’s
                                           purposes of Plaintiff's motion
                                                                   motion but irrelevant to
                                                                          but irrelevant to
Plaintiff’s  claims in
Plaintiff's claims     this action.
                    in this action.

               40.
               40.      The Two-Page
                        The Two-Page Teaser
                                     Teaser referred to aa Simple
                                            referred to           Agreement for
                                                           Simple Agreement     Future Tokens
                                                                            for Future Tokens

(“SAFT”). (Id.
("SAFT").      at 1.)
          (Id. at 1.)

Response to
Response    to No.
               No. 40:
                   40:      Undisputed for
                            Undisputed for purposes of Plaintiff’s
                                           purposes of Plaintiff's motion
                                                                   motion but irrelevant to
                                                                          but irrelevant to
Plaintiff’s  claims in
Plaintiff's claims     this action.
                    in this action.

               41.
               41.      The Two-Page
                        The Two-Page Teaser
                                     Teaser stated:
                                            stated: "The
                                                    “The SAFT will give
                                                         SAFT will give investors
                                                                        investors with
                                                                                  with the
                                                                                       the right
                                                                                           right

to receive
to receive TON tokens… called
           TON tokens...        Grams, after
                         called Grams, after the
                                             the deployment
                                                 deployment of
                                                            of the
                                                               the TON
                                                                   TON Blockchain
                                                                       Blockchain in Q4
                                                                                  in Q4

2018.” (Id.
2018."      at 1.)
       (Id. at 1.)

Response to
Response    to No.
               No. 41:
                   41:      Undisputed for
                            Undisputed for purposes of Plaintiff’s
                                           purposes of Plaintiff's motion
                                                                   motion but irrelevant to
                                                                          but irrelevant to
Plaintiff’s  claims in
Plaintiff's claims     this action.
                    in this action.

               42.
               42.      The Two-Page
                        The Two-Page Teaser
                                     Teaser stated:
                                            stated: "The
                                                    “The discount
                                                         discount for
                                                                  for private
                                                                      private sale
                                                                              sale will
                                                                                   will exceed
                                                                                        exceed

50% of the
50% of the initial public sale
           initial public sale price,
                               price, and
                                      and the
                                          the team
                                              team expects it to
                                                   expects it to exceed
                                                                 exceed 70% of the
                                                                        70% of the price
                                                                                   price of
                                                                                         of the
                                                                                            the last
                                                                                                last

token sold."
token sold.” (Id. at 1.)
             (Id. at 1.)

Response to
Response    to No.
               No. 42:
                   42:      Undisputed for
                            Undisputed for purposes of Plaintiff’s
                                           purposes of Plaintiff's motion
                                                                   motion but irrelevant to
                                                                          but irrelevant to
Plaintiff’s  claims in
Plaintiff's claims     this action.
                    in this action.

               43.
               43.      The footnote
                        The footnote stated:
                                     stated: "See
                                             “See the
                                                  the next
                                                      next page
                                                           page for
                                                                for issuing
                                                                    issuing and
                                                                            and pricing
                                                                                pricing

parameters.” (Id.
parameters."      at 1.)
             (Id. at 1.)

Response to
Response    to No.
               No. 43:
                   43:      Undisputed for
                            Undisputed for purposes of Plaintiff’s
                                           purposes of Plaintiff's motion
                                                                   motion but irrelevant to
                                                                          but irrelevant to
Plaintiff’s  claims in
Plaintiff's claims     this action.
                    in this action.

               44.
               44.      The Two-Page
                        The Two-Page Teaser
                                     Teaser stated:
                                            stated: "Given
                                                    “Given the
                                                           the significant
                                                               significant discount
                                                                           discount between
                                                                                    between the
                                                                                            the

private placement
private placement and
                  and the
                      the public
                          public sale,
                                 sale, it is anticipated
                                       it is anticipated that
                                                         that the
                                                              the lock-up period will
                                                                  lock-up period will be
                                                                                      be lifted
                                                                                         lifted in 4
                                                                                                in 4

equal tranches
equal tranches starting
               starting 33 months
                           months after
                                  after the
                                        the blockchain
                                            blockchain launch.” (Id. at
                                                       launch." (Id. at 1.)
                                                                        1.)

Response to
Response    to No.
               No. 44:
                   44:      Undisputed for
                            Undisputed for purposes of Plaintiff’s
                                           purposes of Plaintiff's motion
                                                                   motion but irrelevant to
                                                                          but irrelevant to
Plaintiff’s  claims in
Plaintiff's claims     this action.
                    in this action.




                                                  12
                                                  12
      Case 1:19-cv-09439-PKC Document 250-1 Filed 07/01/20 Page 17 of 130



                    45.
                    45.    The Two-Page
                           The Two-Page Teaser
                                        Teaser then
                                               then set
                                                    set forth
                                                        forth aa chart
                                                                 chart outlining
                                                                       outlining 25%
                                                                                 25% locked
                                                                                     locked for
                                                                                            for three
                                                                                                three

months, 25%
months, 25% locked for 66 months,
            locked for    months, 25%
                                  25% locked
                                      locked for
                                             for 12
                                                 12 months
                                                    months and
                                                           and 25%
                                                               25% locked
                                                                   locked for
                                                                          for 18
                                                                              18 months.
                                                                                 months.

(Id. at
(Id. at 1.)
        1.)

Response to
Response    to No.
               No. 45:
                   45:      Undisputed for
                            Undisputed for purposes of Plaintiff’s
                                           purposes of Plaintiff's motion
                                                                   motion but irrelevant to
                                                                          but irrelevant to
Plaintiff’s  claims in
Plaintiff's claims     this action.
                    in this action.

                    46.
                    46.    The Two-Page
                           The Two-Page Teaser
                                        Teaser provided
                                               provided aa Timeline that included
                                                           Timeline that included aa private
                                                                                     private sale
                                                                                             sale to
                                                                                                  to

be closed
be closed in
          in January-February 2018, followed
             January-February 2018, followed by
                                             by aa public
                                                   public sale
                                                          sale beginning
                                                               beginning March
                                                                         March 2018,
                                                                               2018, aa

December 2018
December 2018 projected
              projected date
                        date for the token
                             for the token issuance
                                           issuance for
                                                    for all
                                                        all investors and aa January-March,
                                                            investors and                   2019
                                                                             January-March, 2019

date for
date     listing tokens
     for listing tokens at
                        at the
                           the major
                               major cryptocurrency
                                     cryptocurrency exchanges.
                                                    exchanges. (Id.
                                                               (Id. at
                                                                    at 1.)
                                                                       1.)

Response to
Response    to No.
               No. 46:
                   46:      Undisputed for
                            Undisputed for purposes of Plaintiff’s
                                           purposes of Plaintiff's motion
                                                                   motion but irrelevant to
                                                                          but irrelevant to
Plaintiff’s  claims in
Plaintiff's claims     this action.
                    in this action.

                    47.
                    47.    The Two-Page
                           The Two-Page Teaser
                                        Teaser stated
                                               stated that
                                                      that Telegram
                                                           Telegram expected
                                                                    expected to
                                                                             to raise
                                                                                raise $600
                                                                                      $600 million
                                                                                           million

in the
in the private
       private sale
               sale before
                    before February
                           February 2018
                                    2018 and
                                         and $600
                                             $600 million
                                                  million plus
                                                          plus in
                                                               in aa public
                                                                     public sale
                                                                            sale in March 2018.
                                                                                 in March 2018.

(Id. at
(Id. at 2.)
        2.)

Response to
Response    to No.
               No. 47:
                   47:      Undisputed for
                            Undisputed for purposes of Plaintiff’s
                                           purposes of Plaintiff's motion
                                                                   motion but irrelevant to
                                                                          but irrelevant to
Plaintiff’s  claims in
Plaintiff's claims     this action.
                    in this action.

                    48.
                    48.    The Two-Page
                           The Two-Page Teaser
                                        Teaser set
                                               set forth
                                                   forth aa formula
                                                            formula for calculating the
                                                                    for calculating the price
                                                                                        price of
                                                                                              of

Grams sold
Grams sold in
           in the
              the private
                  private sale
                          sale and
                               and aa formula
                                      formula for calculating the
                                              for calculating the price
                                                                  price of
                                                                        of Grams sold in
                                                                           Grams sold in the
                                                                                         the public
                                                                                             public

sale. (Id.
sale.      at 2.)
      (Id. at 2.)

Response to
Response    to No.
               No. 48:
                   48:      Undisputed for
                            Undisputed for purposes of Plaintiff’s
                                           purposes of Plaintiff's motion
                                                                   motion but irrelevant to
                                                                          but irrelevant to
Plaintiff’s  claims in
Plaintiff's claims     this action.
                    in this action.

                    49.
                    49.    The Two-Page
                           The Two-Page Teaser
                                        Teaser contained
                                               contained aa chart
                                                            chart entitled “Private Discount"
                                                                  entitled "Private Discount” that
                                                                                              that

set forth
set forth the
          the private
              private discount
                      discount to
                               to the
                                  the public
                                      public sales
                                             sales price
                                                   price of
                                                         of Grams. The private
                                                            Grams. The private discount
                                                                               discount ranged
                                                                                        ranged

from 65.2%
from       if $400
     65.2% if $400 million
                   million was
                           was raised
                               raised in the public
                                      in the public sale
                                                    sale to
                                                         to 72% if $800
                                                            72% if $800 million
                                                                        million was
                                                                                was raised
                                                                                    raised in the
                                                                                           in the

public sale.
public sale. (Id. at 2.)
             (Id. at 2.)



                                                    13
                                                    13
         Case 1:19-cv-09439-PKC Document 250-1 Filed 07/01/20 Page 18 of 130



Response to
Response    to No.
               No. 49:
                   49:      Undisputed for
                            Undisputed for purposes of Plaintiff’s
                                           purposes of Plaintiff's motion
                                                                   motion but irrelevant to
                                                                          but irrelevant to
Plaintiff’s  claims in
Plaintiff's claims     this action.
                    in this action.

                    50.
                    50.       The
                              The Two-Page
                                  Two-Page Teaser provided aa "Token
                                           Teaser provided    “Token Allocation
                                                                     Allocation Example” that
                                                                                Example" that

stated that
stated that aa $50
               $50 million
                   million investment will provide
                           investment will provide the
                                                   the right
                                                       right to
                                                             to receive
                                                                receive 162.1
                                                                        162.1 million
                                                                              million Grams
                                                                                      Grams out
                                                                                            out of
                                                                                                of

2,564.9 million
2,564.9 million totally
                totally issued
                        issued to
                               to the
                                  the private
                                      private and
                                              and public
                                                  public sale
                                                         sale investors,
                                                              investors, assuming
                                                                         assuming aa $600 million
                                                                                     $600 million

private and
private and $600 million public
            $600 million public sale,
                                sale, and
                                      and stated:
                                          stated: "The
                                                  “The private
                                                       private sale
                                                               sale per-token
                                                                    per-token price
                                                                              price would
                                                                                    would be
                                                                                          be

68.2% lower
68.2%       than that
      lower than that of
                      of the
                         the public sale.”4 (Id.
                             public sale."4 (Id. at
                                                 at 22 (emphasis
                                                       (emphasis in
                                                                 in original).)
                                                                    original).)

Response to
Response    to No.
               No. 50:
                   50:      Undisputed for
                            Undisputed for purposes of Plaintiff’s
                                           purposes of Plaintiff's motion
                                                                   motion but irrelevant to
                                                                          but irrelevant to
Plaintiff’s  claims in
Plaintiff's claims     this action.
                    in this action.

                    51.
                    51.      The Four-Page
                             The Four-Page Teaser stated that
                                           Teaser stated that Telegram was introducing
                                                              Telegram was             “a next-
                                                                           introducing "a next-

generation multi-blockchain
generation multi-blockchain Proof-of
                            Proof-of Stake system —
                                     Stake system – TON
                                                    TON (Telegram
                                                        (Telegram Open
                                                                  Open Network)
                                                                       Network) designed
                                                                                designed

to host
to host aa new
           new generation
               generation of
                          of cryptocurrencies and decentralized
                             cryptocurrencies and decentralized applications,
                                                                applications, at
                                                                              at aa massive
                                                                                    massive scale."
                                                                                            scale.”

(JX4 at
(JX4 at 1.)
        1.)

Response to
Response    to No.
               No. 51:
                   51:      Undisputed for
                            Undisputed for purposes of Plaintiff’s
                                           purposes of Plaintiff's motion
                                                                   motion but irrelevant to
                                                                          but irrelevant to
Plaintiff’s  claims in
Plaintiff's claims     this action.
                    in this action.

                    52.
                    52.       The Four-Page Teaser
                              The Four-Page Teaser stated:
                                                   stated: "To
                                                           “To reach
                                                               reach mainstream
                                                                     mainstream adaptation,
                                                                                adaptation, aa

cryptocurrency, its
cryptocurrency, its underlying
                    underlying blockchain
                               blockchain design and ecosystem
                                          design and ecosystem require: “Speed and
                                                               require: "Speed and

Scalability,” “Intuitive user
Scalability," "Intuitive user interfaces” and "An
                              interfaces" and “An engaged
                                                  engaged used
                                                          used base."
                                                               base.” (JX4
                                                                      (JX4 at
                                                                           at 1.)
                                                                              1.)

Response to
Response    to No.
               No. 52:
                   52:      Undisputed for
                            Undisputed for purposes of Plaintiff’s
                                           purposes of Plaintiff's motion
                                                                   motion but irrelevant to
                                                                          but irrelevant to
Plaintiff’s  claims in
Plaintiff's claims     this action.
                    in this action.

                    53.
                    53.      The Four-Page
                             The Four-Page Teaser
                                           Teaser explained each of
                                                  explained each of these
                                                                    these phrases
                                                                          phrases in
                                                                                  in more
                                                                                     more detail.
                                                                                          detail. (JX4
                                                                                                  (JX4

at 1.)
at 1.)

Response to
Response    to No.
               No. 53:
                   53:      Undisputed for
                            Undisputed for purposes of Plaintiff’s
                                           purposes of Plaintiff's motion
                                                                   motion but irrelevant to
                                                                          but irrelevant to
Plaintiff’s  claims in
Plaintiff's claims     this action.
                    in this action.




4
4   All bolded
    All bolded and
               and italicized
                   italicized references are contained
                              references are contained in
                                                       in the
                                                          the referenced
                                                              referenced document,
                                                                         document, unless
                                                                                   unless otherwise noted.
                                                                                          otherwise noted.


                                                           14
                                                           14
     Case 1:19-cv-09439-PKC Document 250-1 Filed 07/01/20 Page 19 of 130



               54.
               54.     The Four-Page
                       The Four-Page Teaser
                                     Teaser explained that: "An
                                            explained that: “An engaged
                                                                engaged user
                                                                        user base
                                                                             base that
                                                                                  that provides
                                                                                       provides

pre-existing critical
pre-existing critical mass
                      mass necessary
                           necessary for
                                     for the
                                         the ecosystem to grow
                                             ecosystem to grow and
                                                               and eventually become adopted
                                                                   eventually become adopted by
                                                                                             by

hundreds of
hundreds of millions
            millions of
                     of users.
                        users. (JX4
                               (JX4 at
                                    at 1.)
                                       1.)

Response to
Response    to No.
               No. 54:
                   54:      Undisputed for
                            Undisputed for purposes of Plaintiff’s
                                           purposes of Plaintiff's motion
                                                                   motion but irrelevant to
                                                                          but irrelevant to
Plaintiff’s  claims in
Plaintiff's claims     this action.
                    in this action.

               55.
               55.     The Four-Page
                       The Four-Page Teaser stated that:
                                     Teaser stated that: "Telegram
                                                         “Telegram is
                                                                   is in
                                                                      in aa unique
                                                                            unique position
                                                                                   position to
                                                                                            to

provide this
provide this combination
             combination and
                         and establish
                             establish the
                                       the first mass market
                                           first mass market cryptocurrency."
                                                             cryptocurrency.” (JX4
                                                                              (JX4 at
                                                                                   at 1.)
                                                                                      1.)

Response to
Response    to No.
               No. 55:
                   55:      Undisputed for
                            Undisputed for purposes of Plaintiff’s
                                           purposes of Plaintiff's motion
                                                                   motion but irrelevant to
                                                                          but irrelevant to
Plaintiff’s  claims in
Plaintiff's claims     this action.
                    in this action.

               56.
               56.     The Four-Page
                       The Four-Page Teaser stated that:
                                     Teaser stated that: "Telegram
                                                         “Telegram will
                                                                   will use
                                                                        use its
                                                                            its expertise to
                                                                                expertise to

create TON,
create TON, aa fast and infinitely
               fast and infinitely scalable
                                   scalable multi-blockchain
                                            multi-blockchain architecture.
                                                             architecture. ….   By combining
                                                                           .... By combining

minimum transaction
minimum transaction time
                    time with
                         with maximum
                              maximum security,
                                      security, TON
                                                TON can
                                                    can become
                                                        become aa VISA/Mastercard
                                                                  VISA/Mastercard

alternative for
alternative     the new
            for the new decentralized
                        decentralized future."
                                      future.” (JX4
                                               (JX4 at
                                                    at 1.)
                                                       1.)

Response to
Response    to No.
               No. 56:
                   56:      Undisputed for
                            Undisputed for purposes of Plaintiff’s
                                           purposes of Plaintiff's motion
                                                                   motion but irrelevant to
                                                                          but irrelevant to
Plaintiff’s  claims in
Plaintiff's claims     this action.
                    in this action.

               57.
               57.     The Four-Page
                       The Four-Page Teaser stated that:
                                     Teaser stated that:

           a. "In
           a. “In October
                  October 2017,
                          2017, Telegram reached 170
                                Telegram reached 170 million
                                                     million monthly
                                                             monthly users
                                                                     users and
                                                                           and delivered
                                                                               delivered 70
                                                                                         70

               billion messages
               billion messages every
                                every day.
                                      day.

           b. Telegram
           b.          will rely
              Telegram will rely on
                                 on its
                                    its 10-year
                                        10-year experience
                                                experience in building user-friendly
                                                           in building               interfaces
                                                                       user-friendly interfaces

               for tens
               for tens of
                        of millions
                           millions to
                                    to build
                                       build light wallets, markets
                                             light wallets, markets and
                                                                    and identification
                                                                        identification services
                                                                                       services that
                                                                                                that

               will allow
               will allow users
                          users to
                                to get
                                   get on
                                       on board
                                          board with
                                                with cryptocurrencies
                                                     cryptocurrencies in
                                                                      in an
                                                                         an intuitive
                                                                            intuitive way,
                                                                                      way,

               integrated into
               integrated into Telegram
                               Telegram applications,
                                        applications, the
                                                      the TON Wallet can
                                                          TON Wallet can instantly
                                                                         instantly become
                                                                                   become the
                                                                                          the

               world’s most
               world's most adopted
                            adopted cryptocurrency.
                                    cryptocurrency.




                                                 15
                                                 15
      Case 1:19-cv-09439-PKC Document 250-1 Filed 07/01/20 Page 20 of 130



           c. Telegram
           c.          will leverage
              Telegram will          its existing
                            leverage its existing ecosystem of communities,
                                                  ecosystem of communities, developers,
                                                                            developers,

               publishers, payment
               publishers, payment providers
                                   providers and
                                             and merchants
                                                 merchants to
                                                           to drive
                                                              drive demand
                                                                    demand and
                                                                           and value
                                                                               value for
                                                                                     for TON
                                                                                         TON

               cryptocurrency.” (JX4
               cryptocurrency." (JX4 at
                                     at 1.)
                                        1.)

Response to
Response    to No.
               No. 57:
                   57:      Undisputed for
                            Undisputed for purposes of Plaintiff’s
                                           purposes of Plaintiff's motion
                                                                   motion but irrelevant to
                                                                          but irrelevant to
Plaintiff’s  claims in
Plaintiff's claims     this action.
                    in this action.

               58.
               58.     The Four-Page
                       The Four-Page Teaser stated: "Since
                                     Teaser stated: “Since taking
                                                           taking cryptocurrencies mainstream
                                                                  cryptocurrencies mainstream

in 2018
in 2018 would
        would not be possible
              not be possible using
                              using the
                                    the existing
                                        existing blockchain
                                                 blockchain platforms,
                                                            platforms, Telegram
                                                                       Telegram co-founder
                                                                                co-founder Dr.
                                                                                           Dr.

Nikolai Durov
Nikolai Durov set
              set out to find
                  out to find aa novel
                                 novel solution
                                       solution to
                                                to match
                                                   match the
                                                         the required
                                                             required speed
                                                                      speed and
                                                                            and scalability.
                                                                                scalability. His
                                                                                             His

research resulted
research          in the
         resulted in the design
                         design for the Telegram
                                for the Telegram Open
                                                 Open Network
                                                      Network —
                                                              – aa fast and secure
                                                                   fast and secure blockchain
                                                                                   blockchain

and network
and network project."
            project.” (JX4
                      (JX4 at
                           at 2.)
                              2.)

Response to
Response    to No.
               No. 58:
                   58:      Undisputed for
                            Undisputed for purposes of Plaintiff’s
                                           purposes of Plaintiff's motion
                                                                   motion but irrelevant to
                                                                          but irrelevant to
Plaintiff’s  claims in
Plaintiff's claims     this action.
                    in this action.

               59.
               59.     The Four-Page
                       The Four-Page Teaser
                                     Teaser contained
                                            contained aa section
                                                         section entitled: “Telegram Messenger-
                                                                 entitled: "Telegram Messenger-

TON Integration.”
TON Integration." That section stated,
                  That section stated, in part, that:
                                       in part, that: "....TON
                                                      “….TON light
                                                               light wallets
                                                                     wallets will
                                                                             will be
                                                                                  be built
                                                                                     built into
                                                                                           into

Telegram applications
Telegram applications on
                      on all
                         all platforms.
                             platforms. This will make
                                        This will make over
                                                       over 170
                                                            170 million
                                                                million users
                                                                        users instantly
                                                                              instantly

connected to
connected to the
             the blockchain,
                 blockchain, making
                             making it
                                    it immediately
                                       immediately mainstream.
                                                   mainstream. This will allow
                                                               This will allow millions
                                                                               millions of
                                                                                        of

users to
users to securely
         securely store
                  store their
                        their funds in the
                              funds in the TON blockchain.” (JX4
                                           TON blockchain." (JX4 at
                                                                 at 2.)
                                                                    2.)

Response to
Response    to No.
               No. 59:
                   59:      Undisputed for
                            Undisputed for purposes of Plaintiff’s
                                           purposes of Plaintiff's motion
                                                                   motion but irrelevant to
                                                                          but irrelevant to
Plaintiff’s  claims in
Plaintiff's claims     this action.
                    in this action.

               60.
               60.      That section of
                        That section of the
                                        the Four-Page
                                            Four-Page Teaser
                                                      Teaser further stated, in
                                                             further stated, in part,
                                                                                part, that:
                                                                                      that: "Since
                                                                                            “Since

the majority
the majority of
             of actors
                actors in
                       in the
                          the new
                              new digital
                                  digital economy
                                          economy already
                                                  already have
                                                          have active
                                                               active Telegram accounts, it
                                                                      Telegram accounts,    is
                                                                                         it is

natural for
natural for Telegram to offer
            Telegram to offer aa secure
                                 secure universal
                                        universal ID. After passing
                                                  ID. After passing KYC-AML
                                                                    KYC-AML (unclear)
                                                                            (unclear) on
                                                                                      on

Telegram once,
Telegram once, users
               users will
                     will get
                          get aa virtual
                                 virtual passport
                                         passport to
                                                  to log
                                                     log in
                                                         in to
                                                            to services
                                                               services that
                                                                        that require
                                                                             require user
                                                                                     user verification,
                                                                                          verification,

which will
which will eliminate
           eliminate aa major
                        major point
                              point of
                                    of friction
                                       friction for
                                                for everyone engaging with
                                                    everyone engaging with crypto-assets.” (JX4 at
                                                                           crypto-assets." (JX4 at

2.)
2.)


                                                  16
                                                  16
     Case 1:19-cv-09439-PKC Document 250-1 Filed 07/01/20 Page 21 of 130



Response to
Response    to No.
               No. 60:
                   60:      Undisputed for
                            Undisputed for purposes of Plaintiff’s
                                           purposes of Plaintiff's motion
                                                                   motion but irrelevant to
                                                                          but irrelevant to
Plaintiff’s  claims in
Plaintiff's claims     this action.
                    in this action.

               61.
               61.     That section
                       That section of
                                    of the
                                       the Four-Page
                                           Four-Page Teaser
                                                     Teaser further
                                                            further stated,
                                                                    stated, in part, that:
                                                                            in part, that:

“Telegram’s existing
"Telegram's existing ecosystem
                     ecosystem will
                               will offer
                                    offer simple
                                          simple ways
                                                 ways of
                                                      of buying
                                                         buying the
                                                                the TON
                                                                    TON cryptocurrency
                                                                        cryptocurrency

(grams) —
(grams) – and
          and aa range of services
                 range of services to
                                   to drive
                                      drive demand
                                            demand and
                                                   and fundamental value for
                                                       fundamental value     them.
                                                                         for them.

           a. Bot
           a. Bot Platform;
                  Platform;

           b. Groups
           b. Groups and
                     and Channels;
                         Channels;

           c. Digital
           c. Digital Content
                      Content and
                              and Physical
                                  Physical Goods
                                           Goods

           d. A
           d. A Gateway
                Gateway for
                        for Decentralized
                            Decentralized Services.” (JX4 at
                                          Services." (JX4 at 2.)
                                                             2.)

Response to
Response    to No.
               No. 61:
                   61:      Undisputed for
                            Undisputed for purposes of Plaintiff’s
                                           purposes of Plaintiff's motion
                                                                   motion but irrelevant to
                                                                          but irrelevant to
Plaintiff’s  claims in
Plaintiff's claims     this action.
                    in this action.

               62.
               62.     The Four-Page
                       The Four-Page Teaser set forth
                                     Teaser set forth aa "Roadmap"
                                                         “Roadmap” of
                                                                   of events as follows:
                                                                      events as follows:

           a. Q1
           a. Q1 2018
                 2018          Launch of Telegram
                               Launch of Telegram External ID
                                                  External ID

           b. Q2
           b. Q2 2018
                 2018          Launch of the
                               Launch of the Minimal
                                             Minimal Viable
                                                     Viable Test Network of
                                                            Test Network of TON
                                                                            TON

           c. Q3
           c. Q3 2018
                 2018          Testing and
                               Testing and Security Audits of
                                           Security Audits of TON
                                                              TON

           d. Q4
           d. Q4 2018
                 2018          Deployment of
                               Deployment of Stable Network of
                                             Stable Network of TON
                                                               TON

           e. Q4
           e. Q4 2018
                 2018          Launch of Telegram
                               Launch of Telegram Wallet
                                                  Wallet

           f. Q1
           f. Q1 2019
                 2019          Creation of
                               Creation of TON-based
                                           TON-based economy in Telegram
                                                     economy in          (JX4 at
                                                                Telegram (JX4 at 3.)
                                                                                 3.)

Response to
Response    to No.
               No. 62:
                   62:      Undisputed for
                            Undisputed for purposes of Plaintiff’s
                                           purposes of Plaintiff's motion
                                                                   motion but irrelevant to
                                                                          but irrelevant to
Plaintiff’s  claims in
Plaintiff's claims     this action.
                    in this action.

               63.
               63.     The Four-Page
                       The Four-Page Teaser stated: "To
                                     Teaser stated: “To obtain
                                                        obtain the
                                                               the resources
                                                                   resources required
                                                                             required to
                                                                                      to make
                                                                                         make

TON aa reality,
TON    reality, Telegram
                Telegram is
                         is launching
                            launching aa token
                                         token sale.
                                               sale. The token sale
                                                     The token sale will
                                                                    will use
                                                                         use aa provisional
                                                                                provisional

Ethereum-based
Ethereum-based ERC20
               ERC20 Token (TON), to
                     Token (TON), to be
                                     be converted
                                        converted 1:1
                                                  1:1 to
                                                      to native
                                                         native TON tokens (grams)
                                                                TON tokens (grams) after
                                                                                   after

deployment of
deployment of TON Blockchain in
              TON Blockchain in 2018."
                                2018.” (JX4
                                       (JX4 at
                                            at 3.)
                                               3.)

Response to
Response    to No.
               No. 63:
                   63:      Undisputed for
                            Undisputed for purposes of Plaintiff’s
                                           purposes of Plaintiff's motion
                                                                   motion but irrelevant to
                                                                          but irrelevant to
Plaintiff’s  claims in
Plaintiff's claims     this action.
                    in this action.

                                                 17
                                                 17
      Case 1:19-cv-09439-PKC Document 250-1 Filed 07/01/20 Page 22 of 130



               64.
               64.     ERC20 tokens are
                       ERC20 tokens are digital
                                        digital tokens
                                                tokens used
                                                       used on
                                                            on the
                                                               the Ethereum platform.
                                                                   Ethereum platform.

Response to
Response    to No.
               No. 64:
                   64:      Undisputed for
                            Undisputed for purposes of Plaintiff’s
                                           purposes of Plaintiff's motion
                                                                   motion but irrelevant to
                                                                          but irrelevant to
Plaintiff’s  claims in
Plaintiff's claims     this action.
                    in this action.

               65.
               65.      The Four-Page Teaser
                        The Four-Page Teaser stated
                                             stated that
                                                    that the
                                                         the total
                                                             total supply
                                                                   supply of
                                                                          of native
                                                                             native Ton tokens
                                                                                    Ton tokens

(grams) will
(grams) will amount
             amount to
                    to 5,000,000,000. (JX4 at
                       5,000,000,000. (JX4 at 3.)
                                              3.)

Response to
Response    to No.
               No. 65:
                   65:      Undisputed for
                            Undisputed for purposes of Plaintiff’s
                                           purposes of Plaintiff's motion
                                                                   motion but irrelevant to
                                                                          but irrelevant to
Plaintiff’s  claims in
Plaintiff's claims     this action.
                    in this action.

               66.
               66.     The Four-Page
                       The Four-Page Teaser stated that:
                                     Teaser stated that: "During
                                                         “During the
                                                                 the initial stages of
                                                                     initial stages of active
                                                                                       active TON
                                                                                              TON

development, at
development, at least
                least 52% of the
                      52% of the entire supply will
                                 entire supply will be
                                                    be retained
                                                       retained by
                                                                by the
                                                                   the TON Reserve to
                                                                       TON Reserve to allow
                                                                                      allow for
                                                                                            for

aa fast and stable
   fast and stable evolution
                   evolution of
                             of the
                                the platform."
                                    platform.” (JX4
                                               (JX4 at
                                                    at 3.)
                                                       3.)

Response to
Response    to No.
               No. 66:
                   66:      Undisputed for
                            Undisputed for purposes of Plaintiff’s
                                           purposes of Plaintiff's motion
                                                                   motion but irrelevant to
                                                                          but irrelevant to
Plaintiff’s  claims in
Plaintiff's claims     this action.
                    in this action.

               67.
               67.     The Four-Page
                       The Four-Page Teaser stated that
                                     Teaser stated that 44%
                                                        44% of
                                                            of the
                                                               the total
                                                                   total supply
                                                                         supply will
                                                                                will be
                                                                                     be sold
                                                                                        sold in
                                                                                             in

accordance with
accordance with aa formula.
                   formula. (JX4
                            (JX4 at
                                 at 3.)
                                    3.)

Response to
Response    to No.
               No. 67:
                   67:      Undisputed for
                            Undisputed for purposes of Plaintiff’s
                                           purposes of Plaintiff's motion
                                                                   motion but irrelevant to
                                                                          but irrelevant to
Plaintiff’s  claims in
Plaintiff's claims     this action.
                    in this action.

               68.
               68.     The Four-Page
                       The Four-Page Teaser
                                     Teaser explained that: "The
                                            explained that: “The price
                                                                 price of
                                                                       of the
                                                                          the first token will
                                                                              first token will be
                                                                                               be

$0.10 USD,
$0.10 USD, and
           and each
               each next token will
                    next token will be
                                    be priced
                                       priced one
                                              one billionth
                                                  billionth higher
                                                            higher than
                                                                   than the
                                                                        the previous
                                                                            previous one.
                                                                                     one. As
                                                                                          As aa

result the
result the additional
           additional supply
                      supply coming
                             coming from
                                    from the
                                         the TON
                                             TON Reserve
                                                 Reserve will
                                                         will always
                                                              always be
                                                                     be more
                                                                        more expensive
                                                                             expensive than
                                                                                       than

the price
the price paid
          paid by
               by any
                  any of
                      of the
                         the existing
                             existing buyers.
                                      buyers. This stricture and
                                              This stricture and volume
                                                                 volume should
                                                                        should allow
                                                                               allow the
                                                                                     the market
                                                                                         market

to define
to        the fair
   define the fair price
                   price and
                         and volume
                             volume for the token
                                    for the token sale."
                                                  sale.” (JX4
                                                         (JX4 at
                                                              at 3.)
                                                                 3.)

Response to
Response    to No.
               No. 68:
                   68:      Undisputed for
                            Undisputed for purposes of Plaintiff’s
                                           purposes of Plaintiff's motion
                                                                   motion but irrelevant to
                                                                          but irrelevant to
Plaintiff’s  claims in
Plaintiff's claims     this action.
                    in this action.

               69.
               69.      The Four-Page Teaser
                        The Four-Page Teaser described
                                             described Pavel
                                                       Pavel Durov
                                                             Durov and
                                                                   and Nikolai
                                                                       Nikolai Durov
                                                                               Durov as
                                                                                     as the
                                                                                        the

founders and
founders and leaders of VK
             leaders of VK and
                           and Telegram.
                               Telegram. It stated: "Between
                                         It stated: “Between them
                                                             them they
                                                                  they have
                                                                       have over
                                                                            over 20
                                                                                 20 years
                                                                                    years of
                                                                                          of




                                                 18
                                                 18
      Case 1:19-cv-09439-PKC Document 250-1 Filed 07/01/20 Page 23 of 130



experience in
experience    building billion
           in building billion dollar
                               dollar companies
                                      companies used
                                                used by
                                                     by hundreds
                                                        hundreds of
                                                                 of millions
                                                                    millions of
                                                                             of people."
                                                                                people.” (JX4
                                                                                         (JX4 at
                                                                                              at

4.)
4.)

Response to
Response    to No.
               No. 69:
                   69:      Undisputed for
                            Undisputed for purposes of Plaintiff’s
                                           purposes of Plaintiff's motion
                                                                   motion but irrelevant to
                                                                          but irrelevant to
Plaintiff’s  claims in
Plaintiff's claims     this action.
                    in this action.

               70.
               70.     The Four-Page
                       The Four-Page Teaser also described
                                     Teaser also described various
                                                           various awards
                                                                   awards won
                                                                          won by
                                                                              by each Durov,
                                                                                 each Durov,

including aa number
including    number of
                    of gold medals and
                       gold medals and championships
                                       championships in
                                                     in international mathematics and
                                                        international mathematics and

programming championships
programming               won by
            championships won by Nikolai
                                 Nikolai Durov.
                                         Durov. (JX4
                                                (JX4 at
                                                     at 4.)
                                                        4.)

Response to
Response    to No.
               No. 70:
                   70:      Undisputed for
                            Undisputed for purposes of Plaintiff’s
                                           purposes of Plaintiff's motion
                                                                   motion but irrelevant to
                                                                          but irrelevant to
Plaintiff’s  claims in
Plaintiff's claims     this action.
                    in this action.

               71.
               71.     The Four-Page
                       The Four-Page Teaser also stated:
                                     Teaser also stated: "Telegram
                                                         “Telegram is
                                                                   is aa team
                                                                         team of
                                                                              of A-players.
                                                                                 A-players. To
                                                                                            To

become part
become part of
            of this
               this team,
                    team, each
                          each of
                               of its
                                  its 15
                                      15 developers
                                         developers had
                                                    had to
                                                        to either win the
                                                           either win the world's
                                                                          world’s top
                                                                                  top

programming contest
programming         or take
            contest or take the
                            the first
                                first place
                                      place in one of
                                            in one of the
                                                      the nation-wide
                                                          nation-wide multi-level
                                                                      multi-level coding
                                                                                  coding

competitions held
competitions held by
                  by the
                     the founder
                         founder of
                                 of Telegram.” (JX4 at
                                    Telegram." (JX4 at 4.)
                                                       4.)

Response to
Response    to No.
               No. 71:
                   71:      Undisputed for
                            Undisputed for purposes of Plaintiff’s
                                           purposes of Plaintiff's motion
                                                                   motion but
                                                                          but irrelevant to
                                                                              irrelevant to
Plaintiff’s  claims in
Plaintiff's claims     this action.
                    in this action.

               72.
               72.     Telegram circulated
                       Telegram circulated three
                                           three versions
                                                 versions of
                                                          of aa primer
                                                                primer to
                                                                       to potential
                                                                          potential and
                                                                                    and actual
                                                                                        actual

investors, aa "Primer"
investors,    “Primer” (JX7)
                       (JX7) (referred
                             (referred to
                                       to herein
                                          herein as
                                                 as the
                                                    the "Initial
                                                        “Initial Primer"),
                                                                 Primer”), aa "Pre-Sale
                                                                              “Pre-Sale Primer"
                                                                                        Primer” dated
                                                                                                dated

January 18, 2018
January 18, 2018 (JX8),
                 (JX8), and
                        and aa "Stage
                               “Stage A
                                      A Primer"
                                        Primer” dated
                                                dated February
                                                      February 21,
                                                               21, 2018
                                                                   2018 (JX9)
                                                                        (JX9) (collectively
                                                                              (collectively the
                                                                                            the

“Primers”).
"Primers").

Response to
Response   to No.
              No. 72:
                   72:     Undisputed for
                           Undisputed   for purposes  of Plaintiff’s
                                            purposes of              motion but
                                                         Plaintiff's motion       subject to
                                                                             but subject  to
clarification. Telegram
clarification.            provided some
               Telegram provided    some potential
                                           potential purchasers
                                                     purchasers inin late 2017 and
                                                                     late 2017 and 2018
                                                                                    2018 with
                                                                                          with aa
document entitled
document    entitled "Primer."
                     “Primer.” JSF
                                JSF ¶¶ 75.  Telegram distributed
                                       75. Telegram   distributed a a document
                                                                      document entitled
                                                                                 entitled "Pre-
                                                                                          “Pre-
Sale Primer”
Sale Primer" toto all
                  all purchasers in Round
                      purchasers in Round 1 1 of
                                              of the
                                                 the Private
                                                     Private Placement
                                                             Placement andand aa document
                                                                                 document
entitled "Stage
entitled “Stage A A Primer"
                    Primer” to
                            to all purchasers in
                               all purchasers     Round 22 of
                                               in Round     of the
                                                               the Private
                                                                    Private Placement.   JSF IN
                                                                            Placement. JSF    ¶¶
77, 80.
77, 80.

               73.
               73.     The undated
                       The undated "Initial
                                   “Initial Primer"
                                            Primer” was
                                                    was likely
                                                        likely created in late
                                                               created in late 2017
                                                                               2017 before
                                                                                    before the
                                                                                           the

“Presale Primer."
"Presale Primer.” (PX12,
                  (PX12, Durov
                         Durov Tr. at 151:11-152:15.)
                               Tr. at 151:11-152:15.)

Response to
Response to No.
            No. 73:
                73:        Undisputed for
                           Undisputed for purposes of Plaintiff’s
                                          purposes of             motion.
                                                      Plaintiff's motion.

                                                 19
                                                 19
      Case 1:19-cv-09439-PKC Document 250-1 Filed 07/01/20 Page 24 of 130



               74.
               74.     Although there
                       Although there were
                                      were some
                                           some variations
                                                variations in
                                                           in content,
                                                              content, much
                                                                       much of
                                                                            of their
                                                                               their content
                                                                                     content was
                                                                                             was

identical. (JX7;
identical. (JX7; JX8 and JX9.)
                 JX8 and JX9.)

Response to
Response    to No.
               No. 74:
                    74:       Disputed as
                              Disputed   as inaccurate.
                                            inaccurate. The    cited materials
                                                          The cited            do not
                                                                     materials do      support the
                                                                                  not support   the
assertion. For
assertion.        instance, the
             For instance,   the "Pre-Sale
                                 “Pre-Sale Primer”
                                             Primer" andand "Stage
                                                            “Stage AA Primer”  set out
                                                                      Primer" set  out more
                                                                                        more detailed
                                                                                              detailed
information regarding
information                the price
               regarding the          of Grams
                                price of Grams and     the Reference
                                                  and the  Reference Price  than the
                                                                      Price than the "Primer."
                                                                                      “Primer.”
Compare
Compare JX8 JX8 and    JX9 at
                  and JX9   at 16-18
                               16-18 with
                                      with JX7
                                            JX7 at
                                                 at 16-17.
                                                    16-17. The
                                                            The "Pre-Sale
                                                                 “Pre-Sale Primer”
                                                                           Primer" and     “Stage A
                                                                                     and "Stage   A
Primer”
Primer" also    set out
          also set  out more   information regarding
                        more information                  the lock-up
                                              regarding the           provisions. See
                                                              lock-up provisions.  See id.
                                                                                        id. Further,
                                                                                             Further,
although the
although   the "Primer"
                “Primer” contained
                           contained information
                                       information on on Telegram's
                                                          Telegram’s budget
                                                                      budget up  to 2021,
                                                                              up to 2021, JX7
                                                                                            JX7 at
                                                                                                at 18,
                                                                                                   18,
this information
this information is is absent
                       absent in  the "Pre-Sale
                               in the “Pre-Sale Primer”
                                                  Primer" and    “Stage A
                                                            and "Stage  A Primer.”   See JX8;
                                                                          Primer." See    JX8; JX9.
                                                                                                JX9.
Finally, the "Pre-Sale
Finally, the  “Pre-Sale Primer”
                          Primer" and     “Stage A
                                    and "Stage    A Primer”
                                                     Primer" had   two appendices:
                                                               had two appendices: Appendix
                                                                                    Appendix A   A
attaching the
attaching   the January
                 January 28,
                          28, 2018
                               2018 Technical
                                     Technical White
                                                 White Paper    (JX13) and
                                                         Paper (JX13)  and Appendix
                                                                            Appendix B  B attaching
                                                                                          attaching
Risk Factors
Risk            (JX14; JX15).
      Factors (JX14;    JX15). SeeSee also
                                      also JX8
                                           JX8 and    JX9 at
                                                and JX9       25-26.
                                                           at 25-26.

               75.
               75.     The Primers
                       The Primers all
                                   all stated:
                                       stated: "This
                                               “This paper
                                                     paper outlines
                                                           outlines aa vision
                                                                       vision for
                                                                              for aa new
                                                                                     new

cryptocurrency and
cryptocurrency and an
                   an ecosystem
                      ecosystem capable of meeting
                                capable of meeting the
                                                   the needs
                                                       needs of
                                                             of hundreds
                                                                hundreds of
                                                                         of millions
                                                                            millions of
                                                                                     of

consumers, including
consumers,           200 million
           including 200 million Telegram users.” (Id.
                                 Telegram users." (Id. at
                                                       at 3.)
                                                          3.)

Response to
Response to No.
            No. 75:
                75:         Undisputed for
                            Undisputed for purposes of Plaintiff’s
                                           purposes of Plaintiff's motion.
                                                                   motion.

               76.
               76.     The Initial
                       The         Primer stated:
                           Initial Primer stated: "Launching
                                                  “Launching in
                                                             in 2018,
                                                                2018, this
                                                                      this cryptocurrency will be
                                                                           cryptocurrency will be

based on
based on multi-blockchain
         multi-blockchain Proof-of-Stake
                          Proof-of-Stake system
                                         system —
                                                – TON (Telegram Open
                                                  TON (Telegram      Network, after
                                                                Open Network, after 2021
                                                                                    2021

The
The Open Network) —
    Open Network) – designed
                    designed to
                             to host
                                host aa new
                                        new generation of cryptocurrencies
                                            generation of cryptocurrencies and
                                                                           and decentralized
                                                                               decentralized

applications. (JX7
applications. (JX7 at
                   at 3.)
                      3.)

Response to
Response to No.
            No. 76:
                76:         Undisputed for
                            Undisputed for purposes of Plaintiff’s
                                           purposes of Plaintiff's motion.
                                                                   motion.

               77.
               77.     The Pre-Sale
                       The Pre-Sale Primer
                                    Primer and
                                           and Stage A Primer
                                               Stage A Primer stated:
                                                              stated: "Scheduled
                                                                      “Scheduled to
                                                                                 to launch in
                                                                                    launch in

2018, this
2018, this cryptocurrency
           cryptocurrency will
                          will be
                               be based
                                  based on
                                        on multi-blockchain
                                           multi-blockchain Proof-of-Stake
                                                            Proof-of-Stake system
                                                                           system —
                                                                                  – TON
                                                                                    TON

(Telegram Open
(Telegram      Network, or
          Open Network, or ultimately
                           ultimately The
                                      The Open Network) —
                                          Open Network) – designed
                                                          designed to
                                                                   to host
                                                                      host aa new
                                                                              new generation
                                                                                  generation

of cryptocurrencies
of cryptocurrencies and
                    and decentralized
                        decentralized applications."
                                      applications.” (JX8
                                                     (JX8 at
                                                          at 3;
                                                             3; JX9 at 3.)
                                                                JX9 at 3.)

Response to
Response to No.
            No. 77:
                77:         Undisputed for
                            Undisputed for purposes of Plaintiff’s
                                           purposes of             motion.
                                                       Plaintiff's motion.




                                                 20
                                                 20
      Case 1:19-cv-09439-PKC Document 250-1 Filed 07/01/20 Page 25 of 130



               78.
               78.      The Primers stated:
                        The Primers stated: "Despite
                                            “Despite their
                                                     their revolutionary potential, existing
                                                           revolutionary potential, existing

cryptocurrencies lack
cryptocurrencies lack the
                      the qualities
                          qualities required to attract
                                    required to attract the
                                                        the mass
                                                            mass consumer.
                                                                 consumer. There are three
                                                                           There are three main
                                                                                           main

hurdles.…” (JX7
hurdles...." (JX7 at
                  at 4;
                     4; JX8 at 4;
                        JX8 at 4; JX9 at 4.)
                                  JX9 at 4.)

Response to
Response to No.
            No. 78:
                78:         Undisputed for
                            Undisputed for purposes of Plaintiff’s
                                           purposes of             motion.
                                                       Plaintiff's motion.

               79.
               79.     The Primers
                       The Primers listed
                                   listed the
                                          the third
                                              third hurdle
                                                    hurdle as:
                                                           as: "The
                                                               “The market
                                                                    market of
                                                                           of goods
                                                                              goods and
                                                                                    and services
                                                                                        services

that can
that     be bought
     can be bought with
                   with cryptocurrencies
                        cryptocurrencies is
                                         is limited, and the
                                            limited, and the demand
                                                             demand for
                                                                    for crypto-assets
                                                                        crypto-assets comes
                                                                                      comes

mainly from investors,
mainly from investors, not consumers. (Id.)
                       not consumers. (Id.)

Response to
Response to No.
            No. 79:
                79:         Undisputed for
                            Undisputed for purposes of Plaintiff’s
                                           purposes of             motion.
                                                       Plaintiff's motion.

               80.
               80.     The Primers
                       The Primers stated:
                                   stated: "The
                                           “The current
                                                current state
                                                        state of
                                                              of blockchain
                                                                 blockchain technology
                                                                            technology resembles
                                                                                       resembles

automobile design
automobile        in 1870:
           design in 1870: it
                           it is promising and
                              is promising and praised
                                               praised by
                                                       by enthusiasts,
                                                          enthusiasts, but
                                                                       but inefficient and too
                                                                           inefficient and too

complicated to
complicated to appeal
               appeal to
                      to the
                         the mass
                             mass consumer."
                                  consumer.” (Id.)
                                             (Id.)

Response to
Response to No.
            No. 80:
                80:         Undisputed for
                            Undisputed for purposes of Plaintiff’s
                                           purposes of Plaintiff's motion.
                                                                   motion.

               81.
               81.     The Primers
                       The Primers stated
                                   stated that,
                                          that, to
                                                to reach
                                                   reach mainstream
                                                         mainstream adoption,
                                                                    adoption, aa cryptocurrency
                                                                                 cryptocurrency —
                                                                                                –

and its
and its underlying blockchain design
        underlying blockchain design and
                                     and ecosystem
                                         ecosystem requires, as one
                                                   requires, as one of
                                                                    of three
                                                                       three listed
                                                                             listed factors, “An
                                                                                    factors, "An

engaged user
engaged user base.” (Id.)
             base." (Id.)

Response to
Response to No.
            No. 81:
                81:         Undisputed for
                            Undisputed for purposes of Plaintiff’s
                                           purposes of             motion.
                                                       Plaintiff's motion.

               82.
               82.     The Initial
                       The         Primer described
                           Initial Primer described that
                                                    that factor
                                                         factor as
                                                                as follows: “An engaged
                                                                   follows: "An engaged user
                                                                                        user

base that serves
base that serves as
                 as the
                    the pre-existing
                        pre-existing critical
                                     critical mass
                                              mass necessary
                                                   necessary for
                                                             for the
                                                                 the ecosystem to grow
                                                                     ecosystem to grow and
                                                                                       and

eventually become
eventually become adopted
                  adopted by
                          by hundreds
                             hundreds of
                                      of millions
                                         millions of
                                                  of users."
                                                     users.” (emphasis
                                                             (emphasis in original). (JX7
                                                                       in original). (JX7 at
                                                                                          at 4.)
                                                                                             4.)

Response to
Response to No.
            No. 82:
                82:         Undisputed for
                            Undisputed for purposes of Plaintiff’s
                                           purposes of Plaintiff's motion.
                                                                   motion.

               83.
               83.     The Pre-Sale
                       The Pre-Sale Primer
                                    Primer and
                                           and Stage A primer
                                               Stage A primer described
                                                              described that
                                                                        that factor as follows:
                                                                             factor as follows:

“An engaged
"An engaged user
            user base that drives
                 base that drives demand
                                  demand for services in
                                         for services in the
                                                         the ecosystem
                                                             ecosystem and
                                                                       and provides
                                                                           provides pre-
                                                                                    pre-

existing critical
existing critical mass
                  mass for
                       for future
                           future growth."
                                  growth.” (JX8
                                           (JX8 at
                                                at 4;
                                                   4; JX9 at 4.)
                                                      JX9 at 4.)

Response to
Response to No.
            No. 83:
                83:         Undisputed for
                            Undisputed for purposes of Plaintiff’s
                                           purposes of Plaintiff's motion.
                                                                   motion.

                                                21
                                                21
      Case 1:19-cv-09439-PKC Document 250-1 Filed 07/01/20 Page 26 of 130



               84.
               84.        The Primers
                          The Primers stated:
                                      stated: "Telegram
                                              “Telegram is
                                                        is uniquely
                                                           uniquely positioned
                                                                    positioned to
                                                                               to establish the first
                                                                                  establish the first

mass-market cryptocurrency
mass-market                by providing
            cryptocurrency by providing aa platform
                                           platform that
                                                    that combines
                                                         combines these
                                                                  these properties."
                                                                        properties.” (JX7
                                                                                     (JX7 at
                                                                                          at 5;
                                                                                             5;

JX8 at 5;
JX8 at 5; JX9 at 5.)
          JX9 at 5.)

Response to
Response to No.
            No. 84:
                84:          Undisputed for
                             Undisputed for purposes of Plaintiff’s
                                            purposes of Plaintiff's motion.
                                                                    motion.

               85.
               85.        The Primers
                          The Primers stated:
                                      stated: "Telegram
                                              “Telegram will
                                                        will use
                                                             use its
                                                                 its expertise
                                                                     expertise in encrypted
                                                                               in encrypted

distributed data
distributed      storage to
            data storage to create
                            create TON,
                                   TON, a fast and
                                        a fast     inherently scalable
                                               and inherently scalable multi-blockchain
                                                                       multi-blockchain

architecture. …
architecture.     By combining
              ... By combining minimum
                               minimum transaction
                                       transaction time
                                                   time with
                                                        with strong
                                                             strong security,
                                                                    security, TON
                                                                              TON can become
                                                                                  can become

aa Visa/Mastercard
   Visa/Mastercard alternative
                   alternative for the new
                               for the new decentralized
                                           decentralized economy."
                                                         economy.” (Id.)
                                                                   (Id.)

Response to
Response to No.
            No. 85:
                85:          Undisputed for
                             Undisputed for purposes of Plaintiff’s
                                            purposes of Plaintiff's motion.
                                                                    motion.

               86.
               86.        The Primers
                          The Primers stated:
                                      stated: "The
                                              “The Telegram
                                                   Telegram team
                                                            team will
                                                                 will rely
                                                                      rely on
                                                                           on its
                                                                              its 10-year
                                                                                  10-year

experience in
experience    building user
           in building user friendly interfaces for
                            friendly interfaces     tens of
                                                for tens of millions
                                                            millions to
                                                                     to create light wallets,
                                                                        create light wallets,

exchanges, and
exchanges, and identification services that
               identification services that will
                                            will allow
                                                 allow users
                                                       users to
                                                             to get
                                                                get on
                                                                    on board
                                                                       board with
                                                                             with cryptocurrencies
                                                                                  cryptocurrencies

in an
in an intuitive
      intuitive way.
                way. Integrated
                     Integrated into Telegram applications,
                                into Telegram applications, the
                                                            the TON
                                                                TON wallet
                                                                    wallet will
                                                                           will become
                                                                                become the
                                                                                       the

world’s most
world's most adopted
             adopted cryptocurrency wallet.” (Id.)
                     cryptocurrency wallet." (Id.)

Response to
Response to No.
            No. 86:
                86:          Undisputed for
                             Undisputed for purposes of Plaintiff’s
                                            purposes of Plaintiff's motion.
                                                                    motion.

               87.
               87.        The Primers
                          The Primers stated:
                                      stated: "Telegram
                                              “Telegram will
                                                        will leverage its existing
                                                             leverage its existing ecosystem
                                                                                   ecosystem of
                                                                                             of

communities, developers,
communities,             publishers, payment
             developers, publishers, payment providers,
                                             providers, and
                                                        and merchants
                                                            merchants to
                                                                      to drive
                                                                         drive demand and
                                                                               demand and

value for
value     TON cryptocurrency.”
      for TON                  (Id.)
              cryptocurrency." (Id.)

Response to
Response to No.
            No. 87:
                87:          Undisputed for
                             Undisputed for purposes of Plaintiff’s
                                            purposes of Plaintiff's motion.
                                                                    motion.

               88.
               88.        The Primers
                          The Primers contained
                                      contained aa brief
                                                   brief history
                                                         history of
                                                                 of Telegram,
                                                                    Telegram, including noting that:
                                                                              including noting that:

“In October
"In October 2017,
            2017, Telegram reached 170
                  Telegram reached 170 million
                                       million monthly
                                               monthly users,
                                                       users, delivering
                                                              delivering 70 billion messages
                                                                         70 billion messages

every day."
every day.” (Id.
            (Id. at
                 at 6.)
                    6.)

Response to
Response to No.
            No. 88:
                88:          Undisputed for
                             Undisputed for purposes of Plaintiff’s
                                            purposes of Plaintiff's motion.
                                                                    motion.



                                                   22
                                                   22
      Case 1:19-cv-09439-PKC Document 250-1 Filed 07/01/20 Page 27 of 130



                   89.
                   89.   The Initial Primer
                         The Initial Primer said:
                                            said: "At
                                                  “At least
                                                      least 500000 new users
                                                            500000 new users join
                                                                             join Telegram daily.
                                                                                  Telegram daily.

At this
At this rate, the service
        rate, the service is expected to
                          is expected to hit
                                         hit 200
                                             200 million
                                                 million monthly
                                                         monthly users in Q1
                                                                 users in Q1 2018.
                                                                             2018. These
                                                                                   These users
                                                                                         users

can provide
can provide the
            the required critical mass
                required critical mass to
                                       to push
                                          push cryptocurrencies
                                               cryptocurrencies towards
                                                                towards wide
                                                                        wide spread
                                                                             spread adoption."
                                                                                    adoption.”

(JX7 at
(JX7 at 6.)
        6.)

Response to
Response to No.
            No. 89:
                89:         Undisputed for
                            Undisputed for purposes of Plaintiff’s
                                           purposes of Plaintiff's motion.
                                                                   motion.

                   90.
                   90.   The Pre-Sale
                         The Pre-Sale Primer
                                      Primer and
                                             and Stage A Primer
                                                 Stage A Primer said:
                                                                said: "Over
                                                                      “Over the
                                                                            the past
                                                                                past twelve
                                                                                     twelve

months, an
months, an average
           average of
                   of more
                      more than
                           than 500,000 new users
                                500,000 new users have
                                                  have joined
                                                       joined Telegram
                                                              Telegram daily.
                                                                       daily. At
                                                                              At this
                                                                                 this rate, the
                                                                                      rate, the

service is
service    expected to
        is expected to hit
                       hit 200
                           200 million
                               million users in Q1
                                       users in Q1 2018.
                                                   2018. These users can
                                                         These users     provide the
                                                                     can provide the required
                                                                                     required

critical mass
critical mass to
              to push
                 push cryptocurrencies
                      cryptocurrencies toward
                                       toward wide
                                              wide spread
                                                   spread adoption."
                                                          adoption.” (JX8
                                                                     (JX8 at
                                                                          at 6;
                                                                             6; JX9 at 6.)
                                                                                JX9 at 6.)

Response to
Response to No.
            No. 90:
                90:         Undisputed for
                            Undisputed for purposes of Plaintiff’s
                                           purposes of Plaintiff's motion.
                                                                   motion.

                   91.
                   91.   The Primers
                         The Primers stated
                                     stated that
                                            that because
                                                 because taking
                                                         taking cryptocurrencies
                                                                cryptocurrencies mainstream
                                                                                 mainstream in
                                                                                            in

2018 would
2018 would not
           not be
               be possible
                  possible using
                           using the
                                 the existing blockchain platforms,
                                     existing blockchain platforms, Dr.
                                                                    Dr. Nikolai
                                                                        Nikolai Durov
                                                                                Durov created
                                                                                      created

the "design
the “design for the Telegram
            for the          Open Network
                    Telegram Open Network —
                                          – aa fast and secure
                                               fast and secure network
                                                               network project."
                                                                       project.” (JX7
                                                                                 (JX7 at
                                                                                      at 7;
                                                                                         7; JX8
                                                                                            JX8

at 7;
at 7; JX9 at 7.)
      JX9 at 7.)

Response to
Response    to No.
               No. 91:
                   91:     Undisputed for
                           Undisputed    for purposes of Plaintiff’s
                                             purposes of             motion but
                                                         Plaintiff's motion      subject to
                                                                            but subject  to
clarification.  The  correct text of the cited material provided  that Nikolai’s “research
clarification. The correct text of the cited material provided that Nikolai's "research
resulted
resulted in  the design
          in the design for
                        for the
                            the Telegram
                                Telegram Open
                                            Open Network
                                                  Network —— aa fast
                                                                fast and secure blockchain
                                                                     and secure             and
                                                                                 blockchain and
network   project.” JX7
network project."     JX7 at
                          at 7;
                             7; JX8
                                JX8 at
                                     at 7; JX9 at
                                        7; JX9 at 7.
                                                  7.

                   92.
                   92.   The various
                         The various White
                                     White Papers
                                           Papers authored
                                                  authored Dr.
                                                           Dr. Durov
                                                               Durov describe
                                                                     describe in
                                                                              in detail
                                                                                 detail his
                                                                                        his design
                                                                                            design

of the
of the TON Network. (JX18-28)
       TON Network. (JX18-28)

Response to
Response to No.
            No. 92:
                92:         Undisputed for
                            Undisputed for purposes of Plaintiff’s
                                           purposes of Plaintiff's motion.
                                                                   motion.

                   93.
                   93.   The Primers stated:
                         The Primers stated: "As
                                             “As aa multi-blockchain
                                                    multi-blockchain project,
                                                                     project, TON
                                                                              TON requires
                                                                                  requires

sophisticated network
sophisticated network protocols
                      protocols —
                                – such
                                  such as
                                       as the
                                          the TON P2P Network
                                              TON P2P Network used
                                                              used to
                                                                   to access
                                                                      access the
                                                                             the TON
                                                                                 TON

blockchains —
blockchains – that
              that can
                   can be
                       be reused
                          reused to
                                 to give
                                    give aa significant
                                            significant boost
                                                        boost in flexibility to
                                                              in flexibility to the
                                                                                the platform.
                                                                                    platform. The
                                                                                              The




                                                 23
                                                 23
        Case 1:19-cv-09439-PKC Document 250-1 Filed 07/01/20 Page 28 of 130



following components
following            are scheduled
          components are scheduled to
                                   to be
                                      be released
                                         released after
                                                  after the
                                                        the TON
                                                            TON Blockchain
                                                                Blockchain core
                                                                           core and
                                                                                and will
                                                                                    will

further increase
further increase the
                 the potential
                     potential uses
                               uses of
                                    of the
                                       the TON infrastructure.” (JX7
                                           TON infrastructure." (JX7 at
                                                                     at 9;
                                                                        9; JX8 at 9;
                                                                           JX8 at 9; JX9 at 9.)
                                                                                     JX9 at 9.)

Response to
Response to No.
            No. 93:
                93:          Undisputed for
                             Undisputed for purposes of Plaintiff’s
                                            purposes of Plaintiff's motion.
                                                                    motion.

               94.
               94.     The Primers
                       The Primers then
                                   then listed the following
                                        listed the following components
                                                             components and
                                                                        and described
                                                                            described them
                                                                                      them (the
                                                                                           (the

following parentheticals
following parentheticals contain
                         contain quotes
                                 quotes from
                                        from the
                                             the longer
                                                 longer descriptions
                                                        descriptions contained
                                                                     contained in the Primers):
                                                                               in the Primers):

TON Storage
TON         (“a distributed
    Storage ("a distributed file–storage technology”); TON
                            file—storage technology");     Proxy ("a
                                                       TON Proxy (“a network
                                                                     network

proxy/anonymizer layer
proxy/anonymizer       used to
                 layer used to hide
                               hide the
                                    the identity
                                        identity and
                                                 and IP
                                                     IP addresses
                                                        addresses of
                                                                  of TON nodes”); TON
                                                                     TON nodes"); TON

Services (“a platform
Services ("a platform for
                      for third-party
                          third-party services
                                      services of
                                               of any
                                                  any kind
                                                      kind that
                                                           that enables
                                                                enables smartphone-like
                                                                        smartphone-like friendly
                                                                                        friendly

interfaces for
interfaces for decentralized
               decentralized apps
                             apps and
                                  and smart
                                      smart contracts,
                                            contracts, as
                                                       as well
                                                          well as
                                                               as aa Worldwide
                                                                     Worldwide Web-like
                                                                               Web-like

decentralized browsing
decentralized browsing experience.");
                       experience.”); TON DNS ("a
                                      TON DNS (“a service
                                                  service for assigning human-readable
                                                          for assigning human-readable

names to
names to accounts,
         accounts, smart
                   smart contracts,
                         contracts, services,
                                    services, and
                                              and network
                                                  network nodes.);
                                                          nodes.); and
                                                                   and TON Payments ("a
                                                                       TON Payments (“a

platform for
platform     micropayments and
         for micropayments and aa micropayment
                                  micropayment channel.")
                                               channel.”) (JX7
                                                          (JX7 at
                                                               at 9-10;
                                                                  9-10; JX8 at 9-10;
                                                                        JX8 at 9-10; JX9 at 9-
                                                                                     JX9 at 9-

10.)
10.)

Response to
Response to No.
            No. 94:
                94:          Undisputed for
                             Undisputed for purposes of Plaintiff’s
                                            purposes of Plaintiff's motion.
                                                                    motion.

               95.
               95.     The Primers
                       The Primers stated:
                                   stated: "Telegram-TON
                                           “Telegram-TON integration will provide
                                                         integration will provide aa clear
                                                                                     clear path
                                                                                           path

to cryptocurrencies
to cryptocurrencies for millions of
                    for millions of people.
                                    people. Telegram
                                            Telegram Messenger
                                                     Messenger will
                                                               will not only serve
                                                                    not only serve as
                                                                                   as an
                                                                                      an

example of
example of the
           the possibilities
               possibilities offered
                             offered by
                                     by integrating
                                        integrating with
                                                    with TON, but will
                                                         TON, but will also
                                                                       also add
                                                                            add unique
                                                                                unique features
                                                                                       features to
                                                                                                to

the TON
the     platform, leveraging
    TON platform, leveraging Telegram’s massive user
                             Telegram's massive user base
                                                     base and
                                                          and developed ecosystem.” (JX7
                                                              developed ecosystem." (JX7 at
                                                                                         at

11; JX8
11;     at 11;
    JX8 at 11; JX9 at 11.)
               JX9 at 11.)

Response to
Response to No.
            No. 95:
                95:          Undisputed for
                             Undisputed for purposes of Plaintiff’s
                                            purposes of Plaintiff's motion.
                                                                    motion.

               96.
               96.     The Primers
                       The Primers stated:
                                   stated: "TON
                                           “TON light wallets will
                                                light wallets will be
                                                                   be built
                                                                      built into
                                                                            into Telegram
                                                                                 Telegram

applications, allowing
applications, allowing millions
                       millions of
                                of users
                                   users to
                                         to store
                                            store their
                                                  their funds secretly in
                                                        funds secretly in the
                                                                          the TON blockchain.”
                                                                              TON blockchain."

(Id.)
(Id.)

Response to
Response to No.
            No. 96:
                96:          Undisputed for
                             Undisputed for purposes of Plaintiff’s
                                            purposes of Plaintiff's motion.
                                                                    motion.

                                                24
                                                24
       Case 1:19-cv-09439-PKC Document 250-1 Filed 07/01/20 Page 29 of 130



               97.
               97.      The Primers
                        The Primers stated:
                                    stated: "Telegram
                                            “Telegram mobile
                                                      mobile and
                                                             and desktop
                                                                 desktop applications
                                                                         applications with
                                                                                      with

integrated wallets
integrated wallets will
                   will also
                        also double
                             double as
                                    as TON
                                       TON clients,
                                           clients, enabling
                                                    enabling secure
                                                             secure transfers
                                                                    transfers of
                                                                              of value
                                                                                 value within
                                                                                       within the
                                                                                              the

TON blockchain
TON blockchain and
               and interaction with TON
                   interaction with TON smart
                                        smart contracts
                                              contracts and
                                                        and applications."
                                                            applications.” (Id.)
                                                                           (Id.)

Response to
Response to No.
            No. 97:
                97:        Undisputed for
                           Undisputed for purposes of Plaintiff’s
                                          purposes of Plaintiff's motion.
                                                                  motion.

               98.
               98.      The Primers
                        The Primers stated:
                                    stated: "According
                                            “According to
                                                       to Tokenmarket,
                                                          Tokenmarket, as
                                                                       as of
                                                                          of late
                                                                             late 2017,
                                                                                  2017, 84
                                                                                        84

percent of
percent of upcoming
           upcoming blockchain-based
                    blockchain-based projects
                                     projects had
                                              had an
                                                  an active
                                                     active Telegram
                                                            Telegram community,
                                                                     community, more
                                                                                more than
                                                                                     than

all other
all other major
          major chats applications combined.
                chats applications combined. Forbes
                                             Forbes and
                                                    and other
                                                        other media
                                                              media outlets
                                                                    outlets have
                                                                            have called
                                                                                 called

Telegram the
Telegram the <<
             <<cryptocurrency world’s preferred
               cryptocurrency world's preferred messaging
                                                messaging app>>
                                                          app>> and
                                                                and <<as
                                                                    <<as ubiquitous
                                                                         ubiquitous to
                                                                                    to the
                                                                                       the

cryptocurrency world
cryptocurrency world as
                     as Snapchat
                        Snapchat is to aa teenager.>>"
                                 is to    teenager.>>“ (JX7
                                                       (JX7 at
                                                            at 12;
                                                               12; JX8 at 12;
                                                                   JX8 at 12; JX9 at 12.)
                                                                              JX9 at 12.)

Response to
Response to No.
            No. 98:
                98:        Undisputed for
                           Undisputed for purposes of Plaintiff’s
                                          purposes of Plaintiff's motion.
                                                                  motion.

               99.
               99.      The Primers
                        The Primers stated:
                                    stated: "Because
                                            “Because the
                                                     the majority
                                                         majority of
                                                                  of actors
                                                                     actors in the new
                                                                            in the new digital
                                                                                       digital

economy already
economy already have
                have active
                     active telegram
                            telegram accounts,
                                     accounts, it is natural
                                               it is natural for
                                                             for Telegram to offer
                                                                 Telegram to offer aa secure
                                                                                      secure

universal ID."
universal ID.” (Id.).
               (Id.).

Response to
Response to No.
            No. 99:
                99:        Undisputed for
                           Undisputed for purposes of Plaintiff’s
                                          purposes of Plaintiff's motion.
                                                                  motion.

               100.
               100.     The Primers
                        The Primers stated:
                                    stated: "...Telegram
                                            “…Telegram will
                                                         will launch
                                                              launch aa TON-based
                                                                        TON-based ad exchange
                                                                                  ad exchange

where parties
where parties interested
              interested in
                         in promoting
                            promoting their
                                      their projects
                                            projects can
                                                     can connect
                                                         connect with
                                                                 with the
                                                                      the relevant
                                                                          relevant channel
                                                                                   channel owners
                                                                                           owners

and negotiate
and negotiate aa price
                 price in
                       in aa transparent
                             transparent and
                                         and fully
                                             fully automated
                                                   automated way."
                                                             way.” (JX7
                                                                   (JX7 at
                                                                        at 13;
                                                                           13; JX8 at 13;
                                                                               JX8 at 13; JX9 at
                                                                                          JX9 at

13.)
13.)

Response to
Response to No.
            No. 100:
                100:       Undisputed for
                           Undisputed for purposes of Plaintiff’s
                                          purposes of Plaintiff's motion.
                                                                  motion.

               101.
               101.     The Primers
                        The Primers stated
                                    stated that:
                                           that: "Telegram's
                                                 “Telegram’s in-app economy will
                                                             in-app economy will supply
                                                                                 supply the
                                                                                        the TON
                                                                                            TON

market with
market with aa wide
               wide range
                    range of
                          of goods and services
                             goods and services that
                                                that can
                                                     can be
                                                         be obtained
                                                            obtained with
                                                                     with TON coins.” (Id.)
                                                                          TON coins." (Id.)

Response to
Response to No.
            No. 101:
                101:       Undisputed for
                           Undisputed for purposes of Plaintiff’s
                                          purposes of Plaintiff's motion.
                                                                  motion.

               102.
               102.     The Primers
                        The Primers contained
                                    contained aa "Roadmap"
                                                 “Roadmap” that
                                                           that contained
                                                                contained milestones
                                                                          milestones for TON
                                                                                     for TON

and Telegram.
and           (JX7 at
    Telegram. (JX7 at 15;
                      15; JX8 at 15;
                          JX8 at 15; JX9 at 15.)
                                     JX9 at 15.)

                                                 25
                                                 25
       Case 1:19-cv-09439-PKC Document 250-1 Filed 07/01/20 Page 30 of 130



Response to
Response to No.
            No. 102:
                102:        Undisputed for
                            Undisputed for purposes of Plaintiff’s
                                           purposes of Plaintiff's motion.
                                                                   motion.

               103.
               103.    The Pre-Sale
                       The Pre-Sale and
                                    and Stage A Primer
                                        Stage A Primer Roadmap
                                                       Roadmap listed the "Launch
                                                               listed the “Launch of
                                                                                  of

Telegram Wallet
Telegram Wallet in
                in Q4
                   Q4 2018"
                      2018” and
                            and "Start
                                “Start of
                                       of aa TON-based
                                             TON-based economy
                                                       economy in Telegram in
                                                               in Telegram in Q1
                                                                              Q1 2019."
                                                                                 2019.”

(JX8 at
(JX8 at 15;
        15; JX9 at 15).
            JX9 at 15).

Response to
Response to No.
            No. 103:
                103:        Undisputed for
                            Undisputed for purposes of Plaintiff’s
                                           purposes of Plaintiff's motion.
                                                                   motion.

               104.
               104.    The Initial
                       The         Primer stated:
                           Initial Primer stated: "To
                                                  “To obtain
                                                      obtain the
                                                             the resources
                                                                 resources required to make
                                                                           required to make TON
                                                                                            TON

aa reality,
   reality, Telegram
            Telegram is
                     is launching
                        launching aa token
                                     token sale
                                           sale in
                                                in Q1
                                                   Q1 2018.
                                                      2018. The token sale
                                                            The token sale will
                                                                           will likely
                                                                                likely use
                                                                                       use aa SAFT
                                                                                              SAFT

to be
to be converted
      converted 1:1
                1:1 to
                    to native
                       native TON
                              TON tokens
                                  tokens (Grams)
                                         (Grams) after
                                                 after the
                                                       the deployment
                                                           deployment of
                                                                      of the
                                                                         the TON
                                                                             TON Blockchain
                                                                                 Blockchain

in Q4
in Q4 2018."
      2018.” (JX7
             (JX7 at
                  at 16.)
                     16.)

Response to
Response to No.
            No. 104:
                104:        Undisputed for
                            Undisputed for purposes of Plaintiff’s
                                           purposes of Plaintiff's motion.
                                                                   motion.

               105.
               105.    The Pre-Sale
                       The Pre-Sale Primer
                                    Primer stated:
                                           stated: "To
                                                   “To obtain
                                                       obtain the
                                                              the resources
                                                                  resources required
                                                                            required to
                                                                                     to make
                                                                                        make

TON aa reality,
TON    reality, Telegram
                Telegram is
                         is launching
                            launching aa token
                                         token sale
                                               sale starting
                                                    starting in Q1 2018.
                                                             in Q1 2018. The
                                                                         The TON tokens (Grams)
                                                                             TON tokens (Grams)

will be
will be sold
        sold pursuant
             pursuant to
                      to purchase
                         purchase agreements
                                  agreements providing
                                             providing for the delivery
                                                       for the delivery of
                                                                        of Grams
                                                                           Grams to
                                                                                 to purchasers
                                                                                    purchasers

after the
after the launch
          launch of
                 of the
                    the TON Blockchain, which
                        TON Blockchain, which is
                                              is expected to take
                                                 expected to take place
                                                                  place in Q4 2018."
                                                                        in Q4 2018.” (JX8
                                                                                     (JX8 at
                                                                                          at

16.)
16.)

Response to
Response to No.
            No. 105:
                105:        Undisputed for
                            Undisputed for purposes of Plaintiff’s
                                           purposes of Plaintiff's motion.
                                                                   motion.

               106.
               106.    The Stage
                       The       A Primer
                           Stage A Primer stated:
                                          stated: "Telegram
                                                  “Telegram is
                                                            is conducting
                                                               conducting aa token
                                                                             token sale
                                                                                   sale in two
                                                                                        in two

stages: an
stages: an initial
           initial sale,
                   sale, which
                         which was
                               was completed
                                   completed in
                                             in February
                                                February 2018,
                                                         2018, and
                                                               and this
                                                                   this subsequent
                                                                        subsequent sale.
                                                                                   sale. The
                                                                                         The

TON tokens
TON tokens (Grams)
           (Grams) are
                   are being
                       being subscribed
                             subscribed for pursuant to
                                        for pursuant to purchase
                                                        purchase agreements.
                                                                 agreements. The purchase
                                                                             The purchase

agreements provide
agreements provide for
                   for payment
                       payment of
                               of fiat
                                  fiat currency
                                       currency by
                                                by the
                                                   the purchasers
                                                       purchasers to
                                                                  to Telegram in exchange
                                                                     Telegram in exchange for
                                                                                          for

the delivery
the delivery of
             of Grams by Telegram
                Grams by Telegram to
                                  to aa TON light wallet
                                        TON light wallet at
                                                         at aa TON
                                                               TON blockchain
                                                                   blockchain account
                                                                              account address
                                                                                      address

designated by
designated by the
              the applicable
                  applicable purchaser
                             purchaser upon
                                       upon the
                                            the launch of the
                                                launch of the TON
                                                              TON Blockchain,
                                                                  Blockchain, which
                                                                              which is
                                                                                    is

expected to
expected to take
            take place
                 place in
                       in Q4
                          Q4 2018."
                             2018.” (JX9
                                    (JX9 at
                                         at 16.)
                                            16.)

Response to
Response to No.
            No. 106:
                106:        Undisputed for
                            Undisputed for purposes of Plaintiff’s
                                           purposes of Plaintiff's motion.
                                                                   motion.

                                                26
                                                26
      Case 1:19-cv-09439-PKC Document 250-1 Filed 07/01/20 Page 31 of 130



               107.
               107.    The Primers
                       The Primers stated:
                                   stated: "After
                                           “After the
                                                  the TON Blockchain is
                                                      TON Blockchain is fully deployed, the
                                                                        fully deployed, the

annual inflation
annual inflation rate
                 rate in the supply
                      in the supply of
                                    of Grams
                                       Grams derived
                                             derived from
                                                     from the
                                                          the fundamental
                                                              fundamental parameters
                                                                          parameters of
                                                                                     of TON
                                                                                        TON is
                                                                                            is

projected at
projected at two
             two percent
                 percent and,
                         and, as
                              as aa result,
                                    result, we
                                            we expect that the
                                               expect that the supply
                                                               supply of
                                                                      of Grams
                                                                         Grams will
                                                                               will double
                                                                                    double to
                                                                                           to 10
                                                                                              10

billion in
billion    35 years.
        in 35 years. This inflation represents
                     This inflation represents aa payment
                                                  payment made
                                                          made by
                                                               by all
                                                                  all members
                                                                      members of
                                                                              of the
                                                                                 the community
                                                                                     community

to the
to the validators
       validators for keeping the
                  for keeping the system
                                  system functional.” (JX7 at
                                         functional." (JX7 at 16;
                                                              16; JX8 at 16;
                                                                  JX8 at 16; JX9 at 16.)
                                                                             JX9 at 16.)

Response to
Response to No.
            No. 107:
                107:       Undisputed for
                           Undisputed for purposes of Plaintiff’s
                                          purposes of Plaintiff's motion.
                                                                  motion.

               108.
               108.    The Initial
                       The         Primer stated:
                           Initial Primer stated: "During
                                                  “During the
                                                          the initial stage of
                                                              initial stage of active
                                                                               active TON
                                                                                      TON

development, at
development, at least
                least 52 percent of
                      52 percent of the
                                    the entire
                                        entire supply
                                               supply will
                                                      will be
                                                           be retained
                                                              retained by
                                                                       by the
                                                                          the TON
                                                                              TON Reserve
                                                                                  Reserve to
                                                                                          to

protect the
protect the nascent
            nascent cryptocurrency
                    cryptocurrency from speculative trading
                                   from speculative trading and
                                                            and to
                                                                to maintain
                                                                   maintain flexibility
                                                                            flexibility at
                                                                                        at the
                                                                                           the

early stages
early stages of
             of the
                the evolution
                    evolution of
                              of the
                                 the system."
                                     system.” (JX7
                                              (JX7 at
                                                   at 16.)
                                                      16.)

Response to
Response to No.
            No. 108:
                108:       Undisputed for
                           Undisputed for purposes of Plaintiff’s
                                          purposes of Plaintiff's motion.
                                                                  motion.

               109.
               109.    The Initial
                       The         Primer included
                           Initial Primer          the aa price
                                          included the    price formula
                                                                formula for
                                                                        for Grams and stated:
                                                                            Grams and stated: "The
                                                                                              “The

price of
price of the
         the first
             first token
                   token to
                         to be
                            be sold
                               sold will
                                    will be
                                         be approximately
                                            approximately 0.1
                                                          0.1 USD,
                                                              USD, with
                                                                   with and
                                                                        and each (sic) successive
                                                                            each (sic) successive

token will
token will be
           be priced
              priced one
                     one billionth
                         billionth higher
                                   higher than
                                          than the
                                               the previous
                                                   previous one.
                                                            one. As
                                                                 As aa result, the additional
                                                                       result, the additional supply
                                                                                              supply

coming from
coming from the
            the TON Reserve will
                TON Reserve will always
                                 always be
                                        be more
                                           more expensive than the
                                                expensive than the price
                                                                   price paid
                                                                         paid by
                                                                              by any
                                                                                 any of
                                                                                     of the
                                                                                        the

existing buyers."
existing buyers.” (Id.
                  (Id. at
                       at 16-17.)
                          16-17.)

Response to
Response to No.
            No. 109:
                109:       Undisputed for
                           Undisputed for purposes of Plaintiff’s
                                          purposes of Plaintiff's motion.
                                                                  motion.

               110.
               110.    The Pre-Sale
                       The Pre-Sale Primer
                                    Primer and
                                           and Stage A Primer
                                               Stage A Primer stated:
                                                              stated: "Ten
                                                                      “Ten percent
                                                                           percent of
                                                                                   of the
                                                                                      the initial
                                                                                          initial

supply of
supply of grams
          grams (500
                (500 million
                     million Grams)
                             Grams) will
                                    will be
                                         be reserved
                                            reserved to
                                                     to be
                                                        be used
                                                           used as
                                                                as incentives for the
                                                                   incentives for the ecosystem
                                                                                      ecosystem

– to
— to encourage
     encourage installation of third-party
               installation of third-party validators,
                                           validators, TON
                                                       TON Storage, and TON
                                                           Storage, and     Proxy nodes
                                                                        TON Proxy nodes and
                                                                                        and to
                                                                                            to

reward users
reward users for
             for activating
                 activating wallets
                            wallets and
                                    and completing the know
                                        completing the know your
                                                            your customer
                                                                 customer (KYC)
                                                                          (KYC) and
                                                                                and anti-
                                                                                    anti-

money laundering
money laundering (AML)
                 (AML) screening
                       screening procedures."
                                 procedures.” (JX8
                                              (JX8 at
                                                   at 16;
                                                      16; JX9 at 16.)
                                                          JX9 at 16.)

Response to
Response to No.
            No. 110:
                110:       Undisputed for
                           Undisputed for purposes of Plaintiff’s
                                          purposes of Plaintiff's motion.
                                                                  motion.



                                                 27
                                                 27
        Case 1:19-cv-09439-PKC Document 250-1 Filed 07/01/20 Page 32 of 130



               111.
               111.    The Pre-Sale
                       The Pre-Sale Primer
                                    Primer stated:
                                           stated: "Telegram
                                                   “Telegram plans
                                                             plans to
                                                                   to execute
                                                                      execute the
                                                                              the sale
                                                                                  sale of
                                                                                       of Grams
                                                                                          Grams

in two
in two stages."
       stages.” It then set
                It then set forth the formula
                            forth the         for calculating
                                      formula for calculating the
                                                              the price
                                                                  price of
                                                                        of Grams
                                                                           Grams at
                                                                                 at each
                                                                                    each stage
                                                                                         stage of
                                                                                               of the
                                                                                                  the

sale. (JX8
sale. (JX8 at
           at 17.)
              17.)

Response to
Response to No.
            No. 111:
                111:       Undisputed for
                           Undisputed for purposes of Plaintiff’s
                                          purposes of Plaintiff's motion.
                                                                  motion.

               112.
               112.    The Pre-Sale
                       The Pre-Sale Primer
                                    Primer stated:
                                           stated: The
                                                   The first stage will
                                                       first stage will begin
                                                                        begin in
                                                                              in January 2018 and
                                                                                 January 2018 and

is scheduled
is scheduled to
             to close
                close in February 2018.
                      in February 2018. No
                                        No more
                                           more than
                                                than approximately
                                                     approximately 45
                                                                   45 percent
                                                                      percent of
                                                                              of the
                                                                                 the initial
                                                                                     initial

supply of
supply of Grams
          Grams (approximately
                (approximately 2.25
                               2.25 billion
                                    billion Grams
                                            Grams or
                                                  or 850.0 million USD
                                                     850.0 million USD of
                                                                       of Grams
                                                                          Grams calculated
                                                                                calculated

in accordance
in accordance with
              with the
                   the formula
                       formula above)
                               above) will
                                      will be
                                           be sold
                                              sold in this stage."
                                                   in this stage.” (Id.)
                                                                   (Id.)

Response to
Response to No.
            No. 112:
                112:       Undisputed for
                           Undisputed for purposes of Plaintiff’s
                                          purposes of             motion.
                                                      Plaintiff's motion.

               113.
               113.    The Pre-Sale
                       The Pre-Sale Primer
                                    Primer stated
                                           stated that
                                                  that the
                                                       the Grams subscribed for
                                                           Grams subscribed for in
                                                                                in this
                                                                                   this stage
                                                                                        stage will
                                                                                              will

be subject
be subject to
           to lock-up
              lock-up restrictions
                      restrictions beginning
                                   beginning on
                                             on the
                                                the date
                                                    date the
                                                         the TON
                                                             TON Blockchain
                                                                 Blockchain is
                                                                            is launched
                                                                               launched and
                                                                                        and that
                                                                                            that

the Grams
the Grams will
          will be
               be released
                  released from
                           from the
                                the lock-up
                                    lock-up as
                                            as follows:
                                               follows: 25%
                                                        25% three
                                                            three months
                                                                  months after
                                                                         after launch, 25% six
                                                                               launch, 25% six

months after
months after launch, 25% twelve
             launch, 25% twelve months
                                months after
                                       after launch, and 25%
                                             launch, and 25% eighteen months after
                                                             eighteen months after launch.
                                                                                   launch.

(Id.)
(Id.)

Response to
Response to No.
            No. 113:
                113:       Undisputed for
                           Undisputed for purposes of Plaintiff’s
                                          purposes of Plaintiff's motion.
                                                                  motion.

               114.
               114.    The Pre-Sale
                       The Pre-Sale Primer
                                    Primer stated:
                                           stated: "The
                                                   “The second
                                                        second stage
                                                               stage of
                                                                     of the
                                                                        the offering
                                                                            offering is
                                                                                     is scheduled
                                                                                        scheduled

to begin
to begin in late March
         in late March 2018.
                       2018. Grams
                             Grams sold
                                   sold in
                                        in this
                                           this stage
                                                stage will
                                                      will not
                                                           not be
                                                               be subject
                                                                  subject to
                                                                          to aa lock-up
                                                                                lock-up period.
                                                                                        period.

Between the
Between the first stage and
            first stage and the
                            the second
                                second stage,
                                       stage, no
                                              no more
                                                 more than
                                                      than 66%
                                                           66% of
                                                               of the
                                                                  the initial supply of
                                                                      initial supply of Grams
                                                                                        Grams

(3.3 billion)
(3.3 billion) can be sold.
              can be sold. Grams
                           Grams that
                                 that are
                                      are not
                                          not subscribed
                                              subscribed for
                                                         for will
                                                             will remain
                                                                  remain in
                                                                         in the
                                                                            the Ton Reserve.” (Id.)
                                                                                Ton Reserve." (Id.)

Response to
Response to No.
            No. 114:
                114:       Undisputed for
                           Undisputed for purposes of Plaintiff’s
                                          purposes of Plaintiff's motion.
                                                                  motion.

               115.
               115.    The Stage
                       The       A Primer
                           Stage A Primer set
                                          set forth the same
                                              forth the same pricing
                                                             pricing formula
                                                                     formula described
                                                                             described in the
                                                                                       in the

Pre-Sale Primer
Pre-Sale Primer and
                and stated:
                    stated: "The
                            “The initial sale began
                                 initial sale began in
                                                    in January 2018 and
                                                       January 2018 and closed
                                                                        closed in
                                                                               in February
                                                                                  February 2018.
                                                                                           2018.

Approximately 45
Approximately 45 percent
                 percent of
                         of the
                            the initial supply of
                                initial supply of grams
                                                  grams (approximately
                                                        (approximately 2.25
                                                                       2.25 billion
                                                                            billion Grams,
                                                                                    Grams, or
                                                                                           or



                                                 28
                                                 28
        Case 1:19-cv-09439-PKC Document 250-1 Filed 07/01/20 Page 33 of 130



850.0 million worth
850.0 million worth of
                    of Grams calculated in
                       Grams calculated in accordance
                                           accordance with
                                                      with the
                                                           the formula
                                                               formula above)
                                                                       above) were
                                                                              were subscribed
                                                                                   subscribed

for in
for    the initial
    in the         sale.” (JX9
           initial sale." (JX9 at
                               at 17.)
                                  17.)

Response to
Response to No.
            No. 115:
                115:        Undisputed for
                            Undisputed for purposes of Plaintiff’s
                                           purposes of Plaintiff's motion.
                                                                   motion.

                116.
                116.    The Stage
                        The       A Primer
                            Stage A Primer stated:
                                           stated: "Telegram
                                                   “Telegram is
                                                             is now
                                                                now entertaining offers for
                                                                    entertaining offers for

subscriptions for
subscriptions for Grams
                  Grams in
                        in the
                           the subsequent
                               subsequent sale.
                                          sale. No
                                                No more
                                                   more than
                                                        than 21
                                                             21 percent
                                                                percent of
                                                                        of the
                                                                           the initial
                                                                               initial supply
                                                                                       supply of
                                                                                              of

Grams (approximately
Grams (approximately 1.05
                     1.05 billion
                          billion Grams)
                                  Grams) can
                                         can be
                                             be sold
                                                sold in the subsequent
                                                     in the subsequent sale.
                                                                       sale. Grams sold in
                                                                             Grams sold in the
                                                                                           the

subsequent sale
subsequent sale will
                will not
                     not be
                         be subject
                            subject to
                                    to aa lock-up
                                          lock-up following the launch
                                                  following the launch of
                                                                       of the
                                                                          the TON Blockchain.”
                                                                              TON Blockchain."

(Id.)
(Id.)

Response to
Response to No.
            No. 116:
                116:        Undisputed for
                            Undisputed for purposes of Plaintiff’s
                                           purposes of Plaintiff's motion.
                                                                   motion.

                117.
                117.    The Stage
                        The       A Primer
                            Stage A Primer stated
                                           stated that
                                                  that this
                                                       this subsequent
                                                            subsequent sale
                                                                       sale would
                                                                            would be
                                                                                  be split
                                                                                     split into
                                                                                           into two
                                                                                                two

stages, stage
stages, stage A,
              A, which
                 which would
                       would offer
                             offer "up
                                   “up to
                                       to 850.0 Million USD
                                          850.0 Million USD worth
                                                            worth of
                                                                  of Grams
                                                                     Grams for subscription in
                                                                           for subscription in

stage A"
stage A” and
         and stage
             stage B,
                   B, which
                      which would
                            would offer
                                  offer aa not
                                           not yet
                                               yet determined
                                                   determined amount
                                                              amount of
                                                                     of Grams.
                                                                        Grams. (Id.
                                                                               (Id. at
                                                                                    at 17-18.)
                                                                                       17-18.)

Response to
Response to No.
            No. 117:
                117:        Undisputed for
                            Undisputed for purposes of Plaintiff’s
                                           purposes of             motion.
                                                       Plaintiff's motion.

                118.
                118.    Stage B did
                        Stage B did not take place.
                                    not take place. Stip.
                                                    Stip. 54.
                                                          54.

Response to
Response   to No.
              No. 118:
                  118:    Undisputed for
                          Undisputed   for purposes of Plaintiff’s
                                           purposes of             motion but
                                                       Plaintiff's motion     subject to
                                                                          but subject to
clarification. The
clarification. The cited
                    cited material
                          material does
                                   does not support the
                                        not support the assertion.
                                                        assertion.

                119.
                119.    The Pre-Sale
                        The Pre-Sale Primer
                                     Primer and
                                            and the
                                                the Stage A Primer
                                                    Stage A Primer stated:
                                                                   stated: "At
                                                                           “At the
                                                                               the time
                                                                                   time the
                                                                                        the TON
                                                                                            TON

Blockchain is
Blockchain is launched, the TON
              launched, the     Reserve will
                            TON Reserve will hold
                                             hold aa minimum
                                                     minimum of
                                                             of 11 billion
                                                                   billion Grams.
                                                                           Grams. These
                                                                                  These grams
                                                                                        grams

may be
may be sold
       sold by
            by the
               the Ton Reserve after
                   Ton Reserve after the
                                     the launch of the
                                         launch of the Ton Blockchain at
                                                       Ton Blockchain at aa price
                                                                            price no
                                                                                  no less than the
                                                                                     less than the

reference price
reference price calculated
                calculated in accordance with
                           in accordance with the
                                              the following formula.” (JX8
                                                  following formula." (JX8 at
                                                                           at 18;
                                                                              18; JX9 at 18.)
                                                                                  JX9 at 18.)

Response to
Response to No.
            No. 119:
                119:        Undisputed for
                            Undisputed for purposes of Plaintiff’s
                                           purposes of Plaintiff's motion.
                                                                   motion.

                120.
                120.     The Initial Primer,
                         The Initial Primer, in
                                             in aa section
                                                   section entitled
                                                           entitled Use
                                                                    Use of
                                                                        of Funds"
                                                                           Funds” stated:
                                                                                  stated: "Funds
                                                                                          “Funds

raised during
raised        the Telegram
       during the Telegram ICO will be
                           ICO will be used
                                       used for the development
                                            for the development of
                                                                of Telegram and TON
                                                                   Telegram and     and for
                                                                                TON and for

the ongoing
the ongoing expenses required to
            expenses required to support
                                 support the
                                         the growth
                                             growth of
                                                    of the
                                                       the ecosystem."
                                                           ecosystem.” (JX7
                                                                       (JX7 at
                                                                            at 18).
                                                                               18).


                                                  29
                                                  29
     Case 1:19-cv-09439-PKC Document 250-1 Filed 07/01/20 Page 34 of 130



Response to
Response to No.
            No. 120:
                120:       Undisputed for
                           Undisputed for purposes of Plaintiff’s
                                          purposes of Plaintiff's motion.
                                                                  motion.

               121.
               121.    The Initial
                       The         Primer stated:
                           Initial Primer stated: "More
                                                  “More than
                                                        than 80 percent of
                                                             80 percent of collected
                                                                           collected funds
                                                                                     funds will
                                                                                           will be
                                                                                                be

spent on
spent on equipment, bandwidth, colocation,
         equipment, bandwidth, colocation, and
                                           and user
                                               user verification
                                                    verification costs. The rest
                                                                 costs. The rest will
                                                                                 will be
                                                                                      be allocated
                                                                                         allocated

for wages,
for wages, offices, and legal
           offices, and legal and
                              and consulting
                                  consulting services."
                                             services.” (Id.)
                                                        (Id.)

Response to
Response to No.
            No. 121:
                121:       Undisputed for
                           Undisputed for purposes of Plaintiff’s
                                          purposes of Plaintiff's motion.
                                                                  motion.

               122.
               122.    The Initial
                       The         Primer stated:
                           Initial Primer stated: "The
                                                  “The annual
                                                       annual budget
                                                              budget of
                                                                     of Telegram in 2017
                                                                        Telegram in 2017

amounted to
amounted to $70
            $70 million,
                million, out
                         out of
                             of which
                                which $62
                                      $62 million
                                          million were
                                                  were (sic)
                                                       (sic) spent
                                                             spent on
                                                                   on equipment, bandwidth,
                                                                      equipment, bandwidth,

colocation, and
colocation, and user
                user verification
                     verification costs.
                                  costs. Telegram’s spending is
                                         Telegram's spending is projected
                                                                projected at
                                                                          at $400 million in
                                                                             $400 million in the
                                                                                             the

next three
next three years
           years (approximately $100 million
                 (approximately $100 million in
                                             in 2018;
                                                2018; $130
                                                      $130 million
                                                           million in
                                                                   in 2019,
                                                                      2019, and
                                                                            and $170
                                                                                $170 million
                                                                                     million in
                                                                                             in

2020). A
2020). A total
         total spending
               spending of
                        of about
                           about $620
                                 $620 million
                                      million to
                                              to support
                                                 support continuing
                                                         continuing organic
                                                                    organic user
                                                                            user growth
                                                                                 growth should
                                                                                        should

allow Telegram
allow          to reach
      Telegram to reach one
                        one billion
                            billion active
                                    active users
                                           users by
                                                 by January 1, 2022."
                                                    January 1, 2022.” (Id.)
                                                                      (Id.)

Response to
Response to No.
            No. 122:
                122:       Undisputed for
                           Undisputed for purposes of Plaintiff’s
                                          purposes of Plaintiff's motion.
                                                                  motion.

               123.
               123.    The Initial
                       The         Primer stated:
                           Initial Primer stated: "The
                                                  “The founders
                                                       founders of
                                                                of Telegram will be
                                                                   Telegram will be responsible
                                                                                    responsible

for the
for the efficient
        efficient use
                  use of
                      of funds resulting from
                         funds resulting from any
                                              any sale
                                                  sale of
                                                       of tokens
                                                          tokens from
                                                                 from the
                                                                      the Ton
                                                                          Ton Reserve.
                                                                              Reserve. Overtime,
                                                                                       Overtime,

all responsibilities
all                  related to
    responsibilities related to TON and its
                                TON and its Reserve
                                            Reserve will
                                                    will be
                                                         be transferred
                                                            transferred to
                                                                        to the
                                                                           the TON Foundation, aa
                                                                               TON Foundation,

not-for-profit organization."
not-for-profit organization.” (JX7
                              (JX7 at
                                   at 19.)
                                      19.)

Response to
Response to No.
            No. 123:
                123:       Undisputed for
                           Undisputed for purposes of Plaintiff’s
                                          purposes of Plaintiff's motion.
                                                                  motion.

               124.
               124.    The “Use of
                       The "Use of Funds"
                                   Funds” Sections of the
                                          Sections of the Pre-Sale
                                                          Pre-Sale Primer
                                                                   Primer and
                                                                          and Stage A Primer
                                                                              Stage A Primer

stated: "We
stated: “We intend
            intend to
                   to use
                      use the
                          the proceeds
                              proceeds raised
                                       raised from
                                              from the
                                                   the offering
                                                       offering for
                                                                for the
                                                                    the development
                                                                        development of
                                                                                    of the
                                                                                       the TON
                                                                                           TON

Blockchain, for
Blockchain, for the
                the continued
                    continued development
                              development and
                                          and maintenance
                                              maintenance of
                                                          of Telegram Messenger, and
                                                             Telegram Messenger, and for
                                                                                     for

general corporate
general           purposes at
        corporate purposes at Telegram.
                              Telegram. Such expenses are
                                        Such expenses are expected to include,
                                                          expected to include, among
                                                                               among others,
                                                                                     others,

equipment, bandwidth,
equipment, bandwidth, colocation,
                      colocation, and
                                  and users
                                      users verification
                                            verification costs,
                                                         costs, as
                                                                as well
                                                                   well as
                                                                        as wages,
                                                                           wages, offices,
                                                                                  offices, and
                                                                                           and

legal and
legal and consulting
          consulting services."
                     services.” (JX8
                                (JX8 at
                                     at 19;
                                        19; JX9 at 19.)
                                            JX9 at 19.)

Response to
Response to No.
            No. 124:
                124:       Undisputed for
                           Undisputed for purposes of Plaintiff’s
                                          purposes of Plaintiff's motion.
                                                                  motion.

                                                 30
                                                 30
     Case 1:19-cv-09439-PKC Document 250-1 Filed 07/01/20 Page 35 of 130



               125.
               125.    The “Use of
                       The "Use of Funds"
                                   Funds” Sections of the
                                          Sections of the Pre-Sale
                                                          Pre-Sale Primer
                                                                   Primer and
                                                                          and Stage A Primer
                                                                              Stage A Primer

also stated:
also stated: "We
             “We expect that proceeds
                 expect that proceeds from any Grams
                                      from any Grams sold
                                                     sold by
                                                          by the
                                                             the TON Reserve following
                                                                 TON Reserve following the
                                                                                       the

launch of
launch of the
          the TON
              TON Blockchain
                  Blockchain will
                             will be
                                  be used
                                     used to
                                          to stabilize
                                             stabilize the
                                                       the price
                                                           price of
                                                                 of Grams
                                                                    Grams and
                                                                          and to
                                                                              to fund the
                                                                                 fund the

continued development
continued             of the
          development of the TON Blockchain and
                             TON Blockchain and its
                                                its ecosystem.” (Id.)
                                                    ecosystem." (Id.)

Response to
Response to No.
            No. 125:
                125:       Undisputed for
                           Undisputed for purposes of Plaintiff’s
                                          purposes of Plaintiff's motion.
                                                                  motion.

               126.
               126.    The “Use of
                       The "Use of Funds"
                                   Funds” Sections of the
                                          Sections of the Pre-Sale
                                                          Pre-Sale Primer
                                                                   Primer and
                                                                          and Stage A Primer
                                                                              Stage A Primer

also stated:
also stated: "While
             “While we
                    we currently
                       currently anticipate
                                 anticipate that
                                            that the
                                                 the funds
                                                     funds will
                                                           will be
                                                                be used
                                                                   used as
                                                                        as outlined
                                                                           outlined above,
                                                                                    above, their
                                                                                           their

actual use
actual use may
           may vary
               vary depending
                    depending upon
                              upon numerous
                                   numerous factors...."
                                            factors….” (Id.)
                                                         (Id.)

Response to
Response to No.
            No. 126:
                126:       Undisputed for
                           Undisputed for purposes of Plaintiff’s
                                          purposes of Plaintiff's motion.
                                                                  motion.

               127.
               127.    The Initial
                       The         Primer stated:
                           Initial Primer stated: "By
                                                  “By 2021
                                                      2021 the
                                                           the initial TON vision
                                                               initial TON vision and
                                                                                  and architecture
                                                                                      architecture

will have
will have been
          been implemented and deployed.
               implemented and deployed. TON will then
                                         TON will then let go of
                                                       let go of the
                                                                 the <<Telegram>>
                                                                     <<Telegram>> element
                                                                                  element

in its
in     name and
   its name and become
                become <<The
                       <<The Open
                             Open Network>>."
                                  Network>>.” (JX7
                                              (JX7 at
                                                   at 19.)
                                                      19.)

Response to
Response to No.
            No. 127:
                127:       Undisputed for
                           Undisputed for purposes of Plaintiff’s
                                          purposes of Plaintiff's motion.
                                                                  motion.

               128.
               128.    The Pre-Sale
                       The Pre-Sale Primer
                                    Primer and
                                           and the
                                               the Stage A Primer,
                                                   Stage A Primer, in
                                                                   in the
                                                                      the section
                                                                          section entitled
                                                                                  entitled

“Governance”, stated:
"Governance", stated: "Over
                      “Over time,
                            time, all
                                  all responsibilities
                                      responsibilities related to TON
                                                       related to     and the
                                                                  TON and the TON
                                                                              TON Reserve
                                                                                  Reserve are
                                                                                          are

expected to
expected to be
            be transferred
               transferred to
                           to the
                              the TON
                                  TON Foundation,
                                      Foundation, aa not-for-profit
                                                     not-for-profit organization.
                                                                    organization. Ultimately,
                                                                                  Ultimately,

TON intends
TON intends to
            to let go of
               let go of the
                         the ‘Telegram’ element in
                             `Telegram' element in its
                                                   its name and become
                                                       name and become ‘The Open Network.'
                                                                       `The Open Network.’

Telegram will
Telegram will serve
              serve as
                    as aa launch pad for
                          launch pad for TON,
                                         TON, ensuring
                                              ensuring its technological superiority
                                                       its technological superiority and
                                                                                     and

widespread adoption
widespread adoption at
                    at launch. But the
                       launch. But the future
                                       future of
                                              of TOM
                                                 TOM is
                                                     is in the hands
                                                        in the hands of
                                                                     of the
                                                                        the global
                                                                            global open-source
                                                                                   open-source

community.”" (JX8
community    (JX8 at
                  at 20;
                     20; JX9 at 20.)
                         JX9 at 20.)

Response to
Response to No.
            No. 128:
                128:       Undisputed for
                           Undisputed for purposes of Plaintiff’s
                                          purposes of Plaintiff's motion.
                                                                  motion.

               129.
               129.    The Primers
                       The Primers had
                                   had aa description
                                          description of
                                                      of the
                                                         the background
                                                             background of
                                                                        of the
                                                                           the Durovs
                                                                               Durovs and
                                                                                      and the
                                                                                          the

qualifications of
qualifications of its “world-class team
                  its "world-class team of
                                        of 15
                                           15 developers."
                                              developers.” It
                                                           It stated:
                                                              stated: "Core
                                                                      “Core team
                                                                            team members
                                                                                 members have
                                                                                         have ten
                                                                                              ten

years of
years of experience
         experience in
                    in building
                       building scalable
                                scalable projects
                                         projects for
                                                  for tens
                                                      tens of
                                                           of millions
                                                              millions of
                                                                       of users.
                                                                          users. Before
                                                                                 Before building
                                                                                        building

                                                31
                                                31
      Case 1:19-cv-09439-PKC Document 250-1 Filed 07/01/20 Page 36 of 130



Telegram, they
Telegram, they created
               created VK,
                       VK, the
                           the largest
                               largest Europe-based social network
                                       Europe-based social network with
                                                                   with more
                                                                        more than
                                                                             than 100
                                                                                  100 million
                                                                                      million

active users,
active        which still
       users, which still enjoys
                          enjoys aa dominating
                                    dominating share
                                               share in its local
                                                     in its       markets.” (JX7
                                                            local markets." (JX7 at
                                                                                 at 20;
                                                                                    20; JX8 at 21;
                                                                                        JX8 at 21;

JX9 at 21.)
JX9 at 21.)

Response to
Response to No.
            No. 129:
                129:       Undisputed for
                           Undisputed for purposes of Plaintiff’s
                                          purposes of Plaintiff's motion.
                                                                  motion.

               130.
               130.    The Primers
                       The Primers contained
                                   contained short
                                             short descriptions of the
                                                   descriptions of the technical
                                                                       technical qualifications
                                                                                 qualifications of
                                                                                                of

11 members
11 members of
           of the
              the development team. (Id.)
                  development team. (Id.)

Response to
Response to No.
            No. 130:
                130:       Undisputed for
                           Undisputed for purposes of Plaintiff’s
                                          purposes of Plaintiff's motion.
                                                                  motion.

               131.
               131.    Attached to
                       Attached to the
                                   the Pre-Sale
                                       Pre-Sale Primer
                                                Primer was
                                                       was the
                                                           the Risk
                                                               Risk Factors
                                                                    Factors (Attachment
                                                                            (Attachment B).
                                                                                        B).

(Stip. 78.)
(Stip. 78.)

Response to
Response to No.
            No. 131:
                131:       Undisputed for
                           Undisputed for purposes of Plaintiff’s
                                          purposes of Plaintiff's motion.
                                                                  motion.

               132.
               132.     Telegram asked prospective
                        Telegram asked prospective investors
                                                   investors to
                                                             to sign
                                                                sign aa document
                                                                        document entitled:
                                                                                 entitled:

“Telegram —
"Telegram – Indication of Interest
            Indication of Interest ("IOI")
                                   (“IOI”) setting
                                           setting forth
                                                   forth certain
                                                         certain terms
                                                                 terms of
                                                                       of the
                                                                          the offering.
                                                                              offering. (Stip.
                                                                                        (Stip. 71;
                                                                                               71;

JX5 (Pre-Sale IOI);
JX5 (Pre-Sale IOI); Stip. 73; JX6
                    Stip. 73; JX6 Stage A IOI.)
                                  Stage A IOI.)

Response to
Response to No.
            No. 132:
                132:       Undisputed for
                           Undisputed for purposes of Plaintiff’s
                                          purposes of Plaintiff's motion.
                                                                  motion.

               133.
               133.    The initial
                       The initial IOI described the
                                   IOI described the "Deal
                                                     “Deal Structure” as follows:
                                                           Structure" as follows: "Issuance
                                                                                  “Issuance and
                                                                                            and

sale by
sale by aa direct
           direct or
                  or indirect subsidiary (the
                     indirect subsidiary (the ‘Issuer’) of Telegram
                                              `Issuer') of Telegram Group
                                                                    Group Inc. of aa new
                                                                          Inc. of    new

cryptocurrency called
cryptocurrency called ‘Grams’, which will
                      `Grams', which will be
                                          be issued
                                             issued following the development
                                                    following the             and launch
                                                                  development and launch of
                                                                                         of aa

new blockchain
new blockchain platform
               platform (the
                        (the ‘TON Network’). The
                             `TON Network').     parties intend
                                             The parties intend to
                                                                to use
                                                                   use proceeds
                                                                       proceeds generated by
                                                                                generated by

the sale
the sale of
         of Grams to develop
            Grams to develop and
                             and launch the TON
                                 launch the     Network and
                                            TON Network and develop
                                                            develop associated
                                                                    associated functionality
                                                                               functionality

within Telegram
within          Messenger.” (JX5
       Telegram Messenger." (JX5 at
                                 at 1.)
                                    1.)

Response to
Response to No.
            No. 133:
                133:       Undisputed for
                           Undisputed for purposes of Plaintiff’s
                                          purposes of Plaintiff's motion.
                                                                  motion.

               134.
               134.    The initial
                       The initial IOI
                                   IOI stated:
                                       stated: "The
                                               “The Issuer
                                                    Issuer intends
                                                           intends to
                                                                   to offer
                                                                      offer the
                                                                            the ability
                                                                                ability to
                                                                                        to subscribe
                                                                                           subscribe

for Grams
for       through aa ‘Pre-Sale’
    Grams through               and aa ‘Subsequent
                     `Pre-Sale' and    `Subsequent Sale.’ (JX5 at
                                                   Sale.' (JX5 at 1.)
                                                                  1.)

Response to
Response to No.
            No. 134:
                134:       Undisputed for
                           Undisputed for purposes of Plaintiff’s
                                          purposes of Plaintiff's motion.
                                                                  motion.

                                                  32
                                                  32
     Case 1:19-cv-09439-PKC Document 250-1 Filed 07/01/20 Page 37 of 130



               135.
               135.    The Pre-Sale
                       The Pre-Sale IOI stated that,
                                    IOI stated that, based
                                                     based on
                                                           on the
                                                              the expected
                                                                  expected maximum
                                                                           maximum subscription
                                                                                   subscription

of $850
of $850 million
        million for the First
                for the First Round,
                              Round, described as the
                                     described as the Pre-Sale,
                                                      Pre-Sale, an
                                                                an average
                                                                   average price
                                                                           price per
                                                                                 per Gram of
                                                                                     Gram of

$0.37756101 was
$0.37756101 was expected
                expected based
                         based on
                               on the
                                  the pricing
                                      pricing formula
                                              formula for
                                                      for Grams described in
                                                          Grams described in the
                                                                             the White
                                                                                 White Paper.
                                                                                       Paper.

It
It further stated: "Each
   further stated: “Each Gram
                         Gram subscribed
                              subscribed for in the
                                         for in the Pre-Sale
                                                    Pre-Sale will
                                                             will be
                                                                  be priced
                                                                     priced at
                                                                            at the
                                                                               the applicable
                                                                                   applicable Pre-
                                                                                              Pre-

Sale Purchase Price."
Sale Purchase Price.” (JX5
                      (JX5 at
                           at 1.)
                              1.)

Response to
Response to No.
            No. 135:
                135:      Undisputed for
                          Undisputed for purposes of Plaintiff’s
                                         purposes of Plaintiff's motion.
                                                                 motion.

               136.
               136.    The Pre-Sale
                       The Pre-Sale IOI stated that,
                                    IOI stated that, based
                                                     based on
                                                           on an
                                                              an assumed
                                                                 assumed aggregate
                                                                         aggregate of
                                                                                   of $US1.15
                                                                                      $US1.15

billion worth
billion worth of
              of Grams subscribed for
                 Grams subscribed     in the
                                  for in the Subsequent
                                             Subsequent Sale (and US$850.0
                                                        Sale (and US$850.0 million
                                                                           million worth
                                                                                   worth of
                                                                                         of

Grams subscribed
Grams subscribed for
                 for in the Pre-Sale),
                     in the Pre-Sale), the
                                       the pricing
                                           pricing formula
                                                   formula for
                                                           for Grams
                                                               Grams implies an average
                                                                     implies an average price
                                                                                        price of
                                                                                              of

approximately US$1.45
approximately US$1.45 per
                      per Gram
                          Gram subscribed
                               subscribed for
                                          for in the Subsequent
                                              in the Subsequent Sale. (JX5 at
                                                                Sale. (JX5 at 1.)
                                                                              1.)

Response to
Response to No.
            No. 136:
                136:      Undisputed for
                          Undisputed for purposes of Plaintiff’s
                                         purposes of Plaintiff's motion.
                                                                 motion.

               137.
               137.    The IOI
                       The     for Stage
                           IOI for       A described
                                   Stage A           the "Deal
                                           described the “Deal Structure” as follows:
                                                               Structure" as follows: "“ "Issuance
                                                                                         “Issuance

and sale
and sale by
         by TON
            TON Issuer
                Issuer Inc (the ‘Issuer’),
                       Inc (the `Issuer'), aa wholly
                                              wholly owned
                                                     owned subsidiary
                                                           subsidiary of
                                                                      of Telegram Group Inc.
                                                                         Telegram Group Inc.

(the ‘Parent’),
(the            of aa new
     `Parent'), of    new cryptocurrency
                          cryptocurrency called
                                         called ‘Grams’, which will
                                                `Grams', which will be
                                                                    be issued following the
                                                                       issued following the

development and
development and launch
                launch of
                       of aa new
                             new blockchain
                                 blockchain platform
                                            platform (the
                                                     (the ‘TON Network’). The
                                                          `TON Network').     Parent and
                                                                          The Parent and

the Issuer
the        intend to
    Issuer intend to use
                     use the
                         the proceeds
                             proceeds raised
                                      raised from the offering
                                             from the offering for the development
                                                               for the development of
                                                                                   of the
                                                                                      the TON
                                                                                          TON

Blockchain, for
Blockchain, for the
                the continued
                    continued development
                              development and
                                          and maintenance
                                              maintenance of
                                                          of Telegram Messenger and
                                                             Telegram Messenger and for
                                                                                    for

general corporate
general           purposes at
        corporate purposes at Telegram
                              Telegram Messenger.
                                       Messenger. Such expenses are
                                                  Such expenses are expected to include,
                                                                    expected to include,

among others,
among others, equipment, bandwidth, colocation,
              equipment, bandwidth, colocation, and
                                                and user
                                                    user verification costs, as
                                                         verification costs, as well
                                                                                well as
                                                                                     as wages,
                                                                                        wages,

offices, and
offices, and legal
             legal and
                   and consulting
                       consulting services."
                                  services.” (JX6
                                             (JX6 at
                                                  at 1)
                                                     1)

Response to
Response to No.
            No. 137:
                137:      Undisputed for
                          Undisputed for purposes of Plaintiff’s
                                         purposes of Plaintiff's motion.
                                                                 motion.

               138.
               138.    Telegram warranted
                       Telegram warranted in
                                          in the
                                             the Purchase
                                                 Purchase Agreement,
                                                          Agreement, under
                                                                     under aa section
                                                                              section entitled
                                                                                      entitled

“Parent’s Warranties
"Parent's Warranties and
                     and Obligations"
                         Obligations” that:
                                      that: "To
                                            “To the
                                                the extent
                                                    extent permitted
                                                           permitted by
                                                                     by applicable
                                                                        applicable law
                                                                                   law …,
                                                                                       ...,

[Telegram] shall
[Telegram] shall use
                 use its
                     its reasonable
                         reasonable endeavors
                                    endeavors to
                                              to facilitate the use
                                                 facilitate the use of
                                                                    of Tokens as the
                                                                       Tokens as the principal
                                                                                     principal

                                                33
                                                33
      Case 1:19-cv-09439-PKC Document 250-1 Filed 07/01/20 Page 38 of 130



currency used
currency used on
              on Telegram Messenger by
                 Telegram Messenger by building
                                       building TON
                                                TON Wallets
                                                    Wallets into
                                                            into Telegram Messenger.”
                                                                 Telegram Messenger."

(JX11 at
(JX11 at 10-11).
         10-11).

Response to
Response to No.
            No. 138:
                138:          Undisputed for
                              Undisputed for purposes of Plaintiff’s
                                             purposes of             motion.
                                                         Plaintiff's motion.

IV.
IV.     TELEGRAM MARKETED
        TELEGRAM            THE INVESTMENT
                 MARKETED THE   INVESTMENT TO
                                           TO SOPHISTICATED
                                              SOPHISTICATED AND
                                                            AND
        REPUTABLE INVESTORS
        REPUTABLE INVESTORS

                 139.
                 139.    Telegram selected
                         Telegram selected investors
                                           investors using
                                                     using "standard
                                                           “standard capital market syndicate
                                                                     capital market syndicate type
                                                                                              type

discussions, around
discussions, around is
                    is such
                       such and
                            and such
                                such an
                                     an investor
                                        investor aa credible
                                                    credible investor.” (PX14, Parekh
                                                             investor." (PX14, Parekh Tr.
                                                                                      Tr. at
                                                                                          at

72:14-73:12; see
72:14-73:12; see also
                 also id. at 74:10-20.)
                      id. at 74:10-20.)

Response to
Response    to No.
                No. 139:
                     139:     Undisputed for
                              Undisputed      for purposes  of Plaintiff’s
                                                  purposes of                 motion but
                                                                Plaintiff's motion          subject to
                                                                                        but subject   to
clarification. When
clarification.   When asked
                         asked what
                                what factors      Telegram considered
                                        factors Telegram    considered in  in selecting
                                                                               selecting purchasers,
                                                                                          purchasers,
Shyam testified
Shyam    testified that
                    that Pavel,
                         Pavel, Hyman,
                                  Hyman, IlyaIlya Perekopsky    (“Ilya”) and
                                                  Perekopsky ("Ilya")     and he he participated
                                                                                     participated in    “the
                                                                                                    in "the
sort of
sort of standard
        standard capital
                     capital market    syndicate type
                             market syndicate       type discussions
                                                         discussions[.]”
                                                                      [.]" PX14
                                                                             PX14 at    72:14-73:12. They
                                                                                     at 72:14-73:12.     They
considered factors
considered    factors such
                       such as
                             as whether
                                whether the the party  was "a
                                                 party was  “a credible
                                                                credible investor,”      meaning whether
                                                                          investor," meaning        whether
they have
they  have been    “operating for
            been "operating      for aa long
                                        long period   of time
                                               period of time and
                                                               and has
                                                                    has aa track
                                                                            track record,
                                                                                    record, has
                                                                                             has aa
reputation.”
reputation." Id  Id. They   also considered
                      They also   considered whether
                                                 whether they
                                                          they "expressed
                                                                “expressed interest      early and
                                                                               interest early   and been
                                                                                                      been
supportive for
supportive   for some
                  some period
                         period ofof time."
                                     time.” Id Id. Further,
                                                   Further, Telegram      wanted to
                                                             Telegram wanted         to make   sure that
                                                                                        make sure     that they
                                                                                                           they
had  “a wide
had "a   wide range    of sophisticated
                range of  sophisticated purchasers       that come
                                           purchasers that    come from
                                                                     from different
                                                                             different continents
                                                                                         continents which
                                                                                                       which
could create
could           the balance
       create the             and decentralization
                     balance and    decentralization that
                                                        that [they]  were looking
                                                             [they] were     looking toto create."
                                                                                          create.” Malloy
                                                                                                      Malloy
Ex. 1 at
Ex. 1  at 124:22-125:4.
          124:22-125:4. Ilya
                           Ilya testified
                                  testified that
                                             that they
                                                  they chose
                                                       chose "sophisticated
                                                              “sophisticated investors”        and thus
                                                                                  investors" and     thus the
                                                                                                          the
representations
representations theythey were
                          were signing
                                signing "actually
                                          “actually meant    something.” Malloy
                                                      meant something."        Malloy Ex.    2 at
                                                                                         Ex. 2 at 196:23-
                                                                                                  196:23-
197:18. Pavel
197:18.           explained that
          Pavel explained     that reputation
                                    reputation waswas aa "very
                                                         “very important
                                                                important factor"
                                                                              factor” because
                                                                                        because itit enhanced
                                                                                                     enhanced
Telegram’s confidence
Telegram's     confidence inin the
                               the fact
                                    fact that
                                          that investors
                                                investors making    the representations
                                                           making the    representations in  in the
                                                                                                the Purchase
                                                                                                      Purchase
Agreements      “can  be trusted   and   those  representations   can
Agreements "can be trusted and those representations can be relied on."be   relied  on.”   Drylewski
                                                                                           Drylewski     Ex.
                                                                                                         Ex. 2
                                                                                                             2
at 287:21-288:19.
at 287:21-288:19.

                 140.
                 140.    In considering
                         In considering how
                                        how much
                                            much to
                                                 to allocate
                                                    allocate to
                                                             to investors
                                                                investors in the Offering,
                                                                          in the Offering, Telegram
                                                                                           Telegram

considered the
considered the reputation and sophistication
               reputation and sophistication of
                                             of the
                                                the purchasers
                                                    purchasers and
                                                               and their
                                                                   their experience
                                                                         experience in
                                                                                    in

technology-related investments.
technology-related investments. (PX12,
                                (PX12, Durov
                                       Durov Tr. at 285:7-24.)
                                             Tr. at 285:7-24.)

Response to
Response    to No.
               No. 140:
                   140:      Undisputed for
                             Undisputed    for purposes
                                               purposes ofof Plaintiff’s
                                                             Plaintiff's motion
                                                                          motion but     subject to
                                                                                   but subject    to
clarification. The
clarification.  The assertion
                      assertion is
                                 is not supported by
                                    not supported      the cited
                                                   by the   cited materials.
                                                                  materials. Pavel      testified, with
                                                                                 Pavel testified,  with
respect  to Round
respect to  Round 1  1 only,
                       only, that
                             that Telegram
                                   Telegram considered
                                              considered factors    such as
                                                           factors such    as "reputation
                                                                               “reputation andand
sophistication of
sophistication   of potential
                    potential purchasers
                               purchasers as   well as
                                            as well    their experience
                                                    as their  experience in in technology-related
                                                                                technology-related
investments.” PX12
investments."    PX12 atat 285:7-24.
                           285:7-24. Pavel    further testified
                                        Pavel further  testified that,
                                                                 that, if
                                                                       if he
                                                                          he had
                                                                               had aa "personal
                                                                                      “personal
relationship”   with aa purchaser
relationship" with      purchaser whowho also
                                          also happened
                                               happened to to have
                                                              have had
                                                                    had a a "good
                                                                            “good reputation      and
                                                                                     reputation and
brand,
brand, meaning     personal brand
        meaning personal      brand oror brand  of the
                                         brand of  the fund,"
                                                        fund,” Pavel   would have
                                                                Pavel would      have had   “the comfort
                                                                                       had "the   comfort
of knowing
of            these people
   knowing these             also as
                    people also   as human
                                     human beings    as opposed
                                              beings as  opposed toto businessmen.”
                                                                      businessmen." Id.   Id. Pavel
                                                                                               Pavel
explained that
explained   that reputation   was aa "very
                 reputation was       “very important
                                             important factor"
                                                         factor” because
                                                                  because it it enhanced
                                                                                enhanced Telegram’s
                                                                                            Telegram's

                                                      34
                                                      34
      Case 1:19-cv-09439-PKC Document 250-1 Filed 07/01/20 Page 39 of 130



confidence in
confidence in the
              the fact
                  fact that
                       that investors
                            investors making the representations
                                      making the                 in the
                                                 representations in the Purchase
                                                                        Purchase
Agreements "can
Agreements  “can be  trusted and
                  be trusted      those representations
                              and those representations can
                                                        can be
                                                            be relied on.” Drylewski
                                                               relied on." Drylewski Ex.
                                                                                     Ex. 2
                                                                                         2
at 287:21-288:19.
at 287:21-288:19.

                 141.
                 141.     Telegram prioritized
                          Telegram prioritized "Tier-1
                                               “Tier-1 firms"
                                                       firms” in
                                                              in determining allocations of
                                                                 determining allocations of Grams
                                                                                            Grams in
                                                                                                  in

the Presale.
the Presale. (PX24.)
             (PX24.)

Response to
Response    to No.
               No. 141:
                    141:     Disputed as
                             Disputed    as inaccurate
                                            inaccurate and
                                                         and misleading        insofar as
                                                               misleading insofar       as the
                                                                                            the full
                                                                                                 full text
                                                                                                      text of
                                                                                                            of
the quoted
the quoted communication
              communication shows
                                shows that
                                        that Pavel   stated, "We
                                              Pavel stated,   “We were
                                                                     were planning
                                                                            planning to  to provide
                                                                                            provide youyou with
                                                                                                             with
the same
the same level   of allocation
           level of allocation wewe grant
                                     grant other
                                            other tier-1
                                                   tier-1 firms
                                                          firms ...,
                                                                 . . . , which
                                                                         which is is 15M.
                                                                                     15M. But
                                                                                            But we'll
                                                                                                  we’ll have
                                                                                                         have toto
make   the final
make the    final decision
                  decision on
                            on Thursday
                                Thursday after
                                            after we
                                                   we have
                                                       have received
                                                             received thethe updated      indications of
                                                                              updated indications        of
Interest.” PX24
Interest."   PX24 atat 4.  He goes
                       4. He  goes onon to
                                        to say,
                                           say, "In
                                                 “In case
                                                     case some
                                                           some space
                                                                  space isis freed,
                                                                              freed, II will
                                                                                        will do
                                                                                             do mymy best    to
                                                                                                       best to
prioritize you
prioritize  you over
                 over other
                       other top
                             top funds.”
                                  funds." Id Id. Further,    Telegram has
                                                  Further, Telegram             stated that
                                                                          has stated    that it
                                                                                              it aimed
                                                                                                 aimed to to
treat all
treat     purchasers in
      all purchasers    in the
                           the Private
                               Private Placement
                                         Placement equally.      See, e.g.,
                                                      equally. See,     e.g., Malloy
                                                                              Malloy Ex.Ex. 55 at
                                                                                               at KPCB-
                                                                                                   KPCB-
0000824 (Hyman
0000824   (Hyman informs
                     informs a a purchaser
                                 purchaser that
                                              that he  cannot provide
                                                    he cannot              further information
                                                                provide further       information on   on
Telegram’s business
Telegram's     business because    “we have
                         because "we           treated all
                                        have treated    all investors
                                                            investors equally
                                                                         equally andand [the  purchaser] has
                                                                                         [the purchaser]      has
been
been given    the same
      given the   same access
                         access to
                                to [Telegram]
                                    [Telegram] as    your peers”).
                                                  as your   peers").

                 142.
                 142.     Perekopsky explained
                          Perekopsky           that in
                                     explained that in considering allocation criteria,
                                                       considering allocation criteria, Telegram
                                                                                        Telegram

considered "highly
considered “highly sophisticated,
                   sophisticated, reputable
                                  reputable funds or individuals
                                            funds or individuals that
                                                                 that already
                                                                      already had
                                                                              had some
                                                                                  some track
                                                                                       track

record” and
record" and that
            that Telegram
                 Telegram tried
                          tried to
                                to diversify
                                   diversify investors geographically, but
                                             investors geographically, but did
                                                                           did not
                                                                               not consider
                                                                                   consider

whether the
whether the funds
            funds were
                  were "active
                       “active in
                               in the
                                  the cryptocurrency
                                      cryptocurrency space"
                                                     space” or
                                                            or whether
                                                               whether they
                                                                       they had
                                                                            had the
                                                                                the

“sophistication as
"sophistication as Blockchain
                   Blockchain node
                              node validators."
                                   validators.” (PX13,
                                                (PX13, Perekopsky
                                                       Perekopsky Tr. at 122:17-125:9.)
                                                                  Tr. at 122:17-125:9.)

Response to
Response to No.
            No. 142:
                142:          Disputed as
                              Disputed as incomplete.
                                          incomplete. Ilya testified that
                                                      Ilya testified that three
                                                                          three factors were
                                                                                factors were
considered:
considered:

                 First, we tried
                 First, we   tried to
                                   to get
                                      get only
                                           only highly   sophisticated, reputable
                                                 highly sophisticated,                funds
                                                                          reputable funds
                 or individuals
                 or  individuals that
                                   that already
                                         already had    some track
                                                  had some     track record,
                                                                      record, and
                                                                              and inin case
                                                                                        case
                 of individuals
                 of individuals where
                                  where you
                                          you could
                                               could understand     their wealth,
                                                      understand their     wealth, like
                                                                                   like the
                                                                                         the
                 general idea
                 general    idea how    they got
                                  how they     got their
                                                   their wealth.
                                                           wealth. Second,
                                                                    Second, wewe tried
                                                                                  tried toto
                 diversify investors
                 diversify    investors by     geography, so
                                          by geography,       so wewe didn't
                                                                        didn’t want
                                                                                want one one
                 particular region
                 particular            of the
                               region of   the world
                                                world like
                                                       like to
                                                             to dominate
                                                                 dominate in   our list
                                                                            in our   list of
                                                                                          of
                 investors, so
                 investors,   so we
                                 we were
                                    were trying
                                           trying to
                                                  to be  decentralized even
                                                     be decentralized         in this
                                                                         even in this part.
                                                                                       part.
                 So we
                 So  we tried
                         tried them
                                them to
                                      to be  decentralized all
                                         be decentralized    all over
                                                                 over the
                                                                      the world.
                                                                           world. Then,
                                                                                  Then, inin
                 some cases,
                 some    cases, we
                                 we just
                                     just removed
                                            removed a  a lot
                                                          lot of
                                                              of investors
                                                                  investors by   our own
                                                                             by our     own
                 initiative, due
                 initiative,      to some
                              due to some information
                                            information that
                                                           that we
                                                                 we received  about them.
                                                                    received about   them.

PX13
PX13 at  122:23-123:11. Ilya
      at 122:23-123:11.         explained that
                          Ilya explained     that Telegram
                                                  Telegram diddid not “necessarily” consider
                                                                  not "necessarily" consider
whether funds
whether        were active
         funds were   active in
                              in the
                                 the cryptocurrency
                                     cryptocurrency space,
                                                        space, because
                                                                because Telegram   decided to
                                                                        Telegram decided    to
accept money
accept        in fiat
       money in  fiat and
                      and it
                           it might
                              might have
                                      have been   difficult for
                                            been difficult      a crypto
                                                            for a crypto fund to invest
                                                                         fund to invest in fiat.
                                                                                        in fiat.
PX13
PX13 at  124:13-24. Further,
      at 124:13-24.   Further, Ilya   testified that
                                 Ilya testified that Telegram
                                                     Telegram diddid not consider purchasers'
                                                                     not consider purchasers’

                                                       35
                                                       35
      Case 1:19-cv-09439-PKC Document 250-1 Filed 07/01/20 Page 40 of 130



sophistication as
sophistication   as validators,
                    validators, because    “the level
                                 because "the          of sophistication
                                                 level of  sophistication required
                                                                            required to to be  a validator
                                                                                            be a  validator
[on  the TON
[on the  TON Blockchain]
                Blockchain] isis not so high,
                                 not so        so II would
                                         high, so    would say
                                                             say that
                                                                 that if
                                                                       if this
                                                                          this investor
                                                                               investor was
                                                                                          was
sophisticated, by
sophisticated,      definition, and
                 by definition,  and if
                                      if he wants to
                                         he wants   to become
                                                       become a  a validator,
                                                                   validator, that
                                                                                that is
                                                                                     is a  doable task
                                                                                         a doable   task for
                                                                                                          for
all of
all of them."
       them.” Id.
                Id. at 124:25-125:9. Additionally,
                    at 124:25-125:9.    Additionally, Pavel     testified that,
                                                         Pavel testified   that, because
                                                                                 because Telegram
                                                                                            Telegram
“preferred to
"preferred   to enter
                 enter into
                       into purchase
                            purchase agreements
                                        agreements withwith well-known,
                                                             well-known, sophisticated
                                                                             sophisticated investors,
                                                                                              investors,
many
many of of whom
           whom had    an established
                  had an  established name
                                         name inin the
                                                   the technology
                                                        technology sector"
                                                                      sector” and   assumed that
                                                                               and assumed       that
“becoming a
"becoming    a validator
                validator is
                          is actually
                             actually not
                                        not unlike   something as
                                            unlike something         simple as
                                                                  as simple      setting up
                                                                              as setting   up aa server
                                                                                                 server in  a
                                                                                                         in a
data  center  in a secure  way,”  Telegram     “assumed     that a lot  of our  purchasers
data center in a secure way," Telegram "assumed that a lot of our purchasers would be          would   be
able to
able  to act
         act as validators if
             as validators  if they
                               they chose
                                    chose to."
                                            to.” PX12
                                                  PX12 atat 85:24-86:10.
                                                             85:24-86:10.

                 143.
                 143.    Parekh did
                         Parekh did not
                                    not ask
                                        ask and
                                            and is not aware
                                                is not aware of
                                                             of anyone
                                                                anyone at
                                                                       at Telegram
                                                                          Telegram asking
                                                                                   asking about
                                                                                          about

how long
how long investors would hold
         investors would hold the
                              the Grams, whether they
                                  Grams, whether they were
                                                      were buying
                                                           buying them
                                                                  them for
                                                                       for consumptive
                                                                           consumptive use,
                                                                                       use,

whether they
whether they were
             were buying
                  buying them
                         them to
                              to use
                                 use as
                                     as goods
                                        goods and
                                              and services,
                                                  services, or
                                                            or whether
                                                               whether they
                                                                       they intended
                                                                            intended to
                                                                                     to act
                                                                                        act as
                                                                                            as

validators. (PX14,
validators. (PX14, Parekh
                   Parekh Tr.
                          Tr. at
                              at 130:14-131:14,
                                 130:14–131:14, 135:1-136:20,
                                                135:1–136:20, 150:23-151:14.)
                                                              150:23–151:14.)

Response to
Response   to No.
              No. 143:
                   143:     Undisputed for
                            Undisputed   for purposes of Plaintiff’s
                                             purposes of             motion but
                                                         Plaintiff's motion       subject to
                                                                             but subject  to
clarification. Although
clarification.  Although Shyam
                           Shyam might
                                   might not
                                          not have
                                              have recalled or participated
                                                   recalled or participated inin certain
                                                                                 certain
discussions, Ilya
discussions,  Ilya testified
                   testified that
                             that certain
                                  certain purchasers
                                          purchasers had
                                                     had preliminary     discussions with
                                                          preliminary discussions    with third
                                                                                           third
party vendors
party  vendors about    potentially using
                 about potentially  using Grams  after the
                                           Grams after the launch
                                                           launch ofof the
                                                                       the TON
                                                                           TON Blockchain.     See
                                                                                 Blockchain. See
Malloy Ex.
Malloy       2 at
         Ex. 2    162:6-163:3.
               at 162:6-163:3.

                 144.
                 144.    In January
                         In         2018, Durov
                            January 2018, Durov told
                                                told aa friend and eventual
                                                        friend and eventual Gram
                                                                            Gram purchaser
                                                                                 purchaser that
                                                                                           that he
                                                                                                he

was "excited
was “excited that
             that [he'd]
                  [he’d] like to take
                         like to take part
                                      part in
                                           in the
                                              the TON
                                                  TON distribution” and that
                                                      distribution" and that Telegram
                                                                             Telegram was
                                                                                      was

“planning to
"planning to provide
             provide you
                     you with
                         with the
                              the same
                                  same level
                                       level of
                                             of allocation
                                                allocation we
                                                           we grant
                                                              grant other
                                                                    other tier-1
                                                                          tier-1 firms
                                                                                 firms .. .. .. which
                                                                                                which

is 15M."
is 15M.” (PX24.)
         (PX24.)

Response to
Response     to No.
                No. 144:
                    144:     Undisputed for
                             Undisputed    for purposes
                                               purposes ofof Plaintiff’s motion but
                                                             Plaintiff's motion      subject to
                                                                                but subject  to
clarification. The
clarification.        full text
                 The full  text of
                                of the
                                   the quoted
                                       quoted communication
                                               communication showsshows that
                                                                         that Pavel stated, "We
                                                                              Pavel stated, “We were
                                                                                                 were
planning to
planning    to provide
               provide you
                        you with
                             with the
                                   the same
                                       same level  of allocation
                                             level of allocation wewe grant
                                                                      grant other
                                                                            other tier-1
                                                                                  tier-1 firms
                                                                                         firms ...,
                                                                                               ...,
which is
which      15M. But
        is 15M.   But we'll
                       we’ll have   to make
                              have to  make the
                                             the final
                                                 final decision
                                                       decision on
                                                                 on Thursday
                                                                    Thursday after
                                                                               after we
                                                                                     we have
                                                                                         have
received   the updated
received the    updated indications
                         indications ofof Interest."
                                          Interest.” PX24
                                                      PX24 atat 4.
                                                                4.

                 145.
                 145.    In December
                         In December 2017,
                                     2017, Durov
                                           Durov agreed
                                                 agreed to
                                                        to reserve $20M of
                                                           reserve $20M of the
                                                                           the presale
                                                                               presale round
                                                                                       round for
                                                                                             for

an investor
an          suggested by
   investor suggested by another
                         another friend
                                 friend "due
                                        “due to
                                             to their
                                                their reputation."
                                                      reputation.” (PX15
                                                                   (PX15 at
                                                                         at TLGRM-017-
                                                                            TLGRM-017-

00000573.)
00000573.)

Response to
Response to No.
            No. 145:
                145:         Disputed as
                             Disputed    the cited
                                      as the cited material does not
                                                   material does     support this
                                                                 not support this assertion.
                                                                                  assertion.



                                                     36
                                                     36
      Case 1:19-cv-09439-PKC Document 250-1 Filed 07/01/20 Page 41 of 130



               146.
               146.    Durov told
                       Durov told another
                                  another friend and eventual
                                          friend and          investor that
                                                     eventual investor that he
                                                                            he had
                                                                               had compiled “[a]
                                                                                   compiled "[a]

20-page primer
20-page primer .. .. .. to
                        to make
                           make the
                                the idea
                                    idea understandable
                                         understandable for mass readers,"
                                                        for mass readers,” and
                                                                           and sent
                                                                               sent the
                                                                                    the friend the
                                                                                        friend the

primer via
primer via Messenger.
           Messenger. (PX25
                      (PX25 at
                            at TLGRM-007-00000310.)
                               TLGRM-007-00000310.)

Response to
Response to No.
            No. 146:
                146:       Undisputed for
                           Undisputed for purposes of Plaintiff’s
                                          purposes of Plaintiff's motion.
                                                                  motion.

V.
V.     THE SUCCESS
       THE SUCCESS OF
                   OF TELEGRAM'S
                      TELEGRAM’S MESSENGER
                                   MESSENGER PLATFORM  AND THE
                                             PLATFORM AND   THE
       STRENGTH OF
       STRENGTH  OF ITS TEAM LED
                    ITS TEAM LED INVESTORS
                                 INVESTORS TO VIEW TON
                                           TO VIEW     AS A
                                                   TON AS A GOOD
                                                            GOOD
       INVESTMENT OPPORTUNITY,
       INVESTMENT  OPPORTUNITY, LIKELY
                                 LIKELY TO
                                        TO GENERATE RETURNS FOR
                                           GENERATE RETURNS  FOR
       THEIR FIRMS
       THEIR FIRMS

A.
A.     Investors’ Discussions
       Investors' Discussions with
                              with Telegram
                                   Telegram and Requests for
                                            and Requests for Information
                                                             Information

               147.
               147.    One investor
                       One          thanked Durov
                           investor thanked Durov and
                                                  and other
                                                      other Telegram
                                                            Telegram personnel
                                                                     personnel "for
                                                                               “for the
                                                                                    the

opportunity to
opportunity to invest
               invest in Telegram,” adding
                      in Telegram," adding "excited
                                           “excited to
                                                    to be
                                                       be part
                                                          part of
                                                               of what
                                                                  what you
                                                                       you are
                                                                           are building."
                                                                               building.”

(PX26.)
(PX26.)

Response to
Response   to No.
              No. 147:
                  147:   Disputed to
                         Disputed to the
                                     the extent that Plaintiff
                                         extent that            suggests the
                                                      Plaintiff suggests the quoted
                                                                             quoted email
                                                                                    email
indicates the
indicates the purchaser
              purchaser received
                        received an equity position
                                 an equity position in
                                                     in Telegram.
                                                        Telegram. Further,
                                                                    Further, under   the
                                                                              under the
Purchase   Agreements, purchasers
Purchase Agreements,   purchasers received  the right
                                   received the        to receive
                                                right to  receive Grams.   See Def.
                                                                  Grams. See   Def. 56.1
                                                                                    56.1 at
                                                                                         at IN
                                                                                            ¶¶
98, 102.
98, 102.

               148.
               148.    An investor
                       An          and friend
                          investor and        of Durov's
                                       friend of Durov’s asked
                                                         asked him
                                                               him whether
                                                                   whether "tokens
                                                                           “tokens issued
                                                                                   issued to
                                                                                          to

employees and
employees and developers
              developers pre-launch"
                         pre-launch” would
                                     would be
                                           be "subject
                                              “subject to
                                                       to the
                                                          the same
                                                              same lockup
                                                                   lockup restrictions
                                                                          restrictions as
                                                                                       as the
                                                                                          the

investors,” explaining
investors,"            that "this
            explaining that “this is what typically
                                  is what typically happens
                                                    happens for
                                                            for IPOs to ensure
                                                                IPOs to ensure the
                                                                               the people
                                                                                   people needed
                                                                                          needed

to deliver
to         the core
   deliver the core intellectual property have
                    intellectual property have incentives to stay
                                               incentives to stay engaged through the
                                                                  engaged through the

lockup.” The
lockup." The investor added that
             investor added that it
                                 it "would
                                    “would help
                                           help to
                                                to know
                                                   know to
                                                        to ensure
                                                           ensure your
                                                                  your stake
                                                                       stake is
                                                                             is as
                                                                                as II assume
                                                                                      assume it
                                                                                             it is
                                                                                                is

fundamental [sic]
fundamental [sic] aligned
                  aligned with
                          with the
                               the success
                                   success of
                                           of TON
                                              TON (more
                                                  (more is better!).” (PX25
                                                        is better!)." (PX25 at
                                                                            at TLGRM-007-
                                                                               TLGRM-007-

00000319.))
00000319.

Response to
Response   to No.
              No. 148:
                  148:     Undisputed for
                           Undisputed    for purposes  of Plaintiff’s
                                             purposes of  Plaintiff's motion
                                                                      motion but   subject to
                                                                              but subject   to
clarification. Although
clarification. Although Telegram
                          Telegram had     previously stated
                                      had previously  stated the
                                                              the developer
                                                                  developer pool
                                                                              pool was
                                                                                    was then
                                                                                        then
contemplated to
contemplated   to have
                  have a  four-year lock-up
                        a four-year   lock-up period
                                               period restricting the same
                                                      restricting the  same of
                                                                             of Grams
                                                                                Grams byby
“developer pool
"developer   pool recipients,”
                  recipients," no  final determination
                               no final  determination was
                                                         was or
                                                              or has
                                                                 has been   made. JSF
                                                                      been made.    JSF ¶  158-
                                                                                        ¶ 158-
63. Additionally,
63. Additionally, in
                   in response  to the
                      response to   the outside
                                        outside purchaser’s   suggestions, Pavel
                                                purchaser's suggestions,           stated, "I
                                                                            Pavel stated,  “I was
                                                                                               was
uncomfortable
uncomfortable assigning
                 assigning myself
                            myself aa specific
                                      specific ownership
                                               ownership of
                                                          of Grams
                                                             Grams (I (I thought
                                                                         thought II would
                                                                                    would take
                                                                                           take
some percent
some           from the
       percent from  the team's
                         team’s incentive
                                 incentive pool)."
                                            pool).” PX25   at TLGRM-007-00000319.
                                                     PX25 at   TLGRM-007-00000319. Later   Later in
                                                                                                 in

                                                 37
                                                 37
      Case 1:19-cv-09439-PKC Document 250-1 Filed 07/01/20 Page 42 of 130



the conversation,
the conversation, Pavel
                  Pavel added,
                        added, "I
                               “I feel
                                  feel uncomfortable  changing stuff
                                       uncomfortable changing   stuff at
                                                                      at such
                                                                         such an advanced
                                                                              an advanced
stage to
stage to be
         be honest. Some people
            honest. Some        would regard
                         people would   regard it
                                               it as
                                                  as me suddenly being
                                                     me suddenly         greedy.” Id
                                                                 being greedy."   Id. at
                                                                                      at 320.
                                                                                         320.

                149.
                149.    Another investor
                        Another investor asked
                                         asked Telegram
                                               Telegram "what
                                                        “what stock
                                                              stock exchanges
                                                                    exchanges are
                                                                              are you
                                                                                  you going
                                                                                      going to
                                                                                            to

set-up on
set-up on initially,"
          initially,” whether
                      whether "the
                              “the token
                                   token wallet"
                                         wallet” "is
                                                 “is going
                                                     going to
                                                           to be
                                                              be aa part
                                                                    part of
                                                                         of Telegram app,” and
                                                                            Telegram app," and what
                                                                                               what

Telegram’s "view
Telegram's “view was
                 was on
                     on initial
                        initial trading
                                trading price."
                                        price.” (PX27.)
                                                (PX27.)

Response to
Response to No.
            No. 149:
                149:        Undisputed for
                            Undisputed for purposes of Plaintiff’s
                                           purposes of             motion.
                                                       Plaintiff's motion.

                150.
                150.    In Perekopsky's
                        In Perekopsky’s words,
                                        words, when
                                               when an
                                                    an investor asks about
                                                       investor asks about exchanges,
                                                                           exchanges, "you
                                                                                      “you can
                                                                                           can

probably put
probably put them
             them to
                  to this
                     this category
                          category .. .. .. of
                                            of people
                                               people who
                                                      who were
                                                          were like
                                                               like showing
                                                                    showing an
                                                                            an interest
                                                                               interest to
                                                                                        to selling
                                                                                           selling part
                                                                                                   part

of them."
of them.” (PX13,
          (PX13, Perekopsky
                 Perekopsky Tr.
                            Tr. at
                                at 174:25-175:12.)
                                   174:25-175:12.)

Response to
Response    to No.
               No. 150:
                    150:      Disputed as
                              Disputed   as misleading
                                            misleading toto the
                                                            the extent
                                                                extent that
                                                                        that Plaintiff suggests the
                                                                             Plaintiff suggests  the
cited material
cited            indicates that
      material indicates     that purchasers
                                  purchasers primarily     asked questions
                                                primarily asked   questions about
                                                                              about exchanges
                                                                                     exchanges and
                                                                                                 and
listing on
listing on exchanges.
            exchanges. Ilya
                          Ilya testified
                               testified that
                                         that "[m]any
                                              “[m]any many
                                                         many many     investors told
                                                                many investors   told me
                                                                                       me that
                                                                                          that they
                                                                                                they are
                                                                                                     are
long-term, yes.
long-term,   yes. Yes,
                  Yes, II would
                          would say
                                  say quite
                                      quite aa lot of conversations."
                                               lot of conversations.” PX13     at 174:10-17.
                                                                         PX13 at  174:10-17. Further,
                                                                                              Further,
Shyam testified:
Shyam    testified:

                [T]he
                [T]he number
                       number of of questions
                                     questions II gotgot asked     about exchange
                                                           asked about     exchange
                opportunities or
                opportunities  or possibilities
                                  possibilities was
                                                was significantly
                                                     significantly dwarfed
                                                                    dwarfed by    the
                                                                              by the
                number
                number ofof questions
                            questions II got
                                         got asked   about custody
                                              asked about   custody solutions,
                                                                      solutions, and
                                                                                 and
                you would
                you  would have   thought, intuitively
                            have thought,                 or logically,
                                             intuitively or  logically, that
                                                                        that no  one
                                                                             no one
                would be
                would  be asking
                          asking about  custody solutions
                                 about custody    solutions unless  they intended
                                                            unless they  intended to
                                                                                   to
                hold their Grams
                hold their        for some
                           Grams for  some period    of time,
                                             period of  time, if that makes
                                                              if that        sense.
                                                                      makes sense.

PX14
PX14 at 160:2-11.
     at 160:2-11.

                151.
                151.    One investor
                        One          sent aa request
                            investor sent    request for
                                                     for detailed information about
                                                         detailed information about Telegram
                                                                                    Telegram

Messenger’s users,
Messenger's users, demographics, retention, engagement,
                   demographics, retention, engagement, and
                                                        and commercial
                                                            commercial intent.
                                                                       intent. (PX28.)
                                                                               (PX28.)

Response to
Response    to No.
               No. 151:
                   151:    Undisputed for
                           Undisputed   for purposes  of Plaintiff’s
                                            purposes of               motion but
                                                         Plaintiff's motion      subject to
                                                                             but subject to
clarification. Hyman
clarification.  Hyman informed     the purchaser
                        informed the   purchaser that
                                                  that he  cannot provide
                                                       he cannot  provide further
                                                                            further information
                                                                                    information
on Telegram’s
on Telegram's business
                 business because   “we have
                          because "we        treated all
                                        have treated      investors equally
                                                      all investors  equally and
                                                                             and [the
                                                                                 [the purchaser]
                                                                                      purchaser]
has
has been   given the
     been given  the same
                     same access
                           access to
                                  to [Telegram]  as [their]
                                     [Telegram] as  [their] peers."
                                                            peers.” PX28.    Further, Pavel
                                                                      PX28. Further,   Pavel
testified:
testified:

                Due to
                Due  to the
                        the fact
                             fact that
                                  that such
                                       such reports  were not
                                             reports were  not included
                                                               included as   obligatory
                                                                          as obligatory
                in the
                in the purchase
                       purchase agreements
                                   agreements and     could create,
                                                and could   create, at  the same
                                                                     at the same time,
                                                                                  time,
                additional burden
                additional   burden in   our small
                                      in our  small team,
                                                    team, and   also due
                                                           and also       to the,
                                                                     due to  the, as
                                                                                  as we
                                                                                     we
                perceived it,
                perceived   it, low
                                low relevance  of such
                                    relevance of  such financial
                                                        financial statements,
                                                                  statements, we,
                                                                               we, as
                                                                                    as aa
                general matter,
                general            did not
                         matter, did        send regular
                                        not send  regular updates   to the
                                                           updates to  the purchasers
                                                                            purchasers

                                                   38
                                                   38
      Case 1:19-cv-09439-PKC Document 250-1 Filed 07/01/20 Page 43 of 130



                disclosing the
                disclosing  the financial  details of
                                financial details  of the
                                                       the company,     focusing instead
                                                            company, focusing     instead
                on the
                on  the updates
                         updates related    to the
                                   related to  the development
                                                    development status
                                                                    status ofof the
                                                                                the TON
                                                                                    TON
                Blockchain which
                Blockchain    which wewe considered
                                         considered to to be
                                                           be much
                                                              much more
                                                                     more relevant     for
                                                                             relevant for
                investors as
                investors       it could
                            as it   could affect
                                           affect the
                                                   the timelines
                                                         timelines and      development
                                                                     and development
                roadmaps    that, in
                roadmaps that,    in turn,
                                     turn, could
                                           could be
                                                  be important
                                                      important for    purchasers to
                                                                   for purchasers    to be
                                                                                        be
                able to
                able  to plan
                         plan their
                              their activities.
                                     activities. However,
                                                 However, II believe     that in
                                                               believe that   in October
                                                                                 October
                last year
                last  year we
                            we disclosed
                                 disclosed certain
                                             certain financial
                                                       financial information
                                                                   information to  to the
                                                                                       the
                purchasers    as  well as  our  planned     costs for  the
                purchasers as well as our planned costs for the next severalnext  several
                months.
                months.

PX12
PX12 at 355:21-356:15.
     at 355:21-356:15.

                152.
                152.     Another investor's
                         Another investor’s query
                                            query focused on "when
                                                  focused on “when do
                                                                   do investors
                                                                      investors receive the first
                                                                                receive the first

badge [sic]
badge [sic] of
            of tokens
               tokens and
                      and can
                          can liquidate.” (PX29.)
                              liquidate." (PX29.)

Response to
Response   to No.
              No. 152:
                    152:      Disputed as
                              Disputed   as inaccurate,   incomplete and
                                            inaccurate, incomplete      and misleading,
                                                                              misleading, especially   to
                                                                                            especially to
the extent
the extent that
            that Plaintiff   states that
                  Plaintiff states  that the
                                         the investor   “focused” on
                                              investor "focused"     on this
                                                                         this question.
                                                                              question. The    sender of
                                                                                          The sender   of
the email
the email clearly
           clearly discussed
                     discussed questions
                                 questions from
                                            from a a group
                                                     group ofof investors   that "were
                                                                investors that   “were reviewing     the
                                                                                         reviewing the
TON primer
TON   primer andand ha[d]   some questions."
                     ha[d] some    questions.” PX29.
                                                  PX29. Thus,
                                                          Thus, neither     the sender
                                                                  neither the   sender nor   the
                                                                                         nor the
referenced   “investors” posing
referenced "investors"              the questions
                            posing the   questions had    yet entered
                                                    had yet   entered into
                                                                        into purchase
                                                                              purchase agreements.
                                                                                         agreements.
Further,  the full
Further, the   full text
                    text of
                         of the
                            the quoted
                                 quoted communication
                                          communication showsshows that
                                                                     that the
                                                                           the sender
                                                                               sender asks   four
                                                                                        asks four
different questions,
different               only one
          questions, only     one of
                                   of which
                                      which refers   to the
                                             refers to  the timing
                                                            timing ofof the
                                                                        the delivery
                                                                             delivery of
                                                                                       of the
                                                                                          the Grams.
                                                                                              Grams. Id Id.
Additionally, Defendants
Additionally,   Defendants wishwish to
                                     to note that the
                                        note that  the cited
                                                       cited communication
                                                              communication is    is dated
                                                                                     dated January
                                                                                           January 13,13,
2018, and
2018, and thus
           thus took
                  took place
                        place at
                               at the
                                  the very
                                       very early  stages of
                                            early stages   of the
                                                              the Private
                                                                   Private Placement.      Further, the
                                                                             Placement. Further,     the
cited material
cited material isis irrelevant  to Plaintiff’s
                    irrelevant to               claims in
                                    Plaintiff's claims  in this
                                                           this action.
                                                                 action.

                153.
                153.     Eight of the
                         Eight of the initial
                                      initial purchasers
                                              purchasers have
                                                         have submitted
                                                              submitted sworn
                                                                        sworn declarations
                                                                              declarations

outlining, among
outlining, among other
                 other things,
                       things, their
                               their views
                                     views on
                                           on the
                                              the TON investment. These
                                                  TON investment. These declarations
                                                                        declarations are
                                                                                     are

attached to
attached to the
            the Stewart Declaration as
                Stewart Declaration as PX
                                       PX 11 through
                                             through PX8.
                                                     PX8.

Response to
Response to No.
            No. 153:
                153:         Undisputed for
                             Undisputed for purposes of Plaintiff’s
                                            purposes of             motion.
                                                        Plaintiff's motion.

B.
B.      Sworn Declarations
        Sworn Declarations Submitted
                           Submitted by
                                     by Eight
                                        Eight Initial Purchasers
                                              Initial Purchasers

                154.
                154.     Eight of the
                         Eight of the initial
                                      initial purchasers
                                              purchasers (the
                                                         (the "Initial
                                                              “Initial Purchasers")
                                                                       Purchasers”) have
                                                                                    have submitted
                                                                                         submitted

sworn declarations
sworn              outlining, among
      declarations outlining, among other
                                    other things,
                                          things, their
                                                  their views
                                                        views on
                                                              on the
                                                                 the TON
                                                                     TON investment.
                                                                         investment. These
                                                                                     These

declarations are
declarations are attached
                 attached as
                          as PX
                             PX 11 through
                                   through PX
                                           PX 8.
                                              8.

Response to
Response to No.
            No. 154:
                154:         Undisputed for
                             Undisputed for purposes of Plaintiff’s
                                            purposes of Plaintiff's motion.
                                                                    motion.

                155.
                155.     In summary,
                         In summary, these
                                     these Initial Purchasers’ declarations
                                           Initial Purchasers' declarations state
                                                                            state the
                                                                                  the following.
                                                                                      following.



                                                    39
                                                    39
      Case 1:19-cv-09439-PKC Document 250-1 Filed 07/01/20 Page 44 of 130



Response to
Response  to No.
              No. 155:
                  155:    Undisputed for
                          Undisputed    for purposes  of Plaintiff’s
                                            purposes of              motion except
                                                         Plaintiff's motion except to
                                                                                   to the
                                                                                      the extent
                                                                                          extent
that Plaintiff
that           suggests the
     Plaintiff suggests the cited
                            cited declarations
                                  declarations and
                                               and information    therein are
                                                    information therein   are indicative
                                                                              indicative of
                                                                                         of the
                                                                                            the
positions of
positions of all other purchasers
             all other             in the
                       purchasers in  the Private
                                          Private Placement.
                                                  Placement.

                156.
                156.    Prior to
                        Prior to purchasing
                                 purchasing Grams, the following
                                            Grams, the           Initial Purchasers
                                                       following Initial Purchasers reviewed
                                                                                    reviewed and
                                                                                             and

relied upon
relied upon Telegram’s offering materials,
            Telegram's offering materials, including
                                           including the
                                                     the Technical White Papers
                                                         Technical White Papers and
                                                                                and the
                                                                                    the Pre-
                                                                                        Pre-

Sale Primers. (PX1
Sale Primers. (PX1 at
                   at ¶
                      ¶ 8; PX2 at
                        8; PX2 at In
                                  ¶¶ 10,
                                     10, 11,
                                         11, Exhibit B; PX3
                                             Exhibit B; PX3 at
                                                            at I¶¶ 10,
                                                                   10, 11;
                                                                       11; PX4
                                                                           PX4 at
                                                                               at ¶
                                                                                  ¶ 9, 18; PX5
                                                                                    9, 18; PX5 at
                                                                                               at

¶ 9;
¶    PX6 ¶
  9; PX6 ¶ 2;
           2; PX
              PX 7
                 7 at
                   at If¶ 9; PX7 at
                          9; PX7 at ¶
                                    ¶ 9; PX8 at
                                      9; PX8 at ¶
                                                ¶ 9.)
                                                  9.)

Response to
Response    to No.
               No. 156:
                     156:     Undisputed for
                              Undisputed    for purposes
                                                purposes of of Plaintiff’s motion except
                                                               Plaintiff's motion  except toto the
                                                                                               the extent
                                                                                                   extent
that Plaintiff
that             suggests the
      Plaintiff suggests   the cited
                               cited declarations
                                      declarations and
                                                     and information    therein are
                                                          information therein    are indicative
                                                                                      indicative of
                                                                                                  of the
                                                                                                       the
positions of
positions   of all other purchasers
               all other  purchasers inin the
                                          the Private
                                              Private Placement.
                                                        Placement. Further,
                                                                      Further, by   entering into
                                                                                by entering    into the
                                                                                                     the
Purchase    Agreements, the
Purchase Agreements,        the purchasers
                                purchasers expressly      disclaimed any
                                              expressly disclaimed    any reliance   on "any
                                                                           reliance on   “any
representations
representations or  or warranties
                       warranties made
                                    made by    the Issuer
                                           by the   Issuer or
                                                           or the
                                                               the Parent  outside this
                                                                   Parent outside   this Purchase
                                                                                         Purchase
Agreement, including
Agreement,     including but
                           but not  limited to,
                                not limited  to, conversations
                                                 conversations ofof any
                                                                    any kind,   whether through
                                                                         kind, whether    through oraloral
or electronic
or              communication, or
   electronic communication,        or any
                                       any white
                                            white paper
                                                   paper oror primer[.]"
                                                              primer[.]” JX11
                                                                           JX11 at   11 (¶
                                                                                  at 11     6.3(f)); JX12
                                                                                        (If 6.3(f));  JX12
at 6
at 6 (¶  6.3(f)). Finally,
     (If 6.3(f)).           the cited
                   Finally, the cited material   is irrelevant
                                       material is  irrelevant to
                                                                to Plaintiff’s claims in
                                                                   Plaintiff's claims  in this
                                                                                          this action.
                                                                                                action.

                157.
                157.    The following
                        The following Initial Purchasers based
                                      Initial Purchasers based their
                                                               their decision
                                                                     decision to
                                                                              to purchase
                                                                                 purchase Grams
                                                                                          Grams in
                                                                                                in

part on
part on their
        their communications directly with
              communications directly with Telegram. (PX1 at
                                           Telegram. (PX1 at ¶ 11, Exhibit B; PX2
                                                                   Exhibit B; PX2 at
                                                                                  at ¶ 9,
                                                                                       9,

Exhibit B; PX4
Exhibit B; PX4 at
               at If¶ 11;
                      11; PX5
                          PX5 at
                              at Irif
                                 ¶¶ 8,8, 9; PX6 at
                                         9; PX6 at ¶
                                                   ¶ 2;
                                                     2; PX7
                                                        PX7 at
                                                            at ¶
                                                               ¶ 10;
                                                                 10; PX8
                                                                     PX8 at
                                                                         at ¶
                                                                            ¶ 8.)
                                                                              8.)

Response to
Response  to No.
             No. 157:
                 157:    Disputed as
                         Disputed  as incomplete
                                       incomplete and
                                                  and misleading   to the
                                                        misleading to the extent
                                                                          extent Plaintiff
                                                                                 Plaintiff
suggests the
suggests the cited
             cited material
                   material indicates the purchasers
                            indicates the             actually "based"
                                           purchasers actually “based” their
                                                                        their decision
                                                                              decision on
                                                                                       on any
                                                                                           any
communications    with Telegram.  The   cited materials do not support  the assertion.
communications with Telegram. The cited materials do not support the assertion. For    For
instance:
instance:

              a.
              a.   In
                   In PX2  at ¶¶ 9,
                      PX2 at     9, the
                                    the purchaser declared, "On
                                        purchaser declared,  “On oror about
                                                                      about January
                                                                             January 16,
                                                                                      16, 2018,
                                                                                          2018, II
                   had a phone
                   had a phone conversation
                                  conversation with
                                                with Mr.
                                                     Mr. Hyman
                                                          Hyman to to discuss
                                                                      discuss the
                                                                              the process
                                                                                  process of
                                                                                          of
                   investing in the
                   investing in  the Telegram
                                      Telegram Pre-Sale  in more
                                                Pre-Sale in        detail.” Exhibit
                                                            more detail."   Exhibit B
                                                                                    B to
                                                                                      to PX2
                                                                                         PX2 is   an
                                                                                              is an
                   email from Hyman
                   email from   Hyman to to the
                                            the purchaser,
                                                purchaser, and
                                                            and it does not
                                                                it does      seem the
                                                                         not seem the purchaser
                                                                                      purchaser
                   responded.
                   responded.

              b.
              b.   In
                   In PX4  at ¶¶ 11,
                      PX4 at     11, again,  the purchaser
                                     again, the  purchaser simply
                                                            simply declared
                                                                   declared that
                                                                             that phone
                                                                                  phone calls
                                                                                         calls
                   occurred between
                   occurred  between it it and Telegram, nothing
                                           and Telegram,   nothing more:  “Prior to
                                                                   more: "Prior   to investing
                                                                                     investing in
                                                                                               in
                   the ICO,
                   the ICO, [we]    spoke directly
                             [we] spoke    directly with
                                                    with representatives of Telegram
                                                         representatives of Telegram via
                                                                                       via email
                                                                                           email
                   and  on the
                   and on  the telephone."
                                telephone.”

              c.
              c.   In
                   In PX4  at ¶¶ 12,
                      PX4 at     12, the
                                     the purchaser
                                         purchaser went
                                                    went onon to
                                                              to describe
                                                                 describe its  decision to
                                                                           its decision to invest—
                                                                                           invest—
                   these conversations
                   these conversations are
                                         are not listed (listing,
                                             not listed (listing, instead,
                                                                  instead, "brand
                                                                           “brand among     crypto
                                                                                    among crypto
                   enthusiasts,”  and "a
                   enthusiasts," and   “a team
                                          team of
                                               of top
                                                   top notch   product engineers").
                                                       notch product    engineers”).


                                                    40
                                                    40
      Case 1:19-cv-09439-PKC Document 250-1 Filed 07/01/20 Page 45 of 130



              d.
              d.   In
                   In PX8 at ¶¶ 8,
                      PX8 at    8, again,  the purchaser
                                   again, the  purchaser simply
                                                           simply declared
                                                                   declared that
                                                                            that aa conversation
                                                                                    conversation
                   had occurred, "my
                   had occurred,   “my partners
                                        partners and
                                                   and II had
                                                          had a  video conference
                                                               a video conference with
                                                                                   with Mr.
                                                                                        Mr.
                   Durov,” but
                   Durov,"       there is
                           but there   is nothing  to support
                                          nothing to  support the
                                                                the assertion
                                                                    assertion therein
                                                                              therein that
                                                                                      that the
                                                                                           the
                   purchasers  “based” their
                   purchasers "based"     their decision
                                                decision on
                                                          on this
                                                             this conversation.
                                                                  conversation.

Further, disputed to
Further, disputed  to the
                      the extent
                          extent Plaintiff suggests the
                                 Plaintiff suggests the cited
                                                         cited materials
                                                               materials is
                                                                         is indicative
                                                                            indicative or
                                                                                       or
representative of the
representative of the decision-making
                       decision-making process
                                        process of
                                                 of all
                                                    all other
                                                        other purchasers
                                                               purchasers in
                                                                           in the
                                                                              the Private
                                                                                  Private
Placement.
Placement. Further,   Defendants note
            Further, Defendants        that:
                                  note that:

                [I]n entering into
                [I]n entering  into the
                                     the Purchase    Agreements, [the
                                          Purchase Agreements,            purchasers]
                                                                    [the purchasers]
                agreed not
                agreed      to rely
                        not to        on any
                                rely on  any representation,    warranty, collateral
                                               representation, warranty,     collateral
                contract, undertaking
                contract, undertaking or  or other
                                              other assurance   (except the
                                                    assurance (except     the Issuer's
                                                                              Issuer’s
                Warranties, the
                Warranties,   the Parent’s      Warranties and
                                    Parent's Warranties             the Purchaser’s
                                                              and the     Purchaser's
                Warranties and
                Warranties  and undertakings
                                  undertakings expressly    set out
                                                  expressly set out in  this Purchase
                                                                     in this Purchase
                Agreement, the
                Agreement,   the Rep
                                  Rep Letter
                                       Letter Questionnaire,
                                                Questionnaire, any    Rep Letter
                                                                any Rep    Letter and
                                                                                   and
                the KYC
                the KYC Form)
                          Form) made
                                  made by    or on
                                         by or  on behalf of any
                                                   behalf of any other
                                                                  other Party
                                                                         Party before
                                                                                before
                the signature
                the signature of
                               of this
                                  this Purchase   Agreement, including
                                       Purchase Agreement,     including during
                                                                           during the
                                                                                    the
                course of
                course of negotiating   this Purchase
                          negotiating this             Agreement.
                                             Purchase Agreement.

JX12 at
JX12     11. Additionally,
      at 11.  Additionally, by    entering into
                               by entering    into the
                                                     the Purchase   Agreements, purchasers
                                                         Purchase Agreements,                   expressly
                                                                                  purchasers expressly
disclaimed any
disclaimed   any reliance    on "any
                   reliance on  “any representations
                                       representations or  or warranties
                                                              warranties made
                                                                           made by    the Issuer
                                                                                  by the  Issuer or
                                                                                                  or the
                                                                                                     the
Parent  outside this
Parent outside    this Purchase   Agreement, including
                       Purchase Agreement,         including but
                                                              but not  limited to,
                                                                   not limited to, conversations
                                                                                   conversations of of any
                                                                                                       any
kind, whether through
kind, whether    through oral
                           oral or
                                 or electronic
                                    electronic communication,
                                                  communication, or  or any
                                                                         any white
                                                                             white paper
                                                                                    paper oror primer[.]"
                                                                                               primer[.]”
JX11 at
JX11     11 (If
      at 11  (¶ 6.3(f));
                6.3(f)); JX12
                         JX12 atat 6
                                   6 (41f
                                     (¶ 6.3(f)).
                                          6.3(f)). Finally,  the cited
                                                    Finally, the cited material
                                                                       material is
                                                                                 is irrelevant  to
                                                                                    irrelevant to
Plaintiff’s claims in
Plaintiff's claims      this action.
                     in this action.

                158.
                158.    The following
                        The following Initial Purchasers did
                                      Initial Purchasers did not
                                                             not purchase
                                                                 purchase Grams
                                                                          Grams for
                                                                                for consumptive
                                                                                    consumptive

use. (PX2
use. (PX2 at
          at ¶
             ¶ 18;
               18; PX3
                   PX3 at
                       at ¶
                          ¶ 20;
                            20; PX4
                                PX4 at
                                    at ¶
                                       ¶ 24
                                         24 (possible
                                            (possible consumptive use of
                                                      consumptive use of portion
                                                                         portion of
                                                                                 of Grams
                                                                                    Grams but
                                                                                          but

primarily hoped
primarily hoped to
                to sell
                   sell for
                        for profit);
                            profit); PX5
                                     PX5 at
                                         at ¶
                                            ¶ 22;
                                              22; PX6
                                                  PX6 at
                                                      at ¶
                                                         ¶ 6; PX7 at
                                                           6; PX7 at ¶
                                                                     ¶ 21.)
                                                                       21.)

Response to
Response  to No.
             No. 158:
                 158:     Disputed to
                          Disputed  to the
                                       the extent
                                           extent Plaintiff suggests that
                                                  Plaintiff suggests that these
                                                                          these purchasers
                                                                                purchasers
believed that Grams
believed that         will not
              Grams will   not have consumptive uses.
                               have consumptive   uses. For  instance:
                                                        For instance:

              a.
              a. In
                 In PX2,
                    PX2, Exhibit
                          Exhibit E, an investment
                                  E, an investment memo    generated internally
                                                    memo generated               states that
                                                                      internally states  that
                 TON’s  “competition” will
                 TON's "competition"    will be “Litepay (Litecoin)
                                             be "Litepay (Litecoin) [a] payment processor
                                                                    [a] payment   processor ofof
                 Litecoin where
                 Litecoin where retailers  can accept
                                 retailers can accept Litecoin
                                                      Litecoin payments
                                                               payments instantly
                                                                          instantly ..."
                                                                                    . . .”

              b.
              b. In
                 In PX5,
                    PX5, Exhibit  A, an
                         Exhibit A,     analysis prepared
                                     an analysis  prepared by   the internal
                                                             by the internal team
                                                                             team of
                                                                                   of the
                                                                                      the
                 purchaser  states: "TON
                 purchaser states:  “TON could
                                           could be
                                                 be aa $100B+
                                                       $100B+ commerce
                                                                commerce platform
                                                                           platform inin the
                                                                                         the next
                                                                                             next
                 four years”; "[a]
                 four years"; “[a] truly
                                   truly global, decentralized, commercial
                                         global, decentralized,  commercial platform     would be
                                                                              platform would    be
                 transformative, enabling
                 transformative,  enabling transactions
                                            transactions to
                                                         to occur
                                                             occur without
                                                                    without currency-related
                                                                            currency-related
                 transaction fees
                 transaction fees or
                                  or long transfer times,
                                     long transfer  times, allowing
                                                           allowing local
                                                                     local merchants
                                                                           merchants toto reach a
                                                                                          reach a
                 massive  and engaged
                 massive and  engaged global
                                       global audience."
                                               audience.” PX5,
                                                            PX5, Exhibit   A, at
                                                                  Exhibit A,  at 2963.
                                                                                 2963.



                                                    41
                                                    41
      Case 1:19-cv-09439-PKC Document 250-1 Filed 07/01/20 Page 46 of 130



              c.
              c. In
                 In PX5,
                    PX5, Exhibit  B, aa different
                          Exhibit B,    different member
                                                  member of of the
                                                               the purchaser's
                                                                   purchaser’s team
                                                                                 team states
                                                                                       states that
                                                                                              that
                 Telegram  “has the
                 Telegram "has   the potential
                                      potential to
                                                to lead
                                                   lead aa highly commercialized ecosystem.”
                                                           highly commercialized    ecosystem."
                 PX5,
                 PX5, Exhibit  B, at
                       Exhibit B, at 1580-81.
                                     1580-81. The
                                                The analysis   goes on
                                                     analysis goes  on to
                                                                       to state
                                                                          state that
                                                                                that the
                                                                                     the most
                                                                                         most
                 direct competitors
                 direct competitors of
                                     of TON
                                         TON would
                                               would be
                                                      be

                            Global    commerce/payment platforms
                            Global commerce/payment            platforms for for physical
                                                                                  physical andand
                            digital goods
                            digital goods oror money
                                                money transfers
                                                        transfers (such
                                                                   (such as   Amazon, Alibaba
                                                                           as Amazon,    Alibaba
                            or Paypal).
                            or Paypal). In    theory, T
                                          In theory,      would be
                                                       T would   be better
                                                                     better byby having
                                                                                 having a a more
                                                                                            more
                            global  (rather  than   country-specific)   network    and
                            global (rather than country-specific) network and lowering  lowering
                            otherwise difficult
                            otherwise   difficult access
                                                   access barriers  of currency
                                                          barriers of  currency transfer
                                                                                  transfer costs,
                                                                                            costs,
                            ID verification,
                            ID  verification, and
                                                and platform    familiarity. Furthermore,
                                                     platform familiarity.      Furthermore, if if
                            the underlying
                            the  underlying blockchain        technology succeeds
                                                 blockchain technology       succeeds in in their
                                                                                             their
                            mission
                            mission ofof fast,
                                         fast, scalable
                                               scalable transactions
                                                         transactions atat low  cost, that
                                                                           low cost,  that would
                                                                                           would
                            be
                            be unique   (and transformative)
                               unique (and     transformative) inin the
                                                                    the market.
                                                                         market.

                   Id. at
                   Id. at 1582.
                          1582.

Further
Further disputed  to the
        disputed to  the extent
                         extent that
                                that Plaintiff suggests the
                                     Plaintiff suggests  the cited
                                                             cited materials
                                                                   materials are   indicative or
                                                                               are indicative  or
representative of the
representative of the decision-making
                      decision-making process
                                        process of
                                                 of all
                                                    all other
                                                        other purchasers
                                                              purchasers in in the
                                                                               the Private
                                                                                   Private
Placement.
Placement. Finally,  the cited
            Finally, the cited information
                               information is
                                            is irrelevant  for Plaintiff’s
                                               irrelevant for              claims in
                                                               Plaintiff's claims  in this
                                                                                      this action.
                                                                                           action.

                159.
                159.    The following
                        The following Initial Purchasers purchased
                                      Initial Purchasers purchased Grams
                                                                   Grams in order to
                                                                         in order to profit
                                                                                     profit from
                                                                                            from

their investments
their investments by
                  by selling
                     selling Grams
                             Grams at
                                   at an
                                      an opportune
                                         opportune time
                                                   time on
                                                        on secondary
                                                           secondary markets
                                                                     markets once
                                                                             once the
                                                                                  the lockup
                                                                                      lockup

period was
period was over.
           over. (PX1
                 (PX1 at
                      at In
                         ¶¶ 14,
                            14, 19;
                                19; PX2
                                    PX2 at
                                        at In
                                           ¶¶ 14,
                                              14, 17;
                                                  17; PX3
                                                      PX3 at
                                                          at I¶¶ 12,
                                                                 12, 18,
                                                                     18, 19;
                                                                         19; PX4
                                                                             PX4 at
                                                                                 at In
                                                                                    ¶¶ 12,
                                                                                       12, 13,
                                                                                           13, 24,
                                                                                               24,

Exhibit C; Exhibit
Exhibit C;         D; PX5
           Exhibit D; PX5 at
                          at If¶ 21;
                                 21; PX6
                                     PX6 at
                                         at If¶ 6; PX7 at
                                                6; PX7 at Irif
                                                          ¶¶ 18,
                                                               18, 19,
                                                                   19, 21,
                                                                       21, Exhibit A; PX8
                                                                           Exhibit A; PX8 at
                                                                                          at If¶ 11.)
                                                                                                 11.)

Response to
Response to No.
            No. 159:
                159:        Disputed as
                            Disputed as incomplete
                                        incomplete and
                                                   and misleading.
                                                       misleading. For instance:
                                                                   For instance:

              a.
              a.    In
                    In PX1
                       PX1 ¶¶ 19,
                              19, the
                                  the purchaser     stated, "At
                                      purchaser stated,      “At the
                                                                 the time
                                                                     time of
                                                                           of the
                                                                              the investment,
                                                                                  investment, [the
                                                                                               [the
                    purchaser]  did not  have   specific  plans to sell our Grams   or how
                    purchaser] did not have specific plans to sell our Grams or how we would we  would
                    do so,
                    do so, but we hoped
                           but we         the value
                                   hoped the   value ofof Grams   would appreciate
                                                          Grams would     appreciate and  if they
                                                                                      and if they did
                                                                                                  did
                    we would
                    we would evaluate
                               evaluate aa sale
                                           sale at
                                                 at that
                                                    that time.
                                                          time. We
                                                                We were
                                                                    were monitoring    potential
                                                                          monitoring potential
                    secondary markets
                    secondary            to help
                                markets to  help us   evaluate the
                                                   us evaluate   the value
                                                                     value of
                                                                            of what
                                                                               what we
                                                                                    we had
                                                                                        had bought.”
                                                                                             bought."

              b.
              b.    In
                    In PX6
                       PX6 ¶¶ 6,
                              6, the
                                 the purchaser  declared, it
                                     purchaser declared,  it "did
                                                             “did not
                                                                  not have
                                                                      have a a defined plan with
                                                                               defined plan with
                    respect to the
                    respect to the potential
                                   potential future
                                             future sale
                                                    sale of
                                                         of Grams,   and [it]
                                                            Grams, and        anticipated that
                                                                         [it] anticipated that facts
                                                                                               facts
                    and circumstances would
                    and circumstances   would dictate
                                               dictate those
                                                       those decisions."
                                                              decisions.”

              c.
              c.    In
                    In PX8
                       PX8 ¶¶ 11,
                              11, the
                                  the purchaser
                                      purchaser stated,
                                                 stated, it
                                                         it "hoped
                                                            “hoped to
                                                                   to make a profit
                                                                      make a profit ultimately,
                                                                                    ultimately,
                    but did not
                    but did not have
                                have aa plan
                                        plan for
                                             for when
                                                 when that
                                                       that would
                                                             would be.”
                                                                   be."

Further, disputed to
Further, disputed  to the
                      the extent
                          extent Plaintiff  suggests the
                                  Plaintiff suggests  the cited
                                                           cited materials
                                                                 materials are
                                                                            are indicative
                                                                                 indicative or
                                                                                            or
representative of the
representative of the decision-making
                       decision-making process
                                         process ofof all
                                                      all other
                                                          other purchasers
                                                                 purchasers inin the
                                                                                 the Private
                                                                                     Private
Placement.  Finally, the
Placement. Finally,  the cited
                          cited information
                                information is   irrelevant for
                                              is irrelevant   for the
                                                                  the Plaintiff’s claims in
                                                                      Plaintiff's claims    this
                                                                                         in this
action.
action.
                                                   42
                                                   42
      Case 1:19-cv-09439-PKC Document 250-1 Filed 07/01/20 Page 47 of 130



               160.
               160.    The following
                       The following Initial Purchasers purchased
                                     Initial Purchasers purchased Grams
                                                                  Grams with
                                                                        with the
                                                                             the hope
                                                                                 hope that
                                                                                      that there
                                                                                           there

would ultimately
would ultimately be
                 be aa secondary
                       secondary market
                                 market for trading Grams,
                                        for trading Grams, including
                                                           including because
                                                                     because of
                                                                             of direct
                                                                                direct

communications with
communications with Telegram
                    Telegram about
                             about listing
                                   listing Grams
                                           Grams on
                                                 on exchanges. (PX1 at
                                                    exchanges. (PX1 at I¶¶ 14,
                                                                           14, 18;
                                                                               18; PX3
                                                                                   PX3 at
                                                                                       at

¶¶ 16,
In 16, 19,
       19, Exhibit D; PX7
           Exhibit D; PX7 at
                          at ¶
                             ¶ 18.)
                               18.)

Response to
Response to No.
            No. 160:
                160:       Disputed as
                           Disputed as incomplete
                                       incomplete and
                                                  and misleading.
                                                      misleading. For instance:
                                                                  For instance:

             a.
             a.   In
                  In PX3
                     PX3 ¶¶ 16,
                            16, the
                                the purchaser stated:
                                    purchaser stated:

                           “[It] entered
                           "[It]          into the
                                  entered into  the Purchase   Agreement understanding
                                                    Purchase Agreement                   it
                                                                           understanding it
                           was ultimately
                           was   ultimately anan agreement
                                                  agreement toto obtain
                                                                 obtain Grams.   Assuming
                                                                         Grams. Assuming
                           that the
                           that  the preconditions
                                     preconditions ofof the
                                                        the Purchase   Agreement were
                                                            Purchase Agreement    were met
                                                                                       met
                           such that
                           such   that [the
                                       [the purchaser]
                                            purchaser] received
                                                          received Grams,    we hope
                                                                     Grams, we       to be
                                                                                hope to be
                           able to
                           able  to trade
                                    trade them
                                          them asas permitted
                                                    permitted by   the Purchase
                                                               by the           Agreement
                                                                       Purchase Agreement
                           and applicable
                           and   applicable law
                                             law at
                                                  at some
                                                     some time
                                                           time after
                                                                 after the
                                                                       the TON
                                                                           TON blockchain
                                                                                blockchain
                           became    operational.
                           became operational.

             b.
             b.   In
                  In PX3
                     PX3 ¶¶ 18,
                            18, the
                                the purchaser stated:
                                    purchaser stated:

                           “[It] entered
                           "[It]          into the
                                 entered into  the Purchase   Agreement to
                                                   Purchase Agreement     to make
                                                                             make aa profit
                                                                                     profit
                           from the
                           from   the investment
                                       investment at at aa later
                                                            later time.
                                                                  time. [The    purchaser]
                                                                         [The purchaser]
                           expected at
                           expected      some point
                                      at some          that there
                                                 point that  there would
                                                                   would bebe a  secondary
                                                                              a secondary
                           market   for selling
                           market for    selling Grams,    and that
                                                  Grams, and    that it
                                                                     it would
                                                                        would bebe able  to
                                                                                    able to
                           participate in
                           participate  in that
                                           that market
                                                 market as  permitted under
                                                         as permitted        the Purchase
                                                                       under the  Purchase
                           Agreement and
                           Agreement    and all
                                             all applicable
                                                 applicable law.
                                                            law.

             c.
             c.   PX1 ¶¶ 14,
                  PX1 IfIf 14, 18
                               18 and
                                  and PX3 ¶¶ 16,
                                      PX3 IfIf 16, 19
                                                   19 and
                                                      and Exhibit D do
                                                          Exhibit D do not
                                                                       not mention
                                                                           mention any such
                                                                                   any such
                  communications    with Telegram.
                  communications with    Telegram.

Further, disputed to
Further, disputed  to the
                      the extent
                          extent Plaintiff  suggests the
                                  Plaintiff suggests  the cited
                                                           cited materials
                                                                 materials are
                                                                             are indicative
                                                                                  indicative or
                                                                                              or
representative of the  decision-making   process   of all other  purchasers    in the
representative of the decision-making process of all other purchasers in the Private  Private
Placement.
Placement. Finally,  the cited
            Finally, the  cited information
                                information isis irrelevant   for Plaintiff’s
                                                 irrelevant for               claims in
                                                                  Plaintiff's claims  in this
                                                                                         this action.
                                                                                              action.

               161.
               161.    Several factors informed
                       Several factors          the following
                                       informed the following Initial Purchasers’ views
                                                              Initial Purchasers' views that
                                                                                        that an
                                                                                             an

investment in
investment in Grams could be
              Grams could be profitable.
                             profitable. (PX1
                                         (PX1 at
                                              at ¶
                                                 ¶ 15;
                                                   15; PX
                                                       PX 22 at
                                                             at ¶¶
                                                                ¶¶ 13,
                                                                   13, 14,
                                                                       14, Exhibit D, Exhibit
                                                                           Exhibit D, Exhibit E;
                                                                                              E;

PX3 at
PX3 at ¶
       ¶ 12,
         12, Exhibit B; PX4
             Exhibit B; PX4 at
                            at In
                               ¶¶ 8-15; PX5 at
                                  8-15; PX5 at ¶
                                               ¶ 12,
                                                 12, Exhibit A; PX6
                                                     Exhibit A; PX6 at
                                                                    at ¶
                                                                       ¶ 4;
                                                                         4; PX7
                                                                            PX7 at
                                                                                at I¶¶ 19,
                                                                                       19, 21,
                                                                                           21,

Exhibit A; PX8
Exhibit A; PX8 at
               at In
                  ¶¶ 11,
                     11, 16,
                         16, Exhibit A.)
                             Exhibit A.)

Response to
Response  to No.
             No. 161:
                  161:   Disputed to
                         Disputed   to the
                                       the extent that Plaintiff
                                           extent that           suggests the
                                                       Plaintiff suggests the cited
                                                                              cited materials
                                                                                    materials
are indicative
are            or representative
    indicative or                of the
                  representative of the decision-making
                                         decision-making process
                                                          process of
                                                                   of all
                                                                      all other
                                                                          other purchasers in
                                                                                purchasers in
the Private
the Private Placement.
            Placement.


                                                  43
                                                  43
      Case 1:19-cv-09439-PKC Document 250-1 Filed 07/01/20 Page 48 of 130



               162.
               162.    The following
                       The following Initial Purchasers believed
                                     Initial Purchasers believed the
                                                                 the price
                                                                     price of
                                                                           of Grams
                                                                              Grams would
                                                                                    would

ultimately trade
ultimately trade higher
                 higher than
                        than they
                             they purchased
                                  purchased Grams
                                            Grams for
                                                  for because
                                                      because they
                                                              they believed
                                                                   believed that
                                                                            that Telegram's
                                                                                 Telegram’s

Messenger application
Messenger application would
                      would continue
                            continue to
                                     to grow
                                        grow and
                                             and drive
                                                 drive demand
                                                       demand for Grams. (PX1
                                                              for Grams.      at ¶
                                                                         (PX1 at ¶ 15;
                                                                                   15; PX2
                                                                                       PX2

at I¶¶ 7,
at     7, 9, 13, 14,
          9, 13, 14, Exhibit C, Exhibit
                     Exhibit C, Exhibit D,
                                        D, Exhibit
                                           Exhibit E; PX3 at
                                                   E; PX3 at ¶
                                                             ¶ 12;
                                                               12; PX4
                                                                   PX4 at
                                                                       at In
                                                                          ¶¶ 8, 12, 13,
                                                                             8, 12, 13, 14,
                                                                                        14, 15,
                                                                                            15,

Exhibit A, Exhibit
Exhibit A,         C, Exhibit
           Exhibit C,         D; PX5
                      Exhibit D; PX5 at
                                     at In
                                        ¶¶ 7,
                                           7, 9, 10, 11,
                                              9, 10, 11, 12,
                                                         12, 13,
                                                             13, Exhibit A, Exhibit
                                                                 Exhibit A,         B; PX6
                                                                            Exhibit B; PX6 at
                                                                                           at ¶
                                                                                              ¶ 3;
                                                                                                3;

PX7 at
PX7 at In
       ¶¶ 19,
          19, 20,
              20, Exhibit A; PX7
                  Exhibit A; PX7 at
                                 at Exhibit A; PX7
                                    Exhibit A; PX7 at
                                                   at Exhibit A.)
                                                      Exhibit A.)

Response to
Response  to No.
             No. 162:
                 162:    Disputed as
                         Disputed   as inaccurate and misleading
                                       inaccurate and              to the
                                                       misleading to  the extent
                                                                          extent Plaintiff
                                                                                 Plaintiff
suggests the
suggests the cited
             cited materials
                   materials indicate the purchasers
                             indicate the purchasers believed  the price
                                                      believed the  price of
                                                                          of Grams  would
                                                                             Grams would
trade higher
trade         “because” they
      higher "because"  they believed
                              believed Messenger   would grow
                                        Messenger would   grow and   drive demand
                                                                and drive  demand for
                                                                                    for Grams.
                                                                                        Grams.
For
For instance:
    instance:

             a.
             a. In
                In PX1 ¶15, the
                   PX1 ¶15, the purchaser
                                purchaser indicated    there were
                                             indicated there were "many
                                                                  “many factors
                                                                         factors that
                                                                                 that
                informed our view
                informed our  view that
                                   that this
                                         this investment
                                              investment in
                                                          in Grams could be
                                                             Grams could be profitable.”
                                                                             profitable." The
                                                                                          The
                purchaser cited the
                purchaser cited the fact  that "Telegram's
                                    fact that  “Telegram’s Messenger
                                                             Messenger platform  was aa
                                                                       platform was
                powerful
                powerful application”
                         application" as
                                       as just  one factor.
                                           just one         Id.
                                                    factor. Id

             b.
             b. In
                In PX2,  the purchaser
                   PX2, the   purchaser did
                                          did not  declare that
                                               not declare   that he
                                                                   he believed  the price
                                                                      believed the  price ofof Grams
                                                                                               Grams
                would trade
                would  trade higher    than the
                               higher than   the purchase
                                                 purchase price
                                                             price because
                                                                    because Messenger      would grow
                                                                             Messenger would        grow
                and  drive demand
                and drive   demand for
                                     for Grams.
                                          Grams. In In PX2
                                                       PX2 ¶7,    the purchaser
                                                              ¶7, the purchaser indicated
                                                                                  indicated he he
                became   “interested” in
                became "interested"        the Private
                                        in the  Private Placement
                                                         Placement because     Messenger had
                                                                      because Messenger       had a a
                100-200 million
                100-200  million userbase.
                                  userbase. In In PX2   ¶9, the
                                                  PX2 ¶9,   the purchaser
                                                                 purchaser indicated
                                                                             indicated hehe had
                                                                                             had a a
                telephone conversation
                telephone   conversation with
                                           with Hyman      about the
                                                 Hyman about       the Private
                                                                       Private Placement.
                                                                               Placement. In   In PX2
                                                                                                   PX2
                ¶13, the purchaser
                ¶13, the              indicated his
                         purchaser indicated      his colleagues
                                                      colleagues conducted     “independent due
                                                                   conducted "independent         due
                diligence”  on Messenger’s
                diligence" on   Messenger's userbase
                                               userbase and    comparable messaging
                                                          and comparable      messaging platforms,
                                                                                           platforms,
                which he
                which      found to
                       he found   to be  “relevant.” In
                                     be "relevant."    In PX2
                                                           PX2 ¶14,   the purchaser
                                                                ¶14, the               indicated the
                                                                          purchaser indicated       the
                decision  to invest
                decision to         in Grams
                             invest in          was based
                                        Grams was    based onon internal  due diligence
                                                                internal due   diligence and     listed
                                                                                           and listed
                several factors
                several factors that
                                 that contributed
                                       contributed toto the
                                                        the decision.
                                                             decision. The
                                                                        The purchaser
                                                                              purchaser diddid not
                                                                                                not list
                                                                                                     list
                Messenger’s    growth and
                Messenger's growth      and ability
                                             ability to
                                                     to drive
                                                        drive demand
                                                               demand forfor Grams
                                                                              Grams asas aa factor.
                                                                                            factor.

             c.
             c. In
                In PX3  ¶12, the
                   PX3 ¶12,   the purchaser
                                  purchaser simply
                                            simply declared
                                                    declared that
                                                             that they
                                                                  they believed the price
                                                                       believed the       of
                                                                                    price of
                Grams  would increase
                Grams would     increase once
                                         once the
                                              the TON
                                                  TON Blockchain
                                                        Blockchain launched.  Among other
                                                                    launched. Among    other
                reasons,  the purchaser
                reasons, the  purchaser noted  that the
                                         noted that the Telegram
                                                        Telegram Messenger
                                                                  Messenger platform
                                                                             platform was
                                                                                       was
                already  established.
                already established.

             d. In
             d. In PX6  ¶3, the
                   PX6 ¶3,  the purchaser
                                purchaser indicated   they decided
                                           indicated they  decided to
                                                                    to enter
                                                                       enter into
                                                                             into the
                                                                                  the Purchase
                                                                                      Purchase
                Agreement "based
                Agreement    “based in part on
                                    in part on the
                                               the strength
                                                   strength of
                                                             of Telegram's
                                                                Telegram’s leadership
                                                                             leadership team
                                                                                        team
                and the past
                and the past success
                              success of
                                      of Telegram's
                                         Telegram’s Messenger    platform.”
                                                     Messenger platform."

Further, disputed to
Further, disputed  to the
                      the extent
                          extent that
                                  that Plaintiff  suggests the
                                       Plaintiff suggests   the cited
                                                                cited materials
                                                                      materials isis indicative or
                                                                                     indicative or
representative of the
representative of the decision-making
                       decision-making process
                                         process ofof all
                                                      all other
                                                          other purchasers
                                                                 purchasers inin the
                                                                                 the Private
                                                                                      Private
Placement.
Placement. Finally,  the cited
            Finally, the  cited information
                                information is
                                             is irrelevant   for Plaintiff’s
                                                 irrelevant for              claims in
                                                                 Plaintiff's claims   in this
                                                                                         this action.
                                                                                              action.

                                                  44
                                                  44
     Case 1:19-cv-09439-PKC Document 250-1 Filed 07/01/20 Page 49 of 130



              163.
              163.     The following
                       The following Initial Purchasers believed
                                     Initial Purchasers believed the
                                                                 the price
                                                                     price of
                                                                           of Grams
                                                                              Grams would
                                                                                    would

ultimately trade
ultimately trade higher
                 higher than
                        than they
                             they purchased
                                  purchased Grams
                                            Grams for
                                                  for based
                                                      based on
                                                            on their
                                                               their confidence in the
                                                                     confidence in the Telegram
                                                                                       Telegram

founders’ reputations
founders' reputations and
                      and past
                          past success
                               success with
                                       with Telegram Messenger, which
                                            Telegram Messenger, which gave them confidence
                                                                      gave them confidence

that Telegram
that          could build
     Telegram could build and
                          and launch
                              launch the
                                     the TON
                                         TON Network.
                                             Network. (PX1
                                                      (PX1 at
                                                           at ¶
                                                              ¶ 15;
                                                                15; PX2
                                                                    PX2 at
                                                                        at ¶
                                                                           ¶ 14,
                                                                             14, Exhibit
                                                                                 Exhibit E;
                                                                                         E;

PX3 at
PX3 at 12;
       12; PX4
           PX4 at
               at In
                  ¶¶ 12,
                     12, 13;
                         13; PX5
                             PX5 at
                                 at Exhibit A, Exhibit
                                    Exhibit A, Exhibit B;
                                                       B; PX6
                                                          PX6 at
                                                              at ¶
                                                                 ¶ 3;
                                                                   3; PX7
                                                                      PX7 at
                                                                          at ¶
                                                                             ¶ 19,
                                                                               19, Exhibit A;
                                                                                   Exhibit A;

PX8 at
PX8 at Exhibit A.)
       Exhibit A.)

Response to
Response to No.
            No. 163:
                163:      Disputed as
                          Disputed as incomplete and misleading.
                                      incomplete and misleading. For
                                                                 For instance:
                                                                     instance:

            a.
            a. In
               In PX2
                  PX2 ¶¶ 14,
                         14, the
                             the purchaser stated:
                                 purchaser stated:

                          [W]e
                          [W]e believed    that we
                                 believed that   we would
                                                     would ultimately
                                                             ultimately be
                                                                         be able  to make
                                                                             able to  make a a
                          profit from
                          profit from selling
                                       selling Grams    [and] [w]e
                                               Grams [and]     [w]e believed  that Telegram
                                                                    believed that  Telegram
                          had
                          had a  good team
                              a good   team of
                                             of developers
                                                 developers and
                                                              and engineers
                                                                  engineers toto support
                                                                                 support the
                                                                                          the
                          TON network
                          TON    network .. .. .. .. Moreover,
                                                     Moreover, Telegram
                                                                 Telegram already
                                                                              already had
                                                                                       had a a
                          captive community
                          captive  community of   of users, which made
                                                     users, which  made itit less
                                                                             less difficult
                                                                                  difficult to
                                                                                            to
                          create aa new
                          create    new network.
                                         network.

            b.
            b. In
               In PX2,
                  PX2, Exhibit
                       Exhibit E,  an investment
                                E, an   investment memo    drafted by
                                                    memo drafted       the purchaser
                                                                   by the            states,
                                                                           purchaser states,
               “Telegram will
               "Telegram will use   its expertise
                               use its  expertise in encrypted distributed
                                                  in encrypted  distributed data
                                                                            data storage
                                                                                 storage to
                                                                                         to
               create
               create TON,
                      TON, aa fast
                              fast and   inherently scalable
                                   and inherently    scalable multi-blockchain
                                                              multi-blockchain architecture.”
                                                                                architecture."
               PX2,
               PX2, Exhibit
                    Exhibit E,
                            E, at  2321.
                                at 2321.

            c.
            c. In
               In PX5,
                  PX5, Exhibit  A, under
                        Exhibit A,          “challenges” the
                                   under "challenges"       the analysis
                                                                analysis states:
                                                                          states: "Technical
                                                                                    “Technical
               Feasibility: There is
               Feasibility: There is aa technical
                                        technical question
                                                   question as   to whether
                                                              as to whether it it is even possible
                                                                                  is even  possible to
                                                                                                     to
               create TON’s proposed
               create TON's   proposed blockchain      currency, particularly
                                          blockchain currency,      particularly in in the
                                                                                       the time
                                                                                            time frame
                                                                                                  frame
               discussed. All they
               discussed. All they have   thus far
                                   have thus        is a
                                                far is a technical
                                                         technical whitepaper
                                                                    whitepaper that that is
                                                                                         is mostly
                                                                                             mostly
               academic.”
               academic." PX5,
                            PX5, Exhibit
                                  Exhibit A,A, at 2964. In
                                               at 2964.   In Exhibit   B, aa different
                                                              Exhibit B,     different member
                                                                                         member of  of
               the purchaser’s
               the              team states,
                   purchaser's team    states, "Whether
                                               “Whether [Telegram]       can execute
                                                            [Telegram] can     execute properly
                                                                                         properly
               against this potential,
               against this potential, both
                                        both from
                                             from anan operational
                                                        operational and
                                                                      and technological
                                                                            technological
               standpoint, remains
               standpoint,  remains a   leap of
                                      a leap of faith,
                                                faith, but   one supported
                                                       but one   supported in in part
                                                                                  part by   the team's
                                                                                        by the   team’s
               demonstrated ability
               demonstrated            to build
                              ability to         special products.”
                                          build special                PX5, Exhibit
                                                          products." PX5,     Exhibit E,     at 1581.
                                                                                         E, at  1581.

            d. In
            d. In PX3,
                  PX3, Exhibit  A, aa member
                        Exhibit A,    member ofof the
                                                  the purchaser's
                                                      purchaser’s team
                                                                    team states
                                                                          states answering
                                                                                 answering aa
               question
               question about  “how successful
                         about "how   successful [TON]   will be,”
                                                 [TON] will        “not sure
                                                              be," "not  sure on
                                                                              on project
                                                                                  project
               success, but
               success,     from aa user’s
                        but from           standpt —
                                    user's standpt  – telegram
                                                      telegram is  far superior
                                                                is far superior than
                                                                                 than other
                                                                                      other
               chat clients.” PX3,
               chat clients." PX3, Exhibit   A, at
                                    Exhibit A,  at 6775.
                                                   6775.

            e.
            e. In
               In PX4,
                  PX4, Exhibit
                       Exhibit C,  the declarant,
                                C, the declarant, talking
                                                  talking to
                                                           to his team about
                                                              his team        whether they
                                                                        about whether they
               can succeed in
               can succeed in its
                              its project,
                                  project, characterizes
                                           characterizes it
                                                         it as
                                                            as "a
                                                               “a reasonable
                                                                   reasonable bet to make.”
                                                                              bet to make."
               PX4,
               PX4, Exhibit
                    Exhibit C,  at 232.
                            C, at  232.


                                                 45
                                                 45
     Case 1:19-cv-09439-PKC Document 250-1 Filed 07/01/20 Page 50 of 130



             f.
             f. In
                In PX6
                   PX6 ¶¶ 3,
                          3, the
                             the purchaser  states that
                                 purchaser states  that its decision to
                                                        its decision to enter into the
                                                                        enter into  the Purchase
                                                                                        Purchase
                Agreement "was
                Agreement    “was based  in part
                                  based in       on the
                                            part on  the strength
                                                         strength of
                                                                   of Telegram's
                                                                      Telegram’s leadership
                                                                                   leadership
                team and
                team and the
                          the past  success of
                               past success of Telegram’s
                                               Telegram's Messenger
                                                            Messenger platform.”      PX6 at
                                                                         platform." PX6    at 2.
                                                                                              2.

             g.
             g.   In
                  In PX7,
                     PX7, Exhibit  A, an
                           Exhibit A,      “overview” of
                                        an "overview"  of the
                                                          the project
                                                               project drafted
                                                                       drafted by  the purchaser,
                                                                                by the purchaser,
                  under  “Thesis,” lists
                  under "Thesis,"         “Strong technical
                                    lists "Strong  technical team
                                                             team that
                                                                   that has  proven they
                                                                        has proven   they can
                                                                                          can build
                                                                                              build
                  scaled, distributed
                  scaled, distributed social
                                       social systems,"
                                              systems,” and   “Risks,” lists
                                                         and "Risks,"        “Ability to
                                                                       lists "Ability to execute on
                                                                                         execute on
                  technical visions."
                  technical visions.” PX7,
                                        PX7, Exhibit  A, at
                                              Exhibit A, at 374.
                                                            374.

             h.
             h. In
                In PX8,
                   PX8, Exhibit
                        Exhibit A,A, an  internal analysis
                                      an internal           created by
                                                   analysis created     the investor
                                                                     by the investor states
                                                                                      states under
                                                                                              under
                “Investment Thesis,”
                "Investment             “[a]n investment
                               Thesis," "[a]n  investment inin GRM   currency rests
                                                               GRM currency           on: 1)
                                                                                rests on: 1) [t]he
                                                                                              [t]he
                potential  to build
                potential to        a superior
                              build a superior Ethereum-like     smart contract
                                                Ethereum-like smart     contract blockchain
                                                                                  blockchain
                (TON). 2)
                (TON).  2) Telegram's
                            Telegram’s ability
                                         ability to
                                                 to credibly
                                                    credibly build  TON. . . .” Later
                                                              build TON...."    Later on,
                                                                                       on, it
                                                                                           it states
                                                                                              states
                that Telegram's
                that Telegram’s team
                                  team "seems
                                         “seems experienced,
                                                  experienced, special,
                                                                special, and
                                                                         and plausibly  suited to
                                                                             plausibly suited    to
                building  scalable blockchain
                building scalable                systems more
                                    blockchain systems    more quickly   and capably
                                                                quickly and   capably than
                                                                                       than the
                                                                                              the
                incumbents.”
                incumbents." PX8,
                                PX8, Exhibit    A, at
                                       Exhibit A,     213.
                                                   at 213.

Further, disputed to
Further, disputed  to the
                      the extent that Plaintiff
                          extent that           suggests the
                                      Plaintiff suggests   the cited materials are
                                                               cited materials       indicative or
                                                                                 are indicative or
representative of the
representative of the decision-making
                      decision-making process
                                        process ofof all
                                                     all other
                                                         other purchasers
                                                                purchasers inin the
                                                                                the Private
                                                                                    Private
Placement.
Placement. Finally,  disputed as
            Finally, disputed  as irrelevant
                                  irrelevant to
                                             to Plaintiff’s
                                                 Plaintiff's claims  in this
                                                             claims in  this action.
                                                                             action.

               164.
               164.    The following
                       The following Initial Purchasers believed
                                     Initial Purchasers believed Grams would ultimately
                                                                 Grams would ultimately trade
                                                                                        trade

higher than
higher than the
            the price
                price at
                      at which
                         which they
                               they purchased
                                    purchased Grams
                                              Grams because
                                                    because Telegram told investors
                                                            Telegram told investors it
                                                                                    it planned
                                                                                       planned

to do
to    additional offerings
   do additional offerings of
                           of Grams at higher
                              Grams at higher prices
                                              prices because
                                                     because there
                                                             there was
                                                                   was aa lot
                                                                          lot of
                                                                              of demand
                                                                                 demand for
                                                                                        for

Grams. (PX1
Grams.      at ¶
       (PX1 at ¶ 15,
                 15, Exhibit C; PX3
                     Exhibit C; PX3 at
                                    at Exhibit B; PX4
                                       Exhibit B; PX4 at
                                                      at In
                                                         ¶¶ 12,
                                                            12, 16,
                                                                16, Exhibit C; PX5
                                                                    Exhibit C; PX5 at
                                                                                   at Exhibit
                                                                                      Exhibit

A; PX7
A; PX7 at
       at 19;
          19; PX8
              PX8 at
                  at Exhibit A.)
                     Exhibit A.)

Response to
Response to No.
            No. 164:
                164:       Disputed as
                           Disputed as inaccurate, incomplete and
                                       inaccurate, incomplete and misleading.
                                                                  misleading. For instance:
                                                                              For instance:

             a.
             a.   In
                   In PX1
                      PX1 ¶¶ 15,
                              15, the
                                  the purchaser
                                      purchaser states
                                                   states that
                                                          that the
                                                                the "pricing
                                                                     “pricing mechanism        described
                                                                                mechanism described
                  by
                   by Telegram    indicated that
                       Telegram indicated     that any  future token
                                                   any future    token offerings
                                                                        offerings would
                                                                                    would sell
                                                                                             sell Grams
                                                                                                  Grams atat
                  aa higher  price.” PX1,
                     higher price."    PX1, Exhibit
                                            Exhibit C C is  a communication
                                                         is a communication from from Telegram
                                                                                        Telegram
                  stating that
                  stating  that "the
                                “the combination
                                       combination of of the
                                                         the scale
                                                              scale and   quality of
                                                                    and quality    of the
                                                                                      the demand
                                                                                            demand ledled us
                                                                                                          us
                  to rethink
                  to           our strategy
                      rethink our   strategy for
                                              for both  this transaction
                                                  both this   transaction and
                                                                            and the
                                                                                 the next
                                                                                      next round”
                                                                                             round" andand
                  lays  out the
                   lays out the pricing
                                pricing for   the two
                                          for the two rounds
                                                       rounds of of the
                                                                    the Private    Placement. PX1,
                                                                         Private Placement.       PX1,
                  Exhibit
                   Exhibit C,  at 813.
                            C, at  813. Nowhere
                                         Nowhere in in PX1
                                                       PX1 ¶   15 or
                                                             ¶ 15  or Exhibit
                                                                       Exhibit C,   does the
                                                                                C, does   the purchaser
                                                                                               purchaser
                  state that
                  state  that they
                              they believed    they would
                                    believed they   would bebe able   to sell
                                                                able to  sell Grams
                                                                              Grams at at aa higher   price
                                                                                             higher price
                  because
                   because Telegram
                            Telegram communicated
                                         communicated that that there
                                                                there was
                                                                        was aa lot of demand
                                                                               lot of demand for  for
                  Grams.
                   Grams.

             b.
             b.   PX3,
                  PX3, Exhibit
                        Exhibit BB acknowledged
                                   acknowledged the the possibility
                                                        possibility that
                                                                    that an additional round
                                                                         an additional round
                  might
                  might follow  the pre-sale
                         follow the          at aa higher
                                    pre-sale at           price based
                                                   higher price         on the
                                                                 based on  the White
                                                                               White Paper
                                                                                      Paper
                  pricing formula, but
                  pricing formula,      it does
                                    but it does not   support the
                                                 not support  the assertion
                                                                   assertion that
                                                                             that the
                                                                                  the purchaser
                                                                                      purchaser

                                                   46
                                                   46
      Case 1:19-cv-09439-PKC Document 250-1 Filed 07/01/20 Page 51 of 130



                  believed they would
                  believed they  would be
                                       be able to sell
                                          able to  sell Grams
                                                        Grams at   a higher
                                                                at a        price because
                                                                     higher price because
                  Telegram   communicated that
                  Telegram communicated     that there
                                                  there was
                                                         was aa lot
                                                                lot of
                                                                    of demand
                                                                       demand for
                                                                               for Grams.
                                                                                   Grams. PX3,
                                                                                          PX3,
                  Exhibit
                  Exhibit B,  at 7278.
                          B, at  7278.

             c.
             c.   PX5,
                  PX5, Exhibit
                        Exhibit AA states,
                                    states, "[o]ur
                                            “[o]ur investment    thesis is
                                                    investment thesis    is driven
                                                                            driven by  the belief
                                                                                    by the        that
                                                                                           belief that
                  the value
                  the value of
                            of Gram    tokens will
                               Gram tokens      will be
                                                     be highly  correlated with
                                                         highly correlated   with the
                                                                                   the GMV    growth
                                                                                       GMV growth
                  potential of the
                  potential of the TON     commerce platform
                                    TON commerce        platform itself.”
                                                                  itself." PX5,
                                                                            PX5, Exhibit   A, at
                                                                                  Exhibit A,  at 2963.
                                                                                                 2963.
                  PX5,
                  PX5, Exhibit
                        Exhibit AA does
                                    does not  support the
                                          not support    the assertion
                                                             assertion that
                                                                        that the
                                                                              the purchaser
                                                                                  purchaser believed
                                                                                             believed
                  they would
                  they would be   able to
                               be able  to sell
                                           sell Grams
                                                Grams at at a
                                                            a higher
                                                              higher price
                                                                     price because    Telegram
                                                                             because Telegram
                  communicated
                  communicated thatthat there
                                         there was
                                                was aa lot of demand
                                                       lot of demand for
                                                                       for Grams.
                                                                            Grams.

Further, disputed to
Further, disputed  to the
                      the extent
                          extent Plaintiff  suggests the
                                  Plaintiff suggests  the cited
                                                           cited materials
                                                                 materials are
                                                                             are indicative
                                                                                  indicative or
                                                                                              or
representative of the
representative of the decision-making
                       decision-making process
                                         process ofof all
                                                      all other
                                                          other purchasers
                                                                 purchasers in in the
                                                                                  the Private
                                                                                      Private
Placement.
Placement. Finally,  the cited
            Finally, the  cited information
                                information isis irrelevant
                                                 irrelevant toto Plaintiff’s claims in
                                                                 Plaintiff's claims  in this
                                                                                        this action.
                                                                                             action.

               165.
               165.    One Initial
                       One Initial Purchaser
                                   Purchaser believed
                                             believed Grams
                                                      Grams would
                                                            would ultimately
                                                                  ultimately trade
                                                                             trade higher
                                                                                   higher than
                                                                                          than

the price
the price at
          at which
             which it
                   it purchased
                      purchased Grams
                                Grams because
                                      because the
                                              the founders
                                                  founders were
                                                           were retaining
                                                                retaining aa portion
                                                                             portion of
                                                                                     of Grams
                                                                                        Grams

for themselves,
for themselves, which
                which would
                      would incentivize
                            incentivize them
                                        them to
                                             to deliver
                                                deliver aa successful
                                                           successful working
                                                                      working product
                                                                              product and
                                                                                      and "our
                                                                                          “our

interests were
interests were tied
               tied to
                    to the
                       the founders'
                           founders’ interests."
                                     interests.” (PX7
                                                 (PX7 at
                                                      at ¶19.)
                                                         ¶19.)

Response to
Response   to No.
              No. 165:
                  165:    Disputed to
                          Disputed     to the
                                          the extent that Plaintiff
                                              extent that           suggests the
                                                          Plaintiff suggests  the cited
                                                                                   cited materials
                                                                                         materials is
                                                                                                    is
indicative or
indicative  or representative  of the
               representative of  the decision-making
                                       decision-making process     of all
                                                          process of      other purchasers
                                                                      all other purchasers inin the
                                                                                                the
Private
Private Placement.
        Placement. Finally,    the cited
                      Finally, the  cited information
                                           information is
                                                        is irrelevant
                                                           irrelevant to
                                                                       to Plaintiff’s
                                                                          Plaintiff's claims in this
                                                                                      claims in this
action.
action.

               166.
               166.    At the
                       At the time
                              time the
                                   the following
                                       following Initial Purchasers bought
                                                 Initial Purchasers bought Grams,
                                                                           Grams, they
                                                                                  they believed
                                                                                       believed

that the
that the Telegram
         Telegram team
                  team would
                       would continue to support
                             continue to support and
                                                 and grow
                                                     grow the
                                                          the TON
                                                              TON network
                                                                  network after
                                                                          after launch.
                                                                                launch.

(PX2 at
(PX2 at ¶
        ¶ 14;
          14; PX3
              PX3 at
                  at Exhibit B; PX4
                     Exhibit B; PX4 at
                                    at ¶
                                       ¶ 14;
                                         14; PX6
                                             PX6 at
                                                 at ¶
                                                    ¶ 3;
                                                      3; PX7
                                                         PX7 at
                                                             at ¶
                                                                ¶ 20.)
                                                                  20.)

Response to
Response   to No.
              No. 166:
                  166:      Disputed as
                            Disputed  as inaccurate
                                         inaccurate andand misleading.
                                                            misleading. For    instance, PX3,
                                                                          For instance,   PX3,
Exhibit
Exhibit B  does not
         B does      support the
                 not support   the assertion  that the
                                   assertion that  the purchaser
                                                        purchaser believed    that Telegram
                                                                    believed that  Telegram would
                                                                                               would
continue to
continue  to support
             support the
                       the TON
                           TON network     after launch.
                                 network after   launch. Instead,    it notes
                                                           Instead, it        only that,
                                                                        notes only  that, "Capital
                                                                                          “Capital
will be
will be used  to develop
        used to  develop TON
                          TON and    the associated
                                and the  associated functionality
                                                      functionality within
                                                                     within Telegram
                                                                             Telegram Messenger
                                                                                         Messenger
over the
over  the next
          next number
               number of of years."
                            years.” PX3,
                                     PX3, Exhibit
                                           Exhibit B,B, at
                                                        at 7278.
                                                           7278. Further,   disputed to
                                                                  Further, disputed    to the
                                                                                          the extent
                                                                                              extent
that Plaintiff
that           suggests the
     Plaintiff suggests  the cited
                             cited materials
                                   materials are   indicative or
                                               are indicative  or representative
                                                                  representative ofof the
                                                                                      the decision-
                                                                                           decision-
making
making process    of all
         process of  all other
                         other purchasers
                               purchasers inin the
                                               the Private
                                                    Private Placement.
                                                             Placement.

Additionally, Defendants
Additionally,     Defendants note    that on
                               note that   on January
                                              January 6,
                                                       6, 2020,
                                                          2020, Telegram      publicly announced
                                                                   Telegram publicly              that
                                                                                       announced that
it and
it and its
        its affiliates “have not
            affiliates "have        made any
                              not made         promises or
                                           any promises  or commitments
                                                             commitments to   to develop
                                                                                 develop any
                                                                                         any
applications or
applications    or features  for the
                   features for   the TON
                                      TON Blockchain     or otherwise
                                             Blockchain or   otherwise contribute
                                                                          contribute in
                                                                                     in any
                                                                                        any way
                                                                                            way to
                                                                                                to the
                                                                                                   the
TON Blockchain
TON    Blockchain platform
                      platform after
                                 after it
                                       it launches.
                                          launches. In
                                                    In fact,  it is
                                                       fact, it  is possible that Telegram
                                                                    possible that Telegram may
                                                                                            may never
                                                                                                never
do so."
do  so.” Drylewski
          Drylewski Ex.Ex. 33 at 1.
                              at 1.

                                                  47
                                                  47
      Case 1:19-cv-09439-PKC Document 250-1 Filed 07/01/20 Page 52 of 130



Moreover, by
Moreover,       entering into
             by entering    into the
                                  the Purchase   Agreements, purchasers
                                      Purchase Agreements,      purchasers expressly
                                                                             expressly disclaimed
                                                                                        disclaimed any
                                                                                                     any
reliance  on "any
reliance on  “any representations
                    representations or  or warranties
                                           warranties made
                                                         made by  the Issuer
                                                               by the         or the
                                                                       Issuer or the Parent  outside
                                                                                     Parent outside
this Purchase
this            Agreement, including
     Purchase Agreement,        including but
                                            but not  limited to,
                                                not limited  to, conversations
                                                                 conversations ofof any
                                                                                    any kind, whether
                                                                                        kind, whether
through oral
through   oral or
               or electronic
                  electronic communication,
                                communication, or   or any  white paper
                                                        any white paper oror primer[.]"
                                                                             primer[.]” JX11
                                                                                         JX11 atat 11
                                                                                                   11 (¶
                                                                                                      (If
6.3(f)); JX12
6.3(f)); JX12 at  6 (41f
               at 6  (¶ 6.3(f)).
                         6.3(f)). Finally,  the cited
                                   Finally, the cited information   is irrelevant
                                                       information is  irrelevant to
                                                                                  to Plaintiff’s claims
                                                                                     Plaintiff's claims
in this
in this action.
        action.

                167.
                167.     The following
                         The following Initial Purchasers do
                                       Initial Purchasers    not plan
                                                          do not plan to
                                                                      to become
                                                                         become validators
                                                                                validators of
                                                                                           of the
                                                                                              the

TON network,
TON network, or
             or have
                have not
                     not taken
                         taken any
                               any substantial
                                   substantial steps
                                               steps to
                                                     to do
                                                        do so.
                                                           so. (PX2
                                                               (PX2 at
                                                                    at ¶
                                                                       ¶ 20;
                                                                         20; PX3
                                                                             PX3 at
                                                                                 at ¶
                                                                                    ¶ 22;
                                                                                      22; PX4
                                                                                          PX4

at ¶
at ¶ 23;
     23; PX5
         PX5 at
             at 22;
                22; PX6
                    PX6 at
                        at ¶
                           ¶ 6; PX7 at
                             6; PX7 at ¶
                                       ¶ 22;
                                         22; PX8
                                             PX8 at
                                                 at ¶
                                                    ¶ 18.)
                                                      18.)

Response to
Response    to No.
               No. 167:
                   167:     Disputed to
                           Disputed   to the
                                         the extent that Plaintiff
                                             extent that           suggests the
                                                         Plaintiff suggests the cited
                                                                                cited materials
                                                                                       materials
are indicative
are              or representative
     indicative or                 of the
                    representative of the decision-making
                                           decision-making process
                                                            process and   plans of
                                                                      and plans of all
                                                                                    all other
                                                                                        other
purchasers in
purchasers    in the
                 the Private
                     Private Placement.
                             Placement. Further,    disputed as
                                          Further, disputed  as irrelevant
                                                                 irrelevant to
                                                                            to Plaintiff’s claims in
                                                                               Plaintiff's claims in
this action.
this  action.

                168.
                168.     Telegram did
                         Telegram     not ask
                                  did not ask the
                                              the following
                                                  following Initial Purchasers at
                                                            Initial Purchasers at the
                                                                                  the time
                                                                                      time they
                                                                                           they

entered into
entered into the
             the Purchase
                 Purchase Agreements
                          Agreements whether
                                     whether they
                                             they planned
                                                  planned to
                                                          to act
                                                             act as
                                                                 as validators
                                                                    validators on
                                                                               on the
                                                                                  the TON
                                                                                      TON

Blockchain. (PX3
Blockchain. (PX3 at
                 at ¶
                    ¶ 22;
                      22; PX6
                          PX6 at
                              at ¶
                                 ¶ 6;
                                   6; PX7
                                      PX7 at
                                          at ¶
                                             ¶ 23;
                                               23; PX8
                                                   PX8 at
                                                       at ¶
                                                          ¶ 8.)
                                                            8.)

Response to
Response   to No.
              No. 168:
                  168:      Disputed to
                            Disputed    to the
                                           the extent   that Plaintiff
                                                extent that             suggests the
                                                              Plaintiff suggests  the cited
                                                                                       cited material
                                                                                              material areare
indicative or
indicative  or representative
               representative ofof the
                                   the decision-making
                                        decision-making process       of all
                                                             process of      other purchasers
                                                                         all other   purchasers in in the
                                                                                                      the
Private
Private Placement.     Defendants also
         Placement. Defendants       also note   that Telegram
                                           note that              widely invited
                                                       Telegram widely               the initial
                                                                           invited the   initial
purchasers to
purchasers   to participate
                participate as  validators, see,
                             as validators,    see, e.g.,
                                                    e.g., Drylewski
                                                          Drylewski Ex.    13 ("you
                                                                      Ex. 13  (“you are    eligible to
                                                                                      are eligible  to take
                                                                                                        take
part in
part in the
        the validators'
             validators’ election  process”), even
                          election process"),    even providing
                                                       providing specific
                                                                   specific and   tailored technical
                                                                             and tailored    technical
guidance, see,
guidance,  see, e.g.,
                e.g., JX25
                      JX25 ("If
                            (“If you
                                 you wish
                                      wish toto run   one or
                                                run one    or several
                                                              several validators,
                                                                      validators, youyou will
                                                                                          will need  . . .”
                                                                                               need ..."
and describing
and              the technical
     describing the   technical requirements
                                 requirements to  to run   validators); see,
                                                      run validators);   see, e.g.,
                                                                              e.g., Malloy
                                                                                    Malloy Ex.    6
                                                                                              Ex. 6
(alex@telegram.org providing
(alex@telegram.org                 specific responses
                        providing specific    responses toto validation
                                                             validation troubleshooting
                                                                          troubleshooting questions).
                                                                                              questions).
Further,  the cited
Further, the  cited information
                     information isis irrelevant
                                      irrelevant toto Plaintiff’s  claims in
                                                       Plaintiff's claims     this action.
                                                                           in this  action.

                169.
                169.     At the
                         At the time
                                time the
                                     the following
                                         following Initial Purchasers executed
                                                   Initial Purchasers          the Purchase
                                                                      executed the Purchase

Agreements, they
Agreements, they understood they were
                 understood they were entering
                                      entering into an agreement
                                               into an agreement with
                                                                 with Telegram to buy
                                                                      Telegram to buy Grams,
                                                                                      Grams,

which they
which they owned
           owned at
                 at the
                    the time
                        time they
                             they transferred
                                  transferred their
                                              their funds,
                                                    funds, but
                                                           but which
                                                               which were
                                                                     were to
                                                                          to be
                                                                             be delivered
                                                                                delivered at
                                                                                          at aa

later date.
later date. (PX2
            (PX2 at
                 at ¶
                    ¶ 17;
                      17; PX3
                          PX3 at
                              at ¶
                                 ¶ 16;
                                   16; PX4
                                       PX4 at
                                           at ¶
                                              ¶ 15;
                                                15; PX6
                                                    PX6 at
                                                        at 6;
                                                           6; PX8
                                                              PX8 at
                                                                  at ¶15.)
                                                                     ¶15.)

Response to
Response to No.
            No. 169:
                169:         Disputed as
                             Disputed as inaccurate, incomplete and
                                         inaccurate, incomplete and misleading.
                                                                    misleading. For instance:
                                                                                For instance:

              a.
              a.    In
                    In PX2
                       PX2 ¶¶ 17,
                              17, the
                                  the purchaser stated, "After
                                      purchaser stated, “After we
                                                               we entered
                                                                  entered into
                                                                           into the
                                                                                the Purchase
                                                                                    Purchase
                    Agreement and
                    Agreement        wired the
                                and wired  the money  to Telegram,
                                               money to             we believed
                                                         Telegram, we            that, contingent
                                                                        believed that, contingent
                    upon the occurrence
                    upon the  occurrence or
                                          or non-occurrence  of certain
                                             non-occurrence of  certain events
                                                                        events as
                                                                               as detailed
                                                                                  detailed in
                                                                                           in the
                                                                                              the

                                                     48
                                                     48
       Case 1:19-cv-09439-PKC Document 250-1 Filed 07/01/20 Page 53 of 130



                   Purchase Agreement, we
                   Purchase Agreement, we had a right
                                          had a right to
                                                      to receive
                                                         receive the
                                                                 the Grams at aa future
                                                                     Grams at    future date."
                                                                                        date.”
                   (emphasis added).
                   (emphasis added).

              b.
              b.   In
                   In PX3
                      PX3 ¶¶ 16
                             16 the
                                the purchaser
                                    purchaser stated
                                              stated that
                                                     that it
                                                          it "entered
                                                             “entered into the Purchase
                                                                      into the Purchase
                   Agreement understanding
                   Agreement                  it was
                               understanding it  was ultimately an agreement
                                                     ultimately an  agreement to
                                                                               to obtain
                                                                                  obtain
                   Grams,”   “[a]ssuming that
                   Grams," "[a]ssuming   that the
                                              the preconditions  of the
                                                  preconditions of  the Purchaser  Agreement
                                                                        Purchaser Agreement
                   were met.”
                   were met."

              c.
              c.   In
                   In PX6
                      PX6 ¶ 6, the
                          ¶ 6, the purchaser
                                   purchaser stated,
                                               stated, "The
                                                       “The Purchase  Agreements gave
                                                            Purchase Agreements  gave [the
                                                                                      [the
                   purchaser] the right to receive Grams  at a future date.”
                   purchaser] the right to receive Grams at a future date."

Further, Defendants note
Further, Defendants          that the
                       note that  the Purchase    Agreements make
                                       Purchase Agreements      make clear
                                                                       clear that
                                                                             that Telegram
                                                                                   Telegram
possesses the
possesses the "sole
               “sole discretion"
                     discretion” as  to whether
                                  as to whether the
                                                  the TON
                                                       TON Blockchain
                                                             Blockchain isis ready  to launch
                                                                             ready to  launch and
                                                                                               and
thus whether
thus whether Grams     will be
               Grams will      created and
                            be created   and delivered.
                                              delivered. JX12
                                                           JX12 at
                                                                 at 12
                                                                    12 (definition
                                                                       (definition of
                                                                                    of "Network
                                                                                       “Network
Launch”). Both
Launch").         Defendants and
            Both Defendants          the Private
                                and the  Private Placement     purchasers represented
                                                  Placement purchasers      represented andand
warranted that
warranted   that performance
                 performance under      the Purchase
                                 under the              Agreements may
                                            Purchase Agreements       may not   “violate any
                                                                           not "violate   any
judgment,  statute, rule
judgment, statute,        or regulation
                     rule or regulation applicable    to it"
                                          applicable to  it” or
                                                             or "contravene
                                                                “contravene any
                                                                              any law,
                                                                                   law, regulation  or
                                                                                         regulation or
regulatory  policy applicable
regulatory policy  applicable toto the
                                   the Purchaser.”    JX12 at
                                       Purchaser." JX12      at 14
                                                                14 (Schedule
                                                                   (Schedule 1:1: Issuers'
                                                                                  Issuers’
Warranties and
Warranties    and Parent's
                  Parent’s Warranties
                             Warranties §  § 4(a)); 15 (Schedule
                                             4(a)); 15 (Schedule 2:2: Purchaser’s   Warranties §
                                                                      Purchaser's Warranties     § 4).
                                                                                                   4).

Further
Further disputed  to the
        disputed to  the extent
                         extent that
                                that Plaintiff  suggests the
                                      Plaintiff suggests the cited
                                                             cited materials
                                                                    materials are  indicative or
                                                                              are indicative   or
representative of the
representative of the decision-making
                      decision-making process
                                         process and
                                                  and plans
                                                      plans of
                                                             of all other purchasers
                                                                all other purchasers inin the
                                                                                          the
Private
Private Placement.
        Placement. Finally,   the cited
                     Finally, the cited information
                                        information is
                                                     is irrelevant
                                                        irrelevant to
                                                                    to Plaintiff’s
                                                                       Plaintiff's claims  in this
                                                                                   claims in  this
action.
action.

                170.
                170.    Telegram did
                        Telegram     not ask
                                 did not ask the
                                             the following
                                                 following Initial Purchasers at
                                                           Initial Purchasers at the
                                                                                 the time
                                                                                     time they
                                                                                          they

entered into
entered into the
             the Purchase
                 Purchase Agreements
                          Agreements what
                                     what they
                                          they planned
                                               planned to
                                                       to do with Grams
                                                          do with Grams after
                                                                        after they
                                                                              they purchased
                                                                                   purchased

them. (PX2
them.      at If¶ 19;
      (PX2 at     19; PX3
                      PX3 at
                          at If¶ 21;
                                 21; PX4
                                     PX4 at
                                         at If¶ 25;
                                                25; PX5
                                                    PX5 at
                                                        at If¶ 23;
                                                               23; PX6
                                                                   PX6 at
                                                                       at ¶
                                                                          ¶ 6; PX7 at
                                                                            6; PX7 at ¶
                                                                                      ¶ 23;
                                                                                        23; PX8
                                                                                            PX8 at
                                                                                                at ¶
                                                                                                   ¶

12.)
12.)

Response to
Response   to No.
               No. 170:
                    170:      Undisputed for
                              Undisputed   for purposes
                                               purposes of of Plaintiff’s
                                                              Plaintiff's motion
                                                                          motion but   subject to
                                                                                  but subject   to
clarification. Ilya
clarification.   Ilya testified
                      testified that
                                that he did not
                                     he did      ask that
                                             not ask  that question
                                                            question because:   “it is
                                                                       because: "it is the
                                                                                       the same
                                                                                           same like
                                                                                                  like
when people
when   people buy    something from
                buy something    from me
                                       me and   they get
                                            and they   get money
                                                           money into
                                                                    into the
                                                                         the account
                                                                             account and
                                                                                       and II ask
                                                                                              ask ‘What
                                                                                                   What
are you
are you going
         going toto do
                    do with
                        with your
                              your money.'
                                   money.’ So So II don't
                                                    don’t think
                                                          think it
                                                                 it is
                                                                    is an appropriate question
                                                                       an appropriate   question toto ask
                                                                                                      ask
what people
what           are going
      people are    going do
                           do with
                               with their
                                    their own
                                          own funds    after we
                                               funds after    we don't
                                                                 don’t have
                                                                         have any
                                                                              any relations
                                                                                  relations
anymore .. .. ."
anymore       .” PX13
                  PX13 at   172:15-173:4.
                         at 172:15-173:4.

                171.
                171.    The following
                        The following Initial Purchasers heard
                                      Initial Purchasers heard rumors about interests
                                                               rumors about interests in
                                                                                      in Grams
                                                                                         Grams

trading on
trading on secondary
           secondary markets
                     markets before
                             before Grams
                                    Grams had
                                          had launched, and some
                                              launched, and some discussed
                                                                 discussed those
                                                                           those rumors
                                                                                 rumors with
                                                                                        with

Telegram. (PX1
Telegram. (PX1 at
               at ¶
                  ¶ 25;
                    25; PX2
                        PX2 at
                            at ¶
                               ¶ 21,
                                 21, Exhibit F; PX3
                                     Exhibit F; PX3 at
                                                    at ¶
                                                       ¶ 23,
                                                         23, Exhibit
                                                             Exhibit E; PX4 at
                                                                     E; PX4 at ¶
                                                                               ¶ 26,
                                                                                 26, Exhibit
                                                                                     Exhibit E;
                                                                                             E;

PX7 at
PX7 at If¶ 26;
           26; PX8
               PX8 at
                   at ¶
                      ¶ 17.)
                        17.)

                                                   49
                                                   49
      Case 1:19-cv-09439-PKC Document 250-1 Filed 07/01/20 Page 54 of 130



Response to
Response to No.
            No. 171:
                171:       Disputed as
                           Disputed as incomplete,
                                       incomplete, inaccurate and misleading.
                                                   inaccurate and misleading. For instance:
                                                                              For instance:

             a.
             a.   In
                  In PX1
                     PX1 ¶¶ 25,
                             25, the
                                 the purchaser
                                     purchaser described
                                                 described aa "discussion
                                                              “discussion II had  with Mr.
                                                                             had with  Mr. Hyman
                                                                                            Hyman
                  on June
                  on June 12,
                           12, 2019
                               2019 about   one such
                                      about one  such rumor”    (citing Exhibit
                                                      rumor" (citing    Exhibit G).
                                                                                G). However,
                                                                                      However,
                  Exhibit
                  Exhibit G   does not
                          G does        contain any
                                    not contain      conversation with
                                                any conversation     with "Telegram,"
                                                                          “Telegram,” but
                                                                                        but rather
                                                                                            rather
                  with Hyman
                  with Hyman in  in his capacity as
                                    his capacity as a
                                                    a Gram   Vault employee
                                                      Gram Vault     employee (using
                                                                               (using his
                                                                                       his
                  “@gramvault.com” email),
                  "@gramvault.com"       email), almost one year
                                                 almost one  year after
                                                                    after he
                                                                          he had left Telegram.
                                                                             had left Telegram.
                  JSF ¶¶ 27.
                  JSF    27.

             b.
             b.   The
                   The remainder
                        remainder of   of the
                                          the cited
                                               cited exhibits    similarly do
                                                      exhibits similarly   do not     show any
                                                                                not show            support for
                                                                                             any support      for
                  the proposition
                  the  proposition thatthat the
                                             the purchasers
                                                  purchasers discussed
                                                                 discussed these
                                                                            these rumors       with Telegram.
                                                                                     rumors with       Telegram.
                  Instead,   they show
                   Instead, they    show only
                                            only that
                                                  that investors    discussed unsourced
                                                        investors discussed     unsourced and  and unverified
                                                                                                      unverified
                  rumors    internally or
                   rumors internally      or with
                                              with non-Telegram
                                                     non-Telegram parties.
                                                                       parties. PX2
                                                                                  PX2 at at ¶ 21 ("I
                                                                                            ¶ 21   (“I reached
                                                                                                         reached
                  out to
                  out  to Liquid");
                          Liquid”); PX3 PX3 atat ¶  23 ("I
                                                 ¶ 23   (“I heard
                                                             heard rumors    . . . Attached
                                                                    rumors ...     Attached ... . . . is
                                                                                                      is an email
                                                                                                         an email
                  II received  on February
                     received on    February 13, 13, 2018,
                                                      2018, from    [another employee
                                                              from [another    employee of   of the
                                                                                                 the
                  purchaser]
                   purchaser] reporting
                                 reporting oneone such
                                                    such rumor”);
                                                           rumor"); PX4     at ¶
                                                                       PX4 at      26 (citing
                                                                                ¶ 26   (citing an
                                                                                                an outside
                                                                                                     outside
                  communication
                  communication which   which does
                                                does not    involve Telegram);
                                                       not involve   Telegram); PX7 PX7 at at ¶  25 ("I
                                                                                              ¶ 25    (“I heard
                                                                                                          heard
                  rumors    that ...
                   rumors that    . . . ");
                                        “); PX8
                                            PX8 ¶ ¶ 17
                                                     17 ("Through
                                                         (“Through inquiries       from the
                                                                      inquiries from      the press,
                                                                                               press, II heard
                                                                                                           heard
                  rumors   . . .”).
                   rumors ...").

Further,  disputed to
Further, disputed    to the
                        the extent
                             extent that
                                    that Plaintiff suggests the
                                         Plaintiff suggests the cited
                                                                cited materials  is indicative
                                                                      materials is             or
                                                                                    indicative or
representative
representative ofof the
                    the information
                         information obtained
                                      obtained and    communicated to
                                                 and communicated     to Telegram
                                                                         Telegram by    other
                                                                                     by other
purchasers in
purchasers   in the
                the Private
                     Private Placement.
                              Placement. Finally,   the cited
                                           Finally, the cited information  is irrelevant
                                                              information is  irrelevant to
                                                                                          to
Plaintiff’s claims in
Plaintiff's claims     this action.
                    in this action.

C.
C.     The Investors’
       The            Internal Investment
           Investors' Internal Investment Analyses
                                          Analyses

               172.
               172.    In addition
                       In addition to
                                   to those
                                      those Initial
                                            Initial Purchasers
                                                    Purchasers who
                                                               who have
                                                                   have submitted
                                                                        submitted sworn
                                                                                  sworn

testimony in
testimony in this
             this matter,
                  matter, many
                          many others
                               others explained their investment
                                      explained their investment rationale
                                                                 rationale in
                                                                           in internal documents
                                                                              internal documents

and communications
and                around the
    communications around the time
                              time of
                                   of their
                                      their investment.
                                            investment.

Response to
Response to No.
            No. 172:
                172:        Undisputed for
                            Undisputed for purposes of Plaintiff’s
                                           purposes of             motion.
                                                       Plaintiff's motion.

               173.
               173.    For example,
                       For          an "investment
                           example, an “investment thesis"
                                                   thesis” prepared
                                                           prepared by
                                                                    by one
                                                                       one of
                                                                           of the
                                                                              the initial
                                                                                  initial

purchasers in
purchasers in or
              or around
                 around February
                        February 2018
                                 2018 states:
                                      states:

           a. "[T]here
           a. “[T]here is
                       is only
                          only one
                               one [digital
                                   [digital asset
                                            asset project]
                                                  project] which
                                                           which boasts
                                                                 boasts aa pre-existing
                                                                           pre-existing network
                                                                                        network

               valued in
               valued    the billions,
                      in the billions, and
                                       and aa team
                                              team who
                                                   who has
                                                       has already
                                                           already built
                                                                   built successful
                                                                         successful applications
                                                                                    applications for
                                                                                                 for

               hundreds of
               hundreds of millions
                           millions of
                                    of users."
                                       users.”




                                                     50
                                                     50
     Case 1:19-cv-09439-PKC Document 250-1 Filed 07/01/20 Page 55 of 130



          b. "Telegram
          b. “Telegram is
                       is projected
                          projected to
                                    to reach
                                       reach 200
                                             200 million
                                                 million users
                                                         users in
                                                               in Q1
                                                                  Q1 2018.
                                                                     2018. We
                                                                           We cannot
                                                                              cannot

             underestimate the
             underestimate the potential
                               potential value
                                         value of
                                               of existing network effects
                                                  existing network effects in
                                                                           in deploying
                                                                              deploying new
                                                                                        new

             technologies.”
             technologies."

          c. "If
          c. “If TON is able
                 TON is able to
                             to capture
                                capture at
                                        at least the full
                                           least the full value
                                                          value of
                                                                of Telegram’s existing user
                                                                   Telegram's existing user base,
                                                                                            base,

             we see
             we see TON valued at
                    TON valued at aa market
                                     market capitalization of over
                                            capitalization of over $30B
                                                                   $30B in
                                                                        in 2021,
                                                                           2021, giving
                                                                                 giving an
                                                                                        an

             annualized return
             annualized return of
                               of 180%
                                  180% to
                                       to early
                                          early investors."
                                                investors.”

          d. "In
          d. “In the
                 the context of this
                     context of this offering,
                                     offering, it
                                               it is
                                                  is crucial
                                                     crucial to
                                                             to not
                                                                not just
                                                                    just examine
                                                                         examine Telegram as aa
                                                                                 Telegram as

             product, but
             product, but also,
                          also, Telegram
                                Telegram as
                                         as aa team.
                                               team. .. .. .. [T]he
                                                              [T]he skills
                                                                    skills and
                                                                           and synergies
                                                                               synergies of
                                                                                         of aa team
                                                                                               team

             that has
             that has built
                      built scalable
                            scalable products
                                     products for tens of
                                              for tens of millions
                                                          millions of
                                                                   of users
                                                                      users over
                                                                            over an
                                                                                 an extended
                                                                                    extended time
                                                                                             time

             period is
             period is invaluable."
                       invaluable.”

          e. Telegram’s
          e.            user base
             Telegram's user base has
                                  has aa "[s]trong
                                         “[s]trong pre-existing
                                                   pre-existing crypto
                                                                crypto community,” “[r]apidly
                                                                       community," "[r]apidly

             growing and
             growing and authentic,"
                         authentic,” with
                                     with "demographic
                                          “demographic diversity"
                                                       diversity” and
                                                                  and "proven
                                                                      “proven user
                                                                              user

             experience.”
             experience."

          f. Forecasting
          f. Forecasting "a
                         “a price
                            price of
                                  of $7.23
                                     $7.23 per
                                           per Gram
                                               Gram in
                                                    in 2021,"
                                                       2021,” resulting
                                                              resulting in
                                                                        in "a
                                                                           “a 181%
                                                                              181% annualized
                                                                                   annualized

             return over
             return over three
                         three years."
                               years.”

          g. "Blurred
          g. “Blurred Line
                      Line between
                           between Telegram and TON
                                   Telegram and     blockchain”: "Investing
                                                TON blockchain": “Investing in the TON
                                                                            in the TON

             Blockchain could
             Blockchain could mean
                              mean that
                                   that you
                                        you are
                                            are funding
                                                funding Telegram itself without
                                                        Telegram itself without gaining
                                                                                gaining

             equity in
             equity in Telegram."
                       Telegram.” (PX30.)
                                  (PX30.)

Response to
Response to No.
            No. 173:
                173:     Disputed as
                         Disputed as incomplete
                                     incomplete and
                                                and misleading.
                                                    misleading. The text of
                                                                The text of the
                                                                            the quoted
                                                                                quoted
“investment thesis"
"investment thesis” also states:
                    also states:

         a. “The TON
         a. "The  TON blockchain
                        blockchain has  the potential
                                   has the  potential to
                                                      to capture
                                                         capture sizeable
                                                                 sizeable market share of
                                                                          market share of
            the rapidly
            the         growing digital
                rapidly growing digital payments   space.” PX30
                                         payments space."   PX30 atat 1.
                                                                      1.

         b. “The TON
         b. "The  TON [][] blockchain   aims to
                           blockchain aims   to be
                                                 be a
                                                    a multifaceted   system: an
                                                       multifaceted system:   an integrated  value
                                                                                  integrated value
            transfer platform
            transfer platform for   the decentralized
                                for the decentralized economy.
                                                        economy. InIn addition   to the
                                                                       addition to  the TON
                                                                                        TON
            blockchain  core, the
            blockchain core,   the TON   infrastructure will
                                   TON infrastructure     will offer
                                                               offer many   components
                                                                     many components
            consisting of aa payments
            consisting of    payments system
                                        system that
                                                that aims  to rival
                                                      aims to       the likes
                                                              rival the likes of
                                                                              of Visa
                                                                                 Visa and
                                                                                       and


                                                51
                                                51
     Case 1:19-cv-09439-PKC Document 250-1 Filed 07/01/20 Page 56 of 130



             MasterCard,  storage capabilities,
             MasterCard, storage  capabilities, privacy
                                                privacy measures
                                                        measures and content viewing
                                                                 and content viewing and
                                                                                     and
             browsing services.” Id
             browsing services." Id. at
                                     at 2.
                                        2.

          c. “The [Durovs]
          c. "The  [Durovs] do do not appear to
                                  not appear  to be financially motivated...
                                                 be financially   motivated. . . Telegram
                                                                                 Telegram is is not
                                                                                                not
             for sale. . . [W]hat
             for sale...          seems to
                           [W]hat seems  to drive
                                            drive them
                                                  them isis their
                                                            their libertarian
                                                                  libertarian ideals
                                                                               ideals and
                                                                                       and their
                                                                                           their
             technological reputations.
             technological                 Those driving
                              reputations. Those  driving factors    would seem
                                                            factors would   seem toto result in aa
                                                                                      result in
             genuine motivation
             genuine   motivation toto make  TON and
                                       make TON    and its
                                                        its underlying   cryptocurrency and
                                                            underlying cryptocurrency      and
             encrypted
             encrypted network     with fundamental
                           network with fundamental utility    and value."
                                                       utility and   value.” Id
                                                                              Id. at
                                                                                  at 4.
                                                                                     4.

          d. "As
          d. “As aa new payments ecosystem
                    new payments ecosystem isis emerging,
                                                emerging, with
                                                            with momentum
                                                                 momentum in    the direction
                                                                             in the direction
             of mobile
             of        payments, we
                mobile payments, we see
                                    see this
                                        this as
                                             as aa hugely
                                                   hugely bullish indicator for
                                                          bullish indicator for the
                                                                                the
             mainstream
             mainstream adoption  of TON
                         adoption of TON and     the use
                                           and the       of Grams
                                                     use of        for digital
                                                            Grams for  digital payments.”
                                                                               payments." IdId.
             at 9.
             at 9.

          e. “If the
          e. "If the internet is the
                     internet is the primary
                                     primary provider
                                             provider of
                                                      of the
                                                         the decentralized
                                                             decentralized transfer
                                                                            transfer of
                                                                                     of
             information   (World Wide
             information (World     Wide Web),
                                         Web), then
                                                then Ton
                                                     Ton blockchain
                                                          blockchain aims  to be
                                                                     aims to     the primary
                                                                              be the primary
             provider  of the
             provider of  the decentralized transfer of
                              decentralized transfer of value
                                                        value (The
                                                              (The Open
                                                                   Open Network)."
                                                                         Network).” Id Id. at
                                                                                           at
             12.
             12.

Further
Further disputed
        disputed as irrelevant to
                 as irrelevant to Plaintiff’s claims in
                                  Plaintiff's claims    this action.
                                                     in this action.

              174.
              174.    Another investor
                      Another investor wrote
                                       wrote in
                                             in its investment memo,
                                                its investment memo, dated
                                                                     dated January 2018:
                                                                           January 2018:

           a. "Telegram
           a. “Telegram has
                        has some
                            some key
                                 key advantages.
                                     advantages. Its messaging application
                                                 Its messaging application has
                                                                           has already
                                                                               already 180M
                                                                                       180M

              users which
              users which would
                          would make
                                make it
                                     it de
                                        de facto
                                           facto the
                                                 the largest
                                                     largest cryptocurrency wallet provider
                                                             cryptocurrency wallet provider in
                                                                                            in

              the world.
              the world. Their engineering team
                         Their engineering team is
                                                is truly
                                                   truly world-class
                                                         world-class and
                                                                     and has
                                                                         has demonstrated
                                                                             demonstrated

              (with their
              (with their messaging
                          messaging app)
                                    app) that
                                         that they
                                              they can deliver aa user
                                                   can deliver    user friendly
                                                                       friendly and
                                                                                and secure
                                                                                    secure

              application to
              application to hundreds
                             hundreds of
                                      of millions
                                         millions of
                                                  of users.
                                                     users. It
                                                            It is
                                                               is also
                                                                  also the
                                                                       the leading
                                                                           leading communication
                                                                                   communication

              platform for
              platform     cryptocurrency today,
                       for cryptocurrency today, with
                                                 with 84% of upcoming
                                                      84% of upcoming Blockchain
                                                                      Blockchain projects
                                                                                 projects

              having aa Telegram
              having             group. Telegram
                        Telegram group. Telegram is also used
                                                 is also used as
                                                              as the
                                                                 the predominant
                                                                     predominant community
                                                                                 community

              platform for
              platform     those actively
                       for those actively buy/selling
                                          buy/selling tokens,
                                                      tokens, which
                                                              which we
                                                                    we believe
                                                                       believe will
                                                                               will drive
                                                                                    drive up
                                                                                          up the
                                                                                             the

              price of
              price of TON's
                       TON’s Gram
                             Gram coin
                                  coin post
                                       post initial
                                            initial launch."
                                                    launch.”

           b. Telegram
           b.          will leverage
              Telegram will          its existing
                            leverage its existing ecosystem of communities,
                                                  ecosystem of communities, developers,
                                                                            developers,

              publishers, payment
              publishers, payment providers,
                                  providers, and
                                             and merchants
                                                 merchants to
                                                           to drive
                                                              drive demand
                                                                    demand and
                                                                           and value
                                                                               value for
                                                                                     for the
                                                                                         the

              TON currency.”
              TON currency."


                                                 52
                                                 52
     Case 1:19-cv-09439-PKC Document 250-1 Filed 07/01/20 Page 57 of 130



           c.
           c.   [W]e also believe
                [W]e also believe that
                                  that because
                                       because of
                                               of the
                                                  the discount
                                                      discount offered
                                                               offered to
                                                                       to participants
                                                                          participants in
                                                                                       in the
                                                                                          the

                resale, market
                resale, market conditions,
                               conditions, momentum
                                           momentum and
                                                    and scarcity,
                                                        scarcity, this
                                                                  this coin will go
                                                                       coin will    up sharply
                                                                                 go up sharply in
                                                                                               in

                price in
                price in the
                         the short
                             short term.
                                   term. It could offer
                                         It could offer aa return
                                                           return comparable
                                                                  comparable to
                                                                             to what
                                                                                what we
                                                                                     we might
                                                                                        might see
                                                                                              see

                from aa VC
                from    VC investment
                           investment (5-10x)
                                      (5-10x) that
                                              that is
                                                   is realizable in 3-6
                                                      realizable in     months (once
                                                                    3-6 months (once the
                                                                                     the lockup
                                                                                         lockup

                begins to
                begins to expire)
                          expire) instead
                                  instead of
                                          of 7-9 years. We
                                             7-9 years. We believe
                                                           believe that
                                                                   that our
                                                                        our unique
                                                                            unique advantage
                                                                                   advantage as
                                                                                             as

                VCs here
                VCs here is not our
                         is not our ability
                                    ability to
                                            to form
                                               form aa view
                                                       view on
                                                            on the
                                                               the long-term
                                                                   long-term value
                                                                             value and
                                                                                   and influence
                                                                                       influence

                that outcome,
                that outcome, but
                              but access.
                                  access. This
                                          This presale
                                               presale is being offered
                                                       is being offered to
                                                                        to ‘blue chip’ VCs
                                                                           `blue chip' VCs that
                                                                                           that can
                                                                                                can

                help signal
                help signal quality
                            quality to
                                    to other
                                       other investors
                                             investors in
                                                       in the
                                                          the ICO
                                                              ICO and
                                                                  and public
                                                                      public market.
                                                                             market. That
                                                                                     That is why
                                                                                          is why

                our peer
                our peer firms and ourselves
                         firms and ourselves are
                                             are being
                                                 being offered
                                                       offered the
                                                               the opportunity.
                                                                   opportunity. This
                                                                                This access
                                                                                     access is
                                                                                            is

                more like
                more like aa ‘friends and family'
                             `friends and family’ allocation
                                                  allocation in
                                                             in aa hot
                                                                   hot IPO than aa traditional
                                                                       IPO than    traditional VC
                                                                                               VC

                round.” (PX31.)
                round." (PX31.)

Response to
Response to No.
            No. 174:
                174:    Disputed as
                        Disputed as incomplete
                                    incomplete and
                                               and misleading. The text
                                                   misleading. The text of
                                                                        of the
                                                                           the quoted
                                                                               quoted
investment memo
investment memo also  states:
                 also states:

          a. “Telegram’s new
          a. "Telegram's       objective is
                          new objective   is to
                                             to deliver
                                                deliver aa truly
                                                           truly mass-market
                                                                 mass-market cryptocurrency
                                                                             cryptocurrency
             (called ‘GRAM’)
             (called           that will
                     `GRAM') that   will be
                                         be used  for payments
                                             used for payments and    consumer-facing
                                                                  and consumer-facing
             distributed apps
             distributed      (dApps) in
                         apps (dApps)      everyday life."
                                        in everyday   life.” PX31  at 1.
                                                              PX31 at 1.

           b. “TON will
           b. "TON    will be
                           be like a decentralized
                              like a  decentralized supercomputer
                                                      supercomputer and and value
                                                                             value transfer
                                                                                    transfer system.
                                                                                              system.
              By combining
              By combining minimum
                               minimum transaction
                                            transaction time
                                                         time with
                                                                with maximum
                                                                     maximum security,
                                                                                security, TON
                                                                                            TON can
                                                                                                  can
              become
              become a a VISA/MasterCard
                          VISA/MasterCard alternative
                                                alternative for   the new
                                                              for the new decentralized    economy.
                                                                           decentralized economy.
              GRAM     tokens will
              GRAM tokens       will serve
                                     serve as  the principal
                                            as the principal currency
                                                               currency for
                                                                         for the
                                                                             the in-app   economy on
                                                                                 in-app economy     on
              Telegram and
              Telegram    and will
                               will also
                                    also be
                                          be available  for external
                                              available for  external use.
                                                                      use. Existing
                                                                           Existing bot   platforms,
                                                                                      bot platforms,
              channels and
              channels        groups on
                        and groups     on Telegram     should provide
                                           Telegram should      provide a
                                                                        a natural
                                                                          natural market
                                                                                   market forfor paid
                                                                                                 paid
              digital content
              digital content services
                               services and    physical goods.
                                          and physical   goods. Telegram’s    existing user
                                                                 Telegram's existing    user base  is
                                                                                              base is
              80% from
              80%          emerging markets.
                    from emerging                 These are
                                       markets. These         the same
                                                         are the  same markets    that require
                                                                        markets that   require
              solutions for
              solutions  for digital
                             digital payments
                                      payments to to facilitate
                                                     facilitate eCommerce
                                                                eCommerce andand mCommerce,
                                                                                   mCommerce, but  but
              which don't
              which   don’t yet
                            yet have    the credit
                                 have the   credit bureau    infrastructure to
                                                   bureau infrastructure    to support
                                                                               support thethe digital
                                                                                              digital
              payments systems
              payments    systems ofof the
                                       the West
                                           West oror China.”
                                                      China." IdId.

           c. "TON
           c. “TON is
                    is a
                       a very
                         very high-profile  project that
                              high-profile project   that could
                                                          could potentially
                                                                potentially bring
                                                                            bring
              cryptocurrencies to
              cryptocurrencies  to the
                                   the next
                                       next level in terms
                                            level in terms of
                                                            of mainstream
                                                               mainstream adoption.”   Id. at
                                                                            adoption." Id     2.
                                                                                           at 2.

Further
Further disputed
        disputed as
                 as irrelevant to Plaintiff’s
                    irrelevant to             claims in
                                  Plaintiff's claims in this
                                                        this action.
                                                             action.

                175.
                175.   Another investor
                       Another investor wrote
                                        wrote in
                                              in its
                                                 its January 2018 investment
                                                     January 2018            memo:
                                                                  investment memo:

                                                  53
                                                  53
     Case 1:19-cv-09439-PKC Document 250-1 Filed 07/01/20 Page 58 of 130



           a. "Telegram
           a. “Telegram plans
                        plans to
                              to leverage
                                 leverage its
                                          its large and engaged
                                              large and         userbase and
                                                        engaged userbase and an
                                                                             an existing
                                                                                existing

              ecosystem of
              ecosystem of developers, merchants, and
                           developers, merchants, and payment
                                                      payment providers.
                                                              providers. Also
                                                                         Also they
                                                                              they plan
                                                                                   plan to
                                                                                        to

              address the
              address the scaling
                          scaling and
                                  and governance
                                      governance challenges
                                                 challenges faced by various
                                                            faced by various blockchains
                                                                             blockchains and
                                                                                         and

              build the
              build the foundational
                        foundational components
                                     components like
                                                like DNS,
                                                     DNS, proxy,
                                                          proxy, storage,
                                                                 storage, etc."
                                                                          etc.”

           b. "TON
           b. “TON has
                   has an
                       an effective
                          effective way
                                    way to
                                        to bootstrap
                                           bootstrap the
                                                     the blockchain
                                                         blockchain by
                                                                    by leveraging
                                                                       leveraging Telegram's
                                                                                  Telegram’s

              200M active
              200M active users. Also, nearly
                          users. Also, nearly 84%
                                              84% of
                                                  of crypto
                                                     crypto projects
                                                            projects have
                                                                     have an
                                                                          an active
                                                                             active Telegram
                                                                                    Telegram

              community, which
              community, which provides
                               provides TON an engaged
                                        TON an engaged group
                                                       group of
                                                             of users
                                                                users to
                                                                      to build
                                                                         build upon."
                                                                               upon.”

           c. "Telegram
           c. “Telegram has
                        has one
                            one of
                                of the
                                   the strongest
                                       strongest teams
                                                 teams that
                                                       that we
                                                            we have
                                                               have seen
                                                                    seen in the crypto
                                                                         in the crypto

              space .. .. .. [with]
              space          [with] experience
                                    experience building
                                               building scalable,
                                                        scalable, decentralized
                                                                  decentralized systems
                                                                                systems as
                                                                                        as part
                                                                                           part of
                                                                                                of

              Telegram.”
              Telegram."

           d. "Through
           d. “Through its integration with
                       its integration with Telegram,
                                            Telegram, TON
                                                      TON can
                                                          can incentivize thousands of
                                                              incentivize thousands of

              existing Telegram
              existing          bot developers
                       Telegram bot developers that
                                               that have
                                                    have built
                                                         built more
                                                               more than
                                                                    than 800k bots to
                                                                         800k bots to build
                                                                                      build

              DAPPs on
              DAPPs on top
                       top of
                           of TON platform.”
                              TON platform."

           e. "If
           e. “If [TON]
                  [TON] becomes
                        becomes as
                                as big
                                   big as
                                       as ETH, TON could
                                          ETH, TON could have
                                                         have aa market
                                                                 market cap
                                                                        cap of
                                                                            of $75B,
                                                                               $75B, which
                                                                                     which

              would be
              would be 40x
                       40x on
                           on our
                              our investment.” (PX32.)
                                  investment." (PX32.)

Response to
Response to No.
            No. 175:
                175:    Disputed as
                        Disputed  as incomplete
                                     incomplete and
                                                and misleading.  The text
                                                     misleading. The   text of
                                                                            of the
                                                                               the quoted
                                                                                   quoted
investment memo
investment       also includes
           memo also           the following
                      includes the           omitted statements
                                   following omitted statements (in
                                                                (in italics):
                                                                    italics):

            a. “Telegram has
            a. "Telegram  has aa vision  to build
                                 vision to  build the
                                                  the first
                                                      first mass-market
                                                            mass-market cryptocurrency.
                                                                           cryptocurrency. To
                                                                                            To
               execute on this
               execute on this vision,  Telegram plans
                               vision, Telegram    plans toto leverage
                                                              leverage its
                                                                        its large and engaged
                                                                            large and engaged
               userbase  and an
               userbase and   an existing
                                 existing ecosystem
                                           ecosystem of of developers,
                                                           developers, merchants,
                                                                         merchants, and   payment
                                                                                     and payment
               providers.  Also, they
               providers. Also,  they plan
                                        plan to
                                             to address   the scaling
                                                address the    scaling and   governance
                                                                       and governance
               challenges faced by
               challenges faced      various blockchains
                                 by various   blockchains and and build  the foundational
                                                                   build the  foundational
               components   like DNS,
               components like   DNS, proxy,    storage, etc.
                                         proxy, storage,        that developers
                                                           etc. that             can use
                                                                     developers can      to build
                                                                                     use to build
               decentralized apps on
               decentralized apps  on top
                                       top of
                                           of TON.”
                                              TON." PX32
                                                       PX32 at at 1.
                                                                  1.

            b. “If TON
            b. "If       fulfills its
                   TONfulfills    its technical
                                      technical vision,   we believe
                                                  vision, we believe that
                                                                     that TON  can leverage
                                                                          TON can  leverage its
                                                                                              its
               existing
               existing user  base and
                        user base    and developer
                                          developer ecosystem    to become
                                                      ecosystem to  become one
                                                                            one of
                                                                                of the
                                                                                   the most
                                                                                       most
               prominent blockchains.
               prominent   blockchains. If  If it
                                               it becomes
                                                  becomes asas big
                                                               big as
                                                                   as ETH,
                                                                      ETH, TON    could have
                                                                            TON could    have a a
               market   cap of
               market cap   of $75B,
                                $75B, which
                                        which would
                                                 would bebe 40x on our
                                                            40x on  our investment.”
                                                                        investment." IdId. at
                                                                                           at 3.
                                                                                              3.

Further
Further disputed
        disputed as
                 as irrelevant to Plaintiff’s
                    irrelevant to             claims in
                                  Plaintiff's claims in this
                                                        this action.
                                                             action.

                                                54
                                                54
      Case 1:19-cv-09439-PKC Document 250-1 Filed 07/01/20 Page 59 of 130



                 176.
                 176.   Similarly,
                        Similarly, aa different
                                      different investor wrote in
                                                investor wrote in its
                                                                  its analysis,
                                                                      analysis, dated February 2018:
                                                                                dated February 2018:

            a. "Telegram
            a. “Telegram is
                         is where
                            where the
                                  the conversation
                                      conversation happens
                                                   happens for
                                                           for all
                                                               all things
                                                                   things crypto."
                                                                          crypto.”

            b. "TON's
            b. “TON’s initial
                      initial go to market
                              go to market will
                                           will be
                                                be through
                                                   through the
                                                           the Telegram
                                                               Telegram Messenger
                                                                        Messenger ecosystem.
                                                                                  ecosystem.

                 Telegram Messenger can
                 Telegram Messenger can serve
                                        serve as
                                              as an
                                                 an example of the
                                                    example of the unique
                                                                   unique possibilities
                                                                          possibilities offered
                                                                                        offered

                 by integrating
                 by integrating with
                                with TON,
                                     TON, while
                                          while also
                                                also adding
                                                     adding features to the
                                                            features to the TON platform,
                                                                            TON platform,

                 leveraging Telegram’s
                 leveraging            user base
                            Telegram's user base and
                                                 and developed
                                                     developed ecosystem."
                                                               ecosystem.”

            c. "Telegram's
            c. “Telegram’s existing
                           existing ecosystem
                                    ecosystem will
                                              will also
                                                   also be
                                                        be able
                                                           able to
                                                                to offer
                                                                   offer simple
                                                                         simple ways
                                                                                ways of
                                                                                     of buying
                                                                                        buying

                 the TON
                 the TON coins, and aa range
                         coins, and    range of
                                             of services
                                                services to
                                                         to spend
                                                            spend them
                                                                  them on."
                                                                       on.”

            d. "Telegram's
            d. “Telegram’s founder
                           founder and
                                   and team
                                       team .. .. .. have proven to
                                                     have proven to be
                                                                    be repeat
                                                                       repeat heavy
                                                                              heavy hitters
                                                                                    hitters building
                                                                                            building

                 products and
                 products and services
                              services that
                                       that hundreds
                                            hundreds of
                                                     of millions
                                                        millions of
                                                                 of people
                                                                    people are
                                                                           are using
                                                                               using in
                                                                                     in aa short
                                                                                           short

                 period of
                 period of time"
                           time”

            e. "In
            e. “In the
                   the bull
                       bull case,
                            case, TON
                                  TON could
                                      could be
                                            be the
                                               the AWS
                                                   AWS (products
                                                       (products and
                                                                 and services
                                                                     services to
                                                                              to be
                                                                                 be built
                                                                                    built on
                                                                                          on top
                                                                                             top

                 of it)
                 of it) +
                        + WeChat
                          WeChat (all
                                 (all the
                                      the consumer facing products
                                          consumer facing products that
                                                                   that are
                                                                        are widely
                                                                            widely used
                                                                                   used and
                                                                                        and use
                                                                                            use the
                                                                                                the

                 same distribution
                 same distribution +
                                   + currency)
                                     currency) of
                                               of the
                                                  the new
                                                      new blockchain
                                                          blockchain world
                                                                     world that
                                                                           that is
                                                                                is emerging.
                                                                                   emerging.

            f.
            f.   “The Telegram
                 "The          Messenger ecosystem
                      Telegram Messenger ecosystem provides
                                                   provides aa significant
                                                               significant go
                                                                           go to
                                                                              to market
                                                                                 market

                 advantage for
                 advantage     TON.”
                           for TON."

            g. "We
            g. “We believe
                   believe this
                           this investment
                                investment could
                                           could return
                                                 return 10x."
                                                        10x.” (PX33.)
                                                              (PX33.)

Response to
Response   to No.
              No. 176:
                   176:     Disputed as
                            Disputed   as incomplete
                                          incomplete and
                                                       and misleading.    The text
                                                            misleading. The     text of
                                                                                     of the
                                                                                        the quoted
                                                                                            quoted
analysis also
analysis      states: "TON
         also states:  “TON could
                              could be  the AWS
                                     be the  AWS (products
                                                    (products and
                                                               and services
                                                                     services to
                                                                              to be
                                                                                 be built  on top
                                                                                     built on top of
                                                                                                  of it)
                                                                                                     it)
+ WeChat
+ WeChat (all
            (all the
                 the consumer
                     consumer facing    products that
                                 facing products   that are
                                                        are widely
                                                            widely used    and use
                                                                     used and       the same
                                                                                use the  same
distribution +
distribution  + currency)
                 currency) of
                            of the
                               the new
                                   new blockchain     world that
                                        blockchain world    that is
                                                                  is emerging."
                                                                     emerging.” PX33
                                                                                   PX33 at   1.
                                                                                          at 1.
Further
Further disputed
         disputed asas irrelevant  to Plaintiff’s
                       irrelevant to              claims in
                                      Plaintiff's claims in this
                                                            this action.
                                                                 action.

                 177.
                 177.   One investor
                        One          amended and
                            investor amended and restated
                                                 restated its
                                                          its LLC operating agreement
                                                              LLC operating agreement in
                                                                                      in

February 2018,
February       whereby the
         2018, whereby the "purpose"
                           “purpose” of
                                     of the
                                        the LLC would be
                                            LLC would be partly
                                                         partly to
                                                                to "acquire,
                                                                   “acquire, hold
                                                                             hold and
                                                                                  and

distribute, for
distribute, for investment purposes, the
                investment purposes, the Investment,” with the
                                         Investment," with the "Investment"
                                                               “Investment” defined
                                                                            defined as
                                                                                    as to
                                                                                       to



                                                  55
                                                  55
        Case 1:19-cv-09439-PKC Document 250-1 Filed 07/01/20 Page 60 of 130



“acquire and
"acquire and hold,
             hold, for
                   for investment purposes, aa new
                       investment purposes,    new cryptocurrency
                                                   cryptocurrency called
                                                                  called ‘Grams’.” (PX34 at
                                                                         `Grams'." (PX34 at 3,
                                                                                            3,

9.)
9.)

Response to
Response   to No.
               No. 177:
                   177:      Disputed as
                             Disputed  as incomplete
                                          incomplete or or misleading.
                                                            misleading. Plaintiff      omits that
                                                                            Plaintiff omits   that the
                                                                                                   the
parties to
parties to the
           the agreement
                agreement understood      that the
                             understood that   the Purchase      Agreement compromised
                                                     Purchase Agreement        compromised only only aa
future contingent
future contingent right    to Grams
                     right to         (“launch Grams
                              Grams ("launch              . . . following
                                                  Grams ...                 the development
                                                                following the   development and and
launch of
launch  of the
           the Issuer’s
                Issuer's new
                          new blockchain
                               blockchain platform,     the TON
                                            platform, the           Network”) and
                                                             TON Network")              that there
                                                                                  and that   there was
                                                                                                    was no
                                                                                                         no
guaranteed or
guaranteed    or expected
                 expected return.
                            return. PX34
                                     PX34 at   3. The
                                            at 3.  The cited
                                                        cited materials     provide: "The
                                                                materials provide:     “The Members
                                                                                              Members
understand    that the
understand that    the investment
                        investment in
                                    in the
                                       the Class
                                           Class B B and
                                                      and CC Interests,
                                                              Interests, as   well as
                                                                           as well     the subsequent
                                                                                    as the subsequent
investment in
investment      the Grams,
             in the           involve significant
                    Grams, involve    significant risks,   including, but
                                                    risks, including,   but not   limited to,
                                                                              not limited  to, the
                                                                                               the risk
                                                                                                   risk
that the
that the Grams
         Grams maymay decrease
                        decrease in
                                  in value
                                     value over
                                            over time
                                                  time and/or
                                                        and/or lose
                                                                  lose all
                                                                       all monetary     value.” Id
                                                                           monetary value."      Id. at
                                                                                                     at 17.
                                                                                                        17.
Further
Further disputed
         disputed asas irrelevant
                        irrelevant to
                                   to Plaintiff's
                                      Plaintiff’s claims
                                                   claims in   this action.
                                                           in this  action.

                    178.
                    178.      Another investor
                              Another investor had
                                               had internal
                                                   internal discussions about the
                                                            discussions about the possibility
                                                                                  possibility of
                                                                                              of selling
                                                                                                 selling

20% of
20% of the
       the Grams “during the
           Grams "during the first
                             first three
                                   three days of trading"
                                         days of trading” after
                                                          after distribution.
                                                                distribution. (PX35
                                                                              (PX35 (English
                                                                                    (English

language translation
language translation of
                     of original
                        original Russian
                                 Russian text).)
                                         text).)

Response to
Response   to No.
              No. 178:
                  178:    Disputed as
                          Disputed   as an
                                        an uncertified  translation of
                                            uncertified translation of aa foreign  language
                                                                          foreign language
document. Plaintiff
document.              purports to
             Plaintiff purports to rely on aa foreign
                                   rely on            language document,
                                              foreign language  document, yetyet fails
                                                                                 fails to
                                                                                       to provide
                                                                                          provide aa
certified translation.5
          translation. 5
certified

VI.
VI.        TELEGRAM TOLD
           TELEGRAM      INVESTORS THE
                    TOLD INVESTORS     SECOND ROUND
                                   THE SECOND ROUND OFFERING
                                                    OFFERING WAS
                                                             WAS
           COMPLETED IN MARCH
           COMPLETED IN MARCH 2018
                              2018

                    179.
                    179.      On or
                              On or about
                                    about May
                                          May 2,
                                              2, 2018,
                                                 2018, the
                                                       the Wall
                                                           Wall Street
                                                                Street Journal reported that
                                                                       Journal reported that "in
                                                                                             “in March,
                                                                                                 March,

[Telegram] said
[Telegram] said it
                it raised
                   raised another
                          another $850 million from
                                  $850 million from 94 investors in
                                                    94 investors in aa second
                                                                       second private
                                                                              private deal and that
                                                                                      deal and that

“Telegram’s latest
"Telegram's latest filing, on March
                   filing, on March 29,
                                    29, suggested
                                        suggested fundraising could be
                                                  fundraising could be ongoing,
                                                                       ongoing, but
                                                                                but the
                                                                                    the person
                                                                                        person

briefed on
briefed on the
           the matter
               matter said
                      said Telegram
                           Telegram is no longer
                                    is no longer considering
                                                 considering aa public
                                                                public deal open to
                                                                       deal open to retail
                                                                                    retail

investors.” (PX
investors." (PX 131
                131 at
                    at 2.)
                       2.)

Response to
Response   to No.
              No. 179:
                  179:     Undisputed for
                           Undisputed    for purposes  of Plaintiff’s
                                             purposes of              motion but
                                                          Plaintiff's motion      subject to
                                                                              but subject  to
clarification. The
clarification. The cited
                    cited material   appears to
                          material appears    to have
                                                 have been  written by
                                                      been written      a third-party
                                                                     by a third-party without
                                                                                        without
knowledge
knowledge ofof Telegram’s
               Telegram's plans
                            plans and
                                   and procedures   with respect
                                        procedures with            to the
                                                          respect to  the Private
                                                                          Private Placement.
                                                                                   Placement.
Further,  in response
Further, in            to an
             response to  an initial
                             initial purchaser's
                                     purchaser’s question
                                                  question regarding    the cited
                                                            regarding the   cited article,
                                                                                  article, Hyman
                                                                                           Hyman

55
      See Sicom
      See Sicom S.P.A.
                  S.P.A. v.
                         v. TRS  Inc., 168
                            TRS Inc.,   168 F.
                                            F. Supp. 3d 698,
                                               Supp. 3d   698, 709709 && n.9
                                                                         n.9 (S.D.N.Y.
                                                                             (S.D.N.Y. 2016)
                                                                                        2016) ("foreign-language
                                                                                               (“foreign-language documents
                                                                                                                     documents
      cannot be
      cannot be reviewed
                 reviewed oror relied
                               relied on  by the
                                       on by the Court
                                                 Court .. .. .. unless
                                                                unless they
                                                                       they are
                                                                            are accompanied
                                                                                accompanied byby certified
                                                                                                  certified translations
                                                                                                            translations into
                                                                                                                         into
      English”); Kasper
      English");  Kasper Glob.
                          Glob. Collection
                                 Collection &    Brokers, Inc.
                                              & Brokers,      Inc. v.
                                                                   v. Glob.
                                                                      Glob. Cabinets & Furniture
                                                                            Cabinets &  Furniture Mfrs.,
                                                                                                    Mfrs., Inc.,
                                                                                                           Inc., No.
                                                                                                                 No. 10
                                                                                                                      10 Civ.
                                                                                                                         Civ. 5715
                                                                                                                              5715
      (S.D.N.Y. Aug.
      (S.D.N.Y.   Aug. 9, 2012) (denying
                       9, 2012)   (denying cross-motions
                                             cross-motions for      summary judgment
                                                                for summary   judgment where
                                                                                        where the
                                                                                                the parties
                                                                                                    parties provided
                                                                                                            provided only
                                                                                                                       only
      uncertified translations
      uncertified translations of
                                of aa Polish-language
                                      Polish-language contract
                                                       contract thatthat was
                                                                         was subject of the
                                                                             subject of the dispute).
                                                                                            dispute).


                                                                56
                                                                56
        Case 1:19-cv-09439-PKC Document 250-1 Filed 07/01/20 Page 61 of 130



explained to
explained  to the
              the purchaser
                  purchaser that
                              that Telegram's
                                   Telegram’s original
                                                 original plans     “remain unchanged.”
                                                          plans "remain      unchanged." PX19.
                                                                                           PX19.
Hyman stated,
Hyman   stated, "If
                “If you
                    you recall  we made
                         recall we  made it
                                          it clear
                                             clear as far back
                                                   as far back as  as February  that we
                                                                      February that  we would
                                                                                        would not do
                                                                                              not do
a public
a public placing
         placing principally   for regulatory
                  principally for  regulatory purposes,
                                                purposes, [[ ]] at
                                                                at any
                                                                    any point
                                                                        point and that retail
                                                                              and that retail
investors have
investors       to wait
          have to  wait for
                        for the
                            the blockchain    launch.” PX19;
                                 blockchain launch."    PX19; see  see also
                                                                       also PX20.
                                                                            PX20.

               180.
               180.    On or
                       On or about
                             about May
                                   May 11,
                                       11, 2018,
                                           2018, one
                                                 one investor
                                                     investor asked
                                                              asked for
                                                                    for "the
                                                                        “the date
                                                                             date the
                                                                                  the second
                                                                                      second

round was
round was completed,"
          completed,” to
                      to which
                         which Hyman
                               Hyman responded “March 16."
                                     responded "March 16.” (PX132.)
                                                           (PX132.)

Response to
Response   to No.
              No. 180:
                  180:      Undisputed for
                            Undisputed   for purposes
                                             purposes of of Plaintiff’s  motion but
                                                             Plaintiff's motion       subject to
                                                                                 but subject  to
clarification. Pavel
clarification.        testified that
               Pavel testified  that in
                                     in March
                                        March 2018,
                                                2018, Telegram
                                                        Telegram had had received  signed agreements
                                                                         received signed   agreements
from the
from  the private purchasers that
          private purchasers    that corresponded
                                     corresponded to  to aa total
                                                            total of
                                                                  of $850
                                                                     $850 million.  Malloy Ex.
                                                                           million. Malloy       1 at
                                                                                             Ex. 1  at
96:16-97:13. Pavel
96:16-97:13.         further explained
               Pavel further              that even
                               explained that         though some
                                               even though     some ofof the
                                                                         the investors
                                                                             investors took
                                                                                        took time
                                                                                             time in
                                                                                                   in
transferring funds,
transferring  funds, the
                     the Purchase    Agreements were
                          Purchase Agreements      were legally
                                                           legally binding   and Telegram
                                                                   binding and   Telegram could
                                                                                            could
pursue legal
pursue        action if
        legal action if the
                        the investors
                            investors did
                                       did not
                                           not fulfil  their payment
                                               fulfil their             obligations. PX12
                                                              payment obligations.           at 99:24-
                                                                                       PX12 at  99:24-
101:5.
101:5.

               181.
               181.    On or
                       On or about
                             about March
                                   March 19,
                                         19, 2018,
                                             2018, however,
                                                   however, Parekh
                                                            Parekh had told Hyman
                                                                   had told Hyman that
                                                                                  that

Telegram had
Telegram had $400 million in
             $400 million in executed
                             executed purchase
                                      purchase agreements.
                                               agreements. (PX133.)
                                                           (PX133.)

Response to
Response to No.
            No. 181:
                181:       Undisputed for
                           Undisputed for purposes of Plaintiff’s
                                          purposes of             motion.
                                                      Plaintiff's motion.

               182.
               182.    As of
                       As of April
                             April 6, 2018, Telegram
                                   6, 2018, Telegram had
                                                     had sent
                                                         sent wiring
                                                              wiring instructions
                                                                     instructions for $750
                                                                                  for $750

million but
million but had
            had received only $490
                received only $490 million.
                                   million. (PX134
                                            (PX134 at
                                                   at TLGRM-015-00000528.)
                                                      TLGRM-015-00000528.)

Response to
Response to No.
            No. 182:
                182:       Undisputed for
                           Undisputed for purposes of Plaintiff’s
                                          purposes of Plaintiff's motion.
                                                                  motion.

               183.
               183.    That figure
                       That figure rose gradually over
                                   rose gradually over the
                                                       the next few months
                                                           next few months as
                                                                           as Parekh,
                                                                              Parekh, Hyman,
                                                                                      Hyman,

and Perekopsky
and Perekopsky worked
               worked on
                      on obtaining
                         obtaining new
                                   new purchase
                                       purchase agreements
                                                agreements and
                                                           and payment
                                                               payment thereon.
                                                                       thereon. (PX135-
                                                                                (PX135–

136.)
136.)

Response to
Response to No.
            No. 183:
                183:       Undisputed for
                           Undisputed for purposes of Plaintiff’s
                                          purposes of Plaintiff's motion.
                                                                  motion.

               184.
               184.    As of
                       As of March
                             March 2018
                                   2018 when
                                        when it filed Forms
                                             it filed Forms D
                                                            D with
                                                              with the
                                                                   the SEC,
                                                                       SEC, Telegram had not
                                                                            Telegram had not

received $850
received      million from
         $850 million from Stage A purchasers,
                           Stage A purchasers, and
                                               and was
                                                   was missing
                                                       missing approximately
                                                               approximately $200
                                                                             $200 to
                                                                                  to 300
                                                                                     300

million. (PX12,
million. (PX12, Durov
                Durov Tr. at 99:24-100:3,
                      Tr. at              101:6-13.)
                             99:24-100:3, 101:6-13.)

Response to
Response   to No.
              No. 184:
                  184:    Disputed as
                          Disputed   as incomplete
                                        incomplete and
                                                   and misleading, and subject
                                                       misleading, and subject to
                                                                               to
clarification for
clarification for the
                  the reasons stated in
                      reasons stated in Response
                                         Response to
                                                  to No.
                                                     No. 180.
                                                         180.



                                                  57
                                                  57
      Case 1:19-cv-09439-PKC Document 250-1 Filed 07/01/20 Page 62 of 130



               185.
               185.    As of
                       As of March
                             March 2018
                                   2018 when
                                        when it filed Forms
                                             it filed Forms D
                                                            D with
                                                              with the
                                                                   the SEC, although
                                                                       SEC, although

Telegram had
Telegram had not received $850
             not received $850 million
                               million from
                                       from Stage A purchasers,
                                            Stage A purchasers, it
                                                                it considered
                                                                   considered itself to have
                                                                              itself to have

“sold” $850
"sold" $850 million
            million worth
                    worth of
                          of Grams
                             Grams because
                                   because it
                                           it viewed
                                              viewed the
                                                     the Gram
                                                         Gram Purchase
                                                              Purchase Agreements
                                                                       Agreements as
                                                                                  as

“legally binding
"legally binding agreements,"
                 agreements,” so
                              so it
                                 it viewed
                                    viewed $850
                                           $850 million
                                                million as
                                                        as the
                                                           the amount
                                                               amount of
                                                                      of transactions
                                                                         transactions it had
                                                                                      it had

already entered
already         into. (Id.
        entered into. (Id. at
                           at 99:24-104:9.)
                              99:24-104:9.)

Response to
Response   to No.
              No. 185:
                  185:    Disputed as
                          Disputed    as incomplete and misleading,
                                         incomplete and  misleading, and   subject to
                                                                      and subject   to
clarification in
clarification in Response
                 Response to
                           to No.
                              No. 180.
                                   180. Defendants
                                         Defendants sold
                                                     sold the
                                                          the right to receive
                                                              right to receive Grams
                                                                               Grams ifif certain
                                                                                          certain
conditions were
conditions  were met
                  met as set forth
                      as set       in the
                             forth in  the Purchase Agreements. See
                                           Purchase Agreements.    See JX11
                                                                        JX11 at
                                                                              at 7; JX12 at
                                                                                 7; JX12  at 11.
                                                                                             11.

               186.
               186.    When asked
                       When asked if
                                  if it
                                     it was
                                        was fair to say
                                            fair to say that
                                                        that Telegram had not
                                                             Telegram had not actually
                                                                              actually received
                                                                                       received

$850 million
$850 million as
             as of
                of March
                   March 29,
                         29, Telegram’s CEO stated
                             Telegram's CEO stated "[y]es"
                                                   “[y]es” but
                                                           but explained: “We believed
                                                               explained: "We believed that
                                                                                       that

having all
having all those
           those purchase
                 purchase agreements
                          agreements signed
                                     signed by
                                            by the
                                               the purchasers
                                                   purchasers means
                                                              means that
                                                                    that we
                                                                         we have
                                                                            have the
                                                                                 the comfort
                                                                                     comfort

of knowing
of knowing those
           those funds will eventually
                 funds will eventually be
                                       be transferred,
                                          transferred, or
                                                       or would
                                                          would eventually
                                                                eventually be
                                                                           be transferred.
                                                                              transferred. Those
                                                                                           Those

are legally
are legally binding
            binding agreements
                    agreements and
                               and if
                                   if we
                                      we decided
                                         decided to
                                                 to do
                                                    do so,
                                                       so, we
                                                           we could
                                                              could try
                                                                    try to
                                                                        to start
                                                                           start aa litigation with
                                                                                    litigation with

each of
each of the
        the purchasers
            purchasers that
                       that failed
                            failed to
                                   to meet
                                      meet their
                                           their obligations.
                                                 obligations. .. .. ."
                                                                    .” (PX12,
                                                                       (PX12, Durov
                                                                              Durov Tr. at 99:25–
                                                                                    Tr. at 99:25-

101:5.)
101:5.)

Response to
Response  to No.
             No. 186:
                 186:     Disputed as
                          Disputed as incomplete and misleading.
                                      incomplete and misleading. The
                                                                 The full cited portion
                                                                     full cited         of
                                                                                portion of
the relevant
the          deposition testimony
    relevant deposition testimony provides:
                                   provides:

               As II said,
               As    said, some
                            some of of the
                                        the purchasers
                                             purchasers tooktook time
                                                                   time in
                                                                         in transferring
                                                                              transferring
               funds, but
               funds, but at  that point
                           at that  point it
                                           it seemed
                                              seemed natural
                                                        natural because     some of
                                                                  because some     of them
                                                                                      them
               would have
               would   have problems      with --
                              problems with       -- or
                                                     or additional    questions coming
                                                         additional questions       coming
               from their
               from  their banks,     some of
                            banks, some      of them
                                                them would
                                                        would refer     to other
                                                                 refer to   other reasons
                                                                                    reasons
               why it
               why  it would
                       would take
                               take additional      time, and
                                      additional time,           given the
                                                           and given    the fact
                                                                              fact that
                                                                                   that we
                                                                                         we
               believed
               believed wewe had
                               had credible      funds and
                                     credible funds       and individuals
                                                                individuals signsign those
                                                                                      those
               agreements, we
               agreements,    we had
                                 had no   grounds to
                                       no grounds     to believe  that they
                                                         believe that  they would
                                                                              would act   to
                                                                                      act to
               breach   the agreements,
               breach the    agreements, particularly        after having
                                             particularly after               successfully,
                                                                    having successfully,
               quickly, concluding
               quickly,  concluding thethe first
                                            first stage
                                                   stage of
                                                          of the
                                                             the [P]rivate
                                                                  [P]rivate [P]lacement
                                                                              [P]lacement
               where also
               where  also some
                           some of of the
                                      the purchasers
                                          purchasers might
                                                         might have    taken aa couple
                                                                 have taken               of
                                                                                  couple of
               additional weeks
               additional  weeks to to transfer,
                                        transfer, but    eventually did
                                                    but eventually     did transfer
                                                                             transfer inin aa
               reasonable   time frame.
               reasonable time    frame. SoSo based
                                               based onon our
                                                           our experience,
                                                                experience, we we believed
                                                                                   believed
               that having
               that  having all     those purchase
                               all those    purchase agreements           signed by
                                                          agreements signed              the
                                                                                    by the
               purchasers means
               purchasers             that we
                             means that    we have     the comfort
                                                have the    comfort ofof knowing      those
                                                                          knowing those
               funds will
               funds  will eventually
                            eventually be     transferred, or
                                          be transferred,      or would
                                                                   would eventually
                                                                            eventually be be
               transferred. Those
               transferred.   Those areare legally
                                            legally binding
                                                      binding agreements
                                                                 agreements and       if we
                                                                                 and if   we

                                                    58
                                                    58
       Case 1:19-cv-09439-PKC Document 250-1 Filed 07/01/20 Page 63 of 130



                decided to
                decided   to do
                              do so,
                                 so, we
                                     we could    try to
                                         could try    to start
                                                         start aa litigation with each
                                                                  litigation with        of
                                                                                   each of
                the purchasers
                the               that failed
                     purchasers that           to meet
                                       failed to         their obligations,
                                                  meet their   obligations, and
                                                                             and that
                                                                                  that was
                                                                                       was
                something II considered
                something       considered at      that point
                                               at that    point in
                                                                 in time;
                                                                      time; however,
                                                                             however, wewe
                decided that
                decided  that it
                               it would
                                  would be
                                         be easy
                                            easy and
                                                   and beneficial,
                                                        beneficial, more
                                                                      more beneficial,  for
                                                                            beneficial, for
                all parties
                all         involved for
                    parties involved  for us
                                           us just  to give
                                              just to  give them
                                                            them additional    time. After
                                                                   additional time.  After
                that time
                that  time isis up,  give the
                                up, give   the same
                                                 same opportunity
                                                         opportunity to  to certain
                                                                            certain other
                                                                                     other
                purchasers.
                purchasers.

PX12
PX12 at   99:25-101:5. Further,
       at 99:25-101:5.          the cited
                       Further, the cited information is irrelevant
                                          information is            to Plaintiff’s
                                                         irrelevant to             claims in
                                                                       Plaintiff's claims in
this action.
this action.

VII.
VII.    TELEGRAM VIEWED
        TELEGRAM VIEWED GRAMS AS SECURITIES,
                        GRAMS AS SECURITIES, AND
                                             AND REFERRED
                                                 REFERRED TO
                                                          TO THEM
                                                             THEM
        AS SUCH
        AS SUCH

                187.
                187.     In update
                         In update emails to investors,
                                   emails to investors, Telegram referred to
                                                        Telegram referred to the
                                                                             the "sale
                                                                                 “sale of
                                                                                       of Grams,"
                                                                                          Grams,”

not the
not the sale
        sale of
             of interests
                interests in
                          in the
                             the right to receive
                                 right to receive Grams.
                                                  Grams. See,
                                                         See, e.g., (PX36 (email
                                                              e.g., (PX36 (email from Hyman dated
                                                                                 from Hyman dated

February 20,
February 20, 2018: “no more
             2018: "no more than
                            than $1.7
                                 $1.7 billion
                                      billion worth
                                              worth of
                                                    of Grams
                                                       Grams will
                                                             will be
                                                                  be sold").)
                                                                     sold”).)

Response to
Response    to No.
               No. 187:
                   187:       Disputed as
                              Disputed   as misleading
                                            misleading and     incomplete to
                                                         and incomplete      to the
                                                                                the extent
                                                                                    extent Plaintiff
                                                                                             Plaintiff
suggests that
suggests  that Telegram
                Telegram referred      to the
                             referred to  the "sale
                                              “sale of
                                                    of Grams”
                                                       Grams" and  and not  the sale
                                                                       not the   sale of
                                                                                      of interests
                                                                                         interests in
                                                                                                    in the
                                                                                                       the
right to receive
right to receive Grams
                  Grams in  in all
                               all update  emails to
                                   update emails   to investors.
                                                      investors. Further,      disputed insofar
                                                                    Further, disputed     insofar Plaintiff
                                                                                                   Plaintiff
suggests the
suggests  the wording
               wording in in one
                             one of
                                  of the
                                     the email
                                         email updates
                                                updates toto purchasers
                                                              purchasers isis indicative
                                                                              indicative ofof Telegram’s
                                                                                              Telegram's
views on
views  on whether
          whether purchasers
                     purchasers werewere sold
                                          sold Grams
                                               Grams or or the
                                                            the "right
                                                                “right to
                                                                        to receive
                                                                           receive Grams”
                                                                                    Grams" under       the
                                                                                               under the
Purchase    Agreements. Additionally,
Purchase Agreements.         Additionally, Defendants
                                            Defendants note      that the
                                                           note that  the Purchase    Agreements were
                                                                           Purchase Agreements        were
designed to
designed   to allow
              allow Defendants
                     Defendants "to “to create
                                        create and
                                               and issue
                                                    issue a a new   cryptocurrency called
                                                              new cryptocurrency      called ‘Grams’
                                                                                               `Grams'
(‘Tokens’) following
(`Tokens')               the development
             following the    development andand launch
                                                  launch ofof aa new
                                                                 new blockchain     platform (the
                                                                      blockchain platform       (the ‘TON
                                                                                                     `TON
Network’)” and
Network')"         the Private
              and the  Private Placement
                                  Placement purchasers
                                              purchasers to  to "subscribe
                                                                “subscribe for
                                                                             for Tokens”     subject to
                                                                                  Tokens" subject     to all
                                                                                                         all
of the
of the conditions
       conditions set
                    set forth
                        forth in   the Purchase
                               in the            Agreements. JX11
                                       Purchase Agreements.        JX11 atat 7;
                                                                             7; JX12
                                                                                JX12 at    11.
                                                                                       at 11.

                188.
                188.     On or
                         On or about
                               about February
                                     February 6, 2018, aa representative
                                              6, 2018,    representative from one of
                                                                         from one of the
                                                                                     the Initial
                                                                                         Initial

Purchasers told
Purchasers told Hyman:
                Hyman: "The
                       “The other
                            other contributing
                                  contributing factor” to aa "very
                                               factor" to    “very rough [crypto] market"
                                                                   rough [crypto] market” was
                                                                                          was

“the regulators
"the regulators SEC getting hyper
                SEC getting hyper active
                                  active last
                                         last two
                                              two weeks,
                                                  weeks, which
                                                         which has
                                                               has caused
                                                                   caused many
                                                                          many traditional
                                                                               traditional

players that
players that were
             were fooling
                  fooling around
                          around in the space
                                 in the space to
                                              to pause
                                                 pause pending
                                                       pending further clarity.” (PX37
                                                               further clarity." (PX37 at
                                                                                       at TG-
                                                                                          TG-

007-00000726.)
007-00000726.)

Response to
Response to No.
            No. 188:
                 188:   Undisputed for
                        Undisputed for purposes of Plaintiff’s
                                       purposes of             motion that
                                                   Plaintiff's motion that the
                                                                           the speaker
                                                                               speaker
made such aa statement.
made such    statement.

                189.
                189.     In an
                         In an email to an
                               email to an investor's
                                           investor’s accountant
                                                      accountant on
                                                                 on March
                                                                    March 6, 2019, Parekh
                                                                          6, 2019, Parekh said
                                                                                          said that
                                                                                               that

the investor
the          had the
    investor had the right
                     right to
                           to 72,835,
                              72,835, 916.68 Grams and
                                      916.68 Grams and that
                                                       that "the
                                                            “the Fund
                                                                 Fund has
                                                                      has clear
                                                                          clear title
                                                                                title to
                                                                                      to such
                                                                                         such

                                                     59
                                                     59
       Case 1:19-cv-09439-PKC Document 250-1 Filed 07/01/20 Page 64 of 130



securities,” "will
securities," “will be
                   be entitled
                      entitled to
                               to receive
                                  receive .. .. .. Grams
                                                   Grams when
                                                         when they
                                                              they are
                                                                   are issued,” and that
                                                                       issued," and that "the
                                                                                         “the securities
                                                                                              securities

are not
are not pledged."
        pledged.” (PX38.")
                  (PX38.”)

Response to
Response   to No.
              No. 189:
                   189:     Disputed as
                            Disputed   as incomplete,
                                          incomplete, inaccurate   and misleading.
                                                        inaccurate and  misleading. The    cited
                                                                                      The cited
communication is
communication     is aa response
                        response by
                                 by Shyam
                                     Shyam toto aa purchaser
                                                   purchaser who
                                                              who requested   “an investment
                                                                   requested "an  investment
confirmation.” PX38.
confirmation."    PX38. The    confirmation request
                           The confirmation    request from   the purchaser's
                                                        from the  purchaser’s auditors—which
                                                                               auditors—which
was attached
was            in earlier
     attached in  earlier emails
                           emails in
                                  in the
                                     the same
                                         same email
                                                email chain,
                                                       chain, but
                                                              but Plaintiff does not
                                                                  Plaintiff does not cite or
                                                                                     cite or
reference  in ¶189—states:
reference in  ¶189—states:

                  “[P]lease confirm
                  "[P]lease   confirm that
                                        that (i)
                                              (i) the
                                                  the Fund
                                                       Fund has   clear title
                                                             has clear  title to
                                                                              to such
                                                                                   such
                  securities; (ii)
                  securities;  (ii) the
                                    the securities
                                         securities are
                                                     are not
                                                         not pledged;   and (iii)
                                                              pledged; and    (iii) the
                                                                                    the
                  securities are
                  securities are not
                                  not held as collateral."
                                      held as collateral.”

Malloy Ex.
Malloy      15. In
        Ex. 15.  In the
                    the quoted   communication, Shyam
                         quoted communication,            copied the
                                                 Shyam copied    the language
                                                                     language
drafted by
drafted    the auditors
        by the auditors in the confirmation
                        in the confirmation request stating:
                                            request stating:

                  “From our
                  "From     our records  (i) the
                                records (i)  the Fund
                                                 Fund has clear title
                                                      has clear  title to
                                                                       to such
                                                                          such securities;
                                                                               securities;
                  (ii) the
                  (ii) the securities
                           securities are
                                      are not   pledged; and
                                           not pledged;  and (iii)
                                                             (iii) the
                                                                   the securities
                                                                        securities are
                                                                                   are not
                                                                                       not
                  held
                  held asas collateral."
                            collateral.”

PX38.
PX38. Further,
          Further, thethe full
                           full text
                                  text of
                                        of the
                                           the quoted
                                                quoted communication
                                                          communication provides:
                                                                                provides: "[The
                                                                                            “[The
purchaser] invested
purchaser]                 $27.5 million
                invested $27.5                 into last
                                    million into     last year's
                                                          year’s offering,
                                                                    offering, at   a price
                                                                                at a  price of
                                                                                            of
$0.37756101, which
$0.37756101,      which means
                           means that that it
                                            it will
                                               will be  entitled to
                                                    be entitled     to receive
                                                                       receive 78,835,916.68
                                                                                 78,835,916.68 Grams
                                                                                                   Grams
when they
when    they are
               are issued.”
                    issued." Id. Id. (emphasis
                                      (emphasis added).
                                                    added). It     is clear
                                                                It is clear that
                                                                             that Shyam
                                                                                   Shyam is is referring
                                                                                                referring
to the
to  the purchaser's
         purchaser’s investment
                         investment into  into "last
                                                “last year's
                                                       year’s offering,"
                                                                 offering,” i.e.
                                                                              i.e. entering
                                                                                   entering into    the
                                                                                              into the
Purchase      Agreements, when
Purchase Agreements,           when he       copied the
                                         he copied    the language
                                                           language fromfrom the
                                                                               the confirmation
                                                                                    confirmation
request
request and      confirmed regarding
           and confirmed        regarding the  the Purchase      Agreements: "From
                                                    Purchase Agreements:           “From ourour records
                                                                                                  records
(i) the
(i) the Fund
         Fund has     clear title
                 has clear    title to
                                     to such
                                        such securities;
                                               securities; (ii)
                                                              (ii) the
                                                                   the securities
                                                                        securities are
                                                                                     are not
                                                                                         not pledged;
                                                                                               pledged;
and (iii)
and         the securities
      (iii) the  securities are
                              are not
                                    not held
                                          held as  collateral.” Id.
                                                as collateral."      Id. Defendants
                                                                          Defendants alsoalso note   that
                                                                                               note that
the Purchase
the               Agreements state
     Purchase Agreements            state that
                                            that "the
                                                 “the investment        contract represented
                                                        investment contract         represented by     this
                                                                                                    by this
Purchase      Agreement      is  treated    as a security    in  certain   jurisdictions.
Purchase Agreement is treated as a security in certain jurisdictions..." JX11 at            . .”  JX11   at
9; JX12
9;  JX12 at    14. Finally,
            at 14.              the cited
                     Finally, the     cited information
                                             information is      irrelevant to
                                                              is irrelevant    to Plaintiff’s   claims in
                                                                                  Plaintiff's claims    in
this case.
this  case.

                  190.
                  190.      In describing
                            In describing the
                                          the lockup
                                              lockup provision,
                                                     provision, Parekh
                                                                Parekh explained
                                                                       explained that
                                                                                 that "it
                                                                                      “it is
                                                                                          is relatively
                                                                                             relatively

conventional capital
conventional capital markets
                     markets logic
                             logic that
                                   that if you have
                                        if you have an
                                                    an initial
                                                       initial purchase
                                                               purchase who
                                                                        who comes
                                                                            comes in
                                                                                  in in an earlier
                                                                                     in an earlier

round and
round and pays
          pays aa lower
                  lower price,
                        price, they
                               they tend
                                    tend to
                                         to have
                                            have more
                                                 more restrictive
                                                      restrictive terms,
                                                                  terms, in terms of
                                                                         in terms of their
                                                                                     their ability
                                                                                           ability to
                                                                                                   to

take their
take their shares."
           shares.” (PX14,
                    (PX14, Parekh
                           Parekh Tr.
                                  Tr. at
                                      at 35:21-36:25.)
                                         35:21-36:25.)

Response to
Response  to No.
             No. 190:
                 190:   Disputed as
                        Disputed as incomplete
                                    incomplete and
                                               and misleading.
                                                   misleading. The full text
                                                               The full text of
                                                                             of Shyam's
                                                                                Shyam’s
relevant testimony provides:
relevant testimony provides:



                                                           60
                                                           60
      Case 1:19-cv-09439-PKC Document 250-1 Filed 07/01/20 Page 65 of 130



                At the
                At the risk  of being
                        risk of         sort of
                                 being sort  of simplistic,
                                                simplistic, you
                                                            you know,
                                                                 know, it
                                                                        it is
                                                                           is relatively
                                                                              relatively
                conventional capital
                conventional    capital markets
                                         markets logic   that if
                                                   logic that  if you
                                                                  you have
                                                                       have anan initial
                                                                                  initial
                purchaser who
                purchaser   who comes
                                   comes inin in
                                              in an
                                                  an earlier
                                                     earlier round    and pays
                                                              round and     pays lower
                                                                                  lower
                price, they
                price, they tend
                            tend to
                                  to have
                                      have more
                                            more restrictive  terms, in
                                                  restrictive terms,    terms of
                                                                     in terms   of their
                                                                                   their
                ability to
                ability  to take
                             take their
                                     their shares
                                             shares oror whatever
                                                           whatever might
                                                                       might be      the
                                                                                be the
                conventional offering.
                conventional   offering.

PX14
PX14 at   35:21-36:25. Shyam
       at 35:21-36:25.           further clarified
                         Shyam further     clarified that
                                                     that his
                                                          his answer  was based
                                                              answer was          on his
                                                                           based on       own
                                                                                     his own
experience and understanding as to the rationale behind that decision and not on any
experience  and  understanding    as  to the  rationale behind  that decision  and not  on  any
conversations he
conversations   he had  with anyone
                   had with   anyone atat Telegram.
                                          Telegram. SeeSee Malloy
                                                           Malloy Ex.   3 at
                                                                    Ex. 3 at 37:1-10.
                                                                             37:1-10. He
                                                                                      He added    that
                                                                                           added that
“these were
"these  were sophisticated
              sophisticated investors"
                             investors” and    “in the
                                          and "in  the couple
                                                       couple of
                                                               of conversations
                                                                  conversations where
                                                                                 where [the   lockup
                                                                                         [the lockup
provision] came
provision]  came up,  it was
                  up, it was relatively
                              relatively noncontroversial.”
                                          noncontroversial." Id.Id. Further,  the cited
                                                                    Further, the  cited information
                                                                                        information
is irrelevant
is irrelevant to
              to Plaintiff’s claims in
                 Plaintiff's claims     this case.
                                     in this case.

                191.
                191.    Parekh analogized
                        Parekh analogized the
                                          the staking
                                              staking of
                                                      of Grams to be
                                                         Grams to be selected
                                                                     selected as
                                                                              as aa TON
                                                                                    TON

Blockchain validator
Blockchain validator to
                     to stock
                        stock lending.
                              lending. (Id.
                                       (Id. at
                                            at 99:7-14.)
                                               99:7-14.)

Response to
Response   to No.
               No. 191:
                   191:     Disputed as
                            Disputed     as incomplete
                                            incomplete andand misleading.
                                                               misleading. The   full text
                                                                            The full  text of
                                                                                           of the
                                                                                              the cited
                                                                                                  cited
testimony provides:
testimony              “Staking is
            provides: "Staking        the process
                                   is the process by   which transactions
                                                    by which   transactions on
                                                                            on the
                                                                                the TON
                                                                                    TON [N]etwork
                                                                                           [N]etwork
get validated.
get validated. Staking
                 Staking has   to be
                          has to  be undertaken
                                      undertaken by     those who
                                                    by those  who already   own Grams.
                                                                   already own    Grams. IfIf you
                                                                                              you
analogize it
analogize     to stock
           it to stock lending,
                       lending, itit is
                                     is almost
                                        almost like  stock lending
                                                like stock  lending by a shareholder
                                                                    by a shareholder as as a way of
                                                                                           a way   of
earning some
earning  some extra
                extra income."
                      income.” PX14PX14 at    99:7-14. Further,
                                           at 99:7-14.            the cited
                                                         Further, the cited information
                                                                            information is is irrelevant
                                                                                              irrelevant
to Plaintiff’s
to             claims in
   Plaintiff's claims     this case.
                       in this  case.

                192.
                192.    Perekopsky explained
                        Perekopsky           the lockup
                                   explained the lockup provision
                                                        provision as
                                                                  as an
                                                                     an incentive—the
                                                                        incentive—the lower
                                                                                      lower the
                                                                                            the

price, the
price, the later
           later you
                 you would
                     would have
                           have access
                                access to
                                       to your
                                          your Grams:
                                               Grams: "it
                                                      “it seemed
                                                          seemed natural
                                                                 natural for us that
                                                                         for us that first
                                                                                     first

investors who
investors who paid
              paid aa lower price, that
                      lower price, that they
                                        they will
                                             will be
                                                  be locked
                                                     locked up
                                                            up for
                                                               for some
                                                                   some time,
                                                                        time, and
                                                                              and people
                                                                                  people who
                                                                                         who paid
                                                                                             paid

aa higher
   higher price,
          price, they
                 they can
                      can use
                          use their
                              their Grams
                                    Grams sooner."
                                          sooner.” (PX13,
                                                   (PX13, Perekopsky
                                                          Perekopsky Tr. at 131:4-20.)
                                                                     Tr. at 131:4-20.)

Response to
Response to No.
            No. 192:
                192:        Undisputed for
                            Undisputed for purposes of Plaintiff’s
                                           purposes of             motion.
                                                       Plaintiff's motion.

                193.
                193.    Telegram did
                        Telegram     not reach
                                 did not       out to
                                         reach out to businesses
                                                      businesses to
                                                                 to accept
                                                                    accept Grams,
                                                                           Grams, but
                                                                                  but it did talk
                                                                                      it did talk to
                                                                                                  to

digital token
digital token trading
              trading exchanges
                      exchanges because
                                because "we
                                        “we understood
                                            understood the
                                                       the importance of exchanges,
                                                           importance of exchanges, because
                                                                                    because

exchanges would
exchanges would give
                give an
                     an opportunity
                        opportunity to
                                    to users,
                                       users, to
                                              to people
                                                 people to
                                                        to get
                                                           get Grams."
                                                               Grams.” (Id.
                                                                       (Id. at
                                                                            at 167:2-24).
                                                                               167:2-24).

Response to
Response   to No.
              No. 193:
                  193:     Disputed as
                           Disputed   as incomplete
                                         incomplete and
                                                    and misleading.
                                                          misleading. Ilya     testified that
                                                                         Ilya testified  that the
                                                                                              the
team did
team  did not  proactively reach
           not proactively        out to
                           reach out   to vendors
                                          vendors before  the technology
                                                  before the  technology was was completely
                                                                                  completely ready,
                                                                                               ready,
such as
such     after launching
      as after launching the
                          the testnet,
                              testnet, because “when you
                                       because "when   you speak
                                                            speak toto the
                                                                       the company,
                                                                            company, if if you
                                                                                           you cannot
                                                                                               cannot
really start doing
really start doing something
                   something for    this company
                                for this          practically, it
                                         company practically,   it doesn’t
                                                                   doesn't make     sense to
                                                                            make sense     to meet
                                                                                              meet
them.” Malloy
them."   Malloy Ex.  2 at
                 Ex. 2 at 163:22-164:11.
                          163:22-164:11. Further,
                                            Further, Ilya
                                                     Ilya explained    that investors
                                                          explained that     investors would
                                                                                        would
suggest companies
suggest  companies that
                    that "can
                          “can use
                                use [TON]’s  cryptocurrency in
                                     [TON]'s cryptocurrency    in the
                                                                   the future,”   “as aa means
                                                                        future," "as     means of
                                                                                                of

                                                   61
                                                   61
      Case 1:19-cv-09439-PKC Document 250-1 Filed 07/01/20 Page 66 of 130



payment for
payment    for their
                their users” and would
                      users" and  would proceed
                                         proceed to
                                                  to have    conversations with
                                                      have conversations      with such
                                                                                   such businesses
                                                                                        businesses
that would
that  would sometimes
              sometimes reach    out to
                          reach out  to Telegram.   Id. at
                                        Telegram. Id.    at 159:7-163:19.
                                                            159:7-163:19. Additionally,
                                                                              Additionally, Ilya
                                                                                            Ilya
testified that
testified that companies    who provided
                companies who    provided custody
                                           custody solutions
                                                     solutions andand exchanges
                                                                       exchanges "were
                                                                                   “were reaching   out
                                                                                         reaching out
to [Telegram],
to [Telegram], rather    than [Telegram]
                  rather than  [Telegram] reaching     out to
                                            reaching out    to them."
                                                                them.” Id.
                                                                         Id. at
                                                                             at 166:20-167:1.
                                                                                166:20-167:1. Thus   to
                                                                                               Thus to
the extent
the extent Plaintiff   suggests that
             Plaintiff suggests that Telegram
                                     Telegram treated
                                                treated vendors
                                                          vendors andand exchanges   differently, the
                                                                          exchanges differently,  the
assertion is
assertion  is inaccurate
              inaccurate and
                           and highly
                               highly misleading
                                       misleading as
                                                   as Ilya   testified that
                                                       Ilya testified  that Telegram   did not
                                                                             Telegram did      actively
                                                                                           not actively
reach   out to
reach out   to either
               either but  was approached
                       but was approached by by both.   See id.
                                                both. See     id. at
                                                                  at 159:7-163:19,
                                                                     159:7-163:19, 166:20-167:1.
                                                                                    166:20-167:1.

                194.
                194.    An advisor
                        An advisor from
                                   from Blackmoon
                                        Blackmoon Financial
                                                  Financial Group
                                                            Group explained to Perekopsky
                                                                  explained to Perekopsky

that price
that price stabilization
           stabilization was
                         was aa "common
                                “common practice"
                                        practice” in
                                                  in "fiat
                                                     “fiat markets'
                                                           markets’ IPO"
                                                                    IPO” as
                                                                         as aa way
                                                                               way to
                                                                                   to "provide
                                                                                      “provide

liquidity” and
liquidity" and noted
               noted that
                     that this
                          this is
                               is common
                                  common in
                                         in crypto
                                            crypto markets
                                                   markets too
                                                           too at
                                                               at the
                                                                  the time
                                                                      time "of
                                                                           “of both
                                                                               both listing
                                                                                    listing at
                                                                                            at the
                                                                                               the

exchange and
exchange and the
             the subsequent
                 subsequent trading."
                            trading.” (PX39.)
                                      (PX39.)

Response to
Response   to No.
              No. 194:
                  194:     Disputed as
                           Disputed  as irrelevant to Plaintiff’s
                                        irrelevant to             claims in
                                                      Plaintiff's claims  in this
                                                                             this action
                                                                                  action and
                                                                                         and
misleading   insofar as
misleading insofar      the cited
                     as the cited material does not
                                  material does      contain any
                                                 not contain any references    to the
                                                                   references to  the TON
                                                                                      TON
Blockchain, Telegram
Blockchain,   Telegram oror Grams.
                            Grams. There
                                    There isis no evidence that
                                               no evidence that the
                                                                 the cited
                                                                      cited material
                                                                            material has  any
                                                                                      has any
relation to the
relation to the TON
                TON blockchain     whatsoever.
                      blockchain whatsoever.

VIII. TELEGRAM
VIII. TELEGRAM BEGAN   DISCUSSIONS WITH
                 BEGAN DISCUSSIONS WITH AA NUMBER
                                           NUMBER OF OF DIGITAL
                                                        DIGITAL ASSET
                                                                ASSET
      TRADING PLATFORMS
      TRADING  PLATFORMS STARTING
                          STARTING IN JANUARY 2018
                                   IN JANUARY   2018 AND
                                                     AND CONTINUED
                                                         CONTINUED
      THESE DISCUSSIONS
      THESE DISCUSSIONS RIGHT
                        RIGHT UP
                              UP UNTIL
                                 UNTIL THE
                                       THE FILING   OF THE
                                            FILING OF       SEC’S
                                                       THE SEC'S
      LAWSUIT
      LAWSUIT

                195.
                195.    On or
                        On or about
                              about January 21, 2018,
                                    January 21, 2018, in response to
                                                      in response to an
                                                                     an investor
                                                                        investor inquiring
                                                                                 inquiring "[h]ow
                                                                                           “[h]ow

do investors
do           get liquidity
   investors get           post lock
                 liquidity post      up?” Hyman
                                lock up?" Hyman told
                                                told the
                                                     the investor
                                                         investor that
                                                                  that "Telegram
                                                                       “Telegram has
                                                                                 has been
                                                                                     been

inundated with
inundated with exchanges
               exchanges keen to list
                         keen to      grams.” (PX40.)
                                 list grams." (PX40.)

Response to
Response    to No.
               No. 195:
                    195:      Undisputed for
                              Undisputed     for purposes  of Plaintiff’s
                                                 purposes of  Plaintiff's motion
                                                                          motion but     subject to
                                                                                    but subject  to
clarification. The
clarification.   The full
                       full text
                            text of
                                 of the
                                    the quoted
                                        quoted communication       shows that
                                                 communication shows      that the
                                                                                the purchaser
                                                                                     purchaser stated,
                                                                                                 stated, "I
                                                                                                          “I
haven’t  seen any
haven't seen    any mentions
                     mentions on on the
                                     the exchanges
                                         exchanges where
                                                     where the
                                                             the Grams   will be
                                                                 Grams will       sold after
                                                                              be sold         the launch.
                                                                                        after the launch.
How do
How   do investors
         investors getget liquidity
                           liquidity post
                                      post lock
                                           lock up?  Does telegram
                                                up? Does   telegram plan
                                                                      plan to
                                                                           to have    exchange on
                                                                              have exchange     on it[s]
                                                                                                    it[s]
platform or
platform   or will
               will it
                    it use
                       use existing   exchanges?” and
                            existing exchanges?"    and thus
                                                         thus was
                                                               was asking  Hyman aa question
                                                                    asking Hyman        question specific
                                                                                                  specific
to exchanges,
to exchanges, to to which
                    which Hyman
                             Hyman responded      that "Telegram
                                      responded that   “Telegram has has been  inundated with
                                                                         been inundated     with
exchanges keen
exchanges          to list
             keen to        grams.” PX40.
                       list grams."    PX40. Further,   the cited
                                               Further, the  cited information
                                                                   information is is irrelevant to
                                                                                     irrelevant to
Plaintiff’s  claims in
Plaintiff's claims       this case.
                     in this  case.

                196.
                196.    On or
                        On or about
                              about March
                                    March 8, 2018, an
                                          8, 2018, an individual
                                                      individual representing themselves as
                                                                 representing themselves as

“working closely
"working closely with
                 with aa former
                         former colleague who’s running
                                colleague who's         the process
                                                running the process to
                                                                    to help
                                                                       help [Telegram]
                                                                            [Telegram] in
                                                                                       in Asia"
                                                                                          Asia”

emailed the
emailed the exchange
            exchange Bitmex
                     Bitmex to
                            to request
                               request aa meeting,
                                          meeting, noting
                                                   noting that
                                                          that Telegram
                                                               Telegram is “keen to
                                                                        is "keen to establish
                                                                                    establish


                                                    62
                                                    62
      Case 1:19-cv-09439-PKC Document 250-1 Filed 07/01/20 Page 67 of 130



relationships with
relationships with potential
                   potential investors
                             investors in their ICO
                                       in their     and to
                                                ICO and to discuss
                                                           discuss areas
                                                                   areas of
                                                                         of potential
                                                                            potential cooperation
                                                                                      cooperation

with important
with           players in
     important players in the
                          the ecosystem
                              ecosystem —
                                        – the
                                          the second
                                              second round of the
                                                     round of the ICO
                                                                  ICO is basically done
                                                                      is basically done and
                                                                                        and

they’re not
they're not planning
            planning to
                     to raise
                        raise any
                              any money
                                  money for several months,
                                        for several months, so
                                                            so for
                                                               for now
                                                                   now the
                                                                       the focus is more
                                                                           focus is more on
                                                                                         on

potential cooperation.”
potential               (PX42.)
          cooperation." (PX42.)

Response to
Response    to No.
               No. 196:
                   196:     Undisputed for
                            Undisputed    for purposes  of Plaintiff’s
                                              purposes of              motion that
                                                           Plaintiff's motion  that the
                                                                                    the speaker
                                                                                        speaker inin
the cited
the cited material  made such
           material made   such aa statement.
                                   statement. Disputed
                                                Disputed to
                                                          to the
                                                             the extent
                                                                 extent that
                                                                         that the
                                                                              the cited
                                                                                  cited material
                                                                                        material
appears to
appears   to have
             have been   written by
                   been written  by a  third-party without
                                     a third-party   without authority  to speak
                                                             authority to  speak for  Telegram and
                                                                                  for Telegram    and
without knowledge
without  knowledge of of Telegram's
                         Telegram’s plans
                                      plans and
                                             and procedures
                                                  procedures with
                                                               with respect  to the
                                                                     respect to the Private
                                                                                    Private
Placement.
Placement. Further,     the cited
               Further, the cited information
                                  information isis irrelevant
                                                   irrelevant to
                                                              to Plaintiff’s claims in
                                                                 Plaintiff's claims in this
                                                                                       this case.
                                                                                            case.

               197.
               197.    In or
                       In or around
                             around November
                                    November 2018,
                                             2018, Parekh
                                                   Parekh had
                                                          had discussions with Coinbase.
                                                              discussions with Coinbase.

(PX43.)
(PX43.)

Response to
Response   to No.
               No. 197:
                   197:    Disputed to
                           Disputed  to the
                                        the extent the referenced
                                            extent the referenced material   shows that
                                                                    material shows that Shyam
                                                                                         Shyam
had
had more   than one
     more than    one discussion
                      discussion with
                                 with Coinbase.
                                      Coinbase. Further,    the cited
                                                  Further, the  cited information is irrelevant
                                                                      information is irrelevant
to Plaintiff’s
to             claims in
   Plaintiff's claims    this case.
                      in this case.

               198.
               198.    In aa "deck
                       In    “deck highlighting
                                   highlighting the
                                                the details
                                                    details of
                                                            of this
                                                               this potential
                                                                    potential partnership"
                                                                              partnership” (id.),
                                                                                           (id.), sent
                                                                                                  sent

to Parekh,
to Parekh, Coinbase
           Coinbase outlined
                    outlined its
                             its exchange trading, OTC
                                 exchange trading, OTC trading,
                                                       trading, and
                                                                and custody
                                                                    custody services.
                                                                            services. (PX44.)
                                                                                      (PX44.)

Response to
Response    to No.
               No. 198:
                   198:     Undisputed for
                            Undisputed for purposes of Plaintiff’s
                                           purposes of             motion but
                                                       Plaintiff's motion     is irrelevant
                                                                          but is irrelevant to
                                                                                            to
Plaintiff’s  claims in
Plaintiff's claims     this action.
                    in this action.

               199.
               199.    On or
                       On or about
                             about March
                                   March 18,
                                         18, 2019,
                                             2019, Parekh
                                                   Parekh requested
                                                          requested from Coinbase "the
                                                                    from Coinbase “the listing
                                                                                       listing

application papers,"
application papers,” which
                     which Coinbase
                           Coinbase sent
                                    sent to
                                         to Parekh
                                            Parekh later
                                                   later that
                                                         that day.
                                                              day. (PX45.)
                                                                   (PX45.)

Response to
Response   to No.
              No. 199:
                  199:      Undisputed for
                            Undisputed   for purposes  of Plaintiff’s
                                             purposes of              motion but
                                                          Plaintiff's motion        subject to
                                                                               but subject  to
clarification. Shyam
clarification.  Shyam testified
                       testified that
                                 that he  and Coinbase
                                      he and  Coinbase had     the conversation
                                                         had the   conversation referenced
                                                                                  referenced in   the
                                                                                               in the
cited material,
cited            and Shyam
      material, and   Shyam "made
                              “made clear   that this
                                      clear that this was
                                                      was aa preliminary
                                                             preliminary conversation."
                                                                            conversation.” Malloy
                                                                                             Malloy
Ex. 3 at
Ex. 3  at 212:20-213:14.
          212:20-213:14. Conversations     with Coinbase
                           Conversations with    Coinbase "resumed
                                                            “resumed aa few
                                                                          few months    ago, as
                                                                              months ago,    as
[Telegram]   finally did
[Telegram] finally   did approach
                         approach the
                                    the expected   launch at
                                        expected launch    at the
                                                              the end
                                                                  end of
                                                                       of October"
                                                                          October” but
                                                                                     but
“discussions broke
"discussions         off in
               broke off in mid-October”
                            mid-October" after    the SEC
                                            after the SEC litigation
                                                            litigation began.   Id. at
                                                                       began. Id.   at 213:15-214:4.
                                                                                       213:15-214:4.

               200.
               200.    On or
                       On or about
                             about September 23, 2019,
                                   September 23, 2019, Parekh
                                                       Parekh introduced
                                                              introduced aa Coinbase
                                                                            Coinbase

representative to
representative to Alexander
                  Alexander Filatov
                            Filatov of
                                    of TON
                                       TON Labs (discussed below):
                                           Labs (discussed below): "I
                                                                   “I wanted
                                                                      wanted to
                                                                             to introduce
                                                                                introduce you.
                                                                                          you.

Nick is
Nick    with Coinbase,
     is with Coinbase, who
                       who are
                           are looking to develop
                               looking to develop aa custody
                                                     custody and
                                                             and exchange
                                                                 exchange solution
                                                                          solution for Grams,
                                                                                   for Grams,



                                                 63
                                                 63
     Case 1:19-cv-09439-PKC Document 250-1 Filed 07/01/20 Page 68 of 130



in which
in which context
         context they
                 they had
                      had some
                          some technical
                               technical queries
                                         queries with
                                                 with regard
                                                      regard to
                                                             to TON.
                                                                TON. II thought
                                                                        thought make
                                                                                make sense
                                                                                     sense for
                                                                                           for

you to
you to speak
       speak to
             to discuss
                discuss this
                        this and
                             and potentially
                                 potentially other
                                             other areas
                                                   areas of
                                                         of mutual
                                                            mutual interest."
                                                                   interest.” (PX46.)
                                                                              (PX46.)

Response to
Response    to No.
               No. 200:
                   200:     Undisputed for
                            Undisputed for purposes of Plaintiff’s
                                           purposes of             motion but
                                                       Plaintiff's motion     irrelevant to
                                                                          but irrelevant to
Plaintiff’s  claims in
Plaintiff's claims     this action.
                    in this action.

               201.
               201.    Representatives from
                       Representatives      Coinbase and
                                       from Coinbase and TON Labs subsequently
                                                         TON Labs subsequently engaged
                                                                               engaged in
                                                                                       in aa

dialogue. (PX47.)
dialogue. (PX47.)

Response to
Response    to No.
               No. 201:
                   201:     Undisputed for
                            Undisputed for purposes of Plaintiff’s
                                           purposes of Plaintiff's motion
                                                                   motion but irrelevant to
                                                                          but irrelevant to
Plaintiff’s  claims in
Plaintiff's claims     this action.
                    in this action.

               202.
               202.    On or
                       On or about
                             about October
                                   October 9, 2019, Coinbase
                                           9, 2019, Coinbase announced
                                                             announced that
                                                                       that it
                                                                            it "intends
                                                                               “intends to
                                                                                        to

support the
support the secure
            secure storage
                   storage of
                           of GRM"
                              GRM” at
                                   at TON's
                                      TON’s launch. (PX48.)
                                            launch. (PX48.)

Response to
Response    to No.
               No. 202:
                   202:     Undisputed for
                            Undisputed for purposes of Plaintiff’s
                                           purposes of Plaintiff's motion
                                                                   motion but
                                                                          but irrelevant to
                                                                              irrelevant to
Plaintiff’s  claims in
Plaintiff's claims     this action.
                    in this action.

               203.
               203.    On or
                       On or about
                             about October
                                   October 21,
                                           21, 2018,
                                               2018, aa representative
                                                        representative from the eToro
                                                                       from the       digital
                                                                                eToro digital

asset trading
asset trading platform
              platform sent
                       sent an
                            an email
                               email to
                                     to Parekh
                                        Parekh stating:
                                               stating: "We
                                                        “We would
                                                            would like
                                                                  like to
                                                                       to be
                                                                          be one
                                                                             one of
                                                                                 of the
                                                                                    the first
                                                                                        first

exchanges to
exchanges to offer
             offer TON, and would
                   TON, and would appreciate
                                  appreciate if
                                             if we
                                                we could
                                                   could setup
                                                         setup aa call
                                                                  call with
                                                                       with aa technical
                                                                               technical team
                                                                                         team to
                                                                                              to

see how
see how we
        we can support it."
           can support it.” (PX49.)
                            (PX49.)

Response to
Response    to No.
               No. 203:
                   203:     Undisputed for
                            Undisputed for purposes of Plaintiff’s
                                           purposes of Plaintiff's motion
                                                                   motion but irrelevant to
                                                                          but irrelevant to
Plaintiff’s  claims in
Plaintiff's claims     this action.
                    in this action.

               204.
               204.    This email
                       This       was sent
                            email was sent in
                                           in response to aa September
                                              response to    September 5, 2018 email
                                                                       5, 2018 email from Parekh
                                                                                     from Parekh

providing an
providing an update
             update on
                    on the
                       the development of TON.
                           development of      (Id.)
                                          TON. (Id.)

Response to
Response   to No.
               No. 204:
                   204:     Disputed as
                            Disputed    as misleading  to the
                                            misleading to the extent
                                                              extent Plaintiff  suggests that
                                                                     Plaintiff suggests  that Shyam
                                                                                              Shyam
provided an
provided  an update    on the
               update on   the development
                                development of of TON  to the
                                                  TON to  the recipient in its
                                                              recipient in its capacity
                                                                                capacity as
                                                                                         as an
                                                                                            an
exchange. The
exchange.    The recipient
                  recipient is
                             is a purchaser in
                                a purchaser   in the
                                                 the Private Placement and
                                                     Private Placement   and received   these
                                                                               received these
updates at the
updates at   the same
                 same time
                       time asas all other purchasers.
                                 all other  purchasers. Further,  the cited
                                                         Further, the cited information
                                                                             information isis
irrelevant to
irrelevant  to Plaintiff’s claims in
               Plaintiff's claims   in this
                                       this action.
                                            action.

               205.
               205.    In or
                       In or about
                             about March
                                   March 2019,
                                         2019, Parekh
                                               Parekh discussed
                                                      discussed possible
                                                                possible custody
                                                                         custody solutions
                                                                                 solutions with
                                                                                           with

Anchorage, including
Anchorage, including the
                     the desire
                         desire for certain Grams
                                for certain Grams holders
                                                  holders to
                                                          to have
                                                             have "a
                                                                  “a custodian
                                                                     custodian that
                                                                               that provides
                                                                                    provides

brokerage/liquidity.” (PX50.)
brokerage/liquidity." (PX50.)

                                                64
                                                64
     Case 1:19-cv-09439-PKC Document 250-1 Filed 07/01/20 Page 69 of 130



Response to
Response to No.
            No. 205:
                205:     Disputed to
                         Disputed  to the
                                      the extent the cited
                                          extent the cited material is created
                                                           material is created by a third
                                                                               by a third party
                                                                                          party
purporting to
purporting to reflect “notes” from
              reflect "notes" from a  communication between
                                    a communication             Anchorage and
                                                        between Anchorage        Shyam.
                                                                             and Shyam.
Disputed as
Disputed as incomplete
            incomplete and
                        and misleading.
                             misleading. The   text of
                                          The text  of the
                                                       the quoted
                                                           quoted material
                                                                  material also
                                                                            also provides:
                                                                                 provides:

               [M]any
               [M]any investors
                        investors have
                                  have requested   third party
                                        requested third         custodial services
                                                          party custodial  services
               for aa few
               for    few reasons:
                          reasons: [l]ong  term holders
                                   [1]ong term            want added
                                                 holders want   added security[;]
                                                                        security[;]
               [o]ther
               [o]ther holders  want the
                        holders want  the ability  to transact
                                           ability to transact on
                                                                on the
                                                                    the Telegram
                                                                         Telegram
               Network, thus
               Network,      thus want
                                     want     aa custodian
                                                   custodian thatthat     provides
                                                                          provides
               brokerage/liquidity[;]
               brokerage/liquidity[;]     Telegram
                                          Telegram     is
                                                       is   currently
                                                            currently     in the
                                                                          in    the
               exploration/education phase,
               exploration/education   phase, but  eventually would
                                               but eventually  would like   to have
                                                                      like to  have
               ‘several’ custodians.
               `several' custodians.

PX50.
PX50. Further, the cited
      Further, the       information is
                   cited information is irrelevant
                                        irrelevant to
                                                   to Plaintiff’s claims in
                                                      Plaintiff's claims in this
                                                                            this action.
                                                                                 action.

               206.
               206.   On or
                      On or about
                            about April
                                  April 4,
                                        4, 2019,
                                           2019, in response to
                                                 in response to an
                                                                an investor
                                                                   investor inquiry,
                                                                            inquiry, Parekh
                                                                                     Parekh

stated: "As
stated: “As regards listing, we've
            regards listing, we’ve had
                                   had inquiries from aa number
                                       inquiries from    number of
                                                                of large exchanges, and
                                                                   large exchanges, and are
                                                                                        are in
                                                                                            in

discussions with
discussions with aa few of them
                    few of them to
                                to see
                                   see how
                                       how they
                                           they might
                                                might be
                                                      be able
                                                         able to
                                                              to support
                                                                 support Grams."
                                                                         Grams.” (PX27.)
                                                                                 (PX27.)

Response to
Response    to No.
               No. 206:
                   206:     Undisputed for
                            Undisputed for purposes of Plaintiff’s
                                           purposes of             motion but
                                                       Plaintiff's motion     irrelevant to
                                                                          but irrelevant to
Plaintiff’s  claims in
Plaintiff's claims     this action.
                    in this action.

               207.
               207.   On or
                      On or about
                            about June 17, 2019,
                                  June 17, 2019, Parekh
                                                 Parekh was
                                                        was introduced via email
                                                            introduced via email to
                                                                                 to the
                                                                                    the

founder of
founder of "one
           “one of
                of the
                   the largest crypto exchanges
                       largest crypto exchanges in the world.
                                                in the world. And
                                                              And the
                                                                  the dominant
                                                                      dominant leader in the
                                                                               leader in the

China market.
China market. They are very
              They are very interest [sic] in
                            interest [sic] in ton
                                              ton network."
                                                  network.” (PX51.)
                                                            (PX51.)

Response to
Response    to No.
               No. 207:
                   207:     Undisputed for
                            Undisputed for purposes of Plaintiff’s
                                           purposes of Plaintiff's motion
                                                                   motion but irrelevant to
                                                                          but irrelevant to
Plaintiff’s  claims in
Plaintiff's claims     this action.
                    in this action.

               208.
               208.   In or
                      In or about
                            about September 2019, Gram
                                  September 2019, Gram Vault
                                                       Vault (discussed
                                                             (discussed below)
                                                                        below) submitted
                                                                               submitted aa

listing request
listing         to Bittrex
        request to Bittrex for Grams. (Ex.
                           for Grams. (Ex. PX52.)
                                           PX52.)

Response to
Response    to No.
               No. 208:
                   208:     Undisputed for
                            Undisputed for purposes of Plaintiff’s
                                           purposes of Plaintiff's motion
                                                                   motion but irrelevant to
                                                                          but irrelevant to
Plaintiff’s  claims in
Plaintiff's claims     this action.
                    in this action.

               209.
               209.   In its
                      In its corporate account request
                             corporate account request to
                                                       to Bittrex
                                                          Bittrex submitted
                                                                  submitted on
                                                                            on or
                                                                               or about
                                                                                  about August
                                                                                        August

14, 2019,
14, 2019, Gram
          Gram Vault
               Vault stated:
                     stated: "Gram
                             “Gram Vault
                                   Vault provides
                                         provides the
                                                  the Clients
                                                      Clients with
                                                              with services
                                                                   services for liquidation of
                                                                            for liquidation of

Grams through
Grams through private
              private and
                      and market
                          market deals.
                                 deals. The services are
                                        The services are offered
                                                         offered through
                                                                 through aa network
                                                                            network of
                                                                                    of OTC
                                                                                       OTC

desks and
desks and integration
          integration with
                      with all
                           all major
                               major exchanges."
                                     exchanges.” (PX53.)
                                                 (PX53.)


                                               65
                                               65
      Case 1:19-cv-09439-PKC Document 250-1 Filed 07/01/20 Page 70 of 130



Response to
Response    to No.
               No. 209:
                   209:     Undisputed for
                            Undisputed for purposes of Plaintiff’s
                                           purposes of Plaintiff's motion
                                                                   motion but irrelevant to
                                                                          but irrelevant to
Plaintiff’s  claims in
Plaintiff's claims     this action.
                    in this action.

                210.
                210.    In or
                        In or around
                              around September 2019, Gram
                                     September 2019, Gram Vault
                                                          Vault submitted
                                                                submitted an
                                                                          an application
                                                                             application to
                                                                                         to list
                                                                                            list

Grams on
Grams on the
         the Poloniex
             Poloniex digital asset trading
                      digital asset trading platform.
                                            platform. (PX54.)
                                                      (PX54.)

Response to
Response    to No.
               No. 210:
                   210:     Undisputed for
                            Undisputed for purposes of Plaintiff’s
                                           purposes of Plaintiff's motion
                                                                   motion but irrelevant to
                                                                          but irrelevant to
Plaintiff’s  claims in
Plaintiff's claims     this action.
                    in this action.

                211.
                211.    In or
                        In or about
                              about September 2019, Telegram
                                    September 2019,          engaged in
                                                    Telegram engaged in discussions
                                                                        discussions with
                                                                                    with the
                                                                                         the

exchange Binance.
exchange Binance. As
                  As part
                     part of
                          of those
                             those discussions, Binance inquired
                                   discussions, Binance          as to
                                                        inquired as to when
                                                                       when and
                                                                            and how
                                                                                how many
                                                                                    many

tokens would
tokens would be
             be "unlocked
                “unlocked on
                          on day 1 of
                             day 1 of exchange
                                      exchange listing."
                                               listing.” (PX55.)
                                                         (PX55.)

Response to
Response   to No.
              No. 211:
                  211:     Disputed as
                           Disputed   as incomplete
                                          incomplete and
                                                      and misleading.
                                                           misleading. The       full text
                                                                          The full    text of
                                                                                           of the
                                                                                              the cited
                                                                                                  cited
communication shows
communication     shows that
                         that Binance
                               Binance inquired   whether "all
                                        inquired whether     “all the
                                                                  the initial
                                                                      initial 55 billion  tokens [will]
                                                                                 billion tokens   [will]
be
be unlocked
   unlocked onon day
                 day 11 of
                        of exchange
                           exchange listing”   or whether
                                      listing" or whether tokens
                                                             tokens sold
                                                                    sold in
                                                                          in the
                                                                              the first
                                                                                   first round
                                                                                         round follow
                                                                                                follow a a
lockup schedule,
lockup  schedule, to
                   to which
                      which Shyam
                             Shyam responds     that first
                                     responds that   first round
                                                           round purchasers
                                                                   purchasers are are subject
                                                                                       subject to
                                                                                                to aa
staggered lockup.
staggered  lockup. PX55
                     PX55 atat 22468.
                               22468. Further,   the cited
                                       Further, the  cited information
                                                            information is is irrelevant
                                                                              irrelevant toto Plaintiff’s
                                                                                              Plaintiff's
claims in
claims in this
          this action.
               action.

                212.
                212.    Telegram connected
                        Telegram connected Binance
                                           Binance with
                                                   with TON
                                                        TON Labs. (PX56.)
                                                            Labs. (PX56.)

Response to
Response   to No.
              No. 212:
                  212:      Undisputed for
                            Undisputed     for purposes  of Plaintiff’s
                                               purposes of               motion but
                                                            Plaintiff's motion        subject to
                                                                                  but subject to
clarification. The
clarification.  The full  text of
                     full text of the
                                  the cited
                                       cited material  shows that
                                             material shows   that Ilya
                                                                   Ilya first  directed Binance
                                                                         first directed Binance toto
Shyam who
Shyam   who answered
              answered questions
                          questions relating   to the
                                      relating to the token
                                                      token release  schedule. PX56.
                                                             release schedule.           Later he
                                                                                  PX56. Later    he
added TON
added         Labs to
        TON Labs    to the
                       the conversation
                            conversation after    specifying that
                                            after specifying that he  would "add
                                                                  he would     “add some
                                                                                     some technical
                                                                                          technical
independent teams
independent    teams to
                      to help  with integration.”
                         help with   integration." Further,    Shyam testified
                                                     Further, Shyam     testified that
                                                                                  that TON  Labs was
                                                                                       TON Labs     was
an “independent    company”
an "independent company" and he and   he

                introduced aa number
                introduced    number ofof custodians
                                          custodians to
                                                      to TON   Labs and
                                                         TON Labs    and other
                                                                          other third
                                                                                 third
                parties who
                parties  who had
                               had assisted     Telegram with
                                    assisted Telegram       with the
                                                                  the testing,
                                                                       testing, andand
                therefore were
                therefore were familiar
                                familiar with
                                         with the
                                               the code,
                                                   code, in
                                                         in order
                                                            order to
                                                                  to sort
                                                                     sort of
                                                                          of let those
                                                                             let those
                parties speak
                parties speak bilaterally,   to help
                               bilaterally, to   help answer   technical questions,
                                                      answer technical     questions,
                because
                because Telegram     itself didn't
                         Telegram itself     didn’t have    the resources
                                                     have the   resources andand thethe
                bandwidth
                bandwidth toto work
                               work with
                                    with either   those exchanges
                                           either those exchanges oror custodians.
                                                                       custodians.

Malloy Ex.
Malloy       3 162:10-163:5;
         Ex. 3 162:10-163:5; 257:3-24.
                             257:3-24. Further,
                                       Further, TON   Labs has
                                                TON Labs        stated publicly
                                                            has stated publicly that
                                                                                that it
                                                                                     it is
                                                                                        is not
                                                                                           not
affiliated with
affiliated with Telegram.
                Telegram. See
                           See "The
                               “The Crypto  World Still
                                     Crypto World         Doesn’t Understand
                                                    Still Doesn't             Telegram’s
                                                                  Understand Telegram's
Plan,  Says TON
Plan, Says        Labs,” Cryptobriefing
            TON Labs,"                  (Sep. 29,
                         Cryptobriefing (Sep. 29, 2019)
                                                  2019)
(https://cryptobriefing.com/telegram-ton-labs/).
(https://cryptobriefing.com/telegram-ton-labs/).




                                                   66
                                                   66
      Case 1:19-cv-09439-PKC Document 250-1 Filed 07/01/20 Page 71 of 130



IX.
IX.    AS INVESTORS
       AS INVESTORS SOUGHT
                    SOUGHT LIQUIDITY,
                           LIQUIDITY, GRAMS
                                      GRAMS BEGAN
                                            BEGAN TRADING
                                                  TRADING IN
                                                          IN THE
                                                             THE
       SECONDARY MARKET
       SECONDARY  MARKET IMMEDIATELY   AFTER THE
                         IMMEDIATELY AFTER   THE FIRST ROUND OF
                                                 FIRST ROUND OF THE
                                                                THE
       OFFERING CLOSED
       OFFERING CLOSED

A.
A.     Hyman Makes
       Hyman       Repeated Inquiries
             Makes Repeated Inquiries Regarding
                                      Regarding Secondary
                                                Secondary Trading
                                                          Trading and “Grey
                                                                  and "Grey
       Market”
       Market"

               213.
               213.    On or
                       On or about
                             about February
                                   February 6, 2018, Telegram’s
                                            6, 2018,            Hyman asked
                                                     Telegram's Hyman asked one
                                                                            one of
                                                                                of the
                                                                                   the

investors: "Have
investors: “Have you
                 you seen
                     seen any
                          any ton
                              ton trades
                                  trades yesterday."
                                         yesterday.” (PX37
                                                     (PX37 at
                                                           at TG-007-00000727.) The
                                                              TG-007-00000727.) The

investor responded:
investor            “Not that
         responded: "Not that II am
                                 am aware,
                                    aware, but
                                           but the
                                               the market
                                                   market is
                                                          is not
                                                             not transparent
                                                                 transparent and
                                                                             and very
                                                                                 very fragmented.
                                                                                      fragmented.

With your
With your docs,
          docs, it's
                it’s impossible to do
                     impossible to do aa clean
                                         clean transfer,
                                               transfer, so
                                                         so the
                                                            the trading
                                                                trading I’ve seen has
                                                                        I've seen has been
                                                                                      been

relationship based,
relationship based, as
                    as you
                       you are
                           are essentially
                               essentially getting
                                           getting married
                                                   married to
                                                           to the
                                                              the counterparty
                                                                  counterparty for 18 months.
                                                                               for 18 months.

Really interesting.”
Really               (Id.)
       interesting." (Id.)

Response to
Response   to No.
               No. 213:
                   213:     Undisputed for
                            Undisputed    for purposes  of Plaintiff’s
                                              purposes of              motion but
                                                           Plaintiff's motion      subject to
                                                                               but subject to
clarification. Pavel
clarification.         explained that,
                Pavel explained   that, with
                                        with respect  to Hyman's
                                              respect to Hyman’s inquiries
                                                                    inquiries regarding the "grey
                                                                              regarding the  “grey
market,”   “Mr. Hyman
market," "Mr.    Hyman was was not
                               not happy    with potential
                                    happy with   potential activities in the
                                                           activities in the gray
                                                                             gray market
                                                                                  market for
                                                                                          for aa
variety of
variety of reasons,   and he
            reasons, and      was alerting
                           he was           the team
                                   alerting the team to
                                                      to recent
                                                         recent rumors    from the
                                                                rumors from    the market  in order
                                                                                   market in   order
for us
for    to be
    us to     able to
          be able  to assess those rumors,
                      assess those           and, if
                                    rumors, and,  if there
                                                     there is
                                                           is any actionable pieces
                                                              any actionable  pieces of
                                                                                     of
information, act
information,   act on
                   on it."
                       it.” PX12  at 342:9-19.
                            PX12 at  342:9-19.

               214.
               214.    On or
                       On or about
                             about February
                                   February 8, 2018, the
                                            8, 2018, the same
                                                         same investor
                                                              investor told
                                                                       told Hyman:
                                                                            Hyman: "Lots
                                                                                   “Lots of
                                                                                         of

people running
people         around today
       running around today looking for allocations
                            looking for allocations —
                                                    – looks
                                                      looks like you denied
                                                            like you denied all
                                                                            all of
                                                                                of NY
                                                                                   NY and
                                                                                      and some
                                                                                          some

others on
others on aa KYC
             KYC basis.
                 basis. All
                        All of
                            of that
                               that demand
                                    demand flowing in to
                                           flowing in to the
                                                         the secondary
                                                             secondary market.
                                                                       market. Some willing to
                                                                               Some willing to

pay up
pay up to
       to $1."
          $1.” (Id.
               (Id. at
                    at TG-007-00000728.)
                       TG-007-00000728.)

Response to
Response   to No.
              No. 214:
                  214:    Undisputed for
                          Undisputed for purposes of Plaintiff’s
                                         purposes of             motion but
                                                     Plaintiff's motion     subject to
                                                                        but subject to the
                                                                                       the
clarification made
clarification       in Response
              made in  Response to
                                to No.
                                   No. 213.
                                       213.

               215.
               215.    That same
                       That same day,
                                 day, Hyman
                                      Hyman copied
                                            copied this
                                                   this statement
                                                        statement from
                                                                  from the
                                                                       the investor
                                                                           investor into
                                                                                    into aa

separate chat
separate chat among
              among himself,
                    himself, Durov,
                             Durov, Perekopsky,
                                    Perekopsky, and
                                                and Parekh,
                                                    Parekh, along
                                                            along with
                                                                  with the
                                                                       the note
                                                                           note "Update
                                                                                “Update on
                                                                                        on

grey market."
grey market.” (PX57
              (PX57 at
                    at TLGRM-015-00000957.)
                       TLGRM-015-00000957.)

Response to
Response   to No.
              No. 215:
                  215:    Undisputed for
                          Undisputed for purposes of Plaintiff’s
                                         purposes of             motion but
                                                     Plaintiff's motion     subject to
                                                                        but subject to the
                                                                                       the
clarification made
clarification       in Response
              made in  Response to
                                to No.
                                   No. 213.
                                       213.



                                                 67
                                                 67
      Case 1:19-cv-09439-PKC Document 250-1 Filed 07/01/20 Page 72 of 130



               216.
               216.    On or
                       On or about
                             about February
                                   February 9, 2018, Hyman
                                            9, 2018, Hyman again
                                                           again asked
                                                                 asked the
                                                                       the same
                                                                           same investor:
                                                                                investor:

“Any gray
"Any gray market
          market activity
                 activity in
                          in TON.” (PX37 at
                             TON." (PX37 at TG-007-00000729.)
                                            TG-007-00000729.) The
                                                              The investor
                                                                  investor responded:
                                                                           responded:

“Everyone running
"Everyone running around
                  around wiring
                         wiring today.
                                today. Have
                                       Have not
                                            not heard
                                                heard anything
                                                      anything new.
                                                               new. Will
                                                                    Will ping
                                                                         ping if
                                                                              if II see
                                                                                    see

something.” (Id.)
something." (Id.)

Response to
Response   to No.
              No. 216:
                  216:    Undisputed for
                          Undisputed for purposes of Plaintiff’s
                                         purposes of             motion but
                                                     Plaintiff's motion     subject to
                                                                        but subject to the
                                                                                       the
clarification made
clarification       in Response
              made in  Response to
                                to No.
                                   No. 213.
                                       213.

               217.
               217.    Hyman followed
                       Hyman          up on
                             followed up on or
                                            or about
                                               about February
                                                     February 12,
                                                              12, 2018:
                                                                  2018: "Anything
                                                                        “Anything new
                                                                                  new .. .. .. ..

Price wise
Price wise where's
           where’s activity."
                   activity.” (Id.)
                              (Id.) The investor responded:
                                    The investor            “60-70 still."
                                                 responded: "60-70 still.” (Id.)
                                                                           (Id.)

Response to
Response   to No.
              No. 217:
                  217:    Undisputed for
                          Undisputed   for purposes of Plaintiff’s
                                           purposes of             motion but
                                                       Plaintiff's motion     subject to
                                                                          but subject to the
                                                                                         the
clarification made
clarification       in response
              made in           to No.
                       response to No. 213.
                                       213.

               218.
               218.    On or
                       On or about
                             about February
                                   February 23,
                                            23, 2018,
                                                2018, Hyman
                                                      Hyman once
                                                            once again
                                                                 again asked:
                                                                       asked: "have
                                                                              “have you
                                                                                    you seen
                                                                                        seen

any grey
any      market gram
    grey market gram activity
                     activity if
                              if so
                                 so at
                                    at what
                                       what prices."
                                            prices.” (Id.
                                                     (Id. at
                                                          at TG-007-00000730.)
                                                             TG-007-00000730.) The
                                                                               The investor
                                                                                   investor

responded: "Lots
responded: “Lots of
                 of activity.
                    activity. It’s all between
                              It's all between 70-90
                                               70-90 cents.
                                                     cents. The spreads are
                                                            The spreads are wide
                                                                            wide to
                                                                                 to with
                                                                                    with middle
                                                                                         middle

men taking
men taking 7-15% on the
           7-15% on the deals."
                        deals.” (Id.)
                                (Id.)

Response to
Response   to No.
              No. 218:
                  218:    Undisputed for
                          Undisputed for purposes of Plaintiff’s
                                         purposes of Plaintiff's motion
                                                                 motion but subject to
                                                                        but subject to the
                                                                                       the
clarification made
clarification       in Response
              made in  Response to
                                to No.
                                   No. 213.
                                       213.

               219.
               219.    On or
                       On or about
                             about March
                                   March 1,
                                         1, 2018,
                                            2018, Hyman
                                                  Hyman again
                                                        again asked
                                                              asked the
                                                                    the investor:
                                                                        investor: "have
                                                                                  “have you
                                                                                        you

seen any
seen any green
         green market
               market activity
                      activity in the telegram
                               in the telegram tokens
                                               tokens .. .. .. grey
                                                               grey market."
                                                                    market.” (Id.)
                                                                             (Id.) The
                                                                                   The investor
                                                                                       investor

replied: "It's
replied: “It’s been
               been quiet lately. We
                    quiet lately. We saw
                                     saw aa deal
                                            deal fall
                                                 fall apart
                                                      apart two
                                                            two days
                                                                days ago
                                                                     ago as
                                                                         as the
                                                                            the buyers
                                                                                buyers are
                                                                                       are kind
                                                                                           kind of
                                                                                                of

marginal now."
marginal now.” (Id. at TG-007-00000731.)
               (Id. at TG-007-00000731.)

Response to
Response   to No.
              No. 219:
                  219:    Undisputed for
                          Undisputed for purposes of Plaintiff’s
                                         purposes of             motion but
                                                     Plaintiff's motion     subject to
                                                                        but subject to the
                                                                                       the
clarification made
clarification       in Response
              made in  Response to
                                to No.
                                   No. 213.
                                       213.

B.
B.     Investors Look
       Investors Look to
                      to Buy and Sell
                         Buy and Sell Grams,
                                      Grams, and Telegram Is
                                             and Telegram    Aware of
                                                          Is Aware of Much
                                                                      Much of
                                                                           of these
                                                                              these
       Efforts
       Efforts

               220.
               220.    On or
                       On or about
                             about March
                                   March 14,
                                         14, 2018,
                                             2018, aa representative
                                                      representative from one of
                                                                     from one of the
                                                                                 the investors
                                                                                     investors

noted in
noted    an internal
      in an          email that
            internal email that another
                                another investor
                                        investor is “selling part
                                                 is "selling part of
                                                                  of their 1st round
                                                                     their 1st round at
                                                                                     at 74
                                                                                        74 cents
                                                                                           cents —
                                                                                                 – that
                                                                                                   that


                                                  68
                                                  68
      Case 1:19-cv-09439-PKC Document 250-1 Filed 07/01/20 Page 73 of 130



is almost
is almost 2x
          2x cheaper.
             cheaper. They invested $9M,
                      They invested $9M, and
                                         and are
                                             are ready to sell
                                                 ready to sell 50% or 25%
                                                               50% or 25% of
                                                                          of what
                                                                             what they
                                                                                  they have
                                                                                       have

for $9M
for     or $4.5M.”
    $9M or         (PX58.)
           $4.5M." (PX58.)

Response to
Response   to No.
              No. 220:
                   220:      Disputed as
                             Disputed    as misleading  to the
                                            misleading to  the extent
                                                                 extent Plaintiff  suggests that
                                                                        Plaintiff suggests  that
Telegram was
Telegram   was aware
                 aware ofof this
                            this communication,
                                 communication, which
                                                    which isis between   third-parties. Additionally,
                                                                between third-parties.    Additionally,
Defendants note
Defendants         that when
             note that   when inin receipt  of information
                                   receipt of                 that specific
                                               information that     specific purchasers
                                                                             purchasers were
                                                                                          were selling
                                                                                                selling
Grams,   they  would   generally  follow   up to investigate   whether   the  purchasers
Grams, they would generally follow up to investigate whether the purchasers had taken      had taken
actions that
actions that resulted   in breaches
              resulted in  breaches of of their
                                          their contractual
                                                contractual representations,      and have
                                                               representations, and          imposed the
                                                                                       have imposed    the
penalty of
penalty  of cancellation
            cancellation onon certain
                               certain investors   where necessary.
                                        investors where                 Def. 56.1
                                                          necessary. Def.     56.1 IN
                                                                                    ¶¶ 133-158.
                                                                                       133-158.
Further,  the cited
Further, the   cited information
                     information is is irrelevant  to Plaintiff’s
                                       irrelevant to               claims in
                                                      Plaintiff's claims      this action.
                                                                           in this action.

                221.
                221.    On or
                        On or about
                              about April
                                    April 5, 2018, an
                                          5, 2018, an individual
                                                      individual contacted
                                                                 contacted aa potential
                                                                              potential investor
                                                                                        investor

about an
about an opportunity
         opportunity to
                     to purchase
                        purchase "6mm
                                 “6mm grams,
                                      grams, so
                                             so aa total
                                                   total ticket
                                                         ticket size
                                                                size including
                                                                     including fees
                                                                               fees of
                                                                                    of $7.8mm"
                                                                                       $7.8mm” at
                                                                                               at

aa price
   price of
         of $1.30
            $1.30 per
                  per Gram. (PX59.)
                      Gram. (PX59.)

Response to
Response  to No.
              No. 221:
                  221:      Disputed as
                           Disputed    as misleading
                                          misleading toto the
                                                          the extent
                                                              extent Plaintiff    suggests that
                                                                      Plaintiff suggests    that
Telegram was
Telegram   was aware   of this
                aware of  this information.
                               information. TheThe cited
                                                    cited material   is aa communication
                                                           material is     communication between
                                                                                               between
third-parties and
third-parties  and there
                   there is
                          is no
                             no evidence
                                evidence toto suggest
                                              suggest that
                                                       that they
                                                            they communication
                                                                  communication such  such information
                                                                                            information
to Telegram.
to Telegram. Further,    the quote
                Further, the  quote is
                                     is by a third-party
                                        by a third-party who
                                                           who is
                                                                is not
                                                                   not aa purchaser
                                                                           purchaser inin the
                                                                                          the Private
                                                                                               Private
Placement   and thus
Placement and    thus could
                      could not
                              not be
                                  be reselling
                                     reselling Grams.
                                                Grams. PX59.      Additionally, Defendants
                                                          PX59. Additionally,       Defendants note
                                                                                                  note
that when
that when in
           in receipt of information
              receipt of                that specific
                         information that     specific purchasers
                                                       purchasers were
                                                                    were selling
                                                                            selling Grams,    they would
                                                                                    Grams, they    would
generally follow
generally follow up  to investigate
                  up to investigate whether
                                      whether the
                                                the purchasers
                                                    purchasers had     taken actions
                                                                  had taken     actions that
                                                                                        that resulted  in
                                                                                              resulted in
breaches  of their
breaches of  their contractual
                   contractual representations,
                                 representations, and
                                                    and have   imposed the
                                                         have imposed      the penalty   of cancellation
                                                                                penalty of  cancellation
on certain
on certain investors  where necessary.
           investors where                  Def. 56.1
                              necessary. Def.    56.1 IN
                                                      ¶¶ 133-158.
                                                          133-158.

                222.
                222.    On or
                        On or about
                              about April
                                    April 14,
                                          14, 2018,
                                              2018, aa representative
                                                       representative from
                                                                      from another
                                                                           another investor
                                                                                   investor

forwarded to
forwarded to Parekh
             Parekh an
                    an email
                       email from “BNK to
                             from "BNK to the
                                          the Future.com"
                                              Future.com” stating:
                                                          stating: "Telegram
                                                                   “Telegram Token
                                                                             Token Sale:
                                                                                   Sale:

We have
We have been
        been given an allocation
             given an allocation in
                                 in the
                                    the Telegram
                                        Telegram token
                                                 token sale
                                                       sale which
                                                            which is
                                                                  is our
                                                                     our first
                                                                         first ‘priority access’
                                                                               `priority access'

deal for
deal     BF Token
     for BF       (BFT) holders.
            Token (BFT) holders. Those
                                 Those that
                                       that are
                                            are not
                                                not token
                                                    token holders
                                                          holders yet
                                                                  yet are
                                                                      are still
                                                                          still able
                                                                                able to
                                                                                     to apply
                                                                                        apply for
                                                                                              for

any remaining
any           allocations before
    remaining allocations before Tuesday
                                 Tuesday March
                                         March 13,
                                               13, 2018.
                                                   2018. For
                                                         For more
                                                             more details and to
                                                                  details and to apply
                                                                                 apply click
                                                                                       click

here. NOTE
here. NOTE —
           – This particular deal
             This particular deal is
                                  is not
                                     not open
                                         open to
                                              to US
                                                 US investors.” (PX60 at
                                                    investors." (PX60 at 16196.)
                                                                         16196.)

Response to
Response  to No.
             No. 222:
                  222:      Disputed as
                            Disputed  as incomplete
                                         incomplete andand misleading.
                                                            misleading. The       full text
                                                                            The full   text of
                                                                                            of the
                                                                                               the cited
                                                                                                   cited
material shows that
material shows   that the
                       the investor
                           investor forwarding
                                    forwarding the
                                                 the email
                                                       email from   “BNK to
                                                              from "BNK       to the
                                                                                 the Future”    stated: "I
                                                                                      Future" stated:   “I
just wanted to
just wanted  to put
                put it  on your
                    it on  your radar.  Not sure
                                 radar. Not sure if  it’s scam
                                                  if it's scam or
                                                                or not  . . .,” "It
                                                                    not ...,"   “It was
                                                                                     was just  a cold
                                                                                          just a cold
email to
email to my
         my personal
             personal email
                         email address.”
                               address." PX60.    Shyam testified
                                          PX60. Shyam       testified that
                                                                      that BNK
                                                                             BNK to to the
                                                                                        the Future  made
                                                                                            Future made
an application
an application for  Round 22 of
                for Round      of the
                                  the Private
                                      Private Placement,
                                              Placement, but     following this
                                                             but following     this communication
                                                                                    communication and  and
information resulting
information              from the
             resulting from    the KYC
                                   KYC process,    Shyam confronted
                                         process, Shyam     confronted representatives
                                                                           representatives of  of BNK
                                                                                                  BNK toto


                                                   69
                                                   69
      Case 1:19-cv-09439-PKC Document 250-1 Filed 07/01/20 Page 74 of 130



the Future
the Future about the reported
           about the reported information and Telegram
                              information and Telegram rejected them as
                                                       rejected them as a
                                                                        a purchaser.
                                                                          purchaser.
Malloy Ex.
Malloy     3 at
       Ex. 3    205:7-207:9.
             at 205:7-207:9.

Defendants note
Defendants          that on
             note that    on January
                             January 21,21, 2018,
                                            2018, Pavel    posted the
                                                   Pavel posted   the following  tweet: "If
                                                                      following tweet:    “If you
                                                                                              you see
                                                                                                   see or
                                                                                                       or
receive offers to
receive offers  to ‘buy
                    `buy Grams’,
                          Grams', let
                                    let us
                                        us know
                                           know at at http://t.me/notoscam.”    Drylewski Ex.
                                                      http://t.me/notoscam." Drylewski            16,
                                                                                              Ex. 16,
Pavel Durov (@durov)
Pavel Durov    (@durov) Twitter      at SEC-SEC-E-0002661.
                            Twitter at  SEC-SEC-E-0002661. Additionally,
                                                                   Additionally, onon November
                                                                                      November 28,  28,
2019, Telegram
2019, Telegram posted      the following
                  posted the    following tweet:
                                            tweet: "Some
                                                    “Some websites
                                                            websites offer
                                                                      offer Grams
                                                                            Grams toto the
                                                                                        the public   and
                                                                                             public and
pretend to
pretend  to be
            be affiliated   with Telegram.
                affiliated with   Telegram. Please
                                               Please bebe aware  that these
                                                           aware that  these websites
                                                                             websites are
                                                                                        are not  official
                                                                                             not official
and have
and  have no  affiliation with
           no affiliation  with Telegram.
                                 Telegram. No  No Grams
                                                   Grams have
                                                            have been   issued to
                                                                  been issued  to anyone,   and
                                                                                  anyone, and
Telegram is
Telegram   is not
              not involved
                   involved in   any sales
                              in any  sales of
                                             of Grams.”     Malloy Ex.
                                                Grams." Malloy          13. Further,
                                                                    Ex. 13.  Further, in
                                                                                       in March    2018,
                                                                                           March 2018,
Telegram provided
Telegram   provided the the SEC
                            SEC with
                                  with aa list of approximately
                                          list of approximately 60 60 websites
                                                                      websites that
                                                                                that Telegram
                                                                                     Telegram
believed
believed had
          had been    fraudulently offering
               been fraudulently     offering toto sell
                                                   sell Grams.   See Drylewski
                                                        Grams. See   Drylewski Ex.Ex. 4  at 26.
                                                                                      4 at  26.

                223.
                223.    On the
                        On the same
                               same email
                                    email chain, on or
                                          chain, on or about
                                                       about April
                                                             April 13,
                                                                   13, 2018,
                                                                       2018, aa different
                                                                                different investor
                                                                                          investor

forwarded to
forwarded to Parekh
             Parekh an
                    an earlier
                       earlier email
                               email from BNK to
                                     from BNK to the
                                                 the Future.com,
                                                     Future.com, stating:
                                                                 stating: "Congratulations
                                                                          “Congratulations to
                                                                                           to

Telegram: We
Telegram: We syndicated
             syndicated $16,258,117
                        $16,258,117 from our qualifying
                                    from our qualifying investors on our
                                                        investors on our Online
                                                                         Online Investment
                                                                                Investment

Platform as
Platform as part
            part of
                 of their
                    their $1.7bn
                          $1.7bn raised
                                 raised to
                                        to date."
                                           date.” (Id.
                                                  (Id. at
                                                       at 16198.)
                                                          16198.)

Response to
Response to No.
            No. 223:
                223:        Disputed as
                            Disputed as incomplete
                                        incomplete and
                                                   and misleading for the
                                                       misleading for the reasons stated in
                                                                          reasons stated in
Response to
Response to No.
            No. 222.
                222.

                224.
                224.    On or
                        On or about
                              about July
                                    July 9, 2018, aa representative
                                         9, 2018,                   of aa crypto
                                                     representative of    crypto trading
                                                                                 trading firm
                                                                                         firm and
                                                                                              and

affiliate of
affiliate of one
             one of
                 of the
                    the initial
                        initial purchasers
                                purchasers emailed Hyman, Perekopsky,
                                           emailed Hyman, Perekopsky, and
                                                                      and Kudina:
                                                                          Kudina: "[our
                                                                                  “[our firm] is
                                                                                        firm] is

one of
one of the
       the largest
           largest crypto
                   crypto trading
                          trading firms
                                  firms in
                                        in the
                                           the world,
                                               world, and
                                                      and provide
                                                          provide the
                                                                  the deepest
                                                                      deepest liquidity,
                                                                              liquidity, in
                                                                                         in the
                                                                                            the [sic]
                                                                                                [sic]

more names
more names than
           than anyone
                anyone in
                       in the
                          the ecosystem, and as
                              ecosystem, and as such,
                                                such, II was
                                                         was hoping
                                                             hoping you
                                                                    you could help me.
                                                                        could help me. II have
                                                                                          have

been trying
been trying to
            to have
               have aa discussion
                       discussion with
                                  with the
                                       the Treasury
                                           Treasury group
                                                    group at
                                                          at Telegram, to discuss
                                                             Telegram, to discuss our value
                                                                                  our value

proposition, relative
proposition, relative to
                      to Telegram’s
                         Telegram's cryptocurrency liquidity needs."
                                    cryptocurrency liquidity needs.” (PX61
                                                                     (PX61 at
                                                                           at 712.)
                                                                              712.)

Response to
Response   to No.
              No. 224:
                  224:     Undisputed for
                           Undisputed   for purposes
                                            purposes ofof Plaintiff’s
                                                          Plaintiff's motion
                                                                      motion but  subject to
                                                                              but subject  to
clarification. There
clarification.        is no
               There is     evidence to
                         no evidence to suggest
                                         suggest that
                                                  that Telegram
                                                       Telegram ever
                                                                  ever responded
                                                                        responded toto the
                                                                                       the cited
                                                                                           cited
material.
material. Further,   the cited
            Further, the cited information
                               information is
                                            is irrelevant
                                               irrelevant to
                                                           to Plaintiff’s
                                                              Plaintiff's claims in this
                                                                          claims in this action.
                                                                                         action.

                225.
                225.    On or
                        On or about
                              about May
                                    May 16,
                                        16, 2019,
                                            2019, aa representative
                                                     representative of
                                                                    of aa digital
                                                                          digital asset
                                                                                  asset trading
                                                                                        trading

platform identifying
platform             itself as
         identifying itself as "the
                               “the top
                                    top 1-10
                                        1-10 largest
                                             largest crypto exchange according
                                                     crypto exchange according to
                                                                               to the
                                                                                  the

CoinMarketCap,” emailed
CoinMarketCap," emailed Telegram’s Perekopsky: "I'm
                        Telegram's Perekopsky: “I’m contacting
                                                    contacting you
                                                               you because
                                                                   because [REDACTED]
                                                                           [REDACTED]

is considering
is considering listing
               listing IOU
                       IOU notes on Grams
                           notes on Grams and
                                          and your
                                              your cooperation
                                                   cooperation and
                                                               and comments
                                                                   comments would
                                                                            would be
                                                                                  be much
                                                                                     much

                                                    70
                                                    70
      Case 1:19-cv-09439-PKC Document 250-1 Filed 07/01/20 Page 75 of 130



appreciated! We
appreciated! We do believe that
                do believe that our
                                our proposal
                                    proposal is
                                             is extremely
                                                extremely important
                                                          important and
                                                                    and beneficial
                                                                        beneficial for
                                                                                   for

Telegram.” (PX62
Telegram." (PX62 at
                 at TLGRM-007-00071955.)
                    TLGRM-007-00071955.)

Response to
Response   to No.
              No. 225:
                  225:     Undisputed for
                           Undisputed   for purposes
                                            purposes ofof Plaintiff’s motion but
                                                          Plaintiff's motion      subject to
                                                                              but subject  to
clarification. There
clarification.        is no
               There is     evidence to
                         no evidence to suggest
                                         suggest that
                                                  that Telegram   ever responded
                                                       Telegram ever    responded toto the
                                                                                       the cited
                                                                                           cited
material.
material. Further,   the cited
            Further, the cited information
                               information is
                                            is irrelevant
                                               irrelevant to
                                                           to Plaintiff’s
                                                              Plaintiff's claims in this
                                                                          claims in this action.
                                                                                         action.

                226.
                226.    The email
                        The email went
                                  went on
                                       on to
                                          to state:
                                             state: "While
                                                    “While the
                                                           the PA
                                                               PA with
                                                                  with Telegram prohibits sale
                                                                       Telegram prohibits sale

or transfer
or transfer of
            of rights
               rights on
                      on Grams
                         Grams we
                               we believe
                                  believe that
                                          that it
                                               it originally
                                                  originally arises
                                                             arises from the Reg.D
                                                                    from the Reg.D requirement
                                                                                   requirement of
                                                                                               of

the 12
the 12 months
       months prohibition
              prohibition on
                          on resale.
                             resale. And
                                     And since
                                         since the
                                               the 12
                                                   12 months
                                                      months period
                                                             period has
                                                                    has passed
                                                                        passed from the deal
                                                                               from the deal

closing date
closing date for both rounds
             for both rounds we
                             we believe
                                believe that
                                        that Telegram may be
                                             Telegram may be able
                                                             able to
                                                                  to grand [sic] permission
                                                                     grand [sic] permission to
                                                                                            to

the seller
the seller on
           on transfer
              transfer of
                       of its rights to
                          its rights to the
                                        the SPV.
                                            SPV. In the scenario
                                                 In the scenario when
                                                                 when Telegram
                                                                      Telegram is
                                                                               is not
                                                                                  not in
                                                                                      in aa position
                                                                                            position

to permit
to permit such
          such transfer
               transfer we
                        we may
                           may proceed
                               proceed with
                                       with aa pure
                                               pure credit
                                                    credit type
                                                           type of
                                                                of IOU notes and
                                                                   IOU notes and cover
                                                                                 cover the
                                                                                       the risk
                                                                                           risk

by aa guarantee
by    guarantee of
                of future delivery of
                   future delivery of Grams
                                      Grams or
                                            or financial settlement on
                                               financial settlement on the
                                                                       the price
                                                                           price difference
                                                                                 difference from
                                                                                            from

independent sources
independent sources with
                    with no
                         no link to PA
                            link to PA with
                                       with Telegram.” (Id.)
                                            Telegram." (Id.)

Response to
Response   to No.
              No. 226:
                  226:     Undisputed for
                           Undisputed   for purposes
                                            purposes ofof Plaintiff’s motion but
                                                          Plaintiff's motion      subject to
                                                                              but subject  to
clarification. There
clarification.        is no
               There is     evidence to
                         no evidence to suggest
                                         suggest that
                                                  that Telegram
                                                       Telegram ever
                                                                  ever responded
                                                                        responded toto the
                                                                                       the cited
                                                                                           cited
material.
material. Further,   the cited
            Further, the cited information
                               information is
                                            is irrelevant
                                               irrelevant to
                                                           to Plaintiff’s
                                                              Plaintiff's claims in this
                                                                          claims in this action.
                                                                                         action.

                227.
                227.    On or
                        On or about
                              about August
                                    August 19,
                                           19, 2019,
                                               2019, CoinDesk,
                                                     CoinDesk, which
                                                               which describes
                                                                     describes itself
                                                                               itself as
                                                                                      as aa

“leader in
"leader    blockchain news,"
        in blockchain news,” published
                             published an
                                       an article
                                          article titled
                                                  titled "Early
                                                         “Early Investors
                                                                Investors in
                                                                          in Telegram
                                                                             Telegram Crypto
                                                                                      Crypto See
                                                                                             See

400% Returns
400% Returns —
             – But
               But buyers
                   buyers Risk
                          Risk It All.” (PX63.)
                               It All." (PX63.) The
                                                The article
                                                    article noted
                                                            noted that
                                                                  that "[b]etween
                                                                       “[b]etween over-the-
                                                                                  over-the-

counter (OTC)
counter (OTC) desks,
              desks, sales
                     sales on
                           on small
                              small cryptocurrency
                                    cryptocurrency exchanges,
                                                   exchanges, and
                                                              and at
                                                                  at least
                                                                     least one
                                                                           one investment
                                                                               investment fund,
                                                                                          fund,

opportunities to
opportunities to buy
                 buy the
                     the tokens,
                         tokens, known
                                 known as
                                       as grams,
                                          grams, before
                                                 before the
                                                        the blockchain's
                                                            blockchain’s Oct.
                                                                         Oct. 31 launch date
                                                                              31 launch date are
                                                                                             are

not hard
not      to find."
    hard to find.” (Id.)
                   (Id.)

Response to
Response    to No.
               No. 227:
                    227:     Undisputed for
                             Undisputed   for purposes
                                              purposes ofof Plaintiff’s
                                                            Plaintiff's motion
                                                                         motion but   subject to
                                                                                 but subject   to
clarification to
clarification  to the
                  the extent
                      extent that
                              that there
                                   there is
                                         is no  assurance that
                                            no assurance   that the
                                                                the quoted
                                                                    quoted article
                                                                              article written
                                                                                      written by  a
                                                                                               by a
third-party is
third-party   is reliable or valid.
                 reliable or valid. Further,   the cited
                                     Further, the  cited information
                                                         information is is irrelevant
                                                                           irrelevant to
                                                                                       to Plaintiff's
                                                                                          Plaintiff’s
claims in
claims  in this
           this action.
                action.




                                                   71
                                                   71
      Case 1:19-cv-09439-PKC Document 250-1 Filed 07/01/20 Page 76 of 130



                228.
                228.    The article
                        The article further noted that
                                    further noted that "the
                                                       “the purchase
                                                            purchase agreement's
                                                                     agreement’s restrictive
                                                                                 restrictive terms
                                                                                             terms

didn’t stop
didn't stop investors
            investors who
                      who wanted
                          wanted to
                                 to exit – it
                                    exit — it only
                                              only made
                                                   made the
                                                        the secondary
                                                            secondary market
                                                                      market for
                                                                             for grams
                                                                                 grams an
                                                                                       an

underground business."
underground business.” (Id.)
                       (Id.) The
                             The article
                                 article quoted an OTC
                                         quoted an OTC trader
                                                       trader as
                                                              as follows: “There are
                                                                 follows: "There are more
                                                                                     more and
                                                                                          and

more offerings
more offerings of
               of the
                  the gram
                      gram tokens,
                           tokens, with
                                   with aa price
                                           price tag
                                                 tag from
                                                     from $1.60
                                                          $1.60 to
                                                                to $2.” (Id.) The
                                                                   $2." (Id.)     article relayed
                                                                              The article relayed

another OTC
another OTC trader's
            trader’s statement
                     statement that
                               that buyers
                                    buyers and
                                           and sellers
                                               sellers only
                                                       only sign
                                                            sign IOUs,
                                                                 IOUs, or
                                                                       or aa paper
                                                                             paper saying
                                                                                   saying that
                                                                                          that one
                                                                                               one

side of
side of the
        the deal owes assets
            deal owes assets to
                             to the
                                the other.
                                    other. (Id.)
                                           (Id.)

Response to
Response    to No.
               No. 228:
                    228:     Undisputed for
                             Undisputed   for purposes
                                              purposes ofof Plaintiff’s
                                                            Plaintiff's motion
                                                                         motion but   subject to
                                                                                 but subject   to
clarification to
clarification  to the
                  the extent
                      extent that
                              that there
                                   there is
                                         is no
                                            no assurance   that the
                                                assurance that  the quoted    article written
                                                                    quoted article    written by  a
                                                                                               by a
third-party is
third-party   is reliable or valid.
                 reliable or valid. Further,   the cited
                                     Further, the        information is
                                                   cited information    is irrelevant  to Plaintiff’s
                                                                           irrelevant to  Plaintiff's
claims in
claims  in this
           this action.
                action.

C.
C.      Liquid Lists
        Liquid Lists Grams on Its
                     Grams on Its Exchange,
                                  Exchange, and Tells Telegram
                                            and Tells          Beforehand
                                                      Telegram Beforehand

                229.
                229.    The August
                        The August 19
                                   19 CoinDesk
                                      CoinDesk article
                                               article described
                                                       described aa secondary
                                                                    secondary sale
                                                                              sale whereby
                                                                                   whereby "[i]in
                                                                                           “[i]in

June of [2019],
June of [2019], Japan-based
                Japan-based crypto
                            crypto exchange
                                   exchange Liquid announced aa sale
                                            Liquid announced    sale of
                                                                     of grams
                                                                        grams in
                                                                              in partnership
                                                                                 partnership

with Gram
with      Asia, reportedly
     Gram Asia, reportedly one
                           one of
                               of the
                                  the original
                                      original investors
                                               investors in TON. The
                                                         in TON. The sale
                                                                     sale was
                                                                          was not
                                                                              not available
                                                                                  available to
                                                                                            to

residents of
residents of the
             the U.S.
                 U.S. or
                      or Japan.
                         Japan. The sale started
                                The sale started July 10 at
                                                 July 10 at $4
                                                            $4 per
                                                               per token
                                                                   token and
                                                                         and was
                                                                             was completed in aa
                                                                                 completed in

couple of
couple of weeks.
          weeks. According
                 According to
                           to Liquid's
                              Liquid’s website,
                                       website, tokens
                                                tokens purchased
                                                       purchased during
                                                                 during the
                                                                        the sale
                                                                            sale were
                                                                                 were subject
                                                                                      subject

to vesting:
to          buyers won't
   vesting: buyers won’t get
                         get them
                             them immediately after the
                                  immediately after the launch of TON,
                                                        launch of      but in
                                                                  TON, but in several
                                                                              several tranches
                                                                                      tranches

three, six,
three, six, 12
            12 and
               and 18
                   18 months
                      months after
                             after the
                                   the launch
                                       launch .. .. .. Seth Melamed, global
                                                       Seth Melamed, global head
                                                                            head of
                                                                                 of business
                                                                                    business

development and
development and sales
                sales at
                      at Quoine,
                         Quoine, the
                                 the parent
                                     parent company
                                            company of
                                                    of Liquid
                                                       Liquid .. .. .. noted
                                                                       noted [[ ]] that
                                                                                   that the
                                                                                        the gram
                                                                                            gram sale
                                                                                                 sale

made the
made the exchange's
         exchange’s user
                    user base
                         base grow
                              grow tremendously:
                                   tremendously: about
                                                 about 25,000
                                                       25,000 new
                                                              new users
                                                                  users signed
                                                                        signed up
                                                                               up in
                                                                                  in July,
                                                                                     July,

compared to
compared to only
            only 5,000
                 5,000 new users in
                       new users in June. Roughly half
                                    June. Roughly half of
                                                       of them
                                                          them bought
                                                               bought the
                                                                      the placeholder
                                                                          placeholder tokens
                                                                                      tokens

that will
that will be
          be swapped
             swapped for
                     for grams after the
                         grams after the network
                                         network launch.
                                                 launch. .. .. .. It's
                                                                  It’s not
                                                                       not clear, however, what
                                                                           clear, however, what

happens if
happens if Gram
           Gram Asia
                Asia loses
                     loses its
                           its allocation
                               allocation as
                                          as aa result
                                                result of
                                                       of aa public
                                                             public re-sell
                                                                    re-sell campaign.
                                                                            campaign. .. .. .. Asked
                                                                                               Asked how
                                                                                                     how

Liquid will make
Liquid will make sure
                 sure Gram Asia delivers
                      Gram Asia delivers the
                                         the tokens,
                                             tokens, Melamed
                                                     Melamed said
                                                             said the
                                                                  the two
                                                                      two entities
                                                                          entities have
                                                                                   have aa

contract. ‘There
contract.        is another
          `There is another entity
                            entity that
                                   that acts
                                        acts as
                                             as aa guarantor
                                                   guarantor to
                                                             to deliver
                                                                deliver Liquid
                                                                        Liquid Gram in the
                                                                               Gram in the event
                                                                                           event


                                                   72
                                                   72
      Case 1:19-cv-09439-PKC Document 250-1 Filed 07/01/20 Page 77 of 130



Gram Asia
Gram Asia fails
          fails to
                to perform
                   perform its
                           its contractual obligation,’ Melamed
                               contractual obligation,' Melamed said,
                                                                said, refusing
                                                                      refusing to
                                                                               to identify
                                                                                  identify the
                                                                                           the

third-party guarantor."
third-party guarantor.” (PX63.)
                        (PX63.)

Response to
Response   to No.
              No. 229:
                  229:     Undisputed for
                           Undisputed  for purposes of Plaintiff’s
                                           purposes of Plaintiff's motion
                                                                   motion but  irrelevant for
                                                                           but irrelevant for
purposes of
purposes  of Plaintiff’s
              Plaintiff's motion.
                          motion. Further, disputed that
                                  Further, disputed that the
                                                         the quoted
                                                             quoted article  written by
                                                                     article written by a third-
                                                                                        a third-
party is
party is reliable or valid.
         reliable or valid.

                 230.
                 230.    In or
                         In or about
                               about November
                                     November 2018,
                                              2018, Perekopsky
                                                    Perekopsky emailed
                                                               emailed two
                                                                       two representatives of
                                                                           representatives of

Liquid/Quione as well
Liquid/Quione as well as
                      as aa representative
                            representative of
                                           of Koinvestor:
                                              Koinvestor: "Let
                                                          “Let me
                                                               me introduce you to
                                                                  introduce you to our
                                                                                   our legal
                                                                                       legal

team from
team from Skadden [who] have
          Skadden [who] have seen
                             seen the
                                  the questions [sic] the
                                      questions [sic] the Japanese regulator. Before
                                                          Japanese regulator. Before we
                                                                                     we

proceed with
proceed with answers
             answers could we make
                     could we make aa phone
                                      phone call
                                            call together
                                                 together to
                                                          to understand
                                                             understand better
                                                                        better some
                                                                               some details."
                                                                                    details.”

(PX64.) Perekopksy
(PX64.) Perekopksy copied
                   copied two
                          two Skadden attorneys on
                              Skadden attorneys on his
                                                   his email.
                                                       email. (Id.)
                                                              (Id.)

Response to
Response     to No.
                No. 230:
                     230:        Disputed as
                                 Disputed   as misleading
                                               misleading to to the
                                                                the extent
                                                                    extent Plaintiff   suggests that
                                                                             Plaintiff suggests   that this
                                                                                                       this
introduction was
introduction     was related
                       related toto the
                                    the purported
                                        purported sale
                                                     sale discussed
                                                          discussed in    the August
                                                                       in the  August 2019
                                                                                        2019 CoinDesk
                                                                                              CoinDesk
article cited
article  cited by
                by Plaintiff
                    Plaintiff inin No.
                                   No. 229
                                        229 above.
                                             above. Further,
                                                     Further, Telegram        informed Plaintiff
                                                                 Telegram informed                  on
                                                                                          Plaintiff on
October 25,
October    25, 2019,
                2019, that
                        that Liquid
                              Liquid had    previously approached
                                       had previously    approached Telegram
                                                                         Telegram in    2018 about
                                                                                     in 2018  about the
                                                                                                      the
possibility of
possibility   of listing
                 listing Grams,
                          Grams, but     the discussions
                                     but the  discussions never
                                                            never progressed
                                                                   progressed beyond       the preliminary
                                                                                  beyond the   preliminary
stage and
stage and thethe parties
                  parties never
                           never hadhad any   discussions in
                                         any discussions       2019 about
                                                            in 2019   about listing
                                                                              listing Grams.    Malloy Ex.
                                                                                      Grams. Malloy      Ex.
12. Additionally,
12.  Additionally, in  in subsequent
                          subsequent communications
                                         communications between          Skadden and
                                                              between Skadden       and Liquid
                                                                                          Liquid in
                                                                                                  in January
                                                                                                     January
2019, it
2019,  it is
          is made    clear that
             made clear     that the
                                  the communications
                                      communications refer        to listing
                                                           refer to  listing Grams
                                                                              Grams asas they
                                                                                          they specifically
                                                                                               specifically
discuss preparation
discuss   preparation of  of aa "JFSA
                                “JFSA [Japanese
                                         [Japanese Financial
                                                     Financial Services      Agency] submission
                                                                  Services Agency]     submission
document” and
document"      and "the
                     “the application
                           application to to list
                                             list Grams
                                                  Grams in    Japan.” Malloy
                                                          in Japan."     Malloy Ex.    8; PX65.
                                                                                   Ex. 8; PX65. Further,
                                                                                                   Further,
the cited   information     is irrelevant   to Plaintiff’s claims   in  this
the cited information is irrelevant to Plaintiff's claims in this action.    action.

                 231.
                 231.    A few
                         A     days later,
                           few days later, Skadden emailed the
                                           Skadden emailed the same
                                                               same group
                                                                    group asking:
                                                                          asking: "Regarding
                                                                                  “Regarding

the application
the application to
                to list
                   list Grams
                        Grams in
                              in Japan, can you
                                 Japan, can you advise
                                                advise if
                                                       if there
                                                          there are
                                                                are certain
                                                                    certain Japanese law firms
                                                                            Japanese law       that
                                                                                         firms that

you’ve worked
you've worked with
              with in
                   in the
                      the past
                          past .. .. ."
                                     .” (PX65.)
                                        (PX65.)

Response to
Response   to No.
              No. 231:
                  231:      Undisputed for
                            Undisputed     for purposes of Plaintiff’s
                                               purposes of             motion but
                                                           Plaintiff's motion      subject to
                                                                              but subject  to
clarification for
clarification for the
                  the reasons   stated in
                       reasons stated   in Response
                                            Response to
                                                     to No.
                                                        No. 230.
                                                            230. Further,   the cited
                                                                  Further, the  cited information is
                                                                                      information is
irrelevant to
irrelevant  to Plaintiff’s claims in
               Plaintiff's claims  in this
                                      this action.
                                            action.

                 232.
                 232.    On or
                         On or about
                               about January 24, 2019,
                                     January 24, 2019, aa representative
                                                          representative from
                                                                         from Liquid/Quione
                                                                              Liquid/Quione

emailed Durov:
emailed Durov: "It
               “It has
                   has been
                       been aa while
                               while but
                                     but thank
                                         thank you
                                               you for
                                                   for hosting
                                                       hosting us
                                                               us when
                                                                  when we
                                                                       we visited
                                                                          visited you
                                                                                  you last
                                                                                      last year.
                                                                                           year.

II have
   have been
        been updated by Katsu,
             updated by Katsu, [REDACTED]
                               [REDACTED] and
                                          and Ilya
                                              Ilya that
                                                   that things
                                                        things are
                                                               are progressing
                                                                   progressing well
                                                                               well in
                                                                                    in terms
                                                                                       terms

of listing
of listing Gram on our
           Gram on our exchange.
                       exchange. .. .. ."
                                       .” (PX127.)
                                          (PX127.)

                                                     73
                                                     73
      Case 1:19-cv-09439-PKC Document 250-1 Filed 07/01/20 Page 78 of 130



Response to
Response   to No.
              No. 232:
                  232:      Undisputed for
                            Undisputed     for purposes of Plaintiff’s
                                               purposes of             motion but
                                                           Plaintiff's motion      subject to
                                                                              but subject  to
clarification for
clarification for the
                  the reasons   stated in
                       reasons stated   in Response
                                            Response to
                                                     to No.
                                                        No. 230.
                                                            230. Further,   the cited
                                                                  Further, the  cited information is
                                                                                      information is
irrelevant to
irrelevant  to Plaintiff’s claims in
               Plaintiff's claims  in this
                                      this action.
                                            action.

                233.
                233.    When asked
                        When asked at
                                   at his
                                      his deposition
                                          deposition in
                                                     in January 2020 if
                                                        January 2020    he had
                                                                     if he had met
                                                                               met with
                                                                                   with Liquid
                                                                                        Liquid

with respect
with         to their
     respect to their sale
                      sale of
                           of Grams, Durov responded
                              Grams, Durov responded "definitely
                                                     “definitely no"
                                                                 no” and
                                                                     and he
                                                                         he could
                                                                            could not
                                                                                  not recall
                                                                                      recall

meeting anyone
meeting anyone from
               from Liquid. (PX12, Durov
                    Liquid. (PX12, Durov Tr.
                                         Tr. at
                                             at 345:22-346:7.)
                                                345:22–346:7.)

Response to
Response   to No.
              No. 233:
                   233:    Disputed as
                           Disputed   as inaccurate,   incomplete and
                                         inaccurate, incomplete    and misleading.
                                                                        misleading. The  cited
                                                                                     The cited
material
material does
          does not  support the
                not support  the assertion  that Pavel
                                  assertion that         “could not
                                                  Pavel "could   not recall
                                                                     recall meeting  anyone from
                                                                            meeting anyone   from
Liquid.” In
Liquid."      the cited
           In the       testimony, Pavel
                  cited testimony,         is asked:
                                     Pavel is asked: "So
                                                      “So did
                                                           did Telegram    meet with
                                                               Telegram meet    with any
                                                                                     any
representative
representative ofof Liquid
                    Liquid with  respect to
                            with respect to their
                                            their sale
                                                  sale of
                                                       of Grams?”
                                                          Grams?" PX12
                                                                     PX12 atat 345:22-346:7
                                                                               345:22-346:7
(emphasis added).
(emphasis   added). And
                      And Pavel
                           Pavel responds
                                  responds toto that
                                                that question:  “[D]efinitely no.”
                                                     question: "[D]efinitely        Id. However,
                                                                               no." Id  However,
Plaintiff omits the
Plaintiff omits  the remaining   text of
                     remaining text   of Pavel’s  answer to
                                         Pavel's answer   to this
                                                             this specific
                                                                  specific question.
                                                                           question. The
                                                                                      The full text
                                                                                          full text
of his
of     answer provides:
   his answer  provides:

                [D]efinitely
                [D]efinitely no.   Not only
                              no. Not  only itit hasn’t
                                                 hasn't been    discussed in
                                                         been discussed    in any
                                                                              any meeting
                                                                                   meeting
                that II was
                that    was present
                             present at,
                                      at, II highly   doubt that
                                             highly doubt     that any   of my
                                                                    any of  my colleagues
                                                                                colleagues
                would support
                would     support anyany suchsuch discussion
                                                      discussion due due toto the
                                                                                the clear
                                                                                      clear
                understanding
                understanding thatthat Grams      cannot be
                                       Grams cannot        be resold
                                                               resold pre-launch,
                                                                       pre-launch, and
                                                                                     and ifif
                any discussion
                any  discussion took
                                  took place
                                       place related     to the
                                                related to  the sale
                                                                 sale of
                                                                      of Grams,
                                                                         Grams, ifif any,  it
                                                                                     any, it
                must,
                must, inin that
                           that case,
                                case, have
                                      have been
                                              been related    to other
                                                     related to  other matters,    such as,
                                                                         matters, such   as,
                for example,
                for example, regulatory       status of
                                regulatory status     of Grams     post-launch in
                                                         Grams post-launch          certain
                                                                                 in certain
                jurisdictions
                jurisdictions oror potential
                                   potential listing
                                               listing of
                                                       of Grams
                                                          Grams on  on certain
                                                                       certain exchanges
                                                                                exchanges
                post-launch. I'm
                post-launch.    I’m not     aware of
                                     not aware       of any
                                                         any meeting     where anything
                                                               meeting where      anything
                involving the
                involving   the potential
                                potential resale    of Grams
                                            resale of  Grams pre-launch      took place
                                                                pre-launch took    place as
                                                                                          as
                something that
                something    that we
                                   we would
                                      would approve
                                               approve of.of.

Id. at
Id  at 346:3-21.
       346:3-21. Ilya
                   Ilya also  testified, "we
                         also testified, “we actually
                                              actually had a call
                                                       had a  call with
                                                                   with Liquid
                                                                        Liquid before
                                                                                 before [the
                                                                                        [the
announced pre-launch
announced     pre-launch sale
                           sale in
                                in mid-2019],
                                   mid-2019], maybe
                                                maybe a  year before
                                                       a year         that. Liquid
                                                              before that.  Liquid reached
                                                                                    reached
out to
out to us,  suggesting help
        us, suggesting         in working
                         help in  working with
                                            with the
                                                  the Japanese
                                                      Japanese regulator,   about status
                                                                regulator, about   status of
                                                                                          of
Gram
Gram in    Japan.” Malloy
        in Japan."    Malloy Ex.Ex. 22 at  222:10-18. Further,
                                        at 222:10-18.             the cited
                                                        Further, the  cited information
                                                                             information isis
irrelevant to
irrelevant   to Plaintiff’s claims in
                Plaintiff's claims  in this
                                       this action.
                                            action.

                234.
                234.    In response
                        In response to
                                    to the
                                       the SEC staff’s request
                                           SEC staffs  request to
                                                               to Telegram
                                                                  Telegram about
                                                                           about the
                                                                                 the purported
                                                                                     purported

offering of
offering of Grams by Liquid,
            Grams by         Telegram’s counsel,
                     Liquid, Telegram's counsel, Skadden, sent the
                                                 Skadden, sent the following
                                                                   following email
                                                                             email to
                                                                                   to the
                                                                                      the SEC
                                                                                          SEC

staff on
staff on or
         or about
            about July
                  July 9, 2019: "Unfortunately
                       9, 2019: “Unfortunately Telegram
                                               Telegram does not have
                                                        does not have any
                                                                      any further
                                                                          further information
                                                                                  information

to provide
to provide regarding the Liquid
           regarding the        announcement —
                         Liquid announcement – it has not
                                               it has not had
                                                          had any
                                                              any involvement
                                                                  involvement with
                                                                              with Liquid or
                                                                                   Liquid or

its announcement;
its announcement; does
                  does not
                       not know
                           know which
                                which Gram purchasers (if
                                      Gram purchasers (if any)
                                                          any) could
                                                               could be
                                                                     be involved;
                                                                        involved; does not
                                                                                  does not

have any
have any information
         information about
                     about and
                           and has not had
                               has not had any
                                           any communications
                                               communications with
                                                              with ‘Gram Asia’; and
                                                                   `Gram Asia'; and has
                                                                                    has not
                                                                                        not

                                                     74
                                                     74
     Case 1:19-cv-09439-PKC Document 250-1 Filed 07/01/20 Page 79 of 130



had any
had any communications
        communications with
                       with Liquid or its
                            Liquid or its representatives
                                          representatives regarding the purported
                                                          regarding the purported offering."
                                                                                  offering.”

(PX41.)
(PX41.)

Response to
Response to No.
            No. 234:
                234:    Disputed as
                        Disputed as incomplete
                                    incomplete and
                                                and misleading.  On October
                                                     misleading. On October 25,
                                                                            25, 2019,
                                                                                2019,
Skadden sent
Skadden sent an email to
             an email to the
                         the SEC
                             SEC staff
                                 staff clarifying
                                       clarifying that:
                                                  that:

               We wanted
               We   wanted to to write
                                 write toto you
                                            you in     connection with
                                                  in connection      with our
                                                                           our email    to the
                                                                                 email to  the
               Staff  dated   July   9, 2019   .  .  . In  connection
               Staff dated July 9, 2019 . . . In connection with          with  our
                                                                                our  ongoing
                                                                                     ongoing
               review
               review ofof the
                           the facts
                                facts in  the context
                                      in the  context of  of the
                                                             the litigation,  it has
                                                                 litigation, it      come to
                                                                                 has come   to
               our attention
               our              that Liquid
                    attention that    Liquid sent
                                               sent an     email to
                                                       an email   to Telegram
                                                                     Telegram on  on May   29,
                                                                                     May 29,
               2019, which
               2019,  which addressed
                               addressed Liquid's
                                            Liquid’s apparent
                                                          apparent intention
                                                                      intention toto "launch
                                                                                     “launch
               an Initial
               an  Initial Exchange     Offering (1E0)
                           Exchange Offering        (IEO) with
                                                             with our
                                                                   our partner
                                                                        partner Gram      Asia
                                                                                  Gram Asia
               who will
               who   will contribute
                          contribute Grams.”
                                        Grams." We    We understand      that Telegram
                                                           understand that     Telegram diddid
               not
               not respond
                    respond toto the
                                 the email
                                      email and
                                             and hashas never
                                                          never had   any communications
                                                                had any    communications
               with Liquid,
               with   Liquid, "Gram
                                 “Gram Asia,"
                                           Asia,” or   or any
                                                           any ofof their
                                                                     their representatives
                                                                            representatives
               regarding
               regarding thethe purported
                                 purported "Initial
                                               “Initial Exchange        Offering.” Liquid
                                                            Exchange Offering."        Liquid
               had   previously approached
               had previously      approached Telegram
                                                    Telegram backback in in 2018
                                                                            2018 about
                                                                                   about the
                                                                                           the
               possibility of
               possibility  of listing
                               listing Grams
                                        Grams but       the discussions
                                                  but the   discussions never
                                                                          never progressed
                                                                                  progressed
               beyond
               beyond thethe preliminary      stage and
                              preliminary stage          and the
                                                              the parties
                                                                   parties never
                                                                             never had
                                                                                     had any
                                                                                          any
               discussions in
               discussions   in 2019
                                 2019 about
                                        about listing
                                                 listing Grams.       Telegram intends
                                                           Grams. Telegram         intends to
                                                                                            to
               produce the
               produce    the May
                              May 2019
                                    2019 email
                                           email from
                                                    from Liquid
                                                            Liquid in
                                                                    in connection
                                                                       connection with
                                                                                     with the
                                                                                           the
               litigation after
               litigation         the parties
                           after the   parties reach       agreement on
                                                 reach agreement        on an
                                                                            an appropriate
                                                                                 appropriate
               protective order.
               protective   order.

Malloy Ex.
Malloy      12. Further,
        Ex. 12.          the cited
                Further, the cited information
                                   information is
                                               is irrelevant to Plaintiff’s
                                                  irrelevant to             claims in
                                                                Plaintiff's claims    this
                                                                                   in this
action.
action.

               235.
               235.    On or
                       On or about
                             about May
                                   May 28,
                                       28, 2019,
                                           2019, Perekopsky
                                                 Perekopsky received
                                                            received the
                                                                     the following
                                                                         following email
                                                                                   email from
                                                                                         from

Liquid: “We are
Liquid: "We are happy
                happy to
                      to learn that the
                         learn that the Telegram Open Network
                                        Telegram Open Network testing
                                                              testing process
                                                                      process in
                                                                              in on
                                                                                 on good
                                                                                    good

track and
track and reaffirms
          reaffirms your
                    your plans
                         plans that
                               that you
                                    you disclosed
                                        disclosed in the White
                                                  in the White Paper.
                                                               Paper. We
                                                                      We as
                                                                         as Liquid exchange
                                                                            Liquid exchange

would also
would also like
           like to
                to be
                   be helpful
                      helpful and
                              and contribute to the
                                  contribute to the development
                                                    development of
                                                                of TON
                                                                   TON ecosystem.
                                                                       ecosystem. It is our
                                                                                  It is our

strong belief
strong belief that
              that the
                   the more
                       more investors
                            investors from different parts
                                      from different parts of
                                                           of the
                                                              the world
                                                                  world invest in TON
                                                                        invest in     the better
                                                                                  TON the better it
                                                                                                 it

is for
is     the ecosystem.
   for the ecosystem. We are continuously
                      We are continuously receiving
                                          receiving aa lot of demand
                                                       lot of demand from
                                                                     from Asian
                                                                          Asian retail
                                                                                retail investors.
                                                                                       investors.

To satisfy
To satisfy this
           this demand
                demand we
                       we would
                          would like
                                like to
                                     to launch
                                        launch an
                                               an Initial
                                                  Initial Exchange Offering with
                                                          Exchange Offering with our
                                                                                 our partner
                                                                                     partner

Gram Asia
Gram Asia who
          who will
              will contribute
                   contribute grams.
                              grams. There will be
                                     There will be no
                                                   no trading
                                                      trading before
                                                              before the
                                                                     the grams
                                                                         grams are
                                                                               are issued by
                                                                                   issued by

TON. Investors
TON.           will receive
     Investors will receive grams
                            grams only
                                  only after
                                       after the
                                             the issue
                                                 issue of
                                                       of grams and release
                                                          grams and         of lockup.
                                                                    release of lockup. The
                                                                                       The

proceeds from
proceeds from the
              the IEO
                  IEO will
                      will be
                           be kept
                              kept by
                                   by Liquid and distributed
                                      Liquid and             only when
                                                 distributed only when grams
                                                                       grams are
                                                                             are received
                                                                                 received by
                                                                                          by

                                                     75
                                                     75
      Case 1:19-cv-09439-PKC Document 250-1 Filed 07/01/20 Page 80 of 130



investors. The
investors. The IEO will be
               IEO will be targeted
                           targeted to
                                    to investors
                                       investors from Asia excluding
                                                 from Asia excluding Japan as well
                                                                     Japan as well as
                                                                                   as excluding
                                                                                      excluding

the USA
the USA and
        and all
            all other
                other prohibited
                      prohibited countries. Next week
                                 countries. Next week we
                                                      we are
                                                         are planning
                                                             planning to
                                                                      to launch the marketing
                                                                         launch the marketing

of the
of the IEO and would
       IEO and would be
                     be great
                        great to
                              to get
                                 get your
                                     your quote
                                          quote for
                                                for the
                                                    the press
                                                        press release
                                                              release which
                                                                      which will
                                                                            will be
                                                                                 be published
                                                                                    published

through the
through the mainstream
            mainstream media
                       media such
                             such as
                                  as TechCrunch.
                                     TechCrunch . . . .” (PX66.)
                                                       " (PX66.)

Response to
Response    to No.
               No. 235:
                    235:       Undisputed for
                               Undisputed      for purposes
                                                    purposes ofof Plaintiff’s  motion but
                                                                   Plaintiff's motion         subject to
                                                                                          but subject   to
clarification. Ilya
clarification.         testified that
                 Ilya testified   that he   was aware
                                        he was    aware of
                                                         of reports    that the
                                                             reports that   the Liquid
                                                                                 Liquid exchange      was
                                                                                           exchange was
selling Grams
selling  Grams andand hehe received
                           received an     email about
                                       an email    about those
                                                          those plans.
                                                                  plans. Malloy
                                                                          Malloy Ex.Ex. 22 at 221:11-18. He
                                                                                           at 221:11-18.    He
clarified that
clarified  that "it
                “it was
                     was very
                          very difficult    to understand
                                 difficult to  understand whatwhat was
                                                                     was real   and what
                                                                           real and   what was
                                                                                             was not,”
                                                                                                  not," because
                                                                                                          because
for example,
for             Liquid purported
     example, Liquid     purported to   to be  working with
                                           be working     with Gram      Asia, but
                                                                Gram Asia,     but Gram      Asia was
                                                                                     Gram Asia     was not   a
                                                                                                         not a
Private
Private Placement       purchaser. Id.
          Placement purchaser.         Id. at
                                           at 221:19-222:8.
                                              221:19-222:8. Ilya Ilya added   that when
                                                                       added that    when he    spoke with
                                                                                             he spoke  with
people about
people          this issue,
         about this   issue, he   “always” said
                              he "always"     said "if
                                                    “if you
                                                        you could
                                                             could find
                                                                     find out
                                                                           out more    information please
                                                                               more information       please let
                                                                                                               let
us
us know.”
   know." Id. Id. AA contemporaneous
                     contemporaneous communication
                                             communication betweenbetween Ilya    and Pavel
                                                                            Ilya and           on June
                                                                                        Pavel on   June 11,
                                                                                                          11,
2019, shows
2019,  shows that
               that Telegram
                     Telegram not      only did
                                   not only   did not
                                                   not know
                                                       know whowho was
                                                                     was behind     the purported
                                                                           behind the    purported Liquid
                                                                                                     Liquid
sale of
sale  of Grams
         Grams but     was also
                  but was          strategically thinking
                            also strategically     thinking about
                                                              about aa possible
                                                                         possible public
                                                                                   public response     stating
                                                                                            response stating
that "[they]
that  “[they] have
               have nothing
                     nothing to  to do  with this."
                                    do with   this.” Malloy
                                                      Malloy Ex.Ex. 7   at TLGRM-031-00000004.
                                                                     7 at  TLGRM-031-00000004. Later      Later
in the
in the conversation,
        conversation, Ilya
                         Ilya states:
                               states: "We
                                        “We decided
                                               decided not    to comment.
                                                         not to  comment. .. .. .[I]f
                                                                                 .[I]f you
                                                                                       you comment
                                                                                            comment once,
                                                                                                        once,
you open
you   open the
            the door
                door toto ppl
                          ppl [sic]   wondering why
                               [sic] wondering      why you're
                                                          you’re not    commenting on
                                                                   not commenting       on everything     else
                                                                                            everything else
that comes
that          out going-forward."
      comes out    going-forward.” Id.   Id. at
                                             at TLGRM-031-00000005.
                                                 TLGRM-031-00000005. Further,   Further, thethe cited
                                                                                                cited
information is
information    is irrelevant
                  irrelevant to to Plaintiff’s
                                    Plaintiff's claims
                                                 claims in  this action.
                                                         in this  action.

                 236.
                 236.     On or
                          On or about
                                about May
                                      May 28,
                                          28, 2019,
                                              2019, Telegram received another
                                                    Telegram received another email
                                                                              email from
                                                                                    from Liquid:
                                                                                         Liquid:

“[W]e have
"[W]e have been
           been told
                told that
                     that we
                          we will
                             will be
                                  be doing
                                     doing an
                                           an IEO
                                              IEO for the GRAM
                                                  for the GRAM token
                                                               token working
                                                                     working with
                                                                             with an
                                                                                  an entity
                                                                                     entity

called Space
called Space Investments
             Investments Limited registered in
                         Limited registered    Cayman Islands.
                                            in Cayman Islands. Is there any
                                                               Is there any association
                                                                            association to
                                                                                        to

Space
Space Investments
      Investments Limited and TON
                  Limited and     Issuer Inc
                              TON Issuer     and Telegram
                                         Inc and          Group Inc?”
                                                 Telegram Group       (PX67.)
                                                                Inc?" (PX67.)

Response to
Response    to No.
               No. 236:
                    236:      Disputed as
                              Disputed   as incomplete
                                             incomplete andand misleading.
                                                                misleading. This      May 28,
                                                                                This May    28, 2019
                                                                                                2019 email
                                                                                                       email
was sent
was  sent from
           from an
                 an unverified    gmail address,
                     unverified gmail     address, with
                                                     with no  verification that
                                                           no verification   that it
                                                                                   it was
                                                                                      was in
                                                                                           in fact “from
                                                                                              fact "from
Liquid,” to
Liquid,"   to the
              the address
                   address IR@telegram.org,
                            IR@telegram.org, PX67,          which was
                                                    PX67, which     was sporadically
                                                                         sporadically used     during this
                                                                                         used during     this
time period
time           and was
      period and    was created
                         created atat the
                                      the beginning
                                          beginning of of the
                                                          the Private
                                                               Private Placement
                                                                        Placement to  to be
                                                                                         be used
                                                                                             used for
                                                                                                   for
accepting indications
accepting   indications ofof interest
                             interest from
                                       from potential
                                              potential purchasers.
                                                         purchasers. Malloy
                                                                         Malloy Ex.
                                                                                  Ex. 11 at
                                                                                         at 350:13-21.
                                                                                             350:13-21. As As
Malloy Ex.
Malloy   Ex. 77 at
                at 4
                   4 makes    clear, Telegram
                     makes clear,    Telegram employees
                                                  employees diddid not
                                                                    not know
                                                                        know whowho may
                                                                                      may have
                                                                                            have been
                                                                                                 been
involved in
involved   in the
              the announced
                   announced Liquid
                                 Liquid sale
                                         sale at  the time.
                                               at the time. Further,
                                                              Further, onon January
                                                                             January 11,11, 2020,
                                                                                            2020, Telegram
                                                                                                   Telegram
sent Space
sent Space Investments      Limited aa letter
             Investments Limited                 via email
                                         letter via  email asking    them to
                                                            asking them     to confirm
                                                                               confirm whether
                                                                                         whether they
                                                                                                    they had
                                                                                                           had
been
been cooperating     with Liquid.com
      cooperating with     Liquid.com and and asking    them to
                                                asking them    to reconfirm    the representations
                                                                   reconfirm the    representations in  in
their signed
their signed purchase
               purchase agreement.        Malloy Ex.
                          agreement. Malloy             9. On
                                                   Ex. 9.  On January
                                                                January 14,14, 2020,
                                                                               2020, Space
                                                                                      Space Investments
                                                                                              Investments
Limited responded
Limited   responded to to Telegram’s     inquiry, stating
                          Telegram's inquiry,       stating that
                                                            that they
                                                                   they "are
                                                                        “are not   (and have
                                                                               not (and  have not
                                                                                                not been)
                                                                                                     been)
cooperating with
cooperating    with Liquid.com
                     Liquid.com in     any respect,”
                                    in any              and reconfirming
                                            respect," and    reconfirming the the representations
                                                                                  representations in  in their
                                                                                                          their
signed Purchase
signed              Agreements. Malloy
        Purchase Agreements.         Malloy Ex.    10. On
                                              Ex. 10.   On January
                                                            January 10,10, 2020,
                                                                            2020, it  was reported
                                                                                   it was  reported
publicly that
publicly  that Liquid
                Liquid canceled
                        canceled thethe sale
                                        sale and
                                              and returned
                                                   returned allall funds  to investors
                                                                   funds to  investors who
                                                                                         who participated.
                                                                                               participated.
See "Liquid
See “Liquid Cancels
               Cancels Sale    of Telegram's
                         Sale of  Telegram’s Gram        Tokens, Returns
                                                 Gram Tokens,       Returns Funds
                                                                              Funds toto Investors,"
                                                                                         Investors,”
                                                       76
                                                       76
      Case 1:19-cv-09439-PKC Document 250-1 Filed 07/01/20 Page 81 of 130



Andrey Shevchenko,
Andrey  Shevchenko, Cointelegraph      (Jan. 16,
                       Cointelegraph (Jan.    16, 2020)
                                                  2020) (https://cointelegraph.com/news/liquid-
                                                         (https://cointelegraph.com/news/liquid-
cancels-sale-of-telegrams-gram-tokens-returns-funds-to-investors). Further,
cancels-sale-of-telegrams-gram-tokens-returns-funds-to-investors).         Further, the
                                                                                    the cited
                                                                                        cited
information is
information  is irrelevant
                irrelevant to
                           to Plaintiff’s
                              Plaintiff's claims
                                          claims in  this action.
                                                  in this action.

                237.
                237.     There is
                         There    no evidence
                               is no evidence in
                                              in the
                                                 the record that Telegram
                                                     record that          took any
                                                                 Telegram took any steps
                                                                                   steps to
                                                                                         to reach
                                                                                            reach

out to
out to Space
       Space Investments
             Investments Limited (“Space Investments”)
                         Limited ("Space               in response
                                         Investments") in response to
                                                                   to this
                                                                      this email
                                                                           email until
                                                                                 until January
                                                                                       January

11, 2020—two
11, 2020—two days ago. (PX68.)
             days ago. (PX68.)

Response to
Response   to No.
              No. 237:
                  237:      Undisputed for
                            Undisputed      for purposes
                                                purposes ofof Plaintiff’s motion but
                                                              Plaintiff's motion       subject to
                                                                                  but subject   to
clarification. On
clarification.  On January
                    January 11,11, 2020,
                                   2020, Telegram      sent Space
                                           Telegram sent    Space Investments     Limited aa letter
                                                                   Investments Limited       letter via
                                                                                                    via
email asking
email          them to
       asking them    to confirm
                         confirm whether
                                   whether they
                                              they have
                                                   have not
                                                          not been  cooperating with
                                                              been cooperating    with Liquid.com
                                                                                        Liquid.com and
                                                                                                     and
asking them
asking  them to
              to reconfirm
                 reconfirm thethe representations
                                  representations in  in their
                                                         their signed
                                                               signed Purchase    Agreement. Malloy
                                                                       Purchase Agreement.       Malloy
Ex. 9. On
Ex. 9.  On January
            January 14,14, 2020,
                           2020, Space
                                 Space Investments       Limited responded
                                          Investments Limited     responded to to Telegram’s   inquiry,
                                                                                  Telegram's inquiry,
stating that
stating that they
             they "are
                   “are not   (and have
                          not (and  have not
                                           not been)   cooperating with
                                               been) cooperating     with Liquid.com
                                                                           Liquid.com in   any respect,”
                                                                                        in any  respect,"
and reconfirming
and                 the representations
     reconfirming the    representations in     their signed
                                             in their signed Purchase     Agreements. Malloy
                                                              Purchase Agreements.       Malloy Ex.   10.
                                                                                                  Ex. 10.
Further,  the cited
Further, the  cited information
                     information is is irrelevant  to Plaintiff’s
                                       irrelevant to              claims in
                                                      Plaintiff's claims     this action.
                                                                          in this action.

                238.
                238.     In or
                         In or around
                               around March
                                      March 2018,
                                            2018, Hyman
                                                  Hyman responded
                                                        responded to
                                                                  to an
                                                                     an investor
                                                                        investor inquiry
                                                                                 inquiry about
                                                                                         about

Space
Space Investments stating that
      Investments stating that it
                               it was
                                  was "a
                                      “a trusted
                                         trusted partner
                                                 partner and
                                                         and funds invested via
                                                             funds invested via them
                                                                                them will
                                                                                     will reach
                                                                                          reach

us.” (PX119.)
us." (PX119.)

Response to
Response to No.
            No. 238:
                238:         Undisputed for
                             Undisputed for purposes of Plaintiff’s
                                            purposes of             motion.
                                                        Plaintiff's motion.

                239.
                239.     On or
                         On or around
                               around September 29, 2018,
                                      September 29, 2018, an
                                                          an investor
                                                             investor contacted
                                                                      contacted Telegram about
                                                                                Telegram about

“an offer
"an offer of
          of cooperation"
             cooperation” from
                          from Space Investments. (PX120.)
                               Space Investments. (PX120.)

Response to
Response    to No.
               No. 239:
                   239:      Undisputed for
                             Undisputed    for purposes
                                               purposes of  of Plaintiff’s
                                                               Plaintiff's motion
                                                                            motion but    subject to
                                                                                      but subject  to
clarification. The
clarification.  The full  text of
                     full text of the
                                  the cited
                                       cited material   shows that
                                             material shows      that the
                                                                      the purchaser
                                                                           purchaser whowho contacted
                                                                                              contacted
Telegram had
Telegram    had received
                 received aa business   proposal from
                             business proposal             Space Investments
                                                   from Space      Investments Limited
                                                                                  Limited and    was
                                                                                            and was
reaching   out to
reaching out   to Telegram
                  Telegram for    “Due Diligence
                              for "Due    Diligence note.”
                                                     note." PX120.       Ilya responded
                                                               PX120. Ilya                  stating that
                                                                              responded stating     that
Space Investments
Space                 participated in
       Investments participated       in the
                                         the Private
                                             Private Placement
                                                      Placement and       “has been
                                                                     and "has          cleared from
                                                                               been cleared     from
AML/KYC perspective
AML/KYC       perspective by   our KYC
                            by our   KYC provider
                                           provider ...
                                                      . . . and
                                                            and by   our bank
                                                                 by our         . . .” Id.
                                                                         bank ..."     Id. Further,
                                                                                           Further, the
                                                                                                      the
cited information
cited information isis irrelevant
                       irrelevant toto Plaintiff’s claims in
                                       Plaintiff's claims    in this
                                                                this action.
                                                                     action.

                240.
                240.     Perekopsky responded
                         Perekopsky           that Space
                                    responded that Space Investments “is aa reliable
                                                         Investments "is    reliable partner
                                                                                     partner of
                                                                                             of

Telegram in
Telegram in aa few projects and
               few projects and investor to TON.
                                investor to TON. They participated in
                                                 They participated    the Pre-sale
                                                                   in the Pre-sale round and
                                                                                   round and

participated in
participated in stage
                stage ‘A’ round. The
                      `A' round.     total volume
                                 The total volume of
                                                  of their
                                                     their investment
                                                           investment to
                                                                      to Grams
                                                                         Grams exceeds
                                                                               exceeds $60M.
                                                                                       $60M.




                                                     77
                                                     77
      Case 1:19-cv-09439-PKC Document 250-1 Filed 07/01/20 Page 82 of 130



Space has been
Space has been cleared from AML/KYC
               cleared from AML/KYC perspective
                                    perspective by
                                                by our
                                                   our KYC
                                                       KYC provider
                                                           provider Lawson Conner and
                                                                    Lawson Conner and

by our
by our bank
       bank Credit
            Credit Suisse. They still
                   Suisse. They still have
                                      have available
                                           available allocation
                                                     allocation in
                                                                in the
                                                                   the current
                                                                       current round."
                                                                               round.” (Id.)
                                                                                       (Id.)

Response to
Response   to No.
              No. 240:
                  240:    Undisputed for
                          Undisputed    for purposes of Plaintiff’s
                                            purposes of             motion but
                                                        Plaintiff's motion     subject to
                                                                           but subject to
clarification for
clarification for the
                  the reasons stated in
                      reasons stated in Response
                                         Response to
                                                  to No.
                                                     No. 239.
                                                         239.

                241.
                241.    The Liquid
                        The        “Gram Token
                            Liquid "Gram Token Sale” began on
                                               Sale" began on or
                                                              or around
                                                                 around July 10, 2019.
                                                                        July 10, 2019.

(PX69.)
(PX69.)

Response to
Response   to No.
              No. 241:
                   241:      Disputed as
                             Disputed   as inaccurate   and misleading.
                                           inaccurate and                   Although Liquid
                                                             misleading. Although       Liquid
advertised aa "Gram
advertised     “Gram Token      Sale” in
                        Token Sale"    in July
                                          July 2019,
                                                 2019, Gram   tokens did
                                                       Gram tokens    did not  exist at
                                                                           not exist at this
                                                                                         this time
                                                                                              time
because  the Telegram
because the   Telegram Open
                          Open Network
                                 Network hadhad not   yet launched.
                                                  not yet launched. AsAs explained
                                                                          explained inin Response
                                                                                          Response toto
Nos. 230,
Nos.  230, 233,
           233, 234
                234 and
                      and 235,
                          235, Telegram
                                Telegram hadhad no   involvement in
                                                  no involvement      this alleged
                                                                   in this alleged sale
                                                                                    sale and
                                                                                          and did
                                                                                                did not
                                                                                                    not
know   who did.
know who    did. On
                  On January
                       January 10,
                                 10, 2020,
                                     2020, itit was
                                                was reported
                                                    reported publicly   that Liquid
                                                              publicly that   Liquid canceled
                                                                                       canceled the
                                                                                                  the sale
                                                                                                      sale
and returned
and             all funds
     returned all          to investors
                    funds to             who participated.
                              investors who                    See "Liquid
                                                participated. See  “Liquid Cancels      Sale of
                                                                             Cancels Sale    of
Telegram’s Gram
Telegram's    Gram Tokens,      Returns Funds
                      Tokens, Returns    Funds to to Investors,"
                                                     Investors,” Andrey
                                                                 Andrey Shevchenko,
                                                                           Shevchenko,
Cointelegraph    (Jan. 16,
Cointelegraph (Jan.     16, 2020)
                            2020) (https://cointelegraph.cominews/licluid-cancels-sale-of-
                                   (https://cointelegraph.com/news/liquid-cancels-sale-of-
telegrams-gram-tokens-returns-funds-to-investors). Further,
telegrams-gram-tokens-returns-funds-to-investors).                      the cited
                                                             Further, the   cited information
                                                                                  information is  is
irrelevant to
irrelevant  to Plaintiff’s  claims in
               Plaintiff's claims  in this
                                      this action.
                                            action.

                242.
                242.    Liquid noted on
                        Liquid noted on its website: "We
                                        its website: “We are
                                                         are working
                                                             working with
                                                                     with Gram
                                                                          Gram Asia
                                                                               Asia for
                                                                                    for the
                                                                                        the

purposes of
purposes of this
            this sale.
                 sale. Gram
                       Gram Asia
                            Asia is
                                 is the
                                    the largest holder of
                                        largest holder of Gram
                                                          Gram tokens
                                                               tokens from
                                                                      from Asia,
                                                                           Asia, and
                                                                                 and aa trusted
                                                                                        trusted

partner of
partner of Liquid, with aa long-standing
           Liquid, with    long-standing relationship forged through
                                         relationship forged through business
                                                                     business ties."
                                                                              ties.” (PX2,
                                                                                     (PX2, Ex. F.)
                                                                                           Ex. F.)

Response to
Response   to No.
               No. 242:
                   242:     Undisputed for
                            Undisputed     for purposes of Plaintiff’s
                                               purposes of             motion but
                                                           Plaintiff's motion      subject to
                                                                               but subject  to
clarification  for the reasons   stated in  Response to Nos. 230, 233,  234 and  235.  Further,
clarification for the reasons stated in Response to Nos. 230, 233, 234 and 235. Further,
Telegram has
Telegram    has no  involvement with
                 no involvement    with "Gram
                                         “Gram Asia,"
                                                 Asia,” and
                                                        and this
                                                            this entity
                                                                 entity is
                                                                        is not a Private
                                                                           not a Private Placement
                                                                                          Placement
purchaser. See
purchaser.   See Malloy
                   Malloy Ex.
                           Ex. 22 at 221:19-222:8. Further,
                                  at 221:19-222:8.            the cited
                                                    Further, the  cited information
                                                                        information isis irrelevant
                                                                                         irrelevant
to Plaintiff’s
to             claims in
   Plaintiff's claims     this action.
                       in this action.

                243.
                243.    On or
                        On or about
                              about June 11, 2019,
                                    June 11, 2019, an
                                                   an analyst
                                                      analyst from
                                                              from an
                                                                   an affiliate
                                                                      affiliate of
                                                                                of one
                                                                                   one of
                                                                                       of the
                                                                                          the TON
                                                                                              TON

investors emailed
investors emailed Gram
                  Gram Asia:
                       Asia: "we
                             “we specialize
                                 specialize in
                                            in providing
                                               providing two-sized,
                                                         two-sized, institutional-sized liquidity
                                                                    institutional-sized liquidity

for 40+
for 40+ cryptoassets.
        cryptoassets. We
                      We are
                         are also
                             also investors
                                  investors in
                                            in Telegram tokens and
                                               Telegram tokens and plan
                                                                   plan to
                                                                        to be
                                                                           be market-making
                                                                              market-making

from day
from     1. How
     day 1. How about
                about aa chat on ways
                         chat on ways we
                                      we can
                                         can work
                                             work together?"
                                                  together?” (PX70.)
                                                             (PX70.)

Response to
Response    to No.
               No. 243:
                   243:     Undisputed for
                            Undisputed    for purposes  of Plaintiff’s
                                              purposes of              motion. Further,
                                                           Plaintiff's motion. Further, the
                                                                                        the cited
                                                                                            cited
info is
info is irrelevant
        irrelevant to
                    to Plaintiff’s claims in
                       Plaintiff's claims    this action.
                                          in this action.




                                                   78
                                                   78
      Case 1:19-cv-09439-PKC Document 250-1 Filed 07/01/20 Page 83 of 130



                 244.
                 244.   On or
                        On or about
                              about June 12, 2019,
                                    June 12, 2019, aa representative
                                                      representative from
                                                                     from one
                                                                          one of
                                                                              of the
                                                                                 the investors
                                                                                     investors told
                                                                                               told

Perekopsky: "BTW,
Perekopsky: “BTW, II am
                     am going
                        going to
                              to talk
                                 talk to
                                      to the
                                         the Liquid
                                             Liquid exchange about their
                                                    exchange about their TON listing. Will
                                                                         TON listing. Will lyk
                                                                                           lyk

what II learn…”
what              Perekopsky responded:
        learn..." Perekopsky responded: "Ok,
                                        “Ok, thanks."
                                             thanks.” (PX71
                                                      (PX71 at
                                                            at TLGRM-017-00000521.)
                                                               TLGRM-017-00000521.)

Response to
Response to No.
            No. 244:
                 244:     Undisputed for
                          Undisputed   for purposes  of Plaintiff’s
                                           purposes of   Plaintiff's motion.
                                                                     motion. Further, the cited
                                                                             Further, the cited
information is
information is irrelevant
               irrelevant to
                          to Plaintiff’s claims in
                             Plaintiff's claims in this
                                                   this action.
                                                        action.

                 245.
                 245.   On or
                        On or about
                              about July 4, 2019,
                                    July 4, 2019, an
                                                  an investor asked Parekh
                                                     investor asked Parekh for
                                                                           for "the
                                                                               “the official
                                                                                    official

Telegram position"
Telegram position” on
                   on the
                      the "Gram
                          “Gram Asia/Liquid
                                Asia/Liquid exchange
                                            exchange news
                                                     news about
                                                          about the
                                                                the impending
                                                                    impending listing
                                                                              listing and
                                                                                      and

sale of
sale of Grams,"
        Grams,” "considering
                “considering that
                             that there
                                  there are
                                        are very
                                            very strong
                                                 strong and
                                                        and broad
                                                            broad restrictions
                                                                  restrictions on
                                                                               on transfer
                                                                                  transfer of
                                                                                           of

Grams prior
Grams prior to
            to official
               official launch/listing.” (PX72.)
                        launch/listing." (PX72.)

Response to
Response to No.
            No. 245:
                 245:     Undisputed for
                          Undisputed   for purposes  of Plaintiff’s
                                           purposes of               motion. Further,
                                                         Plaintiff's motion.          the cited
                                                                             Further, the cited
information is
information is irrelevant
               irrelevant to
                          to Plaintiff’s
                             Plaintiff's claims
                                         claims in this action.
                                                in this action.

                 246.
                 246.   Parekh responded
                        Parekh responded on
                                         on or
                                            or about
                                               about July
                                                     July 7, 2019: "We
                                                          7, 2019: “We have
                                                                       have seen
                                                                            seen those
                                                                                 those stories,
                                                                                       stories,

but they
but they are
         are completely
             completely unconnected
                        unconnected with
                                    with Telegram.
                                         Telegram. We
                                                   We have not commented
                                                      have not commented publicly
                                                                         publicly on
                                                                                  on the
                                                                                     the

advice of
advice of counsel,
          counsel, but
                   but II would
                          would refer
                                refer you
                                      you to
                                          to this
                                             this article
                                                  article on
                                                          on Cointelegraph:
                                                             Cointelegraph:

https://cointelegraph.com/news/sale-of-telegrams-token-gram-on-exchange-liquid-is-not-official-
https://cointelegraph.com/news/sale-of-telegrams-token-gram-on-exchange-liquid-is-not-official-

source.” (Id.)
source." (Id.)

Response to
Response to No.
            No. 246:
                 246:    Undisputed for
                         Undisputed    for purposes  of Plaintiff’s
                                           purposes of               motion. Further,
                                                         Plaintiff's motion.          the cited
                                                                             Further, the cited
information is
information is irrelevant
               irrelevant to
                          to Plaintiff’s claims in
                             Plaintiff's claims    this action.
                                                in this action.

D.
D.     Other Exchanges
       Other Exchanges Follow Liquid and
                       Follow Liquid     List Grams
                                     and List Grams

                 247.
                 247.   The CoinDesk
                        The CoinDesk article
                                     article referenced
                                             referenced above
                                                        above also
                                                              also states:
                                                                   states: "A
                                                                           “A few small
                                                                              few small

exchanges followed
exchanges followed Liquid’s lead: aa Korean
                   Liquid's lead:    Korean exchange, Upxide, announced
                                            exchange, Upxide, announced it
                                                                        it was
                                                                           was selling
                                                                               selling Grams
                                                                                       Grams

in partnership
in partnership with
               with Liquid on July
                    Liquid on      14 and
                              July 14 and Bitforex
                                          Bitforex offered
                                                   offered its users "Gram
                                                           its users “Gram IOUs."
                                                                           IOUs.” (PX63.)
                                                                                  (PX63.)

Response to
Response to No.
            No. 247:
                 247:     Undisputed for
                          Undisputed    for purposes   of Plaintiff’s
                                             purposes of    Plaintiff's motion
                                                                        motion but  disputed
                                                                                but disputed
whether the
whether the quoted   article written
            quoted article   written by
                                      by a  third-party is
                                          a third-party   is reliable or valid.
                                                             reliable or valid. Further,
                                                                                 Further, the
                                                                                          the cited
                                                                                              cited
information is
information is irrelevant
               irrelevant to
                           to Plaintiff’s
                              Plaintiff's claims
                                          claims in  this action.
                                                  in this  action.




                                                 79
                                                 79
      Case 1:19-cv-09439-PKC Document 250-1 Filed 07/01/20 Page 84 of 130



                248.
                248.     The article
                         The article went
                                     went on
                                          on to
                                             to note:
                                                note: "The
                                                      “The secrecy
                                                           secrecy in the secondary
                                                                   in the secondary market
                                                                                    market

encourages fraud:
encourages        according to
           fraud: according to [an
                               [an OTC
                                   OTC trader],
                                       trader], many
                                                many of
                                                     of the
                                                        the traders
                                                            traders he
                                                                    he saw
                                                                       saw advertising
                                                                           advertising gram
                                                                                       gram

deals aren't
deals aren’t actually
             actually investors
                      investors in
                                in Telegram,
                                   Telegram, and
                                             and most
                                                 most OTC
                                                      OTC offerings
                                                          offerings are
                                                                    are blatant
                                                                        blatant scams."
                                                                                scams.” (Id.)
                                                                                        (Id.)

Response to
Response    to No.
               No. 248:
                   248:     Undisputed for
                            Undisputed     for purposes
                                               purposes ofof Plaintiff’s
                                                             Plaintiff's motion
                                                                          motion but  disputed
                                                                                  but disputed
whether   the  quoted  article written   by a third-party   is reliable or valid.  Moreover,
whether the quoted article written by a third-party is reliable or valid. Moreover, during    during
the Private
the Private Placement,    on January
              Placement, on   January 21,21, 2018,
                                             2018, Pavel   sent the
                                                   Pavel sent    the following  tweet: "If
                                                                     following tweet:  “If you
                                                                                           you see
                                                                                               see or
                                                                                                    or
receive offers to
receive offers  to ‘buy
                   `buy Grams’,
                        Grams', letlet us
                                       us know
                                          know atat http://t.me/notoscam.”     Drylewski Ex.
                                                    http://t.me/notoscam." Drylewski           16.
                                                                                           Ex. 16.
Additionally, on
Additionally,   on November
                    November 28,
                               28, 2019,
                                    2019, Telegram
                                           Telegram posted
                                                       posted the
                                                                the following  tweet: "Some
                                                                    following tweet:  “Some websites
                                                                                              websites
offer Grams
offer Grams to to the
                  the public
                      public and  pretend to
                              and pretend    to be
                                                be affiliated  with Telegram.
                                                   affiliated with   Telegram. Please
                                                                                 Please be
                                                                                        be aware   that
                                                                                           aware that
these websites
these websites are
                 are not official and
                     not official and have
                                        have no
                                              no affiliation  with Telegram.
                                                 affiliation with   Telegram. NoNo Grams
                                                                                    Grams have
                                                                                            have been
                                                                                                  been
issued to
issued to anyone,   and Telegram
           anyone, and   Telegram is is not involved in
                                        not involved      any sales
                                                       in any  sales of
                                                                     of Grams.”    Malloy Ex.
                                                                        Grams." Malloy         13.
                                                                                           Ex. 13.

                249.
                249.     [RESERVED]
                         [RESERVED]

Response to
Response to No.
            No. 249:
                249:        No response
                            No response needed.
                                        needed.

                250.
                250.     [RESERVED]
                         [RESERVED]

Response to
Response to No.
            No. 250:
                250:        No response
                            No response needed.
                                        needed.

                251.
                251.     The email
                         The email further stated: "The
                                   further stated: “The main
                                                        main advantage
                                                             advantage of
                                                                       of this
                                                                          this scheme
                                                                               scheme is that we're
                                                                                      is that we’re

building the
building the ‘safety layer’ and
             `safety layer' and reduce
                                reduce the
                                       the risks
                                           risks related to the
                                                 related to the direct
                                                                direct exposure on purchase
                                                                       exposure on purchase

agreements and
agreements and SEC.” (Id.)
               SEC." (Id.)

Response to
Response   to No.
              No. 251:
                  251:      Disputed as
                            Disputed as Plaintiff does not
                                        Plaintiff does not identify any support
                                                           identify any support for this
                                                                                for this
assertion.
assertion.

                252.
                252.     On or
                         On or about
                               about August
                                     August 19,
                                            19, 2019,
                                                2019, representatives
                                                      representatives from an affiliate
                                                                      from an affiliate of
                                                                                        of one
                                                                                           one of
                                                                                               of

the investors
the investors circulated the August
              circulated the August 19,
                                    19, 2019
                                        2019 CoinDesk
                                             CoinDesk article
                                                      article referenced
                                                              referenced above
                                                                         above and
                                                                               and also
                                                                                   also noted
                                                                                        noted

based on
based on press
         press reports:
               reports: "Another
                        “Another token
                                 token sale
                                       sale for
                                            for Telegram happening on
                                                Telegram happening on Tekenomy.
                                                                      Tekenomy. Same price
                                                                                Same price

as Liquid
as        1Gram =
   Liquid 1Gram = 4USDT."
                  4USDT.” (PX74.)
                          (PX74.)

Response to
Response   to No.
              No. 252:
                   252:    Undisputed for
                           Undisputed     for purposes
                                              purposes ofof Plaintiff’s motion but
                                                            Plaintiff's motion      subject to
                                                                                but subject   to
clarification. Defendants
clarification.  Defendants note    that on
                            note that   on January
                                            January 21,
                                                     21, 2018,
                                                          2018, Pavel   posted the
                                                                Pavel posted   the following   tweet:
                                                                                   following tweet:
“If you
"If you see
         see or
             or receive offers to
                receive offers  to ‘buy
                                   `buy Grams’,
                                         Grams', let
                                                  let us
                                                      us know
                                                         know atat http://t.me/notoscam.”
                                                                   http://t.me/notoscam."
Drylewski Ex.
Drylewski   Ex. 16.
                 16. Additionally,
                     Additionally, inin March
                                        March 2018,
                                                2018, Telegram    provided the
                                                      Telegram provided      the SEC
                                                                                 SEC with
                                                                                       with aa list
                                                                                               list of
                                                                                                    of
approximately 60
approximately    60 websites
                    websites that
                              that Telegram
                                    Telegram believed
                                               believed had
                                                          had been
                                                              been fraudulently    offering to
                                                                    fraudulently offering    to sell
                                                                                                 sell
Grams.
Grams. SeeSee Drylewski
              Drylewski Ex.
                          Ex. 44 at
                                 at 26.
                                    26. Further,  Telegram decided
                                         Further, Telegram    decided not   to comment
                                                                        not to comment onon such
                                                                                              such
unfounded
unfounded reports
             reports as to not
                     as to      create an
                           not create      expectation that
                                        an expectation   that a
                                                              a lack
                                                                lack of
                                                                      of comment
                                                                         comment can
                                                                                   can be
                                                                                        be

                                                  80
                                                  80
      Case 1:19-cv-09439-PKC Document 250-1 Filed 07/01/20 Page 85 of 130



interpreted as
interpreted as an  approval and
                an approval      and confuse    the public.
                                       confuse the  public. See
                                                             See Malloy
                                                                  Malloy Ex.
                                                                          Ex. 7 at 5
                                                                              7 at 5 ("We
                                                                                     (“We decided
                                                                                            decided not
                                                                                                    not
to comment
to comment [on    Liquid]. .. .. .[I]f
             [on Liquid].        .[I]f you
                                       you comment
                                             comment once,
                                                       once, you
                                                             you open
                                                                  open the
                                                                        the door
                                                                            door to
                                                                                  to ppl
                                                                                     ppl [sic]
                                                                                         [sic]
wondering why
wondering   why you're
                  you’re not     commenting on
                         not commenting         on everything
                                                    everything else  that comes
                                                                else that comes out
                                                                                  out going-forward.").
                                                                                      going-forward.”).
Further, the cited
Further, the  cited information
                    information is    is irrelevant to Plaintiff’s
                                         irrelevant to             claims in
                                                       Plaintiff's claims    this action.
                                                                          in this action.

                 253.
                 253.    On or
                         On or about
                               about August
                                     August 10,
                                            10, 2019,
                                                2019, Perekopsky
                                                      Perekopsky and
                                                                 and Parekh
                                                                     Parekh received
                                                                            received an
                                                                                     an email
                                                                                        email

from Decentral
from Decentral Park
               Park attaching
                    attaching aa research
                                 research report on TON.
                                          report on TON. (PX75.)
                                                         (PX75.) The research report,
                                                                 The research report, entitled
                                                                                      entitled

“The Current
"The Current State of Telegram
             State of Telegram Open
                               Open Network,
                                    Network, A
                                             A sleeping
                                               sleeping giant
                                                        giant awakens,"
                                                              awakens,” noted
                                                                        noted that
                                                                              that "Mil
                                                                                   “[i]n

March 2019,
March 2019, the
            the little
                little known Xena exchange
                       known Xena exchange listed
                                           listed aa leveraged,
                                                     leveraged, cryptocurrency-settled
                                                                cryptocurrency-settled

derivative contract
derivative contract for
                    for the
                        the GRM
                            GRM token
                                token (XGRAM),
                                      (XGRAM), which
                                               which in the first
                                                     in the       month of
                                                            first month of trading
                                                                           trading reached
                                                                                   reached up
                                                                                           up

to $8
to    per XGRAM,
   $8 per XGRAM, though
                 though in
                        in aa highly
                              highly illiquid
                                     illiquid environment.
                                              environment. At
                                                           At the
                                                              the moment,
                                                                  moment, the
                                                                          the price
                                                                              price per
                                                                                    per

XGRAM stands
XGRAM stands at
             at $3.30.
                $3.30. .. .. .. The Chinese exchange
                                The Chinese exchange Lbank has also
                                                     Lbank has also listed
                                                                    listed aa Gram/ETH
                                                                              Gram/ETH futures
                                                                                       futures

pair, which
pair, which at
            at the
               the time
                   time of
                        of writing
                           writing trades
                                   trades at
                                          at the
                                             the equivalent of $1.00.”
                                                 equivalent of         (Id. at
                                                               $1.00." (Id. at TLGRM-012-
                                                                               TLGRM-012-

00016231.))
00016231.

Response to
Response   to No.
               No. 253:
                   253:     Undisputed for
                            Undisputed         for purposes
                                                   purposes ofof Plaintiff’s motion but
                                                                 Plaintiff's motion         subject to
                                                                                       but subject    to
clarification. Defendants
clarification.  Defendants note        that on
                               note that     on January
                                                 January 21,
                                                          21, 2018,
                                                               2018, Pavel   posted the
                                                                      Pavel posted    the following    tweet:
                                                                                           following tweet:
“If you
"If you see
         see or
             or receive  offers to
                receive offers     to ‘buy
                                       `buy Grams’,
                                              Grams', let
                                                       let us
                                                           us know
                                                              know at at http://t.me/
                                                                         http://t.me/ notoscam.”
                                                                                       notoscam."
Drylewski Ex.
Drylewski   Ex. 16.
                 16. Additionally,
                      Additionally, in   in March
                                             March 2018,
                                                     2018, Telegram     provided the
                                                           Telegram provided       the SEC
                                                                                        SEC with
                                                                                               with aa list
                                                                                                       list of
                                                                                                            of
approximately 60
approximately     60 websites
                     websites thatthat Telegram
                                        Telegram believed
                                                    believed had
                                                               had been
                                                                    been fraudulently     offering to
                                                                          fraudulently offering      to sell
                                                                                                         sell
Grams.
Grams. SeeSee Drylewski
               Drylewski Ex.
                           Ex. 44 at at 26.
                                        26. Further,    Telegram decided
                                              Further, Telegram     decided not   to comment
                                                                              not to  comment on   on such
                                                                                                      such
unfounded
unfounded reports
             reports as  to not
                      as to         create an
                            not create          expectation that
                                             an expectation   that aa lack
                                                                      lack of
                                                                           of comment
                                                                               comment can can be
                                                                                                be
interpreted as
interpreted   as an approval and
                 an approval      and confuse     the public.
                                        confuse the   public. See
                                                                See Malloy
                                                                     Malloy Ex.
                                                                             Ex. 7  at 5
                                                                                  7 at  5 ("We
                                                                                          (“We decided
                                                                                                  decided not
                                                                                                            not
to comment
to comment [on     Liquid]. .. .. .[I]f
              [on Liquid].        .[I]f you
                                        you comment      once, you
                                              comment once,     you open
                                                                     open the
                                                                           the door
                                                                                door to
                                                                                      to ppl
                                                                                         ppl [sic]
                                                                                               [sic]
wondering why
wondering    why you're
                   you’re not     commenting on
                          not commenting          on everything
                                                      everything else   that comes
                                                                   else that comes outout going-forward.").
                                                                                           going-forward.”).
Further,  the cited
Further, the   cited information
                     information is    is irrelevant  to Plaintiff’s
                                          irrelevant to               claims in
                                                         Plaintiff's claims      this action.
                                                                              in this action.

                 254.
                 254.    The Decentral
                         The Decentral Park
                                       Park report
                                            report also
                                                   also noted
                                                        noted that
                                                              that the
                                                                   the Liquid
                                                                       Liquid exchange’s
                                                                              exchange's

“physically settled
"physically settled futures sale for
                    futures sale for $4
                                     $4 per
                                        per Gram"
                                            Gram” raised
                                                  raised $12.5 million. (Id.
                                                         $12.5 million. (Id. at
                                                                             at TLGRM-012-
                                                                                TLGRM-012-

00016231–32.))
00016231-32.

Response to
Response   to No.
              No. 254:
                  254:    Undisputed for
                          Undisputed    for purposes of Plaintiff’s
                                            purposes of             motion but
                                                        Plaintiff's motion     subject to
                                                                           but subject to
clarification for
clarification for the
                  the reasons stated in
                      reasons stated in Response
                                         Response to
                                                  to No.
                                                     No. 253.
                                                         253.




                                                      81
                                                      81
      Case 1:19-cv-09439-PKC Document 250-1 Filed 07/01/20 Page 86 of 130



                255.
                255.    The Decentral
                        The Decentral Park
                                      Park report
                                           report further
                                                  further noted
                                                          noted the
                                                                the sale
                                                                    sale "unsecured
                                                                         “unsecured futures
                                                                                    futures

agreements” by
agreements" by ATAIX
               ATAIX for
                     for $3.99 per Gram
                         $3.99 per Gram in
                                        in September 2019. (Id.
                                           September 2019. (Id. at
                                                                at TLGRM-012-
                                                                   TLGRM-012-

00016232.)
00016232.)

Response to
Response   to No.
              No. 255:
                  255:    Undisputed for
                          Undisputed    for purposes of Plaintiff’s
                                            purposes of             motion but
                                                        Plaintiff's motion     subject to
                                                                           but subject to
clarification for the reasons stated in  Response to No. 253.
clarification for the reasons stated in Response to No. 253.

E.
E.      Other Resales
        Other Resales

                256.
                256.    The August
                        The August 19,
                                   19, 2019
                                       2019 CoinDesk
                                            CoinDesk article
                                                     article describes
                                                             describes "another
                                                                       “another notable
                                                                                notable offering
                                                                                        offering

[[ ]] from
      from aa large
              large player
                    player in
                           in Russia.
                              Russia. ATON,
                                      ATON, an
                                            an asset
                                               asset management
                                                     management and
                                                                and investment banking company
                                                                    investment banking company

based in
based in Moscow,
         Moscow, with
                 with reportedly
                      reportedly $2.5
                                 $2.5 billion
                                      billion in
                                              in assets
                                                 assets under
                                                        under management,
                                                              management, sent
                                                                          sent its
                                                                               its clients
                                                                                   clients an
                                                                                           an

intriguing proposal
intriguing proposal in
                    in May.
                       May. In
                            In aa 13-slide
                                  13-slide presentation
                                           presentation obtained
                                                        obtained by
                                                                 by CoinDesk,
                                                                    CoinDesk, ATON
                                                                              ATON presented
                                                                                   presented

TON as
TON as aa potential
          potential rival
                    rival to
                          to Mastercard
                             Mastercard and
                                        and offered
                                            offered indirect
                                                    indirect interest in grams,
                                                             interest in grams, in
                                                                                in the
                                                                                   the form of
                                                                                       form of

shares in
shares in aa specially
             specially created investment vehicle,
                       created investment vehicle, New
                                                   New Technology Fund SPC
                                                       Technology Fund SPC Limited,
                                                                           Limited, registered
                                                                                    registered

in the
in the British
       British Virgin
               Virgin Islands.
                      Islands. .. .. .. The
                                        The fund
                                            fund offers
                                                 offers investors
                                                        investors access
                                                                  access to
                                                                         to future
                                                                            future grams,
                                                                                   grams, the
                                                                                          the

presentation says,
presentation says, at
                   at aa price
                         price of
                               of $1.33 per token.
                                  $1.33 per token. Investors will get
                                                   Investors will     25 percent
                                                                  get 25 percent in 12–18 months
                                                                                 in 12-18 months

and the
and the last
        last tranche
             tranche in 18–24 months.
                     in 18-24 months. .. .. .. While
                                               While the
                                                     the offering
                                                         offering may
                                                                  may have
                                                                      have been
                                                                           been aa violation
                                                                                   violation of
                                                                                             of the
                                                                                                the

agreement with
agreement with Telegram, the investors
               Telegram, the investors who
                                       who talked
                                           talked to
                                                  to CoinDesk
                                                     CoinDesk noted
                                                              noted aa possible
                                                                       possible loophole
                                                                                loophole that
                                                                                         that

can allow
can allow the
          the participants
              participants in
                           in token
                              token sale
                                    sale to
                                         to sell
                                            sell their
                                                 their allocation
                                                       allocation quietly. When signing
                                                                  quietly. When signing the
                                                                                        the

paperwork with
paperwork with Telegram, investors had
               Telegram, investors had to
                                       to disclose
                                          disclose their
                                                   their beneficiaries
                                                         beneficiaries with
                                                                       with shares
                                                                            shares larger
                                                                                   larger than
                                                                                          than 25
                                                                                               25

percent, and
percent, and after
             after the
                   the deal,
                       deal, notify
                             notify Telegram
                                    Telegram if
                                             if new
                                                new shareholders
                                                    shareholders of
                                                                 of such
                                                                    such size
                                                                         size bought
                                                                              bought in.
                                                                                     in.

However, changes
However, changes smaller
                 smaller than
                         than 25
                              25 percent
                                 percent don't
                                         don’t have
                                               have to
                                                    to be
                                                       be reported, and this
                                                          reported, and this might
                                                                             might be
                                                                                   be aa way
                                                                                         way to
                                                                                             to

hide re-selling.
hide re-selling. .. .. One
                       One of
                           of the
                              the investors
                                  investors said
                                            said that,
                                                 that, according
                                                       according to
                                                                 to his
                                                                    his information, ATON has
                                                                        information, ATON has already
                                                                                              already

sold the
sold the shares
         shares in the gram-based
                in the gram-based fund
                                  fund worth
                                       worth $10 million. ‘Everyone
                                             $10 million.           was shocked
                                                          `Everyone was shocked when
                                                                                when people
                                                                                     people

got that
got that presentation.
         presentation. But
                       But ATON
                           ATON said
                                said they
                                     they got written permission
                                          got written permission from Telegram,’ he
                                                                 from Telegram,' he added."
                                                                                    added.”

(PX63.)
(PX63.)


                                                   82
                                                   82
      Case 1:19-cv-09439-PKC Document 250-1 Filed 07/01/20 Page 87 of 130



 Response to
Response     to No.
                No. 256:
                     256:     Disputed as
                              Disputed     as quoted   language appears
                                              quoted language     appears toto be  from an
                                                                               be from  an unverified
                                                                                            unverified
 article written
article   written by   an outside
                   by an  outside third-party
                                    third-party with
                                                  with nono knowledge
                                                            knowledge of of Telegram’s
                                                                            Telegram's policies
                                                                                         policies and
                                                                                                   and
 procedures with
procedures     with respect   to the
                     respect to   the Purchase    Agreements. Further,
                                       Purchase Agreements.                  disputed whether
                                                                   Further, disputed    whether the
                                                                                                 the
 quoted article
quoted             written by
          article written   by aa third-party
                                  third-party isis reliable  or valid.
                                                   reliable or  valid. Defendants
                                                                        Defendants note    that on
                                                                                      note that on May
                                                                                                    May 25,
                                                                                                          25,
 2019, a
2019,   a Private
           Private Placement     purchaser informed
                    Placement purchaser       informed Telegram      that they
                                                          Telegram that    they had
                                                                                 had received   an offer
                                                                                      received an   offer to
                                                                                                          to
 purchase Grams
purchase     Grams from
                      from another
                            another purchaser       called New
                                       purchaser called    New Technology
                                                                 Technology FundFund SPC
                                                                                      SPC Limited
                                                                                            Limited ("NT
                                                                                                      (“NT
 Fund”)    (a.k.a. ATON
 Fund") (a.k.a.    ATON CryptoTech
                            CryptoTech Fund Fund SPC     Limited). Def.
                                                  SPC Limited).     Def. 56.1
                                                                          56.1 ¶¶ 141;
                                                                                  141; Drylewski
                                                                                       Drylewski Ex.    10
                                                                                                   Ex. 10
 at 7.  Ilya identified  certain   issues  with the  materials  that called  into  question
at 7. Ilya identified certain issues with the materials that called into question their      their
 authenticity and
authenticity    and he
                     he reached
                         reached outout to
                                         to NT
                                            NT Fund
                                                Fund and
                                                       and requested    that the
                                                            requested that    the company
                                                                                  company address
                                                                                             address these
                                                                                                       these
 allegations and
allegations    and affirm   that they
                    affirm that   they were
                                        were not   in breach
                                              not in  breach ofof their
                                                                  their Purchase    Agreement. Def.
                                                                        Purchase Agreement.       Def. 56.1
                                                                                                        56.1
¶¶ 142;
   142; Drylewski
          Drylewski Ex.    10 at
                      Ex. 10  at 7;
                                  7; Malloy
                                     Malloy Ex.   2 at
                                              Ex. 2  at 224:2-227:11.
                                                        224:2-227:11. NT NT Fund
                                                                             Fund denied    that they
                                                                                     denied that they were
                                                                                                        were
 engaged in
engaged     in any  activities that
               any activities  that would
                                      would constitute
                                             constitute aa breach   of their
                                                            breach of  their Purchase    Agreement. Def.
                                                                              Purchase Agreement.       Def.
 56.1 ¶¶ 143;
56.1     143; Drylewski
               Drylewski Ex.     10 at
                            Ex. 10   at 7.
                                        7.

                257.
                257.     On or
                         On or about
                               about April
                                     April 10,
                                           10, 2019,
                                               2019, one
                                                     one of
                                                         of the
                                                            the initial purchasers entered
                                                                initial purchasers entered into
                                                                                           into aa

“Participation Agreement"
"Participation Agreement” with
                          with another
                               another entity (the "Participant"),
                                       entity (the “Participant”), whereby
                                                                   whereby the
                                                                           the Participant
                                                                               Participant would
                                                                                           would

“receive aa participation
"receive    participation in
                          in the
                             the purchase
                                 purchase of
                                          of 5,297,157.14024602 tokens among
                                             5,297,157.14024602 tokens among the
                                                                             the Tokens that
                                                                                 Tokens that

[the investor]
[the           will be
     investor] will be entitled
                       entitled to
                                to by
                                   by subscribing
                                      subscribing aa total
                                                     total participation
                                                           participation amount
                                                                         amount of
                                                                                of US$2,400,000."
                                                                                   US$2,400,000.”

(PX76.)
(PX76.)

Response to
Response  to No.
              No. 257:
                  257:    Undisputed for
                          Undisputed    for purposes
                                             purposes ofof Plaintiff’s  motion insofar
                                                            Plaintiff's motion  insofar as
                                                                                        as the
                                                                                           the
referenced  document appears
referenced document    appears toto contain
                                    contain the
                                             the quoted    language, but
                                                  quoted language,          Defendants note
                                                                       but Defendants        that this
                                                                                        note that this
document is
document   is unverified,
              unverified, are
                          are unaware
                              unaware of of its source or
                                            its source  or the
                                                            the reliability thereof, does
                                                                reliability thereof, does not
                                                                                          not appear
                                                                                              appear
to have
to have been  sent to
        been sent  to Telegram   and appears
                      Telegram and    appears to to be an agreement
                                                    be an  agreement between     third-parties.
                                                                        between third-parties.
Further, the cited
Further, the  cited material
                    material is
                             is irrelevant  to Plaintiff’s
                                irrelevant to               claims in
                                                Plaintiff's claims  in this
                                                                       this action.
                                                                            action.

                258.
                258.     A memorandum
                         A memorandum to
                                      to the
                                         the Participant's
                                             Participant’s operating
                                                           operating committee,
                                                                     committee, dated
                                                                                dated March
                                                                                      March 23,
                                                                                            23,

2019, stated:
2019, stated: "We
              “We believe
                  believe Telegram
                          Telegram represents
                                   represents aa dominant
                                                 dominant leader
                                                          leader in the crypto
                                                                 in the crypto instant
                                                                               instant

messaging and
messaging and social
              social media
                     media space,
                           space, with
                                  with aa highly
                                          highly scalable
                                                 scalable platform
                                                          platform to
                                                                   to drive and capitalize
                                                                      drive and            on
                                                                                capitalize on

digital asset's
digital asset’s global
                global mainstream
                       mainstream application.
                                  application. .. .. .. Given
                                                        Given [the
                                                              [the Participant's]
                                                                   Participant’s] relationship
                                                                                  relationship with
                                                                                               with the
                                                                                                    the

seller, we
seller, we have
           have procured a highly
                procured a highly attractive secondary opportunity
                                  attractive secondary opportunity at
                                                                   at $0.453
                                                                      $0.453 per
                                                                             per token,
                                                                                 token,

representing 66% discount
representing 66% discount to
                          to the
                             the last
                                 last private
                                      private round valuation. Assuming
                                              round valuation. Assuming targeted
                                                                        targeted exchange
                                                                                 exchange

listing in
listing    4Q19 at
        in 4Q19 at aa price
                      price at
                            at least on par
                               least on par with
                                            with previous
                                                 previous round
                                                          round ($1.33
                                                                ($1.33 per
                                                                       per token),
                                                                           token), [Participant]
                                                                                   [Participant]

stands to
stands to receive
          receive principal within 7-9
                  principal within 7-9 months with 66%
                                       months with 66% remaining stake for
                                                       remaining stake for significant
                                                                           significant long
                                                                                       long

termed upsides.”
termed           (PX77 at
       upsides." (PX77 at 831 (emphasis in
                          831 (emphasis    original).)
                                        in original).)

                                                     83
                                                     83
      Case 1:19-cv-09439-PKC Document 250-1 Filed 07/01/20 Page 88 of 130



Response to
Response  to No.
              No. 258:
                  258:     Undisputed for
                           Undisputed  for purposes
                                            purposes ofof Plaintiff’s
                                                          Plaintiff's motion  insofar as
                                                                      motion insofar   as the
                                                                                          the
referenced  document appears
referenced document    appears to
                                to contain
                                   contain the
                                            the quoted   language, but
                                                 quoted language,         Defendants note
                                                                     but Defendants         that this
                                                                                       note that this
document is
document   is unverified,
              unverified, are
                          are unaware
                              unaware ofof its source or
                                           its source  or the
                                                          the reliability thereof, does
                                                              reliability thereof, does not  appear
                                                                                         not appear
to have
to have been  sent to
        been sent  to Telegram  and appears
                      Telegram and   appears to to be an agreement
                                                   be an agreement between     third-parties.
                                                                      between third-parties.
Further,
Further, Plaintiff selectively quotes
         Plaintiff selectively quotes from
                                      from the
                                             the cited
                                                  cited material  and omits
                                                        material and   omits other
                                                                             other information
                                                                                    information
contained therein,
contained  therein, such
                    such as:
                          as:

                Fully    integrated with
                Fully integrated       with Telegram,
                                               Telegram, TON          present[s] the
                                                             TON present[s]        the
                combination    of  having  one  of the largest  developer  ecosystem,
                combination of having one of the largest developer ecosystem,
                with distribution
                with  distribution network
                                    network across    200 million
                                              across 200  million crypto
                                                                   crypto native
                                                                           native user
                                                                                  user
                base,  in order
                base, in  order to
                                 to efficiently and effectively
                                    efficiently and  effectively build  out an
                                                                  build out      Apple
                                                                             an Apple
                App Store-like
                App   Store-like integrated
                                  integrated portal
                                              portal for
                                                      for millions  of users
                                                          millions of        to access
                                                                       users to access
                products, services,
                products,   services, and
                                      and contents
                                           contents offered
                                                      offered by   TON as
                                                               by TON    as its “killer
                                                                            its "killer
                dApp.”
                dApp."

PX77
PX77 at 816.
     at 816.

X.
X.      TELEGRAM HAS
        TELEGRAM      MADE EFFORTS
                  HAS MADE         TO LIST
                           EFFORTS TO LIST GRAMS AND TO
                                           GRAMS AND    DEVELOP
                                                     TO DEVELOP
        THE TON
        THE TON BLOCKCHAIN
                BLOCKCHAIN AND
                           AND ECOSYSTEM   WITH THE
                               ECOSYSTEM WITH   THE HELP
                                                    HELP OF
                                                         OF ITS
                                                            ITS
        CURRENT  AND FORMER
        CURRENT AND  FORMER BUSINESS
                            BUSINESS ASSOCIATES
                                     ASSOCIATES

                259.
                259.    Durov and
                        Durov and Perekopsky
                                  Perekopsky met
                                             met in
                                                 in university
                                                    university and
                                                               and subsequently
                                                                   subsequently worked
                                                                                worked

together at
together at VKontakte.
            VKontakte. (PX13, Perekopsky Tr.
                       (PX13, Perekopsky Tr. at
                                             at 19:12-20:14)
                                                19:12-20:14)

Response to
Response to No.
            No. 259:
                259:        Undisputed for
                            Undisputed for purposes of Plaintiff’s
                                           purposes of             motion.
                                                       Plaintiff's motion.

                260.
                260.    In 2017,
                        In 2017, Durov
                                 Durov hired
                                       hired Perekopsky
                                             Perekopsky to
                                                        to work
                                                           work for
                                                                for Telegram and help
                                                                    Telegram and help raise
                                                                                      raise

funds for
funds     Telegram, while
      for Telegram, while he understood that
                          he understood that Perekopsky
                                             Perekopsky was
                                                        was involved with Blackmoon
                                                            involved with Blackmoon Crypto
                                                                                    Crypto

as aa fundraiser
as    fundraiser for that company.
                 for that company. (PX12,
                                   (PX12, Durov
                                          Durov Tr. at 143:5-144:22.)
                                                Tr. at 143:5-144:22.)

Response to
Response    to No.
               No. 260:
                    260:       Disputed to
                               Disputed  to the
                                             the extent
                                                 extent Plaintiff  suggests the
                                                         Plaintiff suggests  the cited
                                                                                 cited language
                                                                                        language
indicates Ilya
indicates  Ilya had
                 had an
                      an active
                           active role  with Blackmoon
                                   role with  Blackmoon Crypto.
                                                           Crypto. Pavel    stated that
                                                                     Pavel stated   that he  was "trying
                                                                                          he was “trying
to describe
to describe [Ilya]   . . . and
              [Ilya] ...   and his
                                his accomplishments
                                    accomplishments to  to the
                                                           the extent that [he
                                                               extent that  [he understood]    them.”
                                                                                understood] them."
PX12
PX12 at   143:5-144:22. He
       at 143:5-144:22.      He further   clarified that
                                 further clarified  that his
                                                          his understanding,    with respect
                                                              understanding, with             to Ilya's
                                                                                      respect to Ilya’s
role
role in Blackmoon Crypto,
     in Blackmoon      Crypto, waswas that
                                       that Ilya was "playing
                                            Ilya was  “playing more    of a
                                                                 more of  a passive
                                                                            passive role   and acted
                                                                                     role and  acted
maybe
maybe asas an
           an advisor
                advisor or or like a person
                              like a person publicly   supporting that
                                             publicly supporting    that project.”
                                                                         project." IdId. Further,
                                                                                          Further, Ilya
                                                                                                    Ilya
testified:
testified:

                At the
                At the very
                         very beginning     when Oleg
                                beginning when    Oleg [Seydak] was founding
                                                       [Seydak] was            this
                                                                     founding this
                new   company [Blackmoon
                new company                     Crypto], he
                                   [Blackmoon Crypto],   he asked me to
                                                            asked me  to help
                                                                         help at
                                                                               at a
                                                                                  a
                level of
                level of advisory,
                         advisory, soso he was organizing
                                        he was organizing some
                                                          some advisory
                                                               advisory board, you
                                                                        board, you
                can say
                can  say so,
                           so, and
                               and hehe asked
                                        asked me  to support
                                               me to support him
                                                             him more
                                                                  more actually  in
                                                                        actually in
                public, like
                public,        in this
                         like in  this new
                                       new project.”
                                           project."



                                                   84
                                                   84
      Case 1:19-cv-09439-PKC Document 250-1 Filed 07/01/20 Page 89 of 130



Malloy Ex.
Malloy  Ex. 22 at 32:20-25. llya
               at 32:20-25.        further testified
                              Ilya further  testified that
                                                      that he
                                                           he does
                                                              does not
                                                                    not have
                                                                         have any  financial interest
                                                                              any financial   interest
in Blackmoon
in              Crypto and
   Blackmoon Crypto           that when
                         and that   when hehe joined
                                              joined Telegram,
                                                       Telegram, he   “stopped all
                                                                  he "stopped   all [his]
                                                                                    [his] activities
                                                                                          activities
related to Blackmoon
related to Blackmoon Crypto
                         Crypto atat all.”
                                     all." PX13
                                            PX13 at   36:7-10; Malloy
                                                   at 36:7-10; Malloy Ex.   2 at
                                                                        Ex. 2 at 79:1-20.
                                                                                 79:1-20. Further,
                                                                                            Further,
the cited
the cited information
          information isis irrelevant
                           irrelevant to
                                       to Plaintiff’s
                                           Plaintiff's claims in this
                                                       claims in this action.
                                                                      action.

                261.
                261.   Durov discussed
                       Durov discussed with
                                       with aa friend
                                               friend on
                                                      on or
                                                         or about
                                                            about October
                                                                  October 30,
                                                                          30, 2017
                                                                              2017 that
                                                                                   that

Perekopsky would
Perekopsky would "help
                 “help run
                       run point"
                           point” on
                                  on the
                                     the offering,
                                         offering, noting
                                                   noting he
                                                          he "raised
                                                             “raised $30M
                                                                     $30M for
                                                                          for

Blackmooncrypto last
Blackmooncrypto last month."
                     month.” (PX15
                             (PX15 at
                                   at TG-017-00000559.)
                                      TG-017-00000559.)

Response to
Response   to No.
              No. 261:
                  261:     Disputed as
                           Disputed  as incomplete
                                        incomplete and
                                                     and misleading.  When questioned
                                                          misleading. When  questioned about
                                                                                       about
the conversation
the conversation in   the cited
                   in the cited material,
                                material, Pavel testified that
                                          Pavel testified that he “may have
                                                               he "may have been confused
                                                                            been confused
about [Ilya’s]
about           exact track
       [Ilya's] exact track record”  during the
                             record" during  the conversation.
                                                 conversation. PX12
                                                                 PX12 at 143:5-144:22. Pavel
                                                                      at 143:5-144:22. Pavel
clarified:
clarified:

                I’m not
                I'm      100 percent
                     not 100  percent certain
                                        certain II was
                                                   was confused.
                                                        confused. II may
                                                                       may have
                                                                             have been
                                                                                   been
                trying to
                trying  to show
                             show [the
                                     [the purchaser]      that [Ilya]
                                            purchaser] that      [Ilya] had      certain
                                                                          had certain
                experience, at
                experience,   at least
                                 least at    some level
                                         at some   level ofof depth,
                                                              depth, in in relation   to
                                                                            relation to
                blockchain.
                blockchain. That   is why
                             That is  why II could
                                             could have
                                                   have mentioned      that he
                                                          mentioned that     he raise 30
                                                                                raise 30
                million for Blackmoon
                million for               Crypto, although
                            Blackmoon Crypto,       although itit is obvious that
                                                                  is obvious  that now
                                                                                    now
                that there
                that there are
                            are other
                                other — – and  there were
                                           and there   were other
                                                             other members
                                                                     members in     that
                                                                                 in that
                team that
                team  that were
                           were more    instrumental to
                                 more instrumental     to the
                                                          the success
                                                              success ofof that
                                                                           that project.
                                                                                project.

Id. Further,
Id           the cited
    Further, the cited information
                       information is
                                   is irrelevant
                                      irrelevant to
                                                 to Plaintiff’s claims in
                                                    Plaintiff's claims in this
                                                                          this action.
                                                                               action.

                262.
                262.    Perekopsky recruited
                        Perekopsky           Hyman to
                                   recruited Hyman to Telegram. (PX13, Perekopsky
                                                      Telegram. (PX13, Perekopsky Tr.
                                                                                  Tr. at
                                                                                      at

66:2-25.)
66:2-25.)

Response to
Response to No.
            No. 262:
                262:        Undisputed for
                            Undisputed for purposes of Plaintiff’s
                                           purposes of             motion.
                                                       Plaintiff's motion.

                263.
                263.   Hyman in
                       Hyman in turn
                                turn recruited
                                     recruited Parekh
                                               Parekh to
                                                      to Telegram
                                                         Telegram in approximately January
                                                                  in approximately January

2018, as
2018, as Hyman
         Hyman was
               was Parekh's
                   Parekh’s old
                            old boss
                                boss at
                                     at Morgan
                                        Morgan Stanley. (PX14, Parekh
                                               Stanley. (PX14, Parekh Tr. at 19:11-24.)
                                                                      Tr. at 19:11-24.)

Response to
Response to No.
            No. 263:
                263:        Undisputed for
                            Undisputed for purposes of Plaintiff’s
                                           purposes of             motion.
                                                       Plaintiff's motion.

                264.
                264.    As detailed
                        As detailed below,
                                    below, Perekopsky's
                                           Perekopsky’s friend and partner
                                                        friend and partner at
                                                                           at Blackmoon
                                                                              Blackmoon Crypto,
                                                                                        Crypto,

Oleg Seydak,
Oleg         was involved
     Seydak, was involved in
                          in the
                             the Telegram
                                 Telegram offering
                                          offering from the very
                                                   from the very start,
                                                                 start, and
                                                                        and continued
                                                                            continued his
                                                                                      his

involvement when
involvement when he,
                 he, along
                     along with
                           with Hyman
                                Hyman and
                                      and others,
                                          others, formed
                                                  formed Gram
                                                         Gram Vault
                                                              Vault in
                                                                    in 2018.
                                                                       2018.

Response to
Response to No.
            No. 264:
                264:     Disputed as
                         Disputed      to the
                                   as to  the use of the
                                              use of the term
                                                         term "involved
                                                               “involved in."
                                                                          in.” Disputed
                                                                               Disputed as
                                                                                         as
inaccurate and
inaccurate and misleading.
               misleading. Ilya  testified that
                            Ilya testified  that Oleg
                                                 Oleg Seydak
                                                       Seydak is
                                                               is not
                                                                  not a
                                                                      a Private
                                                                        Private Placement
                                                                                Placement
purchaser, and
purchaser, and Plaintiff does not
               Plaintiff does     cite any
                              not cite  any document
                                             document oror evidence  to support
                                                           evidence to  support this
                                                                                this statement.
                                                                                     statement.

                                                  85
                                                  85
      Case 1:19-cv-09439-PKC Document 250-1 Filed 07/01/20 Page 90 of 130



PX13  146:8-10. Further,
PX13 146:8-10.           the cited
                Further, the cited information is irrelevant
                                   information is irrelevant to
                                                             to Plaintiff’s claims in
                                                                Plaintiff's claims in this
                                                                                      this
action.
action.

               265.
               265.    As also
                       As also detailed
                               detailed below,
                                        below, Hyman,
                                               Hyman, along
                                                      along with
                                                            with two
                                                                 two other
                                                                     other founders of Gram
                                                                           founders of Gram

Vault—Alexander Filatov
Vault—Alexander Filatov and
                        and Michel
                            Michel Lejnev—is also associated
                                   Lejnev—is also associated with
                                                             with TON Ventures. Filatov
                                                                  TON Ventures. Filatov is
                                                                                        is

also the
also the CEO
         CEO of
             of TON
                TON Labs.
                    Labs.

Response to
Response   to No.
              No. 265:
                  265:      Disputed as
                            Disputed      to the
                                       as to the term
                                                 term "associated
                                                        “associated with"
                                                                    with” and
                                                                          and Plaintiff  does not
                                                                               Plaintiff does not
city any
city any document
         document or or evidence
                        evidence toto support
                                      support this
                                                this statement.
                                                     statement. Further,
                                                                 Further, the
                                                                          the cited
                                                                              cited information
                                                                                    information isis
irrelevant for
irrelevant  for Plaintiff’s
                Plaintiff's claims
                            claims in  this action.
                                    in this action.

               266.
               266.    Perekopsky testified
                       Perekopsky testified that
                                            that because
                                                 because of
                                                         of Telegram’s very limited
                                                            Telegram's very limited internal
                                                                                    internal

resources, the
resources, the Telegram
               Telegram team
                        team relied
                             relied on
                                    on their
                                       their friends
                                             friends and
                                                     and colleagues
                                                         colleagues to
                                                                    to do
                                                                       do some
                                                                          some of
                                                                               of the
                                                                                  the work.
                                                                                      work.

(PX13, Perekospky
(PX13, Perekospky Tr.
                  Tr. at
                      at 167:2-169:7.)
                         167:2-169:7.)

Response to
Response to No.
            No. 266:
                266:       Disputed as
                           Disputed as inaccurate, incomplete and
                                       inaccurate, incomplete and misleading.
                                                                  misleading. Ilya testified:
                                                                              Ilya testified:

               So many
               So  many [exchanges]     tried to
                          [exchanges] tried    to reach   out to
                                                  reach out    to us,
                                                                  us, but
                                                                       but mymy personal
                                                                                 personal
               vision here
               vision        was that
                      here was    that it is better,
                                       it is          since our
                                             better, since   our resources     were very
                                                                  resources were     very
               limited, you
               limited, you didn't
                              didn’t have
                                     have enough
                                            enough people     and time
                                                     people and    time toto talk
                                                                             talk to
                                                                                  to all of
                                                                                     all of
               them, but
               them,       at the
                      but at   the same
                                    same time
                                           time we
                                                 we understood
                                                     understood the  the importance
                                                                          importance of  of
               exchanges, because
               exchanges,              exchanges would
                             because exchanges      would givegive an
                                                                    an opportunity
                                                                         opportunity to  to
               users, to people
               users, to people toto get
                                     get Grams.
                                          Grams. SoSo we
                                                       we thought
                                                           thought it it is
                                                                         is important
                                                                            important to to
               respond
               respond atat least
                            least to
                                  to some
                                     some exchanges
                                            exchanges ......

PX13
PX13 at 167:2-169:16. Ilya
     at 167:2-169:16. Ilya further
                           further testified:
                                   testified:

               Since the
               Since  the public
                          public network
                                    network waswas already
                                                   already launched,
                                                            launched, and    we knew
                                                                        and we  knew
               that there  were   teams   of developers  who  were  digging
               that there were teams of developers who were digging deep, thedeep, the
               test network,
               test network, and       they were
                                and they     were giving
                                                    giving us  some feedback,
                                                           us some               so II
                                                                      feedback, so
               decided once
               decided   once II get
                                 get aa lot
                                        lot of
                                            of questions
                                               questions from
                                                         from exchanges,    and some
                                                               exchanges, and   some
               of the
               of the teams
                       teams of
                              of developers
                                   developers who
                                                who were
                                                      were testing
                                                           testing the
                                                                   the test
                                                                        test network,
                                                                             network,
               they offered
               they offered themselves
                            themselves helphelp in
                                                in answerine
                                                   answering these
                                                              these questions.
                                                                    questions.

Id. (emphasis
M.  (emphasis added).
               added). Moreover,    the cited
                        Moreover, the   cited information  does not
                                              information does       support the
                                                                 not support   the assertion
                                                                                   assertion that
                                                                                             that
Telegram "relied
Telegram   “relied on
                   on their
                      their friends
                            friends and  colleagues” to
                                    and colleagues"  to do
                                                        do work
                                                            work related   to the
                                                                  related to  the TON
                                                                                  TON
Blockchain or
Blockchain   or Grams.
                Grams. Further,   the cited
                        Further, the  cited information
                                             information is irrelevant to
                                                         is irrelevant  to Plaintiff’s
                                                                           Plaintiff's claims in
                                                                                       claims in
this action.
this action.

               267.
               267.    Durov told
                       Durov told aa friend
                                     friend and
                                            and investor in April
                                                investor in April 2019
                                                                  2019 that
                                                                       that Telegram’s tech team
                                                                            Telegram's tech team

was "stretched
was “stretched too
               too thin"
                   thin” but
                         but that
                             that there
                                  there was
                                        was aa "dev
                                               “dev team"
                                                    team” "affiliated
                                                          “affiliated with
                                                                      with large 2nd stage
                                                                           large 2nd stage


                                                   86
                                                   86
      Case 1:19-cv-09439-PKC Document 250-1 Filed 07/01/20 Page 91 of 130



investors” who
investors" who had
               had "invested
                   “invested aa lot of time
                                lot of time into studying what
                                            into studying what we
                                                               we do.” (PX15 at
                                                                  do." (PX15 at TLGRM-017-
                                                                                TLGRM-017-

00000599.)
00000599.)

Response to
Response   to No.
              No. 267:
                  267:     Disputed as
                           Disputed    as incomplete
                                          incomplete and     inaccurate. In
                                                        and inaccurate.     In response
                                                                               response to to aa
purchaser’s request
purchaser's           to speak
              request to speak with
                                with someone
                                       someone on on the
                                                      the Telegram
                                                          Telegram teamteam regarding     “staking
                                                                             regarding "staking
infrastructure,” Pavel
infrastructure,"  Pavel responded     that the
                         responded that     the Telegram    team is
                                                Telegram team      is "stretched
                                                                      “stretched too
                                                                                   too thin.
                                                                                       thin. But
                                                                                               But there's
                                                                                                   there’s
this dev team  that invest a lot of time   into studying   what   we  do  (they are  affiliated
this dev team that invest a lot of time into studying what we do (they are affiliated with       with
large 2nd stage
large 2"  stage investors).
                investors). They   are currently
                            They are    currently testing
                                                    testing the
                                                            the smart
                                                                 smart contract
                                                                         contract building
                                                                                    building on on our
                                                                                                   our
testnet, and
testnet, and can  probably provide
             can probably   provide some
                                       some guidance..."
                                              guidance. . .” PX15
                                                               PX15 atat TLGRM-017-00000599.
                                                                         TLGRM-017-00000599.
Further,  the cited
Further, the  cited information
                    information isis irrelevant
                                     irrelevant toto Plaintiff’s claims in
                                                     Plaintiff's claims      this action.
                                                                          in this action.

A.
A.      Blackmoon
        Blackmoon

                268.
                268.    Blackmoon Finance
                        Blackmoon Finance Limited (which does
                                          Limited (which      business as
                                                         does business as Blackmoon
                                                                          Blackmoon

Financial Group)
Financial Group) has
                 has the
                     the following
                         following ownership
                                   ownership structure:
                                             structure: 33.39%
                                                        33.39% by
                                                               by Four
                                                                  Four Rooms
                                                                       Rooms LTD which is
                                                                             LTD which is

in turn
in turn 100%
        100% owned
             owned by
                   by Seydak;
                      Seydak; 32.17% by Perekopsky;
                              32.17% by Perekopsky; 18%
                                                    18% by
                                                        by Flint
                                                           Flint Capital
                                                                 Capital VC;
                                                                         VC; and
                                                                             and 16.44%
                                                                                 16.44%

by other
by other monitory
         monitory shareholders,
                  shareholders, each of whom
                                each of whom owns
                                             owns less than 3.5%.
                                                  less than       (PX78 at
                                                            3.5%. (PX78 at 25.)
                                                                           25.)

Response to
Response    to No.
               No. 268:
                   268:     Undisputed for
                            Undisputed for purposes of Plaintiff’s
                                           purposes of Plaintiff's motion
                                                                   motion but irrelevant to
                                                                          but irrelevant to
Plaintiff’s  claims in
Plaintiff's claims  in this
                       this action.
                            action.

                269.
                269.    Through Four
                        Through Four Rooms
                                     Rooms LTD, of which
                                           LTD, of which he
                                                         he is
                                                            is 100%
                                                               100% owner,
                                                                    owner, Seydak owns
                                                                           Seydak owns

100% of
100% of Blackmoon
        Blackmoon VF
                  VF Ltd (which does
                     Ltd (which does business
                                     business as
                                              as as
                                                 as Blackmoon
                                                    Blackmoon Crypto).
                                                              Crypto). (Id.
                                                                       (Id. at
                                                                            at 25.)
                                                                               25.)

Response to
Response    to No.
               No. 269:
                   269:     Undisputed for
                            Undisputed for purposes of Plaintiff’s
                                           purposes of Plaintiff's motion
                                                                   motion but
                                                                          but irrelevant to
                                                                              irrelevant to
Plaintiff’s  claims in
Plaintiff's claims     this action.
                    in this action.

                270.
                270.    Through Four
                        Through Four Rooms
                                     Rooms LTD, of which
                                           LTD, of which he
                                                         he is
                                                            is 100%
                                                               100% owner,
                                                                    owner, Seydak owns
                                                                           Seydak owns

100% of
100% of Swiss Digital Group
        Swiss Digital Group AG
                            AG (which
                               (which does business as
                                      does business as Gram
                                                       Gram Vault).
                                                            Vault). (Id.
                                                                    (Id. at
                                                                         at 25.)
                                                                            25.)

Response to
Response    to No.
               No. 270:
                   270:     Undisputed for
                            Undisputed for purposes of Plaintiff’s
                                           purposes of Plaintiff's motion
                                                                   motion but irrelevant to
                                                                          but irrelevant to
Plaintiff’s  claims in
Plaintiff's claims     this action.
                    in this action.

                271.
                271.    Seydak is the
                        Seydak is the Founder
                                      Founder and
                                              and CEO
                                                  CEO of
                                                      of Blackmoon
                                                         Blackmoon Crypto.
                                                                   Crypto. (PX79
                                                                           (PX79 at
                                                                                 at 22.)
                                                                                    22.)

Response to
Response    to No.
               No. 271:
                   271:     Undisputed for
                            Undisputed for purposes of Plaintiff’s
                                           purposes of Plaintiff's motion
                                                                   motion but irrelevant to
                                                                          but irrelevant to
Plaintiff’s  claims in
Plaintiff's claims     this action.
                    in this action.

                272.
                272.    Perekopsky is
                        Perekopsky    Blackmoon Crypto's
                                   is Blackmoon Crypto’s Co-Founder.
                                                         Co-Founder. (Id.
                                                                     (Id. at
                                                                          at 22.)
                                                                             22.)



                                                   87
                                                   87
      Case 1:19-cv-09439-PKC Document 250-1 Filed 07/01/20 Page 92 of 130



Response to
Response   to No.
              No. 272:
                  272:       Disputed as
                             Disputed  as incomplete
                                          incomplete and  and misleading.
                                                               misleading. Ilya  testified that
                                                                            Ilya testified that he
                                                                                                he
currently has
currently  has no  involvement with
                no involvement     with Blackmoon
                                        Blackmoon Crypto.        Malloy Ex.
                                                        Crypto. Malloy   Ex. 22 at
                                                                                at 32:13-33:5.
                                                                                   32:13-33:5. Ilya
                                                                                                 Ilya
clarified that
clarified that "[a]t
               “[a]t the
                     the very
                          very beginning   when Oleg
                                beginning when     Oleg waswas founding
                                                               founding [Blackmoon      Crypto], he
                                                                         [Blackmoon Crypto],       he
asked [Ilya]
asked         to help
       [Ilya] to      at aa level
                 help at          of advisory,
                            level of           . . . to
                                     advisory, ...   to support
                                                         support him
                                                                  him more   actually in
                                                                       more actually   in public[.]"
                                                                                          public[.]” Id
                                                                                                      Id.
at 32:17-33:5.
at 32:17-33:5. Further,     the cited
                 Further, the   cited information
                                      information is  is irrelevant
                                                         irrelevant to
                                                                    to Plaintiff’s claims in
                                                                       Plaintiff's claims  in this
                                                                                              this
action.
action.

                273.
                273.    Sergey Vasin is
                        Sergey Vasin is Blackmoon
                                        Blackmoon Crypto's
                                                  Crypto’s Chief
                                                           Chief Operating
                                                                 Operating Officer.
                                                                           Officer. (Id.
                                                                                    (Id. at
                                                                                         at 22.)
                                                                                            22.)

Response to
Response    to No.
               No. 273:
                   273:     Undisputed for
                            Undisputed for purposes of Plaintiff’s
                                           purposes of Plaintiff's motion
                                                                   motion but irrelevant to
                                                                          but irrelevant to
Plaintiff’s  claims in
Plaintiff's claims     this action.
                    in this action.

                274.
                274.    Moshe Joshua
                        Moshe        joined Blackmoon
                              Joshua joined Blackmoon Crypto
                                                      Crypto as
                                                             as Chief
                                                                Chief Product
                                                                      Product Officer
                                                                              Officer in
                                                                                      in or
                                                                                         or

about November
about November 2017.
               2017. (PX80.)
                     (PX80.)

Response to
Response    to No.
               No. 274:
                   274:     Undisputed for
                            Undisputed for purposes of Plaintiff’s
                                           purposes of Plaintiff's motion
                                                                   motion but irrelevant to
                                                                          but irrelevant to
Plaintiff’s  claims in
Plaintiff's claims     this action.
                    in this action.

                275.
                275.    Hyman was,
                        Hyman was, as
                                   as of
                                      of March
                                         March 2018,
                                               2018, an
                                                     an Advisor
                                                        Advisor to
                                                                to Blackmoon
                                                                   Blackmoon Crypto.
                                                                             Crypto. (PX79
                                                                                     (PX79

at 24.)
at 24.)

Response to
Response    to No.
               No. 275:
                   275:     Undisputed for
                            Undisputed for purposes of Plaintiff’s
                                           purposes of Plaintiff's motion
                                                                   motion but irrelevant to
                                                                          but irrelevant to
Plaintiff’s  claims in
Plaintiff's claims     this action.
                    in this action.

                276.
                276.    In or
                        In or around
                              around November
                                     November 2017,
                                              2017, Seydak, Perekopsky, Hyman,
                                                    Seydak, Perekopsky, Hyman, and
                                                                               and Nicolas
                                                                                   Nicolas

Tranter had
Tranter had "advanced
            “advanced negotiations"
                      negotiations” with
                                    with several
                                         several asset
                                                 asset managers
                                                       managers on
                                                                on behalf
                                                                   behalf of
                                                                          of Blackmoon
                                                                             Blackmoon

Crypto. (PX80.)
Crypto. (PX80.)

Response to
Response  to No.
             No. 276:
                 276:     Disputed insofar
                          Disputed insofar as  this is
                                            as this is an
                                                       an unverified   document authored
                                                          unverified document     authored by   a
                                                                                             by a
third party,
third party, and the cited
             and the cited information
                           information is
                                       is irrelevant
                                          irrelevant toto Plaintiff’s claims in
                                                          Plaintiff's claims    this action.
                                                                             in this action.

                277.
                277.    According to
                        According to Blackmoon
                                     Blackmoon Crypto's
                                               Crypto’s white
                                                        white paper,
                                                              paper, published
                                                                     published in
                                                                               in or
                                                                                  or around
                                                                                     around

March 2018,
March 2018, under
            under the
                  the heading
                      heading "Our
                              “Our History":
                                   History”: "Blackmoon
                                             “Blackmoon Financial
                                                        Financial Group
                                                                  Group is
                                                                        is aa financial
                                                                              financial

technology and
technology and investment
               investment management
                          management company
                                     company incorporated
                                             incorporated in
                                                          in Ireland that has
                                                             Ireland that has been
                                                                              been

operational since
operational since August
                  August 2014,
                         2014, having
                               having its
                                      its roots
                                          roots in venture capital
                                                in venture capital investments
                                                                   investments in financial
                                                                               in financial

technology since
technology since 2012.
                 2012. The
                       The company
                           company is
                                   is lead [sic] by
                                      lead [sic] by Oleg
                                                    Oleg Seydak, entrepreneur, financial
                                                         Seydak, entrepreneur, financial

technology investor,
technology investor, founder of Blackmoon
                     founder of Blackmoon Financial
                                          Financial Group, former co-founding
                                                    Group, former             partner of
                                                                  co-founding partner of Flint
                                                                                         Flint


                                                   88
                                                   88
      Case 1:19-cv-09439-PKC Document 250-1 Filed 07/01/20 Page 93 of 130



Capital; and
Capital; and Ilya Perekopsky, entrepreneur
             Ilya Perekopsky, entrepreneur and
                                           and IT
                                               IT angel-investor,
                                                  angel-investor, and
                                                                  and former
                                                                      former vice
                                                                             vice president
                                                                                  president and
                                                                                            and

chief commercial
chief commercial officer
                 officer of
                         of VK.com."
                            VK.com.” (PX79
                                     (PX79 at
                                           at 11.)
                                              11.)

Response to
Response    to No.
               No. 277:
                   277:     Undisputed for
                            Undisputed for purposes of Plaintiff’s
                                           purposes of Plaintiff's motion
                                                                   motion but irrelevant to
                                                                          but irrelevant to
Plaintiff’s  claims in
Plaintiff's claims     this action.
                    in this action.

                278.
                278.    The white
                        The white paper
                                  paper goes on to
                                        goes on to state
                                                   state that
                                                         that in
                                                              in 2014:
                                                                 2014: "Oleg
                                                                       “Oleg and
                                                                             and his
                                                                                 his friend Ilya
                                                                                     friend Ilya

Perekopsky, then
Perekopsky, then vice
                 vice president
                      president at
                                at VK.com,
                                   VK.com, teamed
                                           teamed up
                                                  up to
                                                     to found
                                                        found and
                                                              and make
                                                                  make initial investments in
                                                                       initial investments in

Blackmoon Financial
Blackmoon Financial Group."
                    Group.” (Id.)
                            (Id.)

Response to
Response    to No.
               No. 278:
                   278:     Undisputed for
                            Undisputed for purposes of Plaintiff’s
                                           purposes of Plaintiff's motion
                                                                   motion but irrelevant to
                                                                          but irrelevant to
Plaintiff’s  claims in
Plaintiff's claims     this action.
                    in this action.

                279.
                279.    Perekopsky reviewed
                        Perekopsky          the Blackmoon
                                   reviewed the Blackmoon Crypto
                                                          Crypto white
                                                                 white paper
                                                                       paper at
                                                                             at the
                                                                                the time
                                                                                    time it was
                                                                                         it was

created. (PX13,
created. (PX13, Perkeopsky
                Perkeopsky Tr. at 37:8-38:8.)
                           Tr. at 37:8-38:8.)

Response to
Response    to No.
               No. 279:
                   279:      Disputed as
                             Disputed  as inaccurate, incomplete and
                                          inaccurate, incomplete   and misleading.
                                                                        misleading. Ilya    testified
                                                                                       Ilya testified
only that
only that he   “saw” this
           he "saw"   this document
                           document when
                                       when it
                                             it was
                                                was created
                                                    created but
                                                            but he
                                                                 he is
                                                                    is not sure whether
                                                                       not sure whether he he
reviewed   it. Malloy
reviewed it.   Malloy Ex.
                        Ex. 22 at 37:8-38:14. Further,
                               at 37:8-38:14.           the cited
                                               Further, the cited information
                                                                  information isis irrelevant  to
                                                                                   irrelevant to
Plaintiff’s  claims in
Plaintiff's claims  in this
                       this action.
                            action.

                280.
                280.    Perekopsky continues
                        Perekopsky           to receive
                                   continues to         dividends from
                                                receive dividends      Blackmoon Financial
                                                                  from Blackmoon Financial

Group to
Group to this
         this day,
              day, every
                   every quarter
                         quarter or
                                 or six
                                    six months.
                                        months. (Id.
                                                (Id. at
                                                     at 34:10-36:6.)
                                                        34:10-36:6.)

Response to
Response    to No.
               No. 280:
                    280:      Undisputed for
                              Undisputed   for purposes
                                               purposes ofof Plaintiff’s
                                                             Plaintiff's motion
                                                                          motion but   irrelevant to
                                                                                   but irrelevant to
Plaintiff’s  claims in
Plaintiff's claims      this action.
                     in this  action. Defendants
                                      Defendants note    that Ilya also  testified that he  does not,
                                                   note that Ilya also testified that he does not,
and has
and  has never,
         never, received     any dividends
                  received any    dividends from   Blackmoon Crypto.
                                             from Blackmoon      Crypto. PX13
                                                                            PX13 atat 79:1-20.
                                                                                      79:1-20. Further,
                                                                                                Further,
the cited
the cited information
          information is  is irrelevant
                             irrelevant to
                                        to Plaintiff’s
                                           Plaintiff's claims  in this
                                                       claims in  this action.
                                                                       action.

                281.
                281.    In or
                        In or about
                              about November
                                    November 2017,
                                             2017, Blackmoon
                                                   Blackmoon Crypto's
                                                             Crypto’s Moshe
                                                                      Moshe Joshua
                                                                            Joshua

(“Joshua”) sent
("Joshua") sent emails
                emails to
                       to aa number
                             number of
                                    of prospective
                                       prospective investors “soliciting investments”
                                                   investors "soliciting              in TON,
                                                                         investments" in TON,

noting: "I
noting: “I believe
           believe this
                   this is
                        is aa one-of-a-kind
                              one-of-a-kind opportunity,
                                            opportunity, tailored
                                                         tailored to
                                                                  to your
                                                                     your investment
                                                                          investment views
                                                                                     views and
                                                                                           and

current focus,
current        one II am
        focus, one    am personally
                         personally going
                                    going to
                                          to be
                                             be investing
                                                investing in myself.” Joshua
                                                          in myself."        copied Perekosphy
                                                                      Joshua copied Perekosphy

on the
on the emails,
       emails, whom
               whom he
                    he introduced to the
                       introduced to the prospective
                                         prospective investors
                                                     investors as
                                                               as "Telegram's
                                                                  “Telegram’s Chief
                                                                              Chief Investment
                                                                                    Investment

Adviser, who
Adviser, who is
             is in charge of
                in charge of managing
                             managing the
                                      the capital
                                          capital raise.” Blackmoon Crypto's
                                                  raise." Blackmoon Crypto’s Seydak was
                                                                             Seydak was

copied on
copied on all
          all of
              of these
                 these emails.
                       emails. (PX81;
                               (PX81; see
                                      see also
                                          also PX82-86.)
                                               PX82–86.)

                                                  89
                                                  89
      Case 1:19-cv-09439-PKC Document 250-1 Filed 07/01/20 Page 94 of 130



Response to
Response  to No.
              No. 281:
                  281:    Disputed as
                          Disputed  as misleading.
                                       misleading. Ilya   testified that
                                                     Ilya testified that in
                                                                          in 2017
                                                                             2017 Moshe     Joshua
                                                                                    Moshe Joshua
(“Moshe” or
("Moshe"   or "Joshua")
               “Joshua”) made   “some introductions.”
                         made "some                       Malloy Ex.
                                       introductions." Malloy     Ex. 22 at
                                                                         at 143:24-144:20.
                                                                            143:24-144:20. IlyaIlya
stated that
stated that it was Moshe
            it was Moshe who
                          who suggested
                               suggested to
                                          to Ilya
                                             Ilya that
                                                  that he,  Joshua, could
                                                        he, Joshua,  could make
                                                                            make thethe
introductions, and
introductions,  and Ilya did not
                    Ilya did     object. Id.
                             not object. Id. When
                                              When making     the introductions,
                                                     making the    introductions, Ilya
                                                                                     Ilya testified
                                                                                          testified he
                                                                                                    he
understood   that Moshe
understood that   Moshe "was
                         “was acting
                               acting as
                                      as Moshe,   like as
                                         Moshe, like   as an individual.” Id.
                                                          an individual."    Id. at
                                                                                 at 144:15-20.
                                                                                    144:15-20.
Further,
Further, Ilya  explained:
         Ilya explained:

               As far
               As  far as
                       as II remember,   [Joshua] was
                             remember, [Joshua]    was based    in Israel,
                                                         based in  Israel, and
                                                                           and II didn't
                                                                                  didn’t
               know   a lot  of people from   Israel, but it looked   helpful,
               know a lot of people from Israel, but it looked helpful, since wesince we
               tried to
               tried to reach    diversification by
                         reach diversification        geography, it
                                                  by geography,     it seems
                                                                       seems logical
                                                                               logical to
                                                                                       to
               establish some
               establish   some contacts
                                 contacts in
                                           in Israel,  and when
                                              Israel, and  when he     suggested that
                                                                   he suggested    that II
               didn’t object,
               didn't  object, but
                                but he selected people
                                    he selected  people himself,
                                                         himself, II believe.
                                                                      believe.

Id. at
Id.    146:14-23. Additionally,
    at 146:14-23.    Additionally, when
                                    when questioned
                                          questioned about     this document
                                                        about this  document Pavel  testified, "All
                                                                              Pavel testified, “All II
can see
can  see here is Moshe
         here is Moshe trying
                          trying to
                                 to be
                                    be helpful,
                                       helpful, both
                                                both toto his
                                                          his friends from the
                                                              friends from the investor community
                                                                               investor community
that he
that     think would
      he think would benefit    from taking
                        benefit from  taking part
                                              part in
                                                   in this
                                                       this opportunity,
                                                            opportunity, and
                                                                         and probably   to [Ilya]
                                                                              probably to   [Ilya] as
                                                                                                   as
his
his friend,
    friend, but
            but it  is hard
                 it is      to say."
                       hard to say.” Malloy
                                     Malloy Ex.    1 at
                                               Ex. 1    242:13-242:18. Further,
                                                     at 242:13-242:18.   Further, the
                                                                                  the cited
                                                                                      cited
information is
information   is irrelevant
                 irrelevant to
                             to Plaintiff’s
                                Plaintiff's claims
                                            claims in  this action.
                                                    in this action.

               282.
               282.    In addition
                       In addition to
                                   to sending
                                      sending to
                                              to each prospective investor
                                                 each prospective investor aa non-disclosure
                                                                              non-disclosure

agreements on
agreements on behalf
              behalf of
                     of Telegram,
                        Telegram, Joshua sent to
                                  Joshua sent to at
                                                 at least
                                                    least one
                                                          one investor Telegram’s white
                                                              investor Telegram's white paper
                                                                                        paper

and primer.
and primer. (PX85.)
            (PX85.)

Response to
Response    to No.
               No. 282:
                    282:    Disputed as
                            Disputed as incomplete   and misleading.
                                        incomplete and   misleading. The cited material
                                                                     The cited          does
                                                                               material does
not  support the
not support    the assertion
                   assertion that
                             that Moshe
                                  Moshe acted
                                         acted "on
                                               “on behalf of Telegram”
                                                   behalf of           in any
                                                             Telegram" in any capacity.
                                                                               capacity. Ilya
                                                                                         Ilya
testified that
testified that his  “personal impression"
                his "personal  impression” was
                                           was that
                                                that Joshua
                                                     Joshua

               was from
               was  from [the
                            [the blockchain]   space, II think
                                 blockchain] space,      think he  previously worked
                                                                he previously   worked
               or was
               or was consultant
                        consultant toto Ripple,
                                        Ripple, which
                                                 which isis another
                                                            another blockchain,
                                                                    blockchain, and
                                                                                  and II
               think he was very excited in general about this idea, and he just
               think  he  was   very excited in general    about this idea,  and he just
               wanted to
               wanted    to help  with some
                             help with  some introductions,
                                              introductions, and
                                                               and he  probably spent
                                                                    he probably   spent
               a day,
               a day, aa few
                          few hours   to do
                               hours to  do that.
                                            that. So
                                                   So II wouldn't
                                                         wouldn’t say
                                                                   say it
                                                                        it is something
                                                                           is something
               that aa person
               that    person would
                                would expected
                                        expected to
                                                  to be  compensated.
                                                     be compensated.

PX13
PX13 at   145:15-146:2. Further,
       at 145:15-146:2.              when questioned
                           Further, when   questioned about
                                                        about this
                                                               this document
                                                                    document Pavel   stated, "I
                                                                               Pavel stated, “I
think this
think  this is
            is something
               something that
                           that Moshe
                                Moshe just   decided to
                                        just decided  to do
                                                         do by
                                                            by himself in order
                                                               himself in order to
                                                                                 to be
                                                                                    be helpful  and
                                                                                       helpful and
friendly to
friendly  to the
             the parties
                 parties involved."
                          involved.” Malloy
                                      Malloy Ex.   1 at
                                               Ex. 1    243:11-17. Further,
                                                     at 243:11-17.            the cited
                                                                     Further, the cited information
                                                                                        information
is irrelevant
is irrelevant to
               to Plaintiff’s claims in
                  Plaintiff's claims in this
                                        this action.
                                             action.

               283.
               283.    At least
                       At       one of
                          least one of these
                                       these outreaches
                                             outreaches by
                                                        by Joshua led to
                                                           Joshua led to an
                                                                         an in-person
                                                                            in-person "informal
                                                                                      “informal

meet &
meet & greet"
       greet” in
              in London on or
                 London on or about
                              about January 10, 2018,
                                    January 10, 2018, with
                                                      with Perekopsky,
                                                           Perekopsky, Hyman,
                                                                       Hyman, Seydak, and
                                                                              Seydak, and

Joshua in attendance.
Joshua in attendance. (PX87.)
                      (PX87.)


                                                   90
                                                   90
      Case 1:19-cv-09439-PKC Document 250-1 Filed 07/01/20 Page 95 of 130



Response to
Response   to No.
              No. 283:
                  283:     Disputed to
                          Disputed    to the
                                         the extent
                                             extent Plaintiff   suggests the
                                                     Plaintiff suggests   the cited
                                                                              cited language
                                                                                     language
indicates Blackmoon-affiliated
indicates Blackmoon-affiliated individuals      solicited prospective
                                  individuals solicited                 purchasers on
                                                          prospective purchasers       on behalf of
                                                                                          behalf of
Telegram. Further,
Telegram.             disputed to
             Further, disputed  to the
                                   the extent
                                        extent the
                                                the cited
                                                    cited material
                                                          material does
                                                                     does not   support the
                                                                           not support    the assertion
                                                                                              assertion
that the
that the meeting  was aa direct
         meeting was     direct result  of efforts
                                result of  efforts by  Blackmoon-affiliated individuals.
                                                   by Blackmoon-affiliated       individuals.
Further,  the cited
Further, the  cited information
                    information is
                                 is irrelevant
                                    irrelevant toto Plaintiff’s  claims in
                                                    Plaintiff's claims     this action.
                                                                        in this  action.

                284.
                284.    Joshua emailed Perekopsky
                        Joshua emailed Perekopsky on
                                                  on or
                                                     or about
                                                        about June
                                                              June 6, 2018 to
                                                                   6, 2018 to provide
                                                                              provide aa

“SUMMARY OF
"SUMMARY OF BIZ-DEV
            BIZ-DEV RESPONSIBILITIES"
                    RESPONSIBILITIES” which
                                      which included “Market-Making/Liquidity
                                            included "Market-Making/Liquidity

Providers,” negotiating
Providers," negotiating with
                        with crypto
                             crypto exchanges, and helping
                                    exchanges, and helping investors towards "a
                                                           investors towards “a smoother
                                                                                smoother

liquidation” of
liquidation" of Grams.
                Grams. (PX88.)
                       (PX88.) Joshua also stated:
                               Joshua also stated: "this
                                                   “this will
                                                         will be
                                                              be easier and more
                                                                 easier and more powerful
                                                                                 powerful with
                                                                                          with

an official
an official Telegram title (ie
            Telegram title (ie with
                               with @telegram and aa formal
                                    @telegram and    formal agent
                                                            agent relationship
                                                                  relationship in place). It
                                                                               in place). It goes
                                                                                             goes

without saying
without saying that
               that once
                    once II open
                            open these
                                 these forms of communication
                                       forms of communication officially,
                                                              officially, II expect the weight
                                                                             expect the weight of
                                                                                               of

responsibility to
responsibility to grow."
                  grow.” (Id.)
                         (Id.)

Response to
Response  to No.
             No. 284:
                 284:     Disputed as
                          Disputed   as misleading
                                        misleading for   the reasons
                                                     for the          stated in
                                                             reasons stated      Responses to
                                                                              in Responses  to Nos.
                                                                                               Nos.
281-83. Further
281-83. Further disputed   to the
                 disputed to  the extent
                                  extent Plaintiff
                                           Plaintiff suggests
                                                     suggests the
                                                              the cited
                                                                  cited language   indicates
                                                                         language indicates
Blackmoon-affiliated individuals
Blackmoon-affiliated   individuals solicited
                                    solicited prospective  purchasers on
                                              prospective purchasers     on behalf  of Telegram.
                                                                            behalf of  Telegram.
Further, the cited
Further, the cited information
                   information is
                                is irrelevant  to Plaintiff’s
                                   irrelevant to              claims in
                                                  Plaintiff's claims     this action.
                                                                      in this action.

                285.
                285.    Also on
                        Also on or
                                or about
                                   about June
                                         June 6, 2018, Seydak
                                              6, 2018,        emailed Perekopsky
                                                       Seydak emailed Perekopsky about
                                                                                 about "price
                                                                                       “price

stabilisation mechanics,"
stabilisation mechanics,” which
                          which described
                                described the
                                          the obligation
                                              obligation of
                                                         of "stabilization
                                                            “stabilization agents"
                                                                           agents” to
                                                                                   to include
                                                                                      include

“provid[ing] liquidity
"provid[ing] liquidity to
                       to avoid
                          avoid strong
                                strong market
                                       market movements,
                                              movements, that
                                                         that is
                                                              is to
                                                                 to be
                                                                    be aa market
                                                                          market maker"
                                                                                 maker” and
                                                                                        and

“buying out
"buying out the
            the stock
                stock if
                      if the
                         the price
                             price goes
                                   goes down below aa certain
                                        down below            predefined level.”
                                                      certain predefined         (PX39.)
                                                                         level." (PX39.)

Response to
Response    to No.
                 No. 285:
                     285:     Disputed as
                              Disputed     as misleading.  When asked
                                              misleading. When    asked ifif he
                                                                             he had  any conversations
                                                                                had any    conversations
in "late
in “late 2017
          2017 going
                 going to
                        to 2018"
                           2018” with
                                   with Seydak    about Seydak,
                                          Seydak about   Seydak, Blackmoon
                                                                  Blackmoon Crypto
                                                                                 Crypto oror Blackmoon
                                                                                             Blackmoon
Financial’s
Financial's involvement       with the
               involvement with     the TON
                                          TON Blockchain,
                                                Blockchain, Ilya  testified, "In
                                                             Ilya testified, “In 2018,
                                                                                  2018, II don't
                                                                                           don’t
remember
remember any       discussions. So
              any discussions.        if II had
                                  So if         any discussions
                                            had any              they were
                                                     discussions they  were very
                                                                              very preliminary,   very
                                                                                   preliminary, very
early in
early     November/December 2017.
       in November/December          2017. II don't
                                               don’t remember    any discussions
                                                      remember any                  after that
                                                                      discussions after    that except
                                                                                                except
that II think
that    think [Seydak]
                [Seydak] sometimes
                           sometimes sent
                                        sent some
                                              some ideas
                                                    ideas that
                                                          that he thought could
                                                               he thought    could be
                                                                                   be helpful
                                                                                       helpful for
                                                                                                for us,
                                                                                                    us,
and that
and  that is
           is it."
              it.” Malloy
                   Malloy Ex.    2 at
                             Ex. 2 at 147:10-21.
                                      147:10-21. Further,     the cited
                                                    Further, the  cited information
                                                                         information isis irrelevant to
                                                                                          irrelevant to
Plaintiff’s  claims in
Plaintiff's claims       this action.
                      in this action.

B.
B.      Gram Vault
        Gram Vault

                286.
                286.    Gram Vault
                        Gram Vault was
                                   was founded
                                       founded by
                                               by Seydak, Hyman, Alexander
                                                  Seydak, Hyman, Alexander Filatov,
                                                                           Filatov, and
                                                                                    and

Michel Lenjev.
Michel         (PX89 at
       Lenjev. (PX89 at p.8).
                        p.8).

                                                   91
                                                   91
     Case 1:19-cv-09439-PKC Document 250-1 Filed 07/01/20 Page 96 of 130



Response to
Response    to No.
               No. 286:
                   286:     Undisputed for
                            Undisputed for purpose of Plaintiff's
                                           purpose of Plaintiff’s motion
                                                                  motion but irrelevant to
                                                                         but irrelevant to
Plaintiff’s  claims in
Plaintiff's claims     this action.
                    in this action.

               287.
               287.   According to
                      According to an
                                   an investor
                                      investor presentation
                                               presentation by
                                                            by Gram
                                                               Gram Vault
                                                                    Vault entitled
                                                                          entitled "The
                                                                                   “The

original custodian
original           of the
         custodian of the Telegram Open Network":
                          Telegram Open Network”:

           a. In
           a. In June 2017, Pavel
                 June 2017, Pavel Durov
                                  Durov has
                                        has the
                                            the "original
                                                “original idea of the
                                                          idea of the TON and Grams”
                                                                      TON and        and
                                                                              Grams" and

               “Gram Vault
               "Gram Vault founders become advisers
                           founders become advisers to
                                                    to the
                                                       the Telegram
                                                           Telegram on
                                                                    on its
                                                                       its tokens
                                                                           tokens sale."
                                                                                  sale.”

           b. In
           b.    November 2017,
              In November 2017, "Gram
                                “Gram Vault
                                      Vault founders
                                            founders participated
                                                     participated in
                                                                  in preparation
                                                                     preparation of
                                                                                 of the
                                                                                    the TON
                                                                                        TON

               documentation and
               documentation and communication
                                 communication with
                                               with investors."
                                                    investors.”

           c. In
           c. In June to December
                 June to December 2018,
                                  2018, "A
                                        “A set
                                           set of
                                               of meetings
                                                  meetings with
                                                           with the
                                                                the Telegram team.
                                                                    Telegram team.

               Consolidation of
               Consolidation of positions
                                positions of
                                          of aa few largest investors
                                                few largest           and preparation
                                                            investors and preparation for the
                                                                                      for the

               launch of
               launch of Gram
                         Gram Vault."
                              Vault.”

           d. In
           d.    December 2018,
              In December 2018, "Gram
                                “Gram Vault
                                      Vault is founded by
                                            is founded by aa group
                                                             group of
                                                                   of 55 founding partners
                                                                         founding partners

               representing interest
               representing interest of
                                     of more
                                        more than
                                             than $600
                                                  $600 mil
                                                       mil invested
                                                           invested in Grams.” (Id.
                                                                    in Grams." (Id. at
                                                                                    at p.
                                                                                       p. 4.)
                                                                                          4.)

Response to
Response    to No.
               No. 287:
                   287:     Undisputed for
                            Undisputed for purpose of Plaintiff’s
                                           purpose of Plaintiff's motion
                                                                  motion but
                                                                         but irrelevant to
                                                                             irrelevant to
Plaintiff’s  claims in
Plaintiff's claims     this action.
                    in this action.

               288.
               288.   Vasin (who,
                      Vasin (who, as
                                  as noted,
                                     noted, is Blackmoon Crypto's
                                            is Blackmoon Crypto’s Chief
                                                                  Chief Operating
                                                                        Operating Officer)
                                                                                  Officer) is
                                                                                           is

also employed
also employed by
              by Gram
                 Gram Vault.
                      Vault. (PX54.)
                             (PX54.)

Response to
Response    to No.
               No. 288:
                   288:     Undisputed for
                            Undisputed for purpose of Plaintiff’s
                                           purpose of Plaintiff's motion
                                                                  motion but
                                                                         but irrelevant to
                                                                             irrelevant to
Plaintiff’s  claims in
Plaintiff's claims     this action.
                    in this action.

               289.
               289.   As part
                      As part of
                              of its
                                 its application
                                     application to
                                                 to list
                                                    list Grams
                                                         Grams on
                                                               on the
                                                                  the Poloniex
                                                                      Poloniex exchange,
                                                                               exchange, Seydak
                                                                                         Seydak

described Gram
described      Vault’s business
          Gram Vault's business model
                                model as
                                      as follows: “We provide
                                         follows: "We provide holistic
                                                              holistic services
                                                                       services to
                                                                                to the
                                                                                   the original
                                                                                       original

investors in
investors in TON.
             TON. These services include
                  These services         safekeeping, stacking
                                 include safekeeping, stacking [sic]
                                                               [sic] (proof
                                                                     (proof of
                                                                            of stake
                                                                               stake mining),
                                                                                     mining),

buying and
buying and selling
           selling of
                   of Grams. Concerning the
                      Grams. Concerning the latter
                                            latter the
                                                   the clients
                                                       clients buy
                                                               buy and
                                                                   and sell
                                                                       sell from
                                                                            from us
                                                                                 us with
                                                                                    with aa

deferred delivery
deferred delivery from our side.
                  from our side. We
                                 We do
                                    do the
                                       the OTC
                                           OTC and
                                               and market
                                                   market deals to hedge/balance
                                                          deals to hedge/balance our
                                                                                 our

position.” (PX78
position." (PX78 at
                 at 14.)
                    14.)


                                                92
                                                92
      Case 1:19-cv-09439-PKC Document 250-1 Filed 07/01/20 Page 97 of 130



Response to
Response    to No.
               No. 289:
                   289:     Undisputed for
                            Undisputed for purpose of Plaintiff’s
                                           purpose of Plaintiff's motion
                                                                  motion but
                                                                         but irrelevant to
                                                                             irrelevant to
Plaintiff’s  claims in
Plaintiff's claims     this action.
                    in this action.

               290.
               290.    Vasin made
                       Vasin made the
                                  the following
                                      following representations
                                                representations to
                                                                to Poloniex
                                                                   Poloniex on
                                                                            on behalf
                                                                               behalf of
                                                                                      of Gram
                                                                                         Gram

Vault:
Vault:

           a. When
           a. When asked
                   asked "How
                         “How are
                              are you
                                  you associated
                                      associated with
                                                 with this
                                                      this project?
                                                           project? What
                                                                    What is
                                                                         is your
                                                                            your position
                                                                                 position

               with the
               with the team?"
                        team?” Vasin
                               Vasin responded
                                     responded "COO
                                               “COO at
                                                    at the
                                                       the largest custody of
                                                           largest custody of Gram
                                                                              Gram tokens
                                                                                   tokens

               (75% of
               (75% of the
                       the second
                           second round,
                                  round, 50% of the
                                         50% of the first).
                                                    first). Telegram itself doesn’t
                                                            Telegram itself         work with
                                                                            doesn't work with

               the exchanges.”
               the exchanges."

           b. When
           b. When asked
                   asked "Please
                         “Please list
                                 list the
                                      the members
                                          members of
                                                  of your
                                                     your leadership team and
                                                          leadership team and the
                                                                              the URLs
                                                                                  URLs of
                                                                                       of

               their LinkedIn/Github
               their                 pages. What
                     Linkedln/Github pages. What are
                                                 are their
                                                     their backgrounds?"
                                                           backgrounds?” Vasin
                                                                         Vasin responded
                                                                               responded

               with names
               with names and
                          and biographies
                              biographies of
                                          of Nikoali
                                             Nikoali Durov,
                                                     Durov, Pavel
                                                            Pavel Durov,
                                                                  Durov, and
                                                                         and certain
                                                                             certain Telegram
                                                                                     Telegram

               engineers.”
               engineers."

           c. When
           c. When asked
                   asked "Who
                         “Who are
                              are your
                                  your advisors?"
                                       advisors?” Vasin
                                                  Vasin responded “Skadden.”
                                                        responded "Skadden."

           d. When
           d. When asked
                   asked "What
                         “What date
                               date did
                                    did the
                                        the ICO start on,
                                            ICO start on, and
                                                          and when
                                                              when did
                                                                   did it end?” Vasin
                                                                       it end?" Vasin

               responded "2018-01-20,
               responded “2018-01-20, 2018-03-04."
                                      2018-03-04.”

           e. When
           e. When asked
                   asked "If
                         “If your
                             your project
                                  project is
                                          is live: How many
                                             live: How many users
                                                            users have
                                                                  have you
                                                                       you acquired?
                                                                           acquired? How
                                                                                     How

               many users
               many users are
                          are active?"
                              active?” Vasin
                                       Vasin responded “Telegram Messenger
                                             responded "Telegram Messenger has
                                                                           has aa 300mln+
                                                                                  300m1n+

               user base."
               user base.” (PX54.)
                           (PX54.)

Response to
Response   to No.
              No. 290:
                  290:     Disputed as
                           Disputed as inaccurate
                                       inaccurate andand misleading.   Disputed to
                                                          misleading. Disputed     to the
                                                                                      the extent
                                                                                          extent
that the
that the cited
         cited material is unverified
               material is            and written
                           unverified and  written byby a third-party. Further,
                                                        a third-party.   Further, Sergey
                                                                                    Sergey Vasin
                                                                                            Vasin is
                                                                                                   is
not a Telegram
not a            employee and
      Telegram employee     and had
                                had no
                                    no participation
                                        participation inin the
                                                           the development
                                                               development of  of the
                                                                                  the TON
                                                                                      TON
Blockchain. Further,
Blockchain.            the information
              Further, the  information cited
                                         cited is
                                               is irrelevant  to Plaintiff’s
                                                  irrelevant to              claims in
                                                                 Plaintiff's claims     this action.
                                                                                     in this action.

               291.
               291.    Hyman, Lejnev,
                       Hyman,         and Filatov
                              Lejnev, and Filatov (through
                                                  (through Genesis
                                                           Genesis Digital
                                                                   Digital Ltd., of which
                                                                           Ltd., of which he
                                                                                          he is
                                                                                             is

co-founder (PX89
co-founder (PX89 at
                 at 8)) have contributed
                    8)) have contributed funds
                                         funds to
                                               to Swiss Digital Group,
                                                  Swiss Digital        including close
                                                                Group, including close to
                                                                                       to

$700,000 by
$700,000 by Hyman
            Hyman in
                  in July 2019. (PX90.)
                     July 2019. (PX90.)



                                                 93
                                                 93
     Case 1:19-cv-09439-PKC Document 250-1 Filed 07/01/20 Page 98 of 130



Response to
Response   to No.
              No. 291:
                   291:     Disputed as
                           Disputed   as inaccurate,  incomplete and
                                         inaccurate, incomplete   and misleading.   The cited
                                                                       misleading. The  cited
information does
information   does not  support the
                    not support  the stated
                                     stated assertion.
                                             assertion. For
                                                        For instance,
                                                             instance, PX90  does not
                                                                       PX90 does      support the
                                                                                  not support the
assertion that
assertion that Filatov  contributed funds
                Filatov contributed          to Swiss
                                      funds to  Swiss Digital
                                                      Digital Group.
                                                               Group. Further,  the cited
                                                                       Further, the cited
information is
information   is irrelevant
                 irrelevant to
                            to Plaintiff’s claims in
                               Plaintiff's claims in this
                                                     this action.
                                                          action.

               292.
               292.   Gram Vault
                      Gram Vault purports
                                 purports to
                                          to represent
                                             represent initial purchasers with
                                                       initial purchasers with approximately
                                                                               approximately

$700 million
$700 million in
             in investments
                investments in
                            in TON. (PX91.)
                               TON. (PX91.)

Response to
Response    to No.
               No. 292:
                   292:     Undisputed for
                            Undisputed for purposes of Plaintiff’s
                                           purposes of Plaintiff's motion
                                                                   motion but irrelevant to
                                                                          but irrelevant to
Plaintiff’s  claims in
Plaintiff's claims     this action.
                    in this action.

C.
C.     TON Ventures
       TON Ventures and
                    and TON Labs
                        TON Labs

               293.
               293.   As detailed
                      As detailed below,
                                  below, three
                                         three of
                                               of the
                                                  the founders
                                                      founders of
                                                               of Gram
                                                                  Gram Vault—Hyman,
                                                                       Vault—Hyman, Filatov,
                                                                                    Filatov,

and Lejnev—are
and            associated with
    Lejnev—are associated with TON
                               TON Ventures
                                   Ventures LP (“TON Ventures").
                                            LP ("TON Ventures”).

Response to
Response    to No.
               No. 293:
                   293:     Undisputed for
                            Undisputed for purposes of Plaintiff’s
                                           purposes of Plaintiff's motion
                                                                   motion but irrelevant to
                                                                          but irrelevant to
Plaintiff’s  claims in
Plaintiff's claims     this action.
                    in this action.

               294.
               294.   TON Ventures
                      TON Ventures purports
                                   purports to
                                            to be
                                               be composed of initial
                                                  composed of initial purchasers
                                                                      purchasers of
                                                                                 of Grams.
                                                                                    Grams.

(PX92.)
(PX92.)

Response to
Response    to No.
               No. 294:
                   294:     Undisputed for
                            Undisputed for purposes of Plaintiff’s
                                           purposes of Plaintiff's motion
                                                                   motion but irrelevant to
                                                                          but irrelevant to
Plaintiff’s  claims in
Plaintiff's claims     this action.
                    in this action.

               295.
               295.   TON Labs
                      TON      was founded
                          Labs was founded in
                                           in or
                                              or about
                                                 about May
                                                       May 2018.
                                                           2018. (PX93
                                                                 (PX93 at
                                                                       at SEC-SEC-E-
                                                                          SEC-SEC-E-

0038698.)
0038698.)

Response to
Response    to No.
               No. 295:
                   295:     Undisputed for
                            Undisputed for purposes of Plaintiff’s
                                           purposes of Plaintiff's motion
                                                                   motion but irrelevant to
                                                                          but irrelevant to
Plaintiff’s  claims in
Plaintiff's claims  in this
                       this action.
                            action.

               296.
               296.   TON Labs
                      TON Labs is affiliated with
                               is affiliated with TON
                                                  TON Ventures.
                                                      Ventures. (PX14,
                                                                (PX14, Parekh
                                                                       Parekh Tr. at 167:24-
                                                                              Tr. at 167:24–

168:23.)
168:23.)

Response to
Response    to No.
               No. 296:
                   296:     Undisputed for
                            Undisputed for purposes of Plaintiff’s
                                           purposes of Plaintiff's motion
                                                                   motion but irrelevant to
                                                                          but irrelevant to
Plaintiff’s  claims in
Plaintiff's claims     this action.
                    in this action.

               297.
               297.   Filatov is
                      Filatov is TON
                                 TON Lab’s Managing Partner
                                     Lab's Managing Partner and
                                                            and CEO.
                                                                CEO. (PX93
                                                                     (PX93 at
                                                                           at SEC-SEC-E-
                                                                              SEC-SEC-E-

00386700.)
00386700.)




                                               94
                                               94
     Case 1:19-cv-09439-PKC Document 250-1 Filed 07/01/20 Page 99 of 130



Response to
Response    to No.
               No. 297:
                   297:     Undisputed for
                            Undisputed for purposes of Plaintiff’s
                                           purposes of Plaintiff's motion
                                                                   motion but irrelevant to
                                                                          but irrelevant to
Plaintiff’s  claims in
Plaintiff's claims     this action.
                    in this action.

               298.
               298.   Gram Vault
                      Gram Vault and
                                 and TON
                                     TON Labs are "sister"
                                         Labs are “sister” companies.
                                                           companies. (PX94.)
                                                                      (PX94.)

Response to
Response    to No.
               No. 298:
                   298:     Undisputed for
                            Undisputed for purposes of Plaintiff’s
                                           purposes of Plaintiff's motion
                                                                   motion but irrelevant to
                                                                          but irrelevant to
Plaintiff’s  claims in
Plaintiff's claims  in this
                       this action.
                            action.

               299.
               299.   Geneva Management
                      Geneva Management Group
                                        Group acts
                                              acts as
                                                   as the
                                                      the Administrator
                                                          Administrator for
                                                                        for TON Ventures
                                                                            TON Ventures

(PX92), and
(PX92), and as
            as aa "strategic
                  “strategic partner"
                             partner” of
                                      of Swiss Digital Group
                                         Swiss Digital Group (PX89
                                                             (PX89 at
                                                                   at 4).
                                                                      4).

Response to
Response    to No.
               No. 299:
                   299:     Undisputed for
                            Undisputed for purposes of Plaintiff’s
                                           purposes of Plaintiff's motion
                                                                   motion but irrelevant to
                                                                          but irrelevant to
Plaintiff’s  claims in
Plaintiff's claims  in this
                       this action.
                            action.

               300.
               300.   Hyman is
                      Hyman is associated
                               associated with
                                          with TON Ventures and
                                               TON Ventures and uses the email
                                                                uses the email exchange
                                                                               exchange

“@ton.ventures.” (PX95;
"@ton.ventures." (PX95; PX14,
                        PX14, Parekh
                              Parekh Tr.
                                     Tr. at
                                         at 91:7-92:6.)
                                            91:7-92:6.)

Response to
Response    to No.
               No. 300:
                   300:     Undisputed for
                            Undisputed for purposes of Plaintiff’s
                                           purposes of Plaintiff's motion
                                                                   motion but irrelevant to
                                                                          but irrelevant to
Plaintiff’s  claims in
Plaintiff's claims     this action.
                    in this action.

               301.
               301.   Filatov is
                      Filatov is associated
                                 associated with
                                            with aa foreign
                                                    foreign investor
                                                            investor that
                                                                     that invested
                                                                          invested aa total
                                                                                      total of
                                                                                            of $95
                                                                                               $95

million in
million in the
           the Offering.
               Offering. (PX96-98.)
                         (PX96–98.)

Response to
Response  to No.
             No. 301:
                  301:     Disputed as
                          Disputed   as not  supported by
                                        not supported        the cited
                                                          by the cited material.
                                                                       material. PX96-98   show
                                                                                 PX96-98 show
that Michel
that        Lejnev signed
     Michel Lejnev   signed the
                             the Purchase   Agreement associated
                                 Purchase Agreement       associated with
                                                                      with Globe Bridgers, S.A.
                                                                           Globe Bridgers,  S.A.
There is
There is no
         no reference  to Alexander
            reference to  Alexander Filatov
                                      Filatov in  the cited
                                               in the  cited material.
                                                             material. Further,
                                                                        Further, the
                                                                                 the cited
                                                                                     cited
information is
information  is irrelevant
                irrelevant to
                           to Plaintiff’s
                              Plaintiff's claims
                                          claims in  this action.
                                                  in this action.

               302.
               302.   Lejnev is aa beneficial
                      Lejnev is    beneficial owner
                                              owner of
                                                    of more
                                                       more than
                                                            than 25%
                                                                 25% of
                                                                     of that
                                                                        that same
                                                                             same foreign
                                                                                  foreign

investor. (PX99.)
investor. (PX99.)

Response to
Response   to No.
              No. 302:
                  302:    Undisputed for
                          Undisputed    for purposes of Plaintiff’s
                                            purposes of             motion but
                                                        Plaintiff's motion     subject to
                                                                           but subject to
clarification for
clarification for the
                  the reasons stated in
                      reasons stated in Response
                                         Response to
                                                  to No.
                                                     No. 301.
                                                         301.

               303.
               303.   As noted,
                      As noted, Lejnev are Filatov
                                Lejnev are Filatov are
                                                   are both
                                                       both founders
                                                            founders of
                                                                     of Gram
                                                                        Gram Vault
                                                                             Vault (PX89),
                                                                                   (PX89),

and, on
and, on or
        or about
           about February
                 February 29,
                          29, 2019
                              2019 Lejnev became aa director
                                   Lejnev became             of Swiss
                                                    director of       Digital Group
                                                                Swiss Digital Group (PX100).
                                                                                    (PX100).

Response to
Response    to No.
               No. 303:
                   303:     Undisputed for
                            Undisputed for purposes of Plaintiff’s
                                           purposes of Plaintiff's motion
                                                                   motion but irrelevant to
                                                                          but irrelevant to
Plaintiff’s  claims in
Plaintiff's claims     this action.
                    in this action.




                                                95
                                                95
     Case 1:19-cv-09439-PKC Document 250-1 Filed 07/01/20 Page 100 of 130



               304.
               304.    On or
                       On or about
                             about November
                                   November 13,
                                            13, 2018,
                                                2018, Filatov,
                                                      Filatov, on
                                                               on behalf
                                                                  behalf of
                                                                         of the
                                                                            the foreign
                                                                                foreign investor
                                                                                        investor

with whom
with whom and
          and Lejnev are affiliated,
              Lejnev are affiliated, emailed Perekopsky: "As
                                     emailed Perekopsky: “As we
                                                             we discussed
                                                                discussed at
                                                                          at the
                                                                             the last meeting
                                                                                 last meeting

with Pavel
with Pavel // yourself,
              yourself, II would
                           would like to take
                                 like to take this
                                              this opportunity
                                                   opportunity to
                                                               to offer
                                                                  offer your
                                                                        your group
                                                                             group participation
                                                                                   participation in
                                                                                                 in the
                                                                                                    the

TON Ventures
TON Ventures LP
             LP fund as aa Limited
                fund as            Partner. The
                           Limited Partner. The objective
                                                objective of
                                                          of the
                                                             the fund
                                                                 fund is to stimulate
                                                                      is to stimulate

development of
development of the
               the upcoming
                   upcoming TON
                            TON ecosystem by investing
                                ecosystem by           into carefully
                                             investing into           selected teams/projects
                                                            carefully selected teams/projects

around the
around the world
           world that
                 that are
                      are ready
                          ready to
                                to develop
                                   develop infrastructure
                                           infrastructure and
                                                          and use
                                                              use case applications on
                                                                  case applications on the
                                                                                       the TON
                                                                                           TON

Blockchain.” (PX92.)
Blockchain." (PX92.)

Response to
Response    to No.
               No. 304:
                   304:     Undisputed for
                            Undisputed for purposes of Plaintiff’s
                                           purposes of Plaintiff's motion
                                                                   motion but irrelevant to
                                                                          but irrelevant to
Plaintiff’s  claims in
Plaintiff's claims     this action.
                    in this action.

               305.
               305.     In or
                        In or around
                              around April
                                     April 2019,
                                           2019, Steven Yun from
                                                 Steven Yun      Koinvestor emailed
                                                            from Koinvestor emailed aa leading
                                                                                       leading

crypto market
crypto market maker
              maker seeking
                    seeking assistance
                            assistance with
                                       with liquidating
                                            liquidating $700 million of
                                                        $700 million of Grams after launch,
                                                                        Grams after launch, and
                                                                                            and

noted "Mt
noted “[i]t is this GramVault,
            is this GramVault, which
                               which has
                                     has the
                                         the trust
                                             trust of
                                                   of largest investors, that
                                                      largest investors, that II am
                                                                                 am affiliated
                                                                                    affiliated to
                                                                                               to carry
                                                                                                  carry

out the
out the OTC
        OTC transactions."
            transactions.” (PX101—PX102.)
                           (PX101–PX102.)

Response to
Response    to No.
               No. 305:
                   305:     Undisputed for
                            Undisputed for purposes of Plaintiff’s
                                           purposes of Plaintiff's motion
                                                                   motion but irrelevant to
                                                                          but irrelevant to
Plaintiff’s  claims in
Plaintiff's claims     this action.
                    in this action.

               306.
               306.     In or
                        In or around
                              around July 2019, Gram
                                     July 2019,      Vault (Seydak
                                                Gram Vault (Seydak and
                                                                   and Hyman),
                                                                       Hyman), TON
                                                                               TON Labs
                                                                                   Labs

(Filatov), and
(Filatov), and Telegram (Parekh) were
               Telegram (Parekh) were in discussions with
                                      in discussions with Anchorage
                                                          Anchorage in
                                                                    in connection
                                                                       connection with
                                                                                  with aa

potential partnership
potential partnership whereby
                      whereby Anchorage
                              Anchorage would
                                        would serve
                                              serve as
                                                    as custodian
                                                       custodian for
                                                                 for some
                                                                     some of
                                                                          of Gram
                                                                             Gram Vault's
                                                                                  Vault’s

U.S. clients.
U.S.          (PX94, PX103.)
     clients. (PX94, PX103.)

Response to
Response   to No.
              No. 306:
                  306:      Disputed as
                            Disputed      to the
                                       as to the phrase “in potential
                                                 phrase "in  potential partnership."
                                                                       partnership.” Telegram
                                                                                        Telegram
was never
was         a partner
      never a partner ofof Anchorage,
                           Anchorage, though
                                        though Shyam
                                                 Shyam testified
                                                        testified that
                                                                  that he
                                                                       he had
                                                                          had conversations    with
                                                                               conversations with
Anchorage about
Anchorage    about its
                    its ability to potentially
                        ability to potentially provide
                                               provide custody   services to
                                                       custody services   to some
                                                                             some investors   in the
                                                                                    investors in the
Private
Private Placement.     See, e.g.,
         Placement. See,    e.g., Malloy
                                  Malloy Ex.  3 at
                                          Ex. 3    247:8-248:11. Further,
                                                at 247:8-248:11.             the cited
                                                                   Further, the  cited information
                                                                                       information
is irrelevant
is irrelevant to
              to Plaintiff’s  claims in
                 Plaintiff's claims     this action.
                                     in this action.

               307.
               307.    Noting that
                       Noting that "the
                                   “the Telegram
                                        Telegram developer
                                                 developer team
                                                           team is totally focused
                                                                is totally         on the
                                                                           focused on the

finalization and
finalization and testing
                 testing of
                         of the
                            the network,"
                                network,” Parekh
                                          Parekh directed
                                                 directed Anchorage
                                                          Anchorage "to
                                                                    “to talk
                                                                        talk with
                                                                             with Alexander
                                                                                  Alexander and
                                                                                            and



                                                  96
                                                  96
     Case 1:19-cv-09439-PKC Document 250-1 Filed 07/01/20 Page 101 of 130



his developers
his developers at
               at TON
                  TON Labs, who as
                      Labs, who as mentioned
                                   mentioned have
                                             have been
                                                  been assisting
                                                       assisting Telegram
                                                                 Telegram with
                                                                          with the
                                                                               the testing
                                                                                   testing

these last
these last few
           few months"
               months” to
                       to discuss
                          discuss Anchorage's
                                  Anchorage’s technical
                                              technical questions. (PX103.)
                                                        questions. (PX103.)

Response to
Response  to No.
             No. 307:
                 307:       Disputed as
                            Disputed as incomplete
                                        incomplete and
                                                   and misleading. The full
                                                       misleading. The      text of
                                                                       full text of the
                                                                                    the quoted
                                                                                        quoted
testimony provides:
testimony  provides:

                So the
                So   the issue
                         issue as
                                as II alluded
                                        alluded onon the
                                                       the call
                                                            call is  that the
                                                                  is that   the Telegram
                                                                                 Telegram
                developer   team   is totally  focused   on  the finalisation   and
                developer team is totally focused on the finalisation and testing   testing
                of the
                of the network,   and it
                       network, and     it has
                                           has been  very challenging
                                               been very   challenging toto get
                                                                             get their
                                                                                 their time
                                                                                       time
                to support
                to  support 3rd
                             3rd party
                                   party queries
                                            queries such
                                                     such asas below.   Hopefully that'll
                                                               below. Hopefully      that’ll
                change as
                change   as the
                            the launch
                                 launch draws
                                           draws nearer
                                                  nearer butbut for
                                                                 for now
                                                                     now it   is what
                                                                           it is what it
                                                                                       it is.
                                                                                          is.
                The best
                The   best bet
                           bet for  you therefore
                               for you   therefore is   to talk
                                                     is to talk with
                                                                 with Alexander
                                                                       Alexander and
                                                                                   and his
                                                                                         his
                developers at
                developers   at TON    Labs, who
                                TON Labs,       who as
                                                    as mentioned
                                                        mentioned havehave been   assisting
                                                                            been assisting
                Telegram with
                Telegram    with the
                                   the testing
                                        testing these
                                                 these last
                                                         last few
                                                              few months,
                                                                   months, andand as
                                                                                   as such
                                                                                       such
                have
                have a a detailed
                          detailed technical
                                     technical knowledge
                                                 knowledge of   of the
                                                                    the system
                                                                        system andand can
                                                                                        can
                answer your
                answer   your technical
                               technical queries.
                                            queries.

PX103.
PX103. Further,      disputed to
          Further, disputed     to the
                                   the extent
                                        extent that
                                               that Plaintiff   suggests the
                                                     Plaintiff suggests  the cited
                                                                              cited material
                                                                                     material indicates
                                                                                               indicates
Telegram is
Telegram       affiliated with
            is affiliated with TON     Labs. Shyam
                                TON Labs.      Shyam has
                                                       has represented
                                                             represented toto purchasers
                                                                              purchasers andand other
                                                                                                 other
entities that
entities that "TON
               “TON Labs
                       Labs [is]  an independent
                             [is] an  independent company
                                                     company who who have
                                                                      have been
                                                                            been assisting
                                                                                   assisting Telegram
                                                                                              Telegram
with the
with  the testing.
          testing. They   aren’t aa subsidiary
                    They aren't      subsidiary oror affiliate of Telegram,
                                                     affiliate of Telegram, soso if
                                                                                  if you
                                                                                     you want
                                                                                          want to
                                                                                                to have a
                                                                                                   have a
discussoon [sic]
discussoon          about your
              [sic] about your grams
                                 grams itit might
                                            might be
                                                   be better
                                                      better for   you and
                                                               for you and II to
                                                                               to speak."
                                                                                  speak.” See,
                                                                                            See, e.g.,
                                                                                                 e.g.,
PX110.
PX110. Further,      the cited
          Further, the   cited information
                               information is is irrelevant
                                                 irrelevant toto Plaintiff’s claims in
                                                                 Plaintiff's claims   in this
                                                                                         this action.
                                                                                              action.

                308.
                308.    According to
                        According to Anchorage's
                                     Anchorage’s contemporaneous
                                                 contemporaneous notes,
                                                                 notes, Parekh
                                                                        Parekh noted
                                                                               noted on
                                                                                     on aa call:
                                                                                           call:

“Because the
"Because the Telegram team is
             Telegram team is so
                              so stretched
                                 stretched (TON
                                           (TON Labs has more
                                                Labs has more engineers than Telegram).
                                                              engineers than Telegram).

They have
They have been
          been partners
               partners of
                        of telegram
                           telegram for
                                    for 6
                                        6 months
                                          months and
                                                 and helping
                                                     helping testing
                                                             testing from
                                                                     from day
                                                                          day one."
                                                                              one.” (PX104.)
                                                                                    (PX104.)

Response to
Response    to No.
               No. 308:
                   308:      Disputed to
                             Disputed  to the
                                          the extent  that Plaintiff
                                              extent that             suggests the
                                                           Plaintiff suggests   the cited
                                                                                     cited material
                                                                                           material
indicates Telegram
indicates  Telegram and     TON Labs
                       and TON    Labs are  affiliated entities.
                                        are affiliated  entities. They
                                                                  They are
                                                                         are not.  JSF ¶¶ 182.
                                                                             not. JSF      182. Shyam
                                                                                                Shyam
has
has represented
    represented to to purchasers   and other
                      purchasers and    other entities  that "TON
                                              entities that  “TON Labs
                                                                     Labs [is]
                                                                           [is] an
                                                                                an independent
                                                                                    independent
company who
company    who have
                 have been   assisting Telegram
                       been assisting              with the
                                       Telegram with     the testing.
                                                             testing. They
                                                                      They aren't
                                                                            aren’t aa subaidiary
                                                                                       subaidiary [sic]
                                                                                                   [sic]
or affiliate
or           of Telegram,
   affiliate of Telegram, soso if
                               if you
                                  you want
                                      want to
                                            to have
                                               have a  discussoon [sic]
                                                     a discussoon         about your
                                                                    [sic] about   your grams
                                                                                         grams it
                                                                                               it might
                                                                                                  might
be
be better  for you
   better for  you and
                    and II to
                           to speak."
                              speak.” See,
                                       See, e.g.,
                                            e.g., PX110.
                                                  PX110. Further,      Shyam testified:
                                                            Further, Shyam     testified:

                [He] introduced aa number
                [He] introduced     number of of custodians
                                                 custodians to
                                                             to TON   Labs and
                                                                TON Labs    and other
                                                                                  other
                third parties
                third parties who
                               who had
                                    had assisted
                                          assisted Telegram    with the
                                                    Telegram with    the testing,
                                                                         testing, and
                                                                                    and
                therefore were
                therefore were familiar
                                familiar with
                                          with the
                                                the code,
                                                    code, in
                                                          in order
                                                             order to
                                                                   to sort
                                                                      sort of
                                                                           of let those
                                                                              let those
                parties speak
                parties speak bilaterally,    to help
                                bilaterally, to   help answer   technical questions,
                                                       answer technical     questions,
                because
                because Telegram      itself didn't
                          Telegram itself     didn’t have    the resources
                                                      have the   resources andand thethe
                bandwidth
                bandwidth toto work
                               work with
                                     with either   those exchanges
                                            either those exchanges oror custodians.
                                                                        custodians.

Malloy Ex.
Malloy       3 at
         Ex. 3    162:10-163:5; 257:3-24.
               at 162:10-163:5; 257:3-24. Further,
                                           Further, TON Labs has
                                                    TON Labs      publicly stated
                                                              has publicly stated that
                                                                                  that it
                                                                                       it is
                                                                                          is
not affiliated with
not affiliated with Telegram.
                    Telegram. See
                                See "The
                                    “The Crypto  World Still
                                          Crypto World Still Doesn't
                                                             Doesn’t Understand   Telegram’s
                                                                     Understand Telegram's

                                                     97
                                                     97
     Case 1:19-cv-09439-PKC Document 250-1 Filed 07/01/20 Page 102 of 130



Plan, Says TON
Plan, Says        Labs,” Cryptobriefing
             TON Labs,"                     (Sep. 29,
                           Cryptobriefing (Sep.   29, 2019)
                                                      2019)
(https://cryptobriefing.com/telegram-ton-labs/). Further,
(https://cryptobriefing.com/telegram-ton-labs/).      Further, the
                                                               the cited
                                                                   cited information is
                                                                         information is
irrelevant to
irrelevant  to Plaintiff’s claims in
               Plaintiff's claims in this
                                     this action.
                                          action.

               309.
               309.    The conversations
                       The conversations among
                                         among Gram
                                               Gram Vault,
                                                    Vault, TON
                                                           TON Labs, Telegram, and
                                                               Labs, Telegram, and

Anchorage continued
Anchorage           in October
          continued in October 2019.
                               2019. (PX105.)
                                     (PX105.)

Response to
Response   to No.
              No. 309:
                  309:      Undisputed for
                            Undisputed    for purposes
                                              purposes ofof Plaintiff’s
                                                            Plaintiff's motion   that certain
                                                                        motion that   certain
conversations took
conversations   took place
                     place among
                             among the
                                     the listed
                                         listed parties
                                                parties in 2019, but
                                                        in 2019,       the cited
                                                                 but the   cited information
                                                                                  information is
                                                                                              is
irrelevant to
irrelevant  to Plaintiff’s claims in
               Plaintiff's claims in this
                                      this action.
                                           action.

               310.
               310.    In or
                       In or around
                             around August
                                    August 2019,
                                           2019, Telegram gave consent
                                                 Telegram gave consent to
                                                                       to an
                                                                          an investor to
                                                                             investor to

disclose its
disclose     Purchase Agreements
         its Purchase Agreements to
                                 to Gram
                                    Gram Vault
                                         Vault to
                                               to permit
                                                  permit onboarding
                                                         onboarding with
                                                                    with Gram
                                                                         Gram Vault.
                                                                              Vault.

(PX106.)
(PX106.)

Response to
Response   to No.
               No. 310:
                   310:       Undisputed for
                              Undisputed   for purposes of Plaintiff’s
                                               purposes of             motion but
                                                           Plaintiff's motion      subject to
                                                                              but subject   to
clarification. Ilya
clarification.  Ilya testified
                      testified that
                                that if
                                     if any particular purchaser
                                        any particular purchaser reached   out to
                                                                  reached out  to Telegram
                                                                                   Telegram asking
                                                                                               asking
for permission
for permission toto disclose
                     disclose the
                               the Purchase   Agreement to
                                   Purchase Agreement    to custody  companies, they
                                                            custody companies,    they would
                                                                                        would deal
                                                                                                deal
with the
with  the request
          request onon aa case-by-case
                          case-by-case basis.   See Malloy
                                         basis. See Malloy Ex. 2 at
                                                           Ex. 2    217:13-218:18. He
                                                                 at 217:13-218:18.   He further
                                                                                          further
stated that
stated  that they
             they usually    grant permission.
                   usually grant   permission. IdId. Further, the cited
                                                     Further, the cited information
                                                                        information isis irrelevant
                                                                                         irrelevant
to Plaintiff’s
to             claims in
   Plaintiff's claims      this action.
                        in this action.

               311.
               311.    In or
                       In or about
                             about August
                                   August 2019,
                                          2019, Perekopsy,
                                                Perekopsy, Parekh,
                                                           Parekh, and
                                                                   and Filatov
                                                                       Filatov discussed
                                                                               discussed listing
                                                                                         listing

Grams on
Grams on Binance.
         Binance. (PX130.)
                  (PX130.) Binance
                           Binance indicated
                                   indicated that
                                             that they
                                                  they had
                                                       had "been
                                                           “been in
                                                                 in touch
                                                                    touch with
                                                                          with TON
                                                                               TON Labs”
                                                                                   Labs"

but that
but that they
         they had
              had more
                  more questions,
                       questions, to
                                  to which
                                     which Perekopsky
                                           Perekopsky responded: “Listing on
                                                      responded: "Listing on Binance
                                                                             Binance will
                                                                                     will be
                                                                                          be

great for
great     your and
      for your and our
                   our users
                       users II think.
                                think. So
                                       So let’s try to
                                          let's try to make
                                                       make it happen.” (Id.
                                                            it happen." (Id. at
                                                                             at 5-6.)
                                                                                5–6.)

Response to
Response  to No.
             No. 311:
                 311:     Undisputed for
                          Undisputed  for purposes
                                          purposes ofof Plaintiff’s motion that
                                                        Plaintiff's motion  that these
                                                                                 these individual
                                                                                       individual
discussed the
discussed the potential
              potential that
                        that Grams  could be
                             Grams could      listed on
                                           be listed on Binance
                                                         Binance following
                                                                   following the
                                                                             the launch
                                                                                 launch of
                                                                                         of the
                                                                                            the
TON Blockchain,
TON   Blockchain, but irrelevant to
                  but irrelevant to Plaintiff’s
                                    Plaintiff's claims  in this
                                                claims in  this action.
                                                                action.

               312.
               312.    In or
                       In or around
                             around October
                                    October 2019,
                                            2019, Seydak on behalf
                                                  Seydak on behalf of
                                                                   of Gram
                                                                      Gram Vault
                                                                           Vault participated
                                                                                 participated

in aa call
in    call with
           with Telegram’s
                Telegram's counsel to discuss
                           counsel to discuss delivering
                                              delivering the
                                                         the Grams
                                                             Grams directly to GramVault.
                                                                   directly to GramVault.

(PX128.)
(PX128.)

Response to
Response   to No.
              No. 312:
                  312:    Disputed as
                         Disputed  as incomplete
                                      incomplete and
                                                 and misleading.   The full
                                                      misleading. The        text of
                                                                        full text of the
                                                                                     the cited
                                                                                         cited
material shows that
material shows   that Shyam
                      Shyam emailed
                             emailed Oleg
                                     Oleg Seydak  stating that
                                          Seydak stating  that Telegram
                                                               Telegram spoke
                                                                          spoke with
                                                                                  with counsel
                                                                                       counsel
to discuss
to discuss the
           the process
               process where
                       where purchasers
                              purchasers could
                                         could have their Grams
                                               have their         sent directly
                                                           Grams sent  directly to
                                                                                 to Gram
                                                                                    Gram


                                                  98
                                                  98
     Case 1:19-cv-09439-PKC Document 250-1 Filed 07/01/20 Page 103 of 130



Vault for
Vault for custody
          custody purposes
                   purposes and  whether this
                             and whether   this was
                                                was acceptable
                                                    acceptable from
                                                                from a a legal
                                                                         legal perspective.
                                                                               perspective.
PX128.
PX128. Further,   the cited
        Further, the  cited information
                            information is
                                        is irrelevant  to Plaintiff’s
                                            irrelevant to Plaintiff's claims in this
                                                                      claims in this action.
                                                                                     action.

                 313.
                 313.    An article
                         An article published
                                    published by
                                              by CoinDesk
                                                 CoinDesk on
                                                          on or
                                                             or around
                                                                around September 10, 2019—
                                                                       September 10, 2019—

after Blackmoon
after Blackmoon Crytpo's
                Crytpo’s announcement
                         announcement that
                                      that it would be
                                           it would be the
                                                       the first
                                                           first exchange
                                                                 exchange to
                                                                          to sell
                                                                             sell Grams—
                                                                                  Grams—

stated: "[A]
stated: “[A] fledgling exchange with
             fledgling exchange with fewer than 4,000
                                     fewer than 4,000 users
                                                      users .. .. .. has
                                                                     has an
                                                                         an edge, in part
                                                                            edge, in part because
                                                                                          because of
                                                                                                  of

its relationship
its relationship with
                 with aa custodian
                         custodian that
                                   that claims
                                        claims to
                                               to have
                                                  have signed
                                                       signed up
                                                              up over
                                                                 over aa third
                                                                         third of
                                                                               of the
                                                                                  the investors,”
                                                                                      investors,"

noting that
noting that Seydak is the
            Seydak is the CEO
                          CEO of
                              of both
                                 both Blackmon
                                      Blackmon and
                                               and Gram
                                                   Gram Vault.
                                                        Vault. (PX107.)
                                                               (PX107.)

Response to
Response    to No.
               No. 313:
                     313:     Disputed to
                              Disputed    to the
                                             the extent   that the
                                                 extent that    the quoted
                                                                     quoted article   written by
                                                                             article written    by a third-
                                                                                                   a third-
party is
party  is reliable
          reliable oror valid.
                        valid. Disputed
                                Disputed asas incomplete
                                               incomplete and and misleading.
                                                                   misleading. The      first sentence
                                                                                  The first   sentence of
                                                                                                        of the
                                                                                                           the
article reads:
article           “When Telegram
        reads: "When                    launches its
                           Telegram launches       its long-awaited
                                                       long-awaited blockchain        sometime this
                                                                       blockchain sometime        this month
                                                                                                       month
or next,
or        the go-to
    next, the  go-to marketplace
                      marketplace for for the
                                          the new   gram tokens
                                              new gram      tokens could
                                                                     could be
                                                                            be a  fledgling exchange
                                                                               a fledgling    exchange with
                                                                                                         with
fewer than
fewer  than 4,000
              4,000 users.”    And it
                      users." And    it proceeds
                                        proceeds toto state:
                                                      state: "At
                                                               “At least,
                                                                   least, that's
                                                                          that’s what   Blackmoon Crypto
                                                                                 what Blackmoon       Crypto
is hoping.
is hoping. But
             But the
                   the Malta-registered
                       Malta-registered exchange         arguably has
                                            exchange arguably       has an  edge, in
                                                                         an edge,   in part
                                                                                       part because   of its
                                                                                             because of  its
relationship    with aa custodian
relationship with       custodian that
                                    that claims
                                          claims to
                                                  to have    signed up
                                                      have signed        over a
                                                                     up over   a third
                                                                                 third ofof the
                                                                                            the investors  in
                                                                                                investors in
Telegram’s early-2018
Telegram's    early-2018 token
                            token sale."
                                   sale.” PX107      (emphasis added).
                                            PX107 (emphasis                  Further, the
                                                                  added). Further,       the cited
                                                                                             cited
information is
information     is irrelevant
                   irrelevant to
                               to Plaintiff’s
                                  Plaintiff's claims
                                               claims in   this action.
                                                        in this action.

                 314.
                 314.    The article
                         The article goes
                                     goes on:
                                          on: "Another
                                              “Another possible
                                                       possible advantage
                                                                advantage for
                                                                          for Blackmoon
                                                                              Blackmoon is
                                                                                        is its
                                                                                           its

association with
association with the
                 the secretive
                     secretive messaging
                               messaging app
                                         app company
                                             company behind
                                                     behind the
                                                            the $1.7
                                                                $1.7 billion
                                                                     billion TON project. .. .. ..
                                                                             TON project.

According to
According to people
             people familiar with the
                    familiar with the TON
                                      TON development
                                          development and
                                                      and investment processes, Blackmoon
                                                          investment processes, Blackmoon

is part
is part of
        of aa network
              network of
                      of loosely
                         loosely affiliated
                                 affiliated entities working with
                                            entities working with Telegram on the
                                                                  Telegram on the infrastructure
                                                                                  infrastructure for
                                                                                                 for

the blockchain
the blockchain and
               and token."
                   token.” The
                           The article
                               article also
                                       also notes that Blackmoon
                                            notes that Blackmoon Financial
                                                                 Financial Group
                                                                           Group was
                                                                                 was co-
                                                                                     co-

founded by
founded by Perekopsky,
           Perekopsky, Telegram’s Vice President.
                       Telegram's Vice President. (Id.)
                                                  (Id.)

Response to
Response   to No.
              No. 314:
                  314:     Disputed as
                           Disputed   as incomplete
                                         incomplete and
                                                      and misleading.  The article
                                                          misleading. The  article went
                                                                                   went on
                                                                                        on to
                                                                                           to
state, "Blackmoon
state, “Blackmoon Crypto
                     Crypto denies
                              denies any  direct link
                                     any direct  link with
                                                      with Telegram,
                                                           Telegram, however.”
                                                                      however." PX107.
                                                                                  PX107.
Further,  the article
Further, the  article stated:
                      stated:

                 “Blackmoon crypto
                 "Blackmoon     crypto exchange
                                        exchange has
                                                  has no
                                                      no relation   to Ilya
                                                          relation to  Ilya Perekopsky
                                                                             Perekopsky
                 nor
                 nor anyone    else employed
                     anyone else    employed byby Telegram,”   Seydak told
                                                  Telegram," Seydak       told CoinDesk
                                                                               CoinDesk
                 by  email. "While
                 by email.    “While wewe partnered
                                            partnered with
                                                       with Ilya
                                                              Ilya in    other business
                                                                     in other    business
                 ventures, II happen
                 ventures,    happen toto be the exchange's
                                          be the exchange’s sole
                                                              sole shareholder
                                                                   shareholder andand its
                                                                                       its
                 General Manager. Blackmoon
                 General Manager.      Blackmoon crypto
                                                    crypto exchange
                                                            exchange waswas founded
                                                                              founded inin
                 October 2018
                 October  2018 without
                                  without Ilya's
                                            Ilya’s participation.
                                                   participation. The      company has
                                                                    The company       has
                 developed its
                 developed   its own
                                 own independent
                                      independent technical
                                                    technical integration     strategy of
                                                               integration strategy    of
                 the new
                 the new blockchain
                          blockchain fromfrom Telegram.
                                               Telegram. ItIt doesn't
                                                              doesn’t have,
                                                                        have, need
                                                                                need nor
                                                                                      nor

                                                      99
                                                      99
     Case 1:19-cv-09439-PKC Document 250-1 Filed 07/01/20 Page 104 of 130



               plan to
               plan  to develop
                        develop any
                                any affiliation
                                    affiliation with
                                                with the
                                                     the Telegram
                                                         Telegram team
                                                                  team to
                                                                       to pursue
                                                                          pursue
               its targets."
               its targets.”

PX107. Disputed to
PX107. Disputed to the
                   the extent
                       extent that
                              that the
                                   the quoted
                                       quoted article written by
                                              article written    a third-party
                                                              by a third-party is
                                                                               is reliable or
                                                                                  reliable or
valid.
valid.

               315.
               315.    In aa promotional
                       In    promotional communication
                                         communication circulated by Blackmoon
                                                       circulated by Blackmoon Crypto
                                                                               Crypto in
                                                                                      in

September 2019 entitled,
September 2019           “Why Grams
               entitled, "Why       will be
                              Grams will be traded
                                            traded on
                                                   on Blackmoon?",
                                                      Blackmoon?”, Blackmoon
                                                                   Blackmoon Crypto
                                                                             Crypto

stated: "Traders
stated: “Traders will
                 will have
                      have access
                           access to
                                  to Grams
                                     Grams tokens
                                           tokens on
                                                  on the
                                                     the Blackmoon
                                                         Blackmoon Exchange right after
                                                                   Exchange right after

Telegram Open
Telegram Open Network
              Network launch.
                      launch. Real
                              Real on-chain
                                   on-chain Grams,
                                            Grams, available
                                                   available for
                                                             for withdrawal
                                                                 withdrawal to
                                                                            to Telegram
                                                                               Telegram

native wallet.
native wallet. No
               No lock-up. No futures
                  lock-up. No futures or
                                      or other
                                         other derivatives.
                                               derivatives. To
                                                            To provide
                                                               provide our
                                                                       our clients
                                                                           clients with
                                                                                   with access
                                                                                        access to
                                                                                               to

Grams, Blackmoon
Grams, Blackmoon partnered
                 partnered with
                           with Gram
                                Gram Vault
                                     Vault —
                                           – aa Swiss-regulated custodian for
                                                Swiss-regulated custodian for the
                                                                              the original
                                                                                  original

investors of
investors of Telegram
             Telegram Open
                      Open Network.
                           Network. This
                                    This will
                                         will make
                                              make on-chain
                                                   on-chain Grams
                                                            Grams available
                                                                  available on
                                                                            on Blackmoon
                                                                               Blackmoon

when Telegram
when          blockchain goes
     Telegram blockchain goes live
                              live and
                                   and Grams
                                       Grams are
                                             are minted."
                                                 minted.” (PX108.)
                                                          (PX108.)

Response to
Response    to No.
               No. 315:
                   315:     Undisputed for
                            Undisputed for purposes of Plaintiff’s
                                           purposes of             motion but
                                                       Plaintiff's motion     irrelevant to
                                                                          but irrelevant to
Plaintiff’s  claims in
Plaintiff's claims     this action.
                    in this action.

               316.
               316.    The Blackmoon
                       The Blackmoon Crypto
                                     Crypto posting
                                            posting also
                                                    also referred
                                                         referred to
                                                                  to such
                                                                     such features
                                                                          features as:
                                                                                   as: "Market,
                                                                                       “Market,

limit, stop
limit, stop and
            and stop-limit
                stop-limit orders
                           orders conditional
                                  conditional on
                                              on market
                                                 market movements";
                                                        movements”; "Powerful
                                                                    “Powerful chart tools with
                                                                              chart tools with

multiple tabs";
multiple tabs”; "Price
                “Price alerts
                       alerts and
                              and customized
                                  customized trading
                                             trading workspaces";
                                                     workspaces”; and
                                                                  and "More
                                                                      “More than
                                                                            than 200
                                                                                 200 trading
                                                                                     trading

pairs including
pairs           tokenized assets."
      including tokenized assets.” (Id.)
                                   (Id.)

Response to
Response    to No.
               No. 316:
                   316:     Undisputed for
                            Undisputed for purposes of Plaintiff’s
                                           purposes of             motion but
                                                       Plaintiff's motion     irrelevant to
                                                                          but irrelevant to
Plaintiff’s  claims in
Plaintiff's claims     the action.
                    in the action.

               317.
               317.    The close
                       The close nature
                                 nature of
                                        of the
                                           the relationship with Telegram
                                               relationship with          of Blackmoon,
                                                                 Telegram of Blackmoon, Gram
                                                                                        Gram

Vault, Ton
Vault,     Ventures/TON Labs
       Ton Ventures/TON      was apparent
                        Labs was apparent to
                                          to players
                                             players in
                                                     in the
                                                        the cryptocurrency
                                                            cryptocurrency markets.
                                                                           markets. For
                                                                                    For

example:
example:

           a. A
           a. A representative of an
                representative of an affiliate
                                     affiliate of
                                               of one
                                                  one of
                                                      of the
                                                         the initial
                                                             initial purchasers
                                                                     purchasers noted
                                                                                noted that
                                                                                      that Gram
                                                                                           Gram

               Vault is
               Vault    “very close
                     is "very       to the
                              close to the founders"
                                           founders” of
                                                     of Telegram. (PX109.)
                                                        Telegram. (PX109.)



                                               100
                                               100
    Case 1:19-cv-09439-PKC Document 250-1 Filed 07/01/20 Page 105 of 130



          b. Another
          b. Another firm
                     firm noted in aa research
                          noted in    research paper
                                               paper that
                                                     that "Blackmoon
                                                          “Blackmoon Financial
                                                                     Financial Group
                                                                               Group [is]
                                                                                     [is] an
                                                                                          an

              entity indirectly
              entity indirectly connected
                                connected to
                                          to TON’s
                                             TON's Executive
                                                   Executive Team,” (PX75 at
                                                             Team," (PX75 at TLGRM-012-
                                                                             TLGRM-012-

              00016234), and
              00016234), and pointed
                             pointed favorably to the
                                     favorably to the fact
                                                      fact that
                                                           that this
                                                                this group
                                                                     group had
                                                                           had already
                                                                               already officially
                                                                                       officially

              announced that
              announced that it
                             it would
                                would list
                                      list Grams,
                                           Grams, thus
                                                  thus providing
                                                       providing them
                                                                 them liquidity. (Id.) This
                                                                      liquidity. (Id.) This firm
                                                                                            firm

              also noted
              also noted "TON
                         “TON has
                              has two
                                  two main
                                      main research
                                           research groups working on
                                                    groups working on TON's
                                                                      TON’s development;
                                                                            development;

              TON core and
              TON core and TON
                           TON Labs.
                               Labs. .. .. .. A
                                              A direct
                                                direct affiliation
                                                       affiliation of
                                                                   of TON
                                                                      TON Labs and TON
                                                                          Labs and     core has
                                                                                   TON core has

              never been
              never been confirmed,
                         confirmed, but
                                    but from
                                        from the
                                             the speed
                                                 speed of
                                                       of reaction
                                                          reaction on
                                                                   on fresh
                                                                      fresh TON releases one
                                                                            TON releases one

              can conclude
              can          that TON
                  conclude that     Labs are
                                TON Labs are the
                                             the first to receive
                                                 first to receive direct
                                                                  direct updates
                                                                         updates from TON
                                                                                 from TON

              core. It
              core.    is also
                    It is also known that REDACTED
                               known that REDACTED TON
                                                   TON Labs, invested in
                                                       Labs, invested in TON in 2018
                                                                         TON in 2018

              while still
              while still being
                          being aa partner
                                   partner at
                                           at VC
                                              VC fund
                                                 fund SP capital and
                                                      SP capital and helped
                                                                     helped to
                                                                            to organise
                                                                               organise the
                                                                                        the Gram
                                                                                            Gram

              token sale."
              token sale.” (Id.
                           (Id. at
                                at TLGRM-012-00016251.)
                                   TLGRM-012-00016251.)

          c. In
          c.    an email
             In an       to an
                   email to an investor,
                               investor, Parekh
                                         Parekh referred
                                                referred to
                                                         to TON
                                                            TON Labs as independent,
                                                                Labs as independent, but
                                                                                     but "one
                                                                                         “one

              of [Telegram's]
              of [Telegram’s] partners
                              partners .. .. .. who
                                                who have
                                                    have been
                                                         been assisting
                                                              assisting Telegram
                                                                        Telegram with
                                                                                 with testing
                                                                                      testing of
                                                                                              of the
                                                                                                 the

              network and
              network and who
                          who are
                              are also
                                  also building
                                       building various
                                                various applications
                                                        applications to
                                                                     to run on the
                                                                        run on the TON
                                                                                   TON

              Network.” (PX110.)
              Network." (PX110.)

          d. A
          d. A representative of another
               representative of another investor
                                         investor viewed
                                                  viewed Hyman
                                                         Hyman as
                                                               as being
                                                                  being "from
                                                                        “from Telegram"
                                                                              Telegram”

              even in
              even in June 2019, aa year
                      June 2019,    year after
                                         after Hyman
                                               Hyman had
                                                     had left
                                                         left Telegram.
                                                              Telegram. (PX111 at 4.)
                                                                        (PX111 at 4.)

          e. Filatov
          e. Filatov (at
                     (at aa TON Labs email
                            TON Labs       address), emailed
                                     email address), emailed Perekopsky,
                                                             Perekopsky, Parekh,
                                                                         Parekh, Hyman
                                                                                 Hyman (at
                                                                                       (at aa

              TON Ventures email
              TON Ventures email address),
                                 address), and
                                           and Seydak (at aa Gram
                                               Seydak (at    Gram Vault
                                                                  Vault email
                                                                        email address):
                                                                              address):

              “Dear team,
              "Dear team, we
                          we will
                             will try
                                  try hard
                                      hard to
                                           to close Coinbase on
                                              close Coinbase on the
                                                                the listing (along with
                                                                    listing (along with 100
                                                                                        100

              questions answered
              questions answered today)
                                 today) and
                                        and support.
                                            support. Agreed
                                                     Agreed on
                                                            on aa separate
                                                                  separate call with [Gram
                                                                           call with [Gram

              Vault], timing
              Vault], timing tbc
                             tbc for
                                 for later
                                     later this
                                           this week
                                                week // early next week."
                                                        early next week.” (PX95.)
                                                                          (PX95.)

Response to
Response  to No.
             No. 317:
                 317:     Disputed as
                          Disputed   as inaccurate and misleading.
                                        inaccurate and misleading. Further,
                                                                   Further, disputed  to the
                                                                             disputed to the
extent that
extent that Plaintiff
            Plaintiff suggests
                      suggests the
                               the cited
                                   cited material indicates Telegram
                                         material indicates          is or
                                                            Telegram is or was
                                                                           was perceived
                                                                               perceived as
                                                                                          as


                                               101
                                               101
      Case 1:19-cv-09439-PKC Document 250-1 Filed 07/01/20 Page 106 of 130



affiliated with
affiliated  with Blackmoon,
                  Blackmoon, Gram          Vault, TON
                                   Gram Vault,           Labs or
                                                   TON Labs    or TON
                                                                   TON Ventures.
                                                                          Ventures. ForFor instance,
                                                                                           instance,
Defendants note
Defendants            that PX107
                note that            appears to
                           PX107 appears       to have
                                                  have been   written by
                                                        been written       an outside
                                                                       by an   outside third-party
                                                                                        third-party with
                                                                                                     with
no
no direct
   direct knowledge
            knowledge of  of the
                              the relationship,   to the
                                   relationship, to  the extent  there is
                                                          extent there     any, between
                                                                        is any, between andand among
                                                                                                among
these entities.
these   entities. Further,
                  Further, Blackmoon
                               Blackmoon has  has publicly  denied any
                                                  publicly denied        direct connection
                                                                    any direct   connection toto Telegram
                                                                                                 Telegram
and Ilya’s
and   Ilya's involvement.
              involvement. Id   Id. TON
                                    TON LabsLabs has  publicly denied
                                                  has publicly  denied any
                                                                         any affiliation  with Telegram
                                                                              affiliation with            as
                                                                                                Telegram as
well. See
well.   See "The
             “The Crypto
                   Crypto World
                             World Still
                                       Still Doesn't
                                             Doesn’t Understand     Telegram’s Plan,
                                                      Understand Telegram's              Says TON
                                                                                   Plan, Says  TON Labs,"
                                                                                                     Labs,”
Cryptobriefing
Cryptobriefmg (Sep. (Sep. 29,
                           29, 2019)
                                2019) (https://cryptobriefing.com/telegram-ton-labs/).
                                       (https://cryptobriefing.com/telegram-ton-labs/). Further,Further,
the information
the information citedcited is
                           is irrelevant
                               irrelevant toto Plaintiff’s
                                               Plaintiff's claims
                                                           claims in this action.
                                                                  in this  action.

XI.
XI.     TELEGRAM PAID
        TELEGRAM PAID PROMOTERS TO FIND
                      PROMOTERS TO      OTHER INVESTORS
                                   FIND OTHER INVESTORS

                318.
                318.    Telegram entered
                        Telegram entered into
                                         into aa finder’s
                                                 finder's fee agreement with
                                                          fee agreement with ATON,
                                                                             ATON, aa Russian
                                                                                      Russian

broker and
broker and asset
           asset manager,
                 manager, in
                          in June 2018, whereby
                             June 2018, whereby ATON
                                                ATON would
                                                     would undertake
                                                           undertake to
                                                                     to introduce potential
                                                                        introduce potential

investors to
investors to Telegram in exchange
             Telegram in exchange for 10% of
                                  for 10% of the
                                             the gross
                                                 gross proceeds
                                                       proceeds of
                                                                of the
                                                                   the investment.
                                                                       investment. (PX112.)
                                                                                   (PX112.)

Response to
Response    to No.
               No. 318:
                   318:     Undisputed for
                            Undisputed   for purposes    of Plaintiff’s
                                               purposes of              motion but
                                                            Plaintiff's motion     subject to
                                                                               but subject to
clarification. Telegram
clarification.             entered into
                Telegram entered    into a  finder’s fee
                                         a finder's   fee agreement   with ATON,
                                                          agreement with   ATON, whereby
                                                                                   whereby ATON
                                                                                            ATON
would "receive
would   “receive 10%
                 10% ofof the
                          the gross
                              gross proceeds
                                     proceeds received
                                                 received by
                                                           by Telegram”   pursuant to
                                                              Telegram" pursuant    to each
                                                                                       each
purchase agreement
purchase    agreement under   the terms
                        under the  terms of
                                          of the
                                              the agreement.
                                                   agreement. PX112.
                                                               PX112. Further,    the information
                                                                         Further, the information
cited is
cited is irrelevant
         irrelevant to
                    to Plaintiff’s claims in
                       Plaintiff's claims  in this
                                               this action.
                                                    action.

                319.
                319.    Telegram has
                        Telegram has paid
                                     paid at
                                          at least
                                             least $1.2 million in
                                                   $1.2 million in finder's
                                                                   finder’s fees
                                                                            fees to
                                                                                 to ATON
                                                                                    ATON pursuant
                                                                                         pursuant

to this
to this agreement.
        agreement. (PX115.)
                   (PX115.)

Response to
Response to No.
            No. 319:
                319:      Undisputed for
                          Undisputed   for purposes  of Plaintiff’s
                                           purposes of               motion. Further,
                                                         Plaintiff's motion.          the
                                                                             Further, the
information cited
information cited is
                  is irrelevant to Plaintiff’s
                     irrelevant to             claims in
                                   Plaintiff's claims in this
                                                         this action.
                                                              action.

                320.
                320.    In May
                        In May 2019,
                               2019, an
                                     an individual representing themselves
                                        individual representing themselves as
                                                                           as "an
                                                                              “an investor
                                                                                  investor of
                                                                                           of

Telegram” sent
Telegram" sent an
               an email to Parekh,
                  email to Parekh, attaching
                                   attaching aa marketing
                                                marketing brochure
                                                          brochure (in
                                                                   (in Russian)
                                                                       Russian) from ATON and
                                                                                from ATON and

stating: "this
stating: “this week
               week ii have
                       have received
                            received an
                                     an offer,
                                        offer, where
                                               where ii can
                                                        can purchase
                                                            purchase Telegram tokens the
                                                                     Telegram tokens the same
                                                                                         same

price (1,33$)
price (1,33$) as
              as bought
                 bought it
                        it 11 year
                              year ago
                                   ago only
                                       only with
                                            with aa 3-month
                                                    3-month lock-up, so its
                                                            lock-up, so its obvious
                                                                            obvious that
                                                                                    that the
                                                                                         the seller
                                                                                             seller is
                                                                                                    is

the first
the first round
          round investor.
                investor. II believe
                             believe that
                                     that this
                                          this action
                                               action violates
                                                      violates rights
                                                               rights os
                                                                      os [sic]
                                                                         [sic] the
                                                                               the second
                                                                                   second round
                                                                                          round

investors cause
investors cause we
                we bought
                   bought the
                          the tokens
                              tokens more
                                     more expensive
                                          expensive but
                                                    but with
                                                        with the
                                                             the time
                                                                 time advantage."
                                                                      advantage.” (PX113
                                                                                  (PX113 at
                                                                                         at

TLGRM-012-00015883.) An
TLGRM-012-00015883.) An English language translation
                        English language translation of
                                                     of the
                                                        the marketing
                                                            marketing brochure
                                                                      brochure (TLGRM-
                                                                               (TLGRM-

012-00015885 —
012-00015885 – 97)
               97) is attached as
                   is attached as PX114.
                                  PX114.



                                                   102
                                                   102
     Case 1:19-cv-09439-PKC Document 250-1 Filed 07/01/20 Page 107 of 130



Response to
Response    to No.
               No. 320:
                    320:       Undisputed for
                               Undisputed    for purposes
                                                 purposes ofof Plaintiff’s motion but
                                                               Plaintiff's motion       subject to
                                                                                   but subject     to
clarification. Telegram’s
clarification.                  agreement with
                 Telegram's agreement        with ATON
                                                   ATON provides      that "Telegram
                                                           provides that   “Telegram will
                                                                                        will prepare
                                                                                              prepare allall
materials
materials related    to closing
            related to            the Deal"
                         closing the  Deal” and    includes representations
                                              and includes                     that ATON
                                                             representations that    ATON "shall
                                                                                              “shall not
                                                                                                      not
solicit, engage
solicit, engage with
                 with oror negotiate   with any
                            negotiate with   any Potential   Investor in
                                                  Potential Investor   in any
                                                                          any jurisdiction
                                                                              jurisdiction in in aa manner
                                                                                                    manner
in which
in which toto do
              do so
                  so would
                     would constitute
                              constitute aa violation
                                            violation of
                                                       of the
                                                          the relevant  laws or
                                                              relevant laws  or regulations
                                                                                 regulations of of that
                                                                                                   that
jurisdiction.”
jurisdiction." PX112.
                 PX112. The The agreement
                                  agreement further
                                               further specifies
                                                        specifies that
                                                                  that ATON
                                                                        ATON will
                                                                                will only
                                                                                     only engage
                                                                                          engage withwith
purchasers in
purchasers    in "jurisdictions
                 “jurisdictions agreed
                                   agreed between
                                           between thethe parties."
                                                          parties.” PX112.    All purchasers
                                                                      PX112. All                  engaged
                                                                                   purchasers engaged
by  ATON pursuant
by ATON      pursuant to to the
                            the agreement     were located
                                 agreement were              in jurisdictions
                                                    located in                outside the
                                                                jurisdictions outside  the U.S.
                                                                                           U.S. Malloy
                                                                                                    Malloy
Ex.  11. Ilya
Ex. 11.   Ilya testified
               testified that
                          that he  spoke with
                                he spoke  with ATON
                                                ATON regarding       the referenced
                                                         regarding the                supposed
                                                                         referenced supposed
brochure
brochure andand "they
                 “they denied
                         denied the
                                  the fact
                                      fact that
                                           that they
                                                 they were
                                                       were doing
                                                            doing these
                                                                    these deals."
                                                                          deals.” He
                                                                                   He also   testified that
                                                                                       also testified   that
the brochure
the             “didn’t make
    brochure "didn't       make too
                                  too much    sense.” PX13
                                      much sense."     PX13 atat 226:8-227:16.
                                                                 226:8-227:16. Further,     the
                                                                                 Further, the
information cited
information    cited is
                      is irrelevant  to Plaintiff’s
                         irrelevant to               claims in
                                        Plaintiff's claims   in this
                                                                this action.
                                                                     action.

                321.
                321.     The marketing
                         The marketing brochure
                                       brochure noted: “Telegram is
                                                noted: "Telegram    one of
                                                                 is one of the
                                                                           the largest
                                                                               largest and
                                                                                       and fastest
                                                                                           fastest

growing messengers
growing messengers in the world"
                   in the world” (id.
                                 (id. at
                                      at 15887);
                                         15887); "simplicity
                                                 “simplicity and
                                                             and safety
                                                                 safety of
                                                                        of crypto
                                                                           crypto currency
                                                                                  currency

exchange: TON
exchange:     wallet in-built
          TON wallet          into Telegram”
                     in-built into           (id. at
                                   Telegram" (id. at 15888);
                                                     15888); "in
                                                             “in 2019
                                                                 2019 the
                                                                      the crypto
                                                                          crypto currency
                                                                                 currency

market demonstrates
market demonstrates growth again” (id.
                    growth again" (id. at
                                       at 15899);
                                          15899); and
                                                  and "Evaluation
                                                      “Evaluation of
                                                                  of TON
                                                                     TON Board"
                                                                         Board” of
                                                                                of "the
                                                                                   “the value
                                                                                        value

of one
of one Gram"
       Gram” at
             at "+494%"
                “+494%” (id.
                        (id. at
                             at 15892).
                                15892).

Response to
Response    to No.
               No. 321:
                   321:     Disputed as
                            Disputed  as incomplete
                                         incomplete and
                                                      and misleading.  The brochure
                                                           misleading. The             states that
                                                                            brochure states   that
“the value
"the value ofof one
                one Gram,
                    Gram, USD”
                            USD" waswas at
                                        at "1.33"
                                           “1.33” for
                                                  for "Stage
                                                      “Stage A"
                                                              A” and the "Evaluation
                                                                 and the “Evaluation of of TON
                                                                                           TON
Board” at
Board"   at "+494%."
             “+494%.” PX114
                         PX114 atat 15892.
                                    15892. Further,   the information
                                            Further, the  information cited
                                                                      cited is
                                                                            is irrelevant
                                                                               irrelevant to
                                                                                           to
Plaintiff’s  claims in
Plaintiff's claims     this action.
                    in this action.

                322.
                322.     A 37-page
                         A 37-page equity
                                   equity analysis
                                          analysis on
                                                   on TON
                                                      TON Telegram dated May
                                                          Telegram dated May 15,
                                                                             15, 2019,
                                                                                 2019,

prepared by
prepared by ATON
            ATON was
                 was obtained
                     obtained by
                              by at
                                 at least
                                    least one
                                          one investor and was
                                              investor and was available
                                                               available online.
                                                                         online. (PX116.)
                                                                                 (PX116.)

Response to
Response    to No.
               No. 322:
                   322:     Undisputed for
                            Undisputed for purposes of Plaintiff’s
                                           purposes of             motion but
                                                       Plaintiff's motion     irrelevant to
                                                                          but irrelevant to
Plaintiff’s  claims in
Plaintiff's claims     the action.
                    in the action.

                323.
                323.     Telegram entered
                         Telegram entered into
                                          into aa similar
                                                  similar commission
                                                          commission agreement
                                                                     agreement with
                                                                               with Da
                                                                                    Da Vinci
                                                                                       Vinci

Capital Group
Capital Group ("Da
              (“Da Vinci")
                   Vinci”) whereby
                           whereby Telegram would pay
                                   Telegram would pay Da
                                                      Da Vinci
                                                         Vinci 10%
                                                               10% of
                                                                   of gross proceeds of
                                                                      gross proceeds of

any investment
any investment Da
               Da Vinci
                  Vinci introduced
                        introduced to
                                   to Telegram.
                                      Telegram.

Response to
Response to No.
            No. 323:
                323:     Disputed insofar
                         Disputed insofar as  it misconstrues
                                          as it                the provisions
                                                 misconstrues the  provisions of
                                                                               of the
                                                                                  the
agreement. Further,
agreement.  Further, the
                     the information
                         information cited
                                      cited is irrelevant to
                                            is irrelevant to Plaintiff's
                                                             Plaintiff’s claims
                                                                         claims in
                                                                                in the
                                                                                   the action.
                                                                                       action.

                324.
                324.     Telegram admits
                         Telegram admits it
                                         it paid
                                            paid Da
                                                 Da Vinci
                                                    Vinci finders'
                                                          finders’ fees.
                                                                   fees. (PX12,
                                                                         (PX12, Durov
                                                                                Durov Tr.
                                                                                      Tr. at
                                                                                          at

217:14–218:10.)
217:14-218:10.)

                                                    103
                                                    103
     Case 1:19-cv-09439-PKC Document 250-1 Filed 07/01/20 Page 108 of 130



Response to
Response    to No.
               No. 324:
                   324:     Undisputed for
                            Undisputed for purposes of Plaintiff’s
                                           purposes of Plaintiff's motion
                                                                   motion but irrelevant to
                                                                          but irrelevant to
Plaintiff’s  claims in
Plaintiff's claims     the action.
                    in the action.

                325.
                325.    On or
                        On or about
                              about June 22, 2018,
                                    June 22, 2018, an
                                                   an individual
                                                      individual contacted an affiliate
                                                                 contacted an affiliate of
                                                                                        of one
                                                                                           one of
                                                                                               of

the investors,
the            stating: "we
    investors, stating: “we have
                            have an
                                 an opportunity
                                    opportunity to
                                                to participate
                                                   participate in
                                                               in Telegram. We have
                                                                  Telegram. We have an
                                                                                    an

interesting opportunity
interesting opportunity available
                        available to
                                  to participate
                                     participate in
                                                 in TON
                                                    TON Fund
                                                        Fund at
                                                             at 1.33
                                                                1.33 USD
                                                                     USD price
                                                                         price please
                                                                               please see
                                                                                      see the
                                                                                          the

teaser attached.
teaser attached. The price is
                 The price is at
                              at 1.33
                                 1.33 as
                                      as during
                                         during the
                                                the second
                                                    second round and we
                                                           round and we will
                                                                        will only
                                                                             only take
                                                                                  take aa minimum
                                                                                          minimum

fee for
fee for the
        the fund (2.00%, and
            fund (2.00%, and 10%
                             10% performance
                                 performance fee). According to
                                             fee). According to news,
                                                                news, there
                                                                      there is
                                                                            is strong
                                                                               strong positive
                                                                                      positive

news flow
news flow that
          that will
               will be
                    be released
                       released in early July.
                                in early July. They expect the
                                               They expect the round
                                                               round 3 at 2.22
                                                                     3 at 2.22 USD
                                                                               USD be
                                                                                   be done
                                                                                      done to
                                                                                           to

wide range
wide       of investors
     range of investors in
                        in the
                           the autumn
                               autumn backed
                                      backed up
                                             up by
                                                by the
                                                   the issuance of the
                                                       issuance of the new
                                                                       new blockchain
                                                                           blockchain

mechanism and
mechanism and payment
              payment products.
                      products. The tokens are
                                The tokens are expected
                                               expected to
                                                        to be
                                                           be issued
                                                              issued by
                                                                     by the
                                                                        the year
                                                                            year end.”
                                                                                 end."

(PX117.)
(PX117.)

Response to
Response   to No.
              No. 325:
                   325:     Undisputed for
                            Undisputed    for purposes
                                               purposes ofof Plaintiff’s motion but
                                                             Plaintiff's motion       subject to
                                                                                 but subject   to
clarification. Pavel
clarification.        testified that
               Pavel testified   that at
                                      at some
                                         some point    there was
                                                point there   was a
                                                                  a contemplated    third round
                                                                    contemplated third    round to to be
                                                                                                      be
called "Stage
called “Stage B”
               B" but   that "it
                   but that  “it did
                                 did not  occur” because
                                      not occur"             “plans related
                                                   because "plans            to subsequent
                                                                    related to  subsequent rounds
                                                                                             rounds
were always
were  always subject
              subject to
                       to market
                          market conditions
                                    conditions and
                                                and other
                                                      other conditions,
                                                            conditions, such
                                                                         such as
                                                                               as regulatory
                                                                                  regulatory
environment. In
environment.   In this
                   this case
                        case specifically,
                             specifically, II believe  the main
                                              believe the        factor was
                                                           main factor   was that
                                                                             that we
                                                                                   we didn't
                                                                                       didn’t think
                                                                                              think
that the
that the timing
         timing was
                  was right, given the
                      right, given   the degrees
                                         degrees in   interest towards
                                                   in interest towards blockchain     projects in
                                                                         blockchain projects    in the
                                                                                                   the
market
market at   that time."
         at that time.” Malloy
                          Malloy Ex.   1 at
                                   Ex. 1 at 95:6-96:3.
                                            95:6-96:3.

                326.
                326.    The email
                        The email attached
                                  attached aa slide
                                              slide deck prepared "for
                                                    deck prepared “for Da
                                                                       Da Vinci
                                                                          Vinci Capital
                                                                                Capital Investors
                                                                                        Investors

Only,” describing
Only,"            an "opportunity
       describing an “opportunity to
                                  to invest
                                     invest in
                                            in one
                                               one of
                                                   of the
                                                      the largest ICO in
                                                          largest ICO in the
                                                                         the history
                                                                             history of
                                                                                     of

cryptocurrencies.” (Id.
cryptocurrencies." (Id. at
                        at 8465.)
                           8465.)

Response to
Response    to No.
               No. 326:
                   326:       Undisputed for
                              Undisputed    for purposes
                                                purposes ofof Plaintiff’s motion but
                                                              Plaintiff's motion       subject to
                                                                                   but subject  to
clarification. Pavel
clarification.          testified that
                 Pavel testified  that Telegram
                                       Telegram diddid not  prepare and
                                                        not prepare        did not
                                                                      and did       ever authorize
                                                                               not ever  authorize the
                                                                                                     the
use of these
use of these documents.
               documents. Malloy
                              Malloy Ex.
                                      Ex. 11 at 184:22-185:14. Further,
                                             at 184:22-185:14.     Further, Telegram’s     agreement
                                                                            Telegram's agreement
with Da
with  Da Vinci
         Vinci provides      that "Telegram
                 provides that    “Telegram will
                                               will prepare
                                                    prepare all
                                                              all materials
                                                                  materials related  to closing
                                                                            related to  closing the
                                                                                                 the
Deal[.]” Malloy
Deal[.]"  Malloy Ex.     14. Further,
                    Ex. 14.   Further, Pavel   testified "it
                                         Pavel testified “it would
                                                             would be   logical to
                                                                     be logical to assume
                                                                                   assume that
                                                                                            that if
                                                                                                 if this
                                                                                                    this
document was
document     was used,   it was
                  used, it  was used  only internally
                                 used only  internally among
                                                        among thethe shareholders
                                                                     shareholders ofof this
                                                                                       this fund
                                                                                            fund
mentioned
mentioned here.”      Malloy Ex.
              here." Malloy         1 at
                                Ex. 1 at 185:6-14.
                                         185:6-14. Further,    the information
                                                     Further, the   information cited   is irrelevant
                                                                                  cited is irrelevant to
                                                                                                       to
Plaintiff’s  claims in
Plaintiff's claims      the action.
                     in the  action.

                327.
                327.    On or
                        On or about
                              about February
                                    February 20,
                                             20, 2018,
                                                 2018, Hyman
                                                       Hyman emailed
                                                             emailed an
                                                                     an unidentified
                                                                        unidentified individual
                                                                                     individual

attaching marketing
attaching marketing material
                    material from Da Vinci,
                             from Da Vinci, and
                                            and stated:
                                                stated: "The
                                                        “The following has been
                                                             following has been forwarded to
                                                                                forwarded to

                                                   104
                                                   104
     Case 1:19-cv-09439-PKC Document 250-1 Filed 07/01/20 Page 109 of 130



us. Can
us. Can you
        you please
            please explain
                   explain why
                           why you
                               you are
                                   are talking
                                       talking about
                                               about aa price
                                                        price below
                                                              below the
                                                                    the contemplated
                                                                        contemplated issue price
                                                                                     issue price

– it
—    makes no
  it makes no sense
              sense and
                    and is confusing people."
                        is confusing people.” (PX118.)
                                              (PX118.)

Response to
Response    to No.
               No. 327:
                   327:     Undisputed for
                            Undisputed for purposes of Plaintiff’s
                                           purposes of             motion but
                                                       Plaintiff's motion     irrelevant to
                                                                          but irrelevant to
Plaintiff’s  claims in
Plaintiff's claims     this action.
                    in this action.

                328.
                328.     The marketing
                         The marketing document
                                       document attached
                                                attached to
                                                         to Hyman's
                                                            Hyman’s email
                                                                    email referred
                                                                          referred to
                                                                                   to aa

“‘Subsequent Sale’
"'Subsequent Sale' Subscription to Telegram
                   Subscription to          (Gram) Token
                                   Telegram (Gram) Token sale,
                                                         sale, March
                                                               March 2018";
                                                                     2018”; noted
                                                                            noted the
                                                                                  the deal
                                                                                      deal

would be
would be "managed
         “managed by
                  by Da
                     Da Vinci
                        Vinci Capital
                              Capital (the
                                      (the Investment
                                           Investment Manager)
                                                      Manager) with
                                                               with the
                                                                    the advisory
                                                                        advisory support
                                                                                 support of
                                                                                         of

AddCapital”; listed
AddCapital";        the price
             listed the price for
                              for Grams
                                  Grams as
                                        as "from
                                           “from ~$1.1 to ~$1.45
                                                 —$1.1 to        per Token";
                                                          —$1.45 per Token”; noted
                                                                             noted the
                                                                                   the

“[b]ooming market
"[blooming market of
                  of crypto
                     crypto assets[`]
                            assets[‘] [growth]
                                      [growth] by
                                               by 79x";
                                                  79x”; and
                                                        and stated
                                                            stated that
                                                                   that it
                                                                        it "will
                                                                           “will provide
                                                                                 provide instant
                                                                                         instant

liquidity” upon
liquidity" upon delivery
                delivery of
                         of Grams.
                            Grams. (Id.)
                                   (Id.)

Response to
Response   to No.
              No. 328:
                   328:      Undisputed for
                             Undisputed     for purposes   of Plaintiff’s
                                                 purposes of               motion but
                                                              Plaintiff's motion         subject to
                                                                                   but subject    to
clarification. Pavel
clarification.         testified that
                Pavel testified  that "it
                                       “it is
                                           is clear"
                                              clear” from   Hyman’s email
                                                      from Hyman's             that he
                                                                       email that       is displeased
                                                                                    he is  displeased that
                                                                                                        that
this document
this document is is being  distributed even
                    being distributed           though this
                                         even though    this document
                                                             document might
                                                                         might have
                                                                                 have been     available to
                                                                                       been available     to
a limited
a limited number
           number of of investors  of that
                        investors of  that specific
                                            specific fund.   PX118; Malloy
                                                      fund. PX118;     Malloy Ex.   1 at
                                                                                Ex. 1 at 189:6-10.
                                                                                          189:6-10. Pavel
                                                                                                       Pavel
further clarified,
further  clarified, that
                    that he  “was never
                          he "was  never happy      when people
                                            happy when             tried to
                                                           people tried  to interpret
                                                                            interpret what
                                                                                        what [Telegram]
                                                                                               [Telegram]
was trying
was  trying to
            to do"
                do” and
                     and they
                          they "reached
                                “reached outout to
                                                 to the
                                                    the parties
                                                        parties that
                                                                that we
                                                                      we thought
                                                                          thought were
                                                                                   were involved     to get
                                                                                           involved to   get
explanations from
explanations   from them."
                      them.” IdId. at 189:11-16. He
                                   at 189:11-16.     He further
                                                         further testified
                                                                 testified "it
                                                                            “it would
                                                                                would bebe logical  to
                                                                                            logical to
assume that
assume   that if
              if this
                 this document
                      document waswas used,
                                       used, itit was
                                                  was used  only internally
                                                       used only  internally among
                                                                              among thethe shareholders
                                                                                             shareholders
of this
of this fund mentioned here.”
        fund mentioned             Id. at
                           here." Id       185:6-14.
                                        at 185:6-14.

                329.
                329.     Telegram entered
                         Telegram entered into
                                          into aa similar
                                                  similar finder's
                                                          finder’s fee agreement with
                                                                   fee agreement with aa third
                                                                                         third entity,
                                                                                               entity,

Space
Space Investments, whereby Space
      Investments, whereby Space Investments would earn
                                 Investments would earn 15%
                                                        15% of
                                                            of gross
                                                               gross proceeds
                                                                     proceeds of
                                                                              of any
                                                                                 any

purchase agreements
purchase agreements it
                    it facilitated
                       facilitated on
                                   on behalf
                                      behalf of
                                             of Telegram.
                                                Telegram. (PX138.)
                                                          (PX138.)

Response to
Response  to No.
             No. 329:
                 329:    Disputed as
                         Disputed as incorrect
                                     incorrect and  inaccurate. Further,
                                                and inaccurate. Further, disputed
                                                                         disputed as   the
                                                                                    as the
cited material
cited          does not
      material does     support the
                    not support the assertion
                                    assertion that
                                              that Telegram
                                                   Telegram entered into aa finder’s
                                                            entered into             fee
                                                                            finder's fee
agreement with
agreement  with Space
                 Space Investments.
                       Investments. PX138.
                                     PX138.

                330.
                330.    As noted,
                        As noted, Liquid
                                  Liquid informed
                                         informed Telegram in or
                                                  Telegram in or around
                                                                 around May
                                                                        May 2019
                                                                            2019 that
                                                                                 that it
                                                                                      it "will
                                                                                         “will

be doing
be       an IEO
   doing an     for the
            IEO for the GRAM
                        GRAM token
                             token working
                                   working with
                                           with Space
                                                Space Investments.” (PX67.)
                                                      Investments." (PX67.)

Response to
Response  to No.
             No. 330:
                 330:     Disputed as
                          Disputed  as incomplete
                                       incomplete and
                                                   and misleading.
                                                        misleading. This    May 28,
                                                                      This May   28, 2019
                                                                                     2019 email
                                                                                           email
was sent
was sent from
         from an
               an unverified gmail address,
                  unverified gmail   address, with
                                              with no  verification that
                                                    no verification that it
                                                                         it was
                                                                            was in
                                                                                in fact “from
                                                                                   fact "from
Liquid,” to
Liquid," to the
            the address
                address IR@telegram.org,
                         IR@telegram.org, PX67,     which was
                                            PX67, which    was sporadically
                                                                sporadically used   during this
                                                                              used during   this
time period
time         and was
     period and  was created
                      created at
                              at the
                                 the beginning  of the
                                     beginning of  the Private
                                                       Private Placement
                                                                Placement toto be
                                                                               be used  for
                                                                                  used for

                                                    105
                                                    105
       Case 1:19-cv-09439-PKC Document 250-1 Filed 07/01/20 Page 110 of 130



accepting indications
accepting indications of
                      of interest
                         interest from
                                  from potential
                                         potential purchasers.
                                                   purchasers. Malloy
                                                                 Malloy Ex.   1. 350:13-21.
                                                                          Ex. 1.350:13-21.
Telegram employees
Telegram  employees began
                      began using   the address
                             using the  address again
                                                  again around   August 2019
                                                        around August    2019 and   then October
                                                                               and then  October
2019. Further,
2019.          the cited
      Further, the cited information
                          information isis irrelevant to Plaintiff’s
                                           irrelevant to             claims in
                                                         Plaintiff's claims    this action.
                                                                            in this action.

               331.
               331.    Telegram admits
                       Telegram admits these
                                       these payments
                                             payments were
                                                      were payments
                                                           payments for
                                                                    for finders’
                                                                        fmders' fees.  (PX12,
                                                                                 fees. (PX12,

Durov Tr.
Durov     at 217:14-218:10.)
      Tr. at 217:14–218:10.)

Response to
Response   to No.
              No. 331:
                   331:      Undisputed for
                             Undisputed    for purposes  of Plaintiff’s
                                               purposes of               motion but
                                                             Plaintiff's motion      subject to
                                                                                 but subject  to
clarification. Pavel
clarification.         testified that
                Pavel testified  that these
                                       these were
                                             were payments
                                                  payments for for finders’s fee and
                                                                   finders's fee      would not
                                                                                 and would   not
“characterize these
"characterize   these as
                       as payments
                          payments to to investors."
                                         investors.” PX12    at 217:14-20.
                                                       PX12 at   217:14-20. Further,   the cited
                                                                             Further, the  cited
information is
information   is irrelevant
                 irrelevant to
                             to Plaintiff’s
                                Plaintiff's claims
                                             claims in this action.
                                                    in this action.

XII.
XII.    INVESTORS’ EXPECTATION
        INVESTORS'             OF PROFIT
                   EXPECTATION OF PROFIT FROM THE TON
                                         FROM THE TON INVESTMENT
                                                      INVESTMENT
        WAS REASONABLE
        WAS REASONABLE

               332.
               332.    It was
                       It was reasonable
                              reasonable for
                                         for aa purchaser
                                                purchaser to
                                                          to buy
                                                             buy Grams
                                                                 Grams in Pre-Sale and
                                                                       in Pre-Sale and Stage A
                                                                                       Stage A

with the
with the expectation
         expectation of
                     of profit
                        profit derived
                               derived from the work
                                       from the work of
                                                     of Telegram in developing
                                                        Telegram in developing the
                                                                               the TON
                                                                                   TON

Blockchain. (PX10
Blockchain. (PX10 (Expert
                  (Expert Report
                          Report of
                                 of Patrick
                                    Patrick B.
                                            B. Doody
                                               Doody ("Doody
                                                     (“Doody Report"))
                                                             Report”)) at
                                                                       at ¶¶
                                                                          ¶¶ 5, 15-53.)
                                                                             5, 15-53.)

Response to
Response to No.
            No. 332:
                332:     Disputed. Mr.
                         Disputed.       Doody’s unsworn
                                     Mr. Doody's           expert report
                                                  unsworn expert           does not
                                                                   report does      constitute
                                                                                not constitute
admissible evidence.
admissible evidence. It
                     It is
                        is also disputed that
                           also disputed that such
                                              such an
                                                   an opinion
                                                      opinion is
                                                              is relevant,
                                                                 relevant, reliable or valid.
                                                                           reliable or valid.

               333.
               333.    It was
                       It was unlikely
                              unlikely that
                                       that aa reasonable purchaser of
                                               reasonable purchaser of Grams
                                                                       Grams in Pre-Sale and
                                                                             in Pre-Sale and Stage
                                                                                             Stage

A would
A would acquire
        acquire Grams in order
                Grams in order to
                               to purchase
                                  purchase goods
                                           goods and
                                                 and services,
                                                     services, because,
                                                               because, among
                                                                        among other
                                                                              other reasons,
                                                                                    reasons,

there was
there was no
          no identifiable uses for
             identifiable uses     Grams at
                               for Grams at that
                                            that time.
                                                 time. (Id.
                                                       (Id. In
                                                            ¶¶ 5;
                                                               5; 8-9;
                                                                  8-9; 50-53.)
                                                                       50-53.)

Response to
Response to No.
            No. 333:
                333:      Disputed. Mr.
                          Disputed.         Doody’s unsworn
                                      Mr. Doody's            expert report
                                                    unsworn expert           does not
                                                                     report does      constitute
                                                                                  not constitute
admissible evidence.
admissible evidence. It
                      It is
                         is also disputed that
                            also disputed  that such
                                                such an
                                                     an opinion
                                                        opinion is
                                                                is relevant,
                                                                   relevant, reliable or valid.
                                                                             reliable or valid.
See McKeon
See McKeon Ex.   1 IN
             Ex. 1 ¶¶ 135-69;
                      135-69; Exhibit
                                 Exhibit 4.
                                         4.

               334.
               334.    It did
                       It     not make
                          did not make sense
                                       sense from
                                             from aa business
                                                     business perspective
                                                              perspective to
                                                                          to tie
                                                                             tie up substantial
                                                                                 up substantial

capital for
capital for approximately
            approximately one
                          one year
                              year or
                                   or more
                                      more just
                                           just to
                                                to purchase
                                                   purchase aa potential
                                                               potential currency that might
                                                                         currency that might not
                                                                                             not be
                                                                                                 be

widely accepted
widely accepted in the future.
                in the         (Id. In
                       future. (Id. ¶¶ 5,
                                       5, 53.)
                                          53.)

Response to
Response to No.
            No. 334:
                334:        Disputed. Mr.
                            Disputed.        Doody’s unsworn
                                        Mr. Doody's             expert report
                                                     unsworn expert            does not
                                                                       report does      constitute
                                                                                    not constitute
admissible evidence.
admissible evidence. It It is
                           is also disputed that
                              also disputed that such
                                                 such an
                                                      an opinion
                                                         opinion is
                                                                  is relevant,
                                                                     relevant, reliable or valid.
                                                                               reliable or valid.
See McKeon
See McKeon Ex.   1 Iflf
             Ex. 1 ¶¶ 135-69,
                        135-69, Exhibit
                                  Exhibit 4; McKeon Ex.
                                          4; McKeon   Ex. 22 ¶ 28-32.
                                                             ¶ 28-32.




                                                 106
                                                 106
     Case 1:19-cv-09439-PKC Document 250-1 Filed 07/01/20 Page 111 of 130



                  335.
                  335.   Telegram’s Reference
                         Telegram's Reference Price
                                              Price formula's
                                                    formula’s provision
                                                              provision that
                                                                        that the
                                                                             the TON
                                                                                 TON Foundation
                                                                                     Foundation

would never
would never sell
            sell Grams at aa price
                 Grams at    price below
                                   below the
                                         the Reference
                                             Reference Price,
                                                       Price, which
                                                              which would
                                                                    would always
                                                                          always be
                                                                                 be higher
                                                                                    higher than
                                                                                           than

the price
the price the
          the Pre-Sale
              Pre-Sale and
                       and Stage A investors
                           Stage A           paid for
                                   investors paid for their
                                                      their Grams, sent aa strong
                                                            Grams, sent    strong signal
                                                                                  signal to
                                                                                         to potential
                                                                                            potential

purchasers that
purchasers that there
                there potential
                      potential for
                                for profit
                                    profit would
                                           would not
                                                 not be
                                                     be negatively
                                                        negatively impacted
                                                                   impacted when
                                                                            when Grams are sold
                                                                                 Grams are sold

from the
from the TON Reserve. (Id.
         TON Reserve. (Id. ¶
                           ¶ 38.)
                             38.)

Response to
Response to No.
            No. 335:
                335:      Disputed. Mr.
                          Disputed.       Doody’s unsworn
                                      Mr. Doody's           expert report
                                                   unsworn expert           does not
                                                                    report does      constitute
                                                                                 not constitute
admissible evidence.
admissible evidence. It
                      It is
                         is also disputed that
                            also disputed that such
                                               such an
                                                    an opinion
                                                       opinion is
                                                               is relevant,
                                                                  relevant, reliable or valid.
                                                                            reliable or valid.
See McKeon
See McKeon Ex.   2 vg
             Ex. 2 ¶¶ 16-27.
                      16-27.

                  336.
                  336.   The Reference
                         The Reference Price
                                       Price formula
                                             formula sent
                                                     sent aa strong
                                                             strong signal
                                                                    signal to
                                                                           to potential
                                                                              potential purchasers
                                                                                        purchasers

that Telegram
that          would protect
     Telegram would protect their
                            their investment
                                  investment from
                                             from losses. (Id. In
                                                  losses. (Id. ¶¶ 6, 37-46.)
                                                                  6, 37-46.)

Response to
Response  to No.
             No. 336:
                  336:     Disputed. Mr.
                           Disputed.       Doody’s unsworn
                                       Mr. Doody's           expert report
                                                    unsworn expert           does not
                                                                     report does      constitute
                                                                                  not constitute
admissible evidence.
admissible evidence. ItIt is also disputed
                          is also disputed that
                                           that such
                                                such an opinion is
                                                     an opinion is relevant,
                                                                   relevant, reliable or valid.
                                                                             reliable or valid.
See McKeon
See McKeon Ex.    2 IN
              Ex. 2 ¶¶ 16-27.
                       16-27. Moreover,
                                Moreover, the
                                            the Reference
                                                Reference Price formula will
                                                          Price formula   will bear
                                                                               bear no
                                                                                    no
relationship to the
relationship to the market
                    market price
                              price of
                                    of Grams
                                       Grams following  launch. JSF
                                              following launch.  JSF ¶  171.
                                                                      ¶ 171.

                  337.
                  337.   The Reference
                         The Reference Price
                                       Price formula's
                                             formula’s various
                                                       various price
                                                               price support
                                                                     support mechanisms
                                                                             mechanisms provided
                                                                                        provided

aa strong
   strong incentive to buy
          incentive to buy Grams
                           Grams with
                                 with the
                                      the intent
                                          intent to
                                                 to generate
                                                    generate aa profit
                                                                profit based
                                                                       based on
                                                                             on Telegram’s
                                                                                Telegram's efforts.
                                                                                           efforts.

(Id. In
(Id. ¶¶ 38-42.)
        38-42.)

Response to
Response  to No.
             No. 337:
                  337:     Disputed. Mr.
                           Disputed.       Doody’s unsworn
                                       Mr. Doody's           expert report
                                                    unsworn expert           does not
                                                                     report does      constitute
                                                                                  not constitute
admissible evidence.
admissible evidence. ItIt is
                          is also disputed that
                             also disputed that such
                                                such an
                                                     an opinion
                                                        opinion is
                                                                is relevant,
                                                                   relevant, reliable or valid.
                                                                             reliable or valid.
See McKeon
See McKeon Ex.    2 IN
              Ex. 2 ¶¶ 16-27.
                       16-27. Moreover,
                                Moreover, the
                                            the Reference
                                                Reference Price formula will
                                                          Price formula   will bear
                                                                               bear no
                                                                                    no
relationship to the
relationship to the market
                    market price
                              price of
                                    of Grams
                                       Grams following  launch. JSF
                                              following launch.  JSF ¶  171.
                                                                      ¶ 171.

                  338.
                  338.   Reasonable purchasers
                         Reasonable purchasers of
                                               of Grams at network
                                                  Grams at network launch
                                                                   launch are
                                                                          are also
                                                                              also likely
                                                                                   likely to
                                                                                          to still
                                                                                             still

be purchasing
be purchasing Grams
              Grams as
                    as an
                       an investment
                          investment with
                                     with the
                                          the intent
                                              intent to
                                                     to profit
                                                        profit from
                                                               from the
                                                                    the effort
                                                                        effort of
                                                                               of Telegram,
                                                                                  Telegram,

rather than
rather than purchasing
            purchasing Grams
                       Grams to
                             to buy
                                buy goods
                                    goods and
                                          and services,
                                              services, given that there
                                                        given that there appear
                                                                         appear to
                                                                                to be
                                                                                   be only
                                                                                      only

minimal commercial
minimal commercial uses for Grams
                   uses for Grams anticipated
                                  anticipated at
                                              at launch. (Id. In
                                                 launch. (Id. ¶¶ 9,
                                                                 9, 52.)
                                                                    52.)

Response to
Response to No.
            No. 338:
                 338:       Disputed. Mr.
                            Disputed.         Doody’s unsworn
                                        Mr. Doody's               expert report
                                                      unsworn expert               does not
                                                                          report does        constitute
                                                                                         not constitute
admissible evidence.
admissible evidence. It It is
                           is also disputed that
                              also disputed  that such
                                                  such an
                                                       an opinion
                                                          opinion is is relevant,
                                                                        relevant, reliable  or valid.
                                                                                   reliable or  valid.
See McKeon
See McKeon Ex.   1 IfIf
             Ex. 1 ¶¶ 135-69,
                        135-69, Exhibit
                                   Exhibit 4; McKeon Ex.
                                           4; McKeon   Ex. 22 ¶¶ 28-32.
                                                                 28-32. Numerous
                                                                          Numerous third
                                                                                       third parties
                                                                                              parties
have
have developed  or are
     developed or  are inin the
                             the process
                                  process of
                                          of developing
                                             developing goods
                                                        goods andand services
                                                                      services to
                                                                                to be
                                                                                   be used   in
                                                                                       used in
connection with
connection with Grams
                Grams and  and the
                                 the TON
                                     TON Blockchain
                                           Blockchain upon    its launch.
                                                       upon its   launch. Id.
                                                                            Id. at
                                                                                at Exhibit
                                                                                   Exhibit 4.4.

                                                  107
                                                  107
     Case 1:19-cv-09439-PKC Document 250-1 Filed 07/01/20 Page 112 of 130



                339.
                339.    Pre-Sale and
                        Pre-Sale and Stage A investors
                                     Stage A           received large
                                             investors received large discounts
                                                                      discounts from the expected
                                                                                from the expected

Reference Price
Reference Price at
                at launch
                   launch of
                          of the
                             the TON Blockchain. (PX11
                                 TON Blockchain. (PX11 (Expert
                                                       (Expert Report
                                                               Report of
                                                                      of Carmen
                                                                         Carmen A.
                                                                                A. Taveras
                                                                                   Taveras

(“Taveras Report"))
("Taveras Report”)) I¶¶ 25-32.)
                        25–32.)

Response to
Response  to No.
             No. 339:
                 339:     Disputed. Dr.
                          Disputed.   Dr. Taveras’
                                          Taveras' unsworn   expert report
                                                    unsworn expert           does not
                                                                     report does       constitute
                                                                                  not constitute
admissible evidence.  It is also disputed that such an opinion  is relevant, reliable or valid.
admissible evidence. It is also disputed that such an opinion is relevant, reliable or valid.
See McKeon
See McKeon Ex.   2 IN
             Ex. 2  ¶¶ 16-27.
                       16-27. Further   disputed that
                                Further disputed that investors  “received large
                                                      investors "received         discounts.”
                                                                            large discounts."
Moreover, the
Moreover,  the Reference
               Reference Price    formula will
                            Price formula will bear
                                               bear no
                                                    no relationship  to the
                                                       relationship to  the market  price of
                                                                            market price  of
Grams  following launch.
Grams following             JSF ¶
                  launch. JSF      171.
                                 ¶ 171.

                340.
                340.    Investors in
                        Investors    Pre-Sale expected
                                  in Pre-Sale expected to
                                                       to receive
                                                          receive aa 91.1% discount from
                                                                     91.1% discount from the
                                                                                         the

expected Reference
expected Reference Price
                   Price at
                         at launch based on
                            launch based on the
                                            the information contained in
                                                information contained    the January
                                                                      in the         2018
                                                                             January 2018

Indication of
Indication of Interest
              Interest letter.
                       letter. (/d.¶
                               (Id.¶ 30.)
                                     30.)

Response to
Response   to No.
              No. 340:
                  340:    Disputed. Dr.
                          Disputed.    Dr. Taveras’s
                                           Taveras's unsworn
                                                      unsworn expert
                                                               expert report    does not
                                                                       report does   not
constitute admissible
constitute  admissible evidence.
                       evidence. It  is also
                                  It is also disputed
                                             disputed that
                                                      that such
                                                           such an  opinion is
                                                                an opinion   is relevant,
                                                                                relevant, reliable
                                                                                          reliable
or valid.
or valid. See
          See McKeon    Ex. 22 IN
               McKeon Ex.      ¶¶ 16-27.
                                  16-27. Further   disputed that
                                           Further disputed  that investors
                                                                  investors "received
                                                                             “received large
                                                                                        large
discounts.” Moreover,
discounts."   Moreover, the
                         the Reference
                             Reference Price
                                          Price formula will bear
                                                formula will bear no
                                                                   no relationship  to the
                                                                      relationship to  the market
                                                                                           market
price of
price of Grams
         Grams following   launch. JSF
                 following launch.   JSF ¶¶ 171.
                                             171.

                341.
                341.    Investors in
                        Investors    the Stage
                                  in the       A expected
                                         Stage A expected to
                                                          to receive
                                                             receive aa 75.1%
                                                                        75.1% discount
                                                                              discount from the
                                                                                       from the

expected Reference
expected Reference Price
                   Price at
                         at launch
                            launch based
                                   based on
                                         on the
                                            the information
                                                information contained in the
                                                            contained in the February
                                                                             February 2018
                                                                                      2018

Indication of
Indication of Interest
              Interest letter.
                       letter. (Id.)
                               (Id.)

Response to
Response   to No.
              No. 341:
                  341:    Disputed. Dr.
                          Disputed.    Dr. Taveras’s
                                           Taveras's unsworn   expert report
                                                      unsworn expert            does not
                                                                       report does   not
constitute admissible
constitute  admissible evidence.
                       evidence. It  is also
                                  It is also disputed
                                             disputed that
                                                      that such
                                                           such an  opinion is
                                                                an opinion   is relevant,
                                                                                relevant, reliable
                                                                                          reliable
or valid.
or valid. See
          See McKeon    Ex. 22 IN
               McKeon Ex.      ¶¶ 16-27.
                                  16-27. Further   disputed that
                                           Further disputed  that investors
                                                                  investors "received
                                                                             “received large
                                                                                        large
discounts.” Moreover,
discounts."   Moreover, the
                         the Reference
                             Reference Price
                                          Price formula will bear
                                                formula will bear no
                                                                   no relationship  to the
                                                                      relationship to  the market
                                                                                           market
price of
price of Grams
         Grams following   launch. JSF
                 following launch.   JSF ¶¶ 171.
                                             171.

                342.
                342.    Pre-Sale and
                        Pre-Sale and Stage A Investors
                                     Stage A Investors could expect to
                                                       could expect to make
                                                                       make aa combined profit of
                                                                               combined profit of

$5,844,901 for
$5,844,901     each round
           for each round if the Reference
                          if the Reference Price
                                           Price formula’s Gram buyback
                                                 formula's Gram buyback provision
                                                                        provision was
                                                                                  was used
                                                                                      used to
                                                                                           to

buy back
buy back all
         all their
             their Grams.
                   Grams. (Id.)
                          (Id.)

Response to
Response   to No.
              No. 342:
                  342:    Disputed. Dr.
                          Disputed.    Dr. Taveras’s
                                           Taveras's unsworn   expert report
                                                      unsworn expert            does not
                                                                       report does   not
constitute admissible
constitute  admissible evidence.  It is
                       evidence. It  is also disputed that
                                        also disputed that such
                                                           such an  opinion is
                                                                an opinion   is relevant,
                                                                                relevant, reliable
                                                                                          reliable
or valid.
or valid. See
          See McKeon    Ex. 22 IN
               McKeon Ex.      ¶¶ 16-27.
                                  16-27. Further   disputed that
                                           Further disputed  that investors
                                                                  investors "received
                                                                             “received large
                                                                                        large
discounts.” Moreover,
discounts."   Moreover, the
                         the Reference
                             Reference Price
                                          Price formula will bear
                                                formula will bear no
                                                                   no relationship  to the
                                                                      relationship to  the market
                                                                                           market
price of
price of Grams   following launch.
         Grams following   launch. JSF
                                     JSF ¶¶ 171.
                                             171.

                                                108
                                                108
     Case 1:19-cv-09439-PKC Document 250-1 Filed 07/01/20 Page 113 of 130



XIII. TELEGRAM
XIII. TELEGRAM HAS  NOT PROVIDED
                HAS NOT          INVESTORS WITH
                        PROVIDED INVESTORS WITH FINANCIAL AND
                                                FINANCIAL AND
      OTHER INFORMATION
      OTHER INFORMATION

               343.
               343.     On or
                        On or about
                              about March
                                    March 6, 2019, Parekh
                                          6, 2019, Parekh told
                                                          told auditors
                                                               auditors working
                                                                        working on
                                                                                on behalf
                                                                                   behalf of
                                                                                          of one
                                                                                             one

of the
of the initial purchasers: "We
       initial purchasers: “We have
                               have not
                                    not provided
                                        provided financial
                                                 financial statements
                                                           statements for
                                                                      for Telegram Group Inc
                                                                          Telegram Group     or
                                                                                         Inc or

any of
any of its subsidiaries, as
       its subsidiaries, as this
                            this is not contemplated
                                 is not contemplated in the Purchase
                                                     in the Purchase Agreement
                                                                     Agreement signed
                                                                               signed in
                                                                                      in

connection with
connection with the
                the offering."
                    offering.” (PX38.)
                               (PX38.)

Response to
Response   to No.
              No. 343:
                  343:     Undisputed for
                           Undisputed for purposes of Plaintiff’s
                                          purposes of             motion but
                                                      Plaintiff's motion     subject to
                                                                         but subject to
clarification. Pavel
clarification.       testified:
               Pavel testified:

               Due to
               Due  to the
                       the fact
                            fact that
                                  that such
                                        such reports    were not
                                              reports were          included as
                                                                not included    as obligatory
                                                                                   obligatory
               in the
               in the purchase
                       purchase agreements
                                    agreements and      could create,
                                                  and could      create, at   the same
                                                                           at the same time,
                                                                                         time,
               additional burden
               additional   burden in     our small
                                       in our  small team,
                                                       team, and     also due
                                                                and also        to the,
                                                                           due to  the, as
                                                                                        as we
                                                                                            we
               perceived it,
               perceived   it, low
                               low relevance
                                     relevance ofof such
                                                    such financial
                                                           financial statements,
                                                                        statements, we,
                                                                                      we, as
                                                                                           as aa
               general matter,
               general   matter, diddid not  send regular
                                         not send   regular updates
                                                               updates to to the
                                                                              the purchasers
                                                                                  purchasers
               disclosing the
               disclosing  the financial    details of
                                 financial details    of the
                                                         the company,
                                                               company, focusing
                                                                            focusing instead
                                                                                      instead
               on the
               on  the updates
                        updates related      to the
                                    related to   the development
                                                      development status status of
                                                                                 of the
                                                                                    the TON
                                                                                        TON
               Blockchain which
               Blockchain     which we we considered
                                           considered to  to be
                                                              be much
                                                                 much moremore relevant     for
                                                                                 relevant for
               investors as
               investors   as itit could
                                     could affect
                                            affect thethe timelines
                                                            timelines and and development
                                                                                development
               roadmaps     that, in
               roadmaps that,      in turn,
                                      turn, could
                                             could bebe important
                                                        important for  for purchasers
                                                                            purchasers toto be
                                                                                             be
               able to
               able  to plan
                        plan their
                               their activities.
                                      activities. However,
                                                  However, II believe        that in
                                                                  believe that    in October
                                                                                     October
               last year
               last  year wewe disclosed
                                  disclosed certain
                                               certain financial
                                                         financial information
                                                                       information to  to the
                                                                                            the
               purchasers as
               purchasers     as well
                                  well asas our
                                            our planned
                                                  planned costscosts for
                                                                      for the
                                                                            the next  several
                                                                                next several
               months.
               months.

PX12
PX12 at   355:21-356:15. Further,
       at 355:21-356:15.          the cited
                         Further, the cited information
                                            information is
                                                        is irrelevant to Plaintiff’s
                                                           irrelevant to             claims in
                                                                         Plaintiff's claims in
this action.
this action.

               344.
               344.     On or
                        On or about
                              about May
                                    May 27,
                                        27, 2019,
                                            2019, Parekh
                                                  Parekh told
                                                         told another
                                                              another investor:
                                                                      investor: "We
                                                                                “We have
                                                                                    have not
                                                                                         not

provided any
provided any financial statements, as
             financial statements, as this
                                      this was
                                           was not
                                               not part
                                                   part of
                                                        of the
                                                           the Purchase
                                                               Purchase Agreement
                                                                        Agreement entered
                                                                                  entered into by
                                                                                          into by

investors in
investors in the
             the two
                 two rounds.” (PX121.)
                     rounds." (PX121.)

Response to
Response   to No.
              No. 344:
                  344:      Undisputed for
                            Undisputed     for purposes of Plaintiff’s
                                               purposes of Plaintiff's motion
                                                                       motion but  subject to
                                                                              but subject  to
clarification for
clarification for the
                  the reasons   stated in
                       reasons stated   in Response
                                            Response to
                                                     to No.
                                                        No. 343.
                                                            343. Further,   the cited
                                                                  Further, the  cited information
                                                                                      information is
                                                                                                  is
irrelevant to
irrelevant  to Plaintiff’s claims in
               Plaintiff's claims  in this
                                      this action.
                                            action.

               345.
               345.     On or
                        On or about
                              about May
                                    May 28,
                                        28, 2019,
                                            2019, Parekh
                                                  Parekh told
                                                         told that
                                                              that investor: “We have
                                                                   investor: "We have not
                                                                                      not

provided investors
provided investors any
                   any valuation
                       valuation information."
                                 information.” (PX122.)
                                               (PX122.)



                                                     109
                                                     109
     Case 1:19-cv-09439-PKC Document 250-1 Filed 07/01/20 Page 114 of 130



Response to
Response   to No.
              No. 345:
                  345:      Undisputed for
                            Undisputed     for purposes of Plaintiff’s
                                               purposes of Plaintiff's motion
                                                                       motion but  subject to
                                                                              but subject  to
clarification for
clarification for the
                  the reasons   stated in
                       reasons stated   in Response
                                            Response to
                                                     to No.
                                                        No. 343.
                                                            343. Further,   the cited
                                                                  Further, the  cited information is
                                                                                      information is
irrelevant to
irrelevant  to Plaintiff’s claims in
               Plaintiff's claims  in this
                                      this action.
                                            action.

               346.
               346.    During the
                       During the Offering,
                                  Offering, when
                                            when asked
                                                 asked by
                                                       by an
                                                          an investor
                                                             investor for information regarding
                                                                      for information regarding

Telegram’s Messenger's
Telegram's Messenger’s user
                       user base,
                            base, Perekopsky
                                  Perekopsky replied: “Telegram is
                                             replied: "Telegram    not in
                                                                is not in aa position
                                                                             position to
                                                                                      to

provide further
provide further information – we
                information — we have
                                 have treated
                                      treated all
                                              all investors
                                                  investors equally and [your
                                                            equally and [your firm] has been
                                                                              firm] has been

given the
given the same
          same access
               access to
                      to the
                         the Company
                             Company as
                                     as your
                                        your peers."
                                             peers.” (PX28.)
                                                     (PX28.)

Response to
Response   to No.
              No. 346:
                  346:      Undisputed for
                            Undisputed     for purposes of Plaintiff’s
                                               purposes of             motion but
                                                           Plaintiff's motion      subject to
                                                                              but subject  to
clarification for
clarification for the
                  the reasons   stated in
                       reasons stated   in Response
                                            Response to
                                                     to No.
                                                        No. 343.
                                                            343. Further,   the cited
                                                                  Further, the  cited information is
                                                                                      information is
irrelevant to
irrelevant  to Plaintiff’s claims in
               Plaintiff's claims  in this
                                      this action.
                                            action.

               347.
               347.     Telegram did
                        Telegram     not have
                                 did not have aa policy
                                                 policy of
                                                        of providing
                                                           providing investors
                                                                     investors financials for
                                                                               financials for

Telegram and
Telegram and Durov
             Durov "struggles"
                   “struggles” to
                               to grasp
                                  grasp the
                                        the relevance
                                            relevance [financial statements] may
                                                      [financial statements] may have
                                                                                 have for
                                                                                      for the
                                                                                          the

general public.
general public. (PX12,
                (PX12, Durov
                       Durov Tr. at 355:21-356:15;
                             Tr. at 355:21-356:15; 359:10-22.)
                                                   359:10-22.)

Response to
Response  to No.
             No. 347:
                 347:    Disputed as
                         Disputed as incomplete
                                     incomplete and
                                                and misleading. The complete
                                                    misleading. The complete text
                                                                             text of
                                                                                  of
Pavel’s
Pavel's relevant testimony provides:
        relevant testimony provides:

               Due to
               Due  to the
                       the fact
                            fact that
                                  that such
                                        such reports    were not
                                              reports were          included as
                                                                not included    as obligatory
                                                                                   obligatory
               in the
               in the purchase
                       purchase agreements
                                    agreements and       could create,
                                                  and could      create, at   the same
                                                                           at the same time,
                                                                                         time,
               additional burden
               additional   burden in     our small
                                       in our  small team,
                                                       team, and     also due
                                                                and also        to the,
                                                                           due to  the, as
                                                                                        as we
                                                                                            we
               perceived it,
               perceived   it, low
                               low relevance
                                     relevance ofof such
                                                    such financial
                                                           financial statements,
                                                                        statements, we,
                                                                                      we, as
                                                                                           as aa
               general matter,
               general   matter, diddid not  send regular
                                         not send   regular updates
                                                               updates to to the
                                                                              the purchasers
                                                                                  purchasers
               disclosing the
               disclosing  the financial    details of
                                 financial details    of the
                                                         the company,
                                                               company, focusing
                                                                            focusing instead
                                                                                      instead
               on the
               on  the updates
                        updates related      to the
                                    related to   the development
                                                       development statusstatus of
                                                                                 of the
                                                                                    the TON
                                                                                        TON
               Blockchain which
               Blockchain     which we we considered
                                           considered to  to be
                                                              be much
                                                                 much moremore relevant     for
                                                                                 relevant for
               investors as
               investors   as itit could
                                     could affect
                                            affect thethe timelines
                                                            timelines and       development
                                                                          and development
               roadmaps     that, in
               roadmaps that,      in turn,
                                      turn, could
                                             could bebe important
                                                        important for  for purchasers
                                                                            purchasers toto be
                                                                                             be
               able to
               able  to plan
                        plan their
                               their activities.
                                      activities. However,
                                                  However, II believe        that in
                                                                  believe that    in October
                                                                                     October
               last year
               last  year wewe disclosed
                                  disclosed certain
                                               certain financial
                                                          financial information
                                                                       information to  to the
                                                                                            the
               purchasers as
               purchasers     as well
                                  well asas our
                                            our planned
                                                  planned costscosts for
                                                                      for the
                                                                            the next  several
                                                                                next several
               months.
               months.

PX12
PX12 at   355:21-356:15. Further,
       at 355:21-356:15.          the cited
                         Further, the cited information
                                            information is
                                                        is irrelevant to Plaintiff’s
                                                           irrelevant to             claims in
                                                                         Plaintiff's claims in
this action.
this action.




                                                     110
                                                     110
     Case 1:19-cv-09439-PKC Document 250-1 Filed 07/01/20 Page 115 of 130



XIV. TON'S
XIV. TON’S VALIDATION
           VALIDATION FUNCTION
                      FUNCTION

                348.
                348.    Telegram’s vision
                        Telegram's vision for the TON
                                          for the     blockchain requires
                                                  TON blockchain requires that
                                                                          that the
                                                                               the aggregative
                                                                                   aggregative

value of
value of stakes
         stakes deposited
                deposited and
                          and accepted
                              accepted in validation be
                                       in validation be high
                                                        high enough for the
                                                             enough for the network
                                                                            network to
                                                                                    to be
                                                                                       be able
                                                                                          able to
                                                                                               to

process large
process large transactions
              transactions securely.
                           securely. (PX12,
                                     (PX12, Durov
                                            Durov Tr. at 72:27-78:5.)
                                                  Tr. at 72:27-78:5.)

Response to
Response    to No.
               No. 348:
                   348:     Undisputed for
                            Undisputed for purposes of Plaintiff’s
                                           purposes of             motion but
                                                       Plaintiff's motion     irrelevant to
                                                                          but irrelevant to
Plaintiff’s  claims in
Plaintiff's claims     this action.
                    in this action.

                349.
                349.   Durov believes
                       Durov believes it
                                      it would
                                         would be
                                               be good
                                                  good to
                                                       to have more than
                                                          have more than 20
                                                                         20 validators
                                                                            validators at
                                                                                       at

launch. (Id.
launch.      at 78:7-80:4.)
        (Id. at 78:7-80:4.)

Response to
Response   to No.
              No. 349:
                  349:     Undisputed for
                           Undisputed for purposes of Plaintiff’s
                                          purposes of             motion but
                                                      Plaintiff's motion     subject to
                                                                         but subject to
clarification. Pavel
clarification.       testified:
               Pavel testified:

               [I]n
               [I]n addition
                    addition to to the
                                    the importance
                                        importance of of having
                                                          having a  a substantial
                                                                       substantial amount
                                                                                     amount
               of value
               of value locked
                         locked in in validator
                                      validator stakes,
                                                 stakes, it
                                                          it is
                                                             is also
                                                                also important
                                                                      important to to have
                                                                                      have aa
               certain number
               certain  number of   of independent
                                       independent validators
                                                      validators running       the network
                                                                     running the    network
               and signing
               and  signing the
                              the transactions.
                                   transactions. What
                                                   What exact
                                                          exact number
                                                                  number is  is sufficient
                                                                                sufficient in
                                                                                           in
               this regard
               this regard isis a,
                                a, for
                                    for the
                                        the most
                                             most part,  theoretical and
                                                   part, theoretical          philosophical
                                                                         and philosophical
               question, and
               question,   and II think
                                    think there
                                           there have
                                                  have been
                                                         been a a lot
                                                                   lot of
                                                                        of publications
                                                                           publications on on
               that topic
               that topic by   the blockchain
                           by the                 community. Purely
                                     blockchain community.                  theoretically, if
                                                                  Purely theoretically,     if
               you have
               you   have toto come
                                come up      with a
                                        up with    a minimum
                                                     minimum —      – minimal     sufficient
                                                                        minimal sufficient
               number
               number of  of validators
                             validators to  to run
                                               run aa network
                                                       network like like this
                                                                          this and
                                                                                and for
                                                                                     for the
                                                                                         the
               network
               network to to still
                             still qualify
                                    qualify as
                                             as a  decentralized network,
                                                a decentralized                  you would
                                                                      network, you    would
               need
               need atat least
                         least several
                                several completely
                                          completely independent
                                                        independent validators.
                                                                          validators. And
                                                                                        And
               the more
               the        validators you
                    more validators      you have,  the better.
                                              have, the  better.

PX12
PX12 at  78:15-79:6. Further,
      at 78:15-79:6.   Further, Pavel  testified, "If
                                Pavel testified,  “If you
                                                      you look
                                                            look at
                                                                  at some
                                                                     some other
                                                                           other networks,    such as
                                                                                 networks, such     as
the more
the more recently   launched EOS,
          recently launched  EOS, II think
                                      think they
                                             they have   20-something validators
                                                   have 20-something      validators in  their
                                                                                      in their
delegated proof-of-stake
delegated  proof-of-stake network.
                          network. SoSo II think
                                           think that
                                                  that in  terms of
                                                       in terms   of public
                                                                      public perception   and
                                                                             perception and
reputation  in the
reputation in  the community,
                   community, itit would
                                   would be   good to
                                           be good  to have
                                                       have more     than 20
                                                              more than    20 validators
                                                                              validators at
                                                                                          at launch.”
                                                                                             launch."
PX12
PX12 at  79:23-80:4. Further,
      at 79:23-80:4.            the cited
                       Further, the cited information
                                           information is is irrelevant
                                                             irrelevant to
                                                                         to Plaintiff’s claims in
                                                                            Plaintiff's claims  in this
                                                                                                   this
action.
action.

                350.
                350.   Durov believes
                       Durov believes it
                                      it is difficult to
                                         is difficult to predict
                                                         predict how
                                                                 how many
                                                                     many validators
                                                                          validators the
                                                                                     the TON
                                                                                         TON

blockchain will
blockchain will have
                have upon
                     upon launch. (Id. at
                          launch. (Id. at 311:9-19.)
                                          311:9-19.)

Response to
Response  to No.
             No. 350:
                 350:     Disputed as
                          Disputed   as incomplete
                                        incomplete and
                                                    and misleading.
                                                          misleading. In   the cited
                                                                        In the  cited material,
                                                                                      material,
Pavel was asked:
Pavel was  asked: "So
                  “So 55 billion
                         billion Grams
                                 Grams andand 10
                                              10 percent
                                                 percent restriction   and 100,000
                                                           restriction and  100,000 [minimum
                                                                                      [minimum
Grams  to be
Grams to     a validator],
          be a validator], that
                            that means   there could
                                 means there   could be,  at most,
                                                     be, at         5,000 validators,
                                                             most, 5,000  validators, right?”
                                                                                        right?" To
                                                                                                To
which he
which he responded,   “[T]he 10
         responded, "[T]he     10 percent
                                  percent and
                                           and 100,000
                                                100,000 Grams
                                                         Grams limitation    are configuration
                                                                  limitation are   configuration
parameters that
parameters  that validators
                 validators decide
                              decide on
                                     on by
                                         by majority  in their
                                            majority in  their vote,
                                                                vote, and
                                                                      and so
                                                                          so it
                                                                             it is difficult to
                                                                                is difficult to

                                                    111
                                                    111
      Case 1:19-cv-09439-PKC Document 250-1 Filed 07/01/20 Page 116 of 130



predict how
predict how many    validators can
              many validators   can work
                                     work at  the same
                                           at the same time
                                                        time in
                                                             in TON  post-launch since
                                                                TON post-launch    since those
                                                                                         those
parameters are
parameters   are likely
                 likely to
                        to be changing.” PX12
                           be changing."   PX12 at   311:9-19. Further,
                                                  at 311:9-19.           the cited
                                                                Further, the cited information is
                                                                                   information is
irrelevant to
irrelevant to Plaintiff’s claims in
              Plaintiff's claims in this
                                    this action.
                                         action.

                 351.
                 351.     Telegram did
                          Telegram     not have
                                   did not have aa policy
                                                   policy obligating
                                                          obligating its
                                                                     its employees
                                                                         employees to
                                                                                   to ask
                                                                                      ask investors
                                                                                          investors if
                                                                                                    if

they had
they had any
         any intention
             intention or
                       or interest
                          interest in acting as
                                   in acting as validators
                                                validators on
                                                           on the
                                                              the TON blockchain, or
                                                                  TON blockchain, or to
                                                                                     to fill
                                                                                        fill out
                                                                                             out aa

form recording
form recording information regarding their
               information regarding their interest. (Id. at
                                           interest. (Id. at 85:4-86:10.)
                                                             85:4-86:10.)

Response to
Response to No.
            No. 351:
                351:          Disputed as
                              Disputed as incomplete
                                          incomplete and
                                                     and misleading.
                                                         misleading. Pavel explained:
                                                                     Pavel explained:

                 [W]e  preferred to
                 [W]e preferred    to enter
                                       enter into   purchase agreements
                                              into purchase     agreements with
                                                                              with well-
                                                                                    well-
                 known,    sophisticated investors,
                 known, sophisticated       investors, many
                                                          many of  of whom
                                                                        whom hadhad an an
                 established name
                 established  name inin the
                                        the technology
                                             technology sector.
                                                           sector. We
                                                                    We assumed
                                                                         assumed that
                                                                                   that —
                                                                                        –
                 given the
                 given  the fact
                            fact that
                                 that becoming
                                       becoming a  a validator
                                                      validator is  actually not
                                                                 is actually  not unlike
                                                                                  unlike
                 something as
                 something      simple as
                             as simple     setting up
                                        as setting   up a  server in
                                                         a server  in aa data
                                                                         data center
                                                                              center in a
                                                                                     in a
                 secure way,
                 secure  way, we
                              we assumed
                                  assumed thatthat aa lot
                                                      lot of
                                                          of our
                                                             our purchasers
                                                                  purchasers would
                                                                               would bebe
                 able to
                 able to act
                         act as validators if
                             as validators  if they
                                               they chose
                                                     chose to.
                                                            to.

PX12
PX12 at   86:2-10. Ilya
       at 86:2-10.         explained that
                      Ilya explained     that the
                                              the "sophistication
                                                   “sophistication as  as Blockchain
                                                                          Blockchain node       validators”
                                                                                         node validators"
was not
was  not a  criteria, because
          a criteria,  because for    “TON Blockchain,
                                 for "TON     Blockchain, the  the level
                                                                   level of
                                                                          of sophistication
                                                                             sophistication required
                                                                                               required to to be
                                                                                                              be
a validator
a  validator is
              is not that high,
                 not that         so II would
                           high, so     would say
                                                say that
                                                     that if
                                                           if this
                                                              this investor
                                                                   investor was
                                                                              was sophisticated,
                                                                                   sophisticated, by  by
definition, and
definition,       if he
             and if      wants to
                     he wants   to become
                                    become a    validator, that
                                              a validator,    that is  a doable
                                                                    is a doable task
                                                                                 task for   all of
                                                                                       for all  of them."
                                                                                                    them.”
PX13
PX13 at   125:4-125:9. Shyam
       at 125:4-125:9.              testified that
                           Shyam testified     that when
                                                     when he     circulated to
                                                             he circulated    to purchasers
                                                                                 purchasers aa setset of
                                                                                                       of
instructions on
instructions   on how
                   how toto become
                            become a   a validator,
                                         validator, "there
                                                      “there were
                                                               were probably
                                                                      probably a a dozen
                                                                                    dozen oror so
                                                                                                so investors
                                                                                                   investors
who came
who   came back    saying they
             back saying    they were
                                  were interested
                                          interested inin validation."
                                                          validation.” PX14PX14 atat 131:20-134:9.
                                                                                     131:20-134:9. He   He
noted   that some
noted that   some ofof these
                        these purchasers
                              purchasers "had“had questions
                                                    questions or or comments,      observations on
                                                                     comments, observations         on the
                                                                                                        the
[instructions],
[instructions], by   which one
                  by which    one can    assume they
                                   can assume     they were
                                                         were able    or seriously
                                                                able or  seriously interested
                                                                                     interested inin looking   at
                                                                                                      looking at
it.” Id
it." Id. Further,    the cited
          Further, the    cited information
                                information is  is irrelevant
                                                   irrelevant to to Plaintiff’s  claims in
                                                                    Plaintiff's claims    in this
                                                                                             this action.
                                                                                                   action.

                 352.
                 352.     Parekh did
                          Parekh did not
                                     not ask
                                         ask and
                                             and is not aware
                                                 is not aware of
                                                              of anyone
                                                                 anyone at
                                                                        at Telegram
                                                                           Telegram asking
                                                                                    asking about
                                                                                           about

whether the
whether the investors were going
            investors were going to
                                 to participate
                                    participate in the validation
                                                in the validation process
                                                                  process (PX14,
                                                                          (PX14, Parekh
                                                                                 Parekh Tr. at
                                                                                        Tr. at

130:14–131:14), nor
130:14-131:14), nor about
                    about whether
                          whether they
                                  they had
                                       had the
                                           the ability
                                               ability to
                                                       to do
                                                          do so
                                                             so (id.
                                                                (id. 134:10-25).
                                                                     134:10-25).

 Response to
Response      to No.
                 No. 352:
                       352:     Disputed as
                                Disputed    as incomplete
                                                incomplete and
                                                             and misleading.
                                                                  misleading. Ilya      explained that
                                                                                  Ilya explained     that the
                                                                                                            the
"“sophistication
  sophistication as  as Blockchain
                         Blockchain node      validators” was
                                       node validators"    was not
                                                                 not a  criteria, because
                                                                      a criteria,  because forfor "TON
                                                                                                  “TON
 Blockchain, the
 Blockchain,     the level
                      level of
                            of sophistication
                               sophistication required      to be
                                                  required to  be a  validator is
                                                                   a validator  is not   that high,
                                                                                    not that          so II would
                                                                                               high, so     would
 say that
say   that if  this investor
           if this  investor was
                               was sophisticated,
                                     sophisticated, by   definition, and
                                                      by definition,  and if
                                                                           if he wants to
                                                                              he wants     to become
                                                                                              become a  a
 validator, that
 validator,   that is
                    is a
                       a doable
                         doable task
                                  task for
                                        for all
                                            all of
                                                 of them."
                                                    them.” PX13
                                                             PX13 atat 125:4-125:9.
                                                                       125:4-125:9. Additionally,
                                                                                        Additionally, PavelPavel
 testified that
testified  that because     Telegram "preferred
                  because Telegram       “preferred to to enter  into purchase
                                                          enter into  purchase agreements
                                                                                  agreements with with well-
                                                                                                        well-
 known,   sophisticated investors,
 known, sophisticated       investors, many
                                         many of of whom
                                                     whom had
                                                           had anan established
                                                                     established name
                                                                                   name in     the technology
                                                                                            in the technology
 sector” and
sector"          “becoming aa validator
          and "becoming          validator isis actually
                                                actually not
                                                          not unlike   something as
                                                              unlike something          simple as
                                                                                    as simple       setting up
                                                                                                 as setting   up a
                                                                                                                 a
 server in
server   in aa data
                data center
                      center in
                              in aa secure
                                    secure way,"
                                            way,” Telegram      “assumed that
                                                     Telegram "assumed      that aa lot
                                                                                     lot of
                                                                                          of our
                                                                                             our purchasers
                                                                                                  purchasers


                                                      112
                                                      112
      Case 1:19-cv-09439-PKC Document 250-1 Filed 07/01/20 Page 117 of 130



would be
would be able  to act
         able to  act as validators if
                      as validators    they chose
                                    if they  chose to."
                                                   to.” PX12
                                                         PX12 at  85:24-86:10. Further,
                                                               at 85:24-86:10.          the cited
                                                                               Further, the cited
information is
information is irrelevant
               irrelevant to
                           to Plaintiff’s
                              Plaintiff's claims
                                          claims in this action.
                                                 in this action.

                  353.
                  353.     Parekh spoke
                           Parekh spoke to
                                        to only
                                           only aa dozen
                                                   dozen or
                                                         or so
                                                            so investors
                                                               investors that
                                                                         that had
                                                                              had vague
                                                                                  vague interests in
                                                                                        interests in

acting as
acting as validators.
          validators. (Id.
                      (Id. at
                           at 131:20-134:9.)
                              131:20–134:9.)

Response to
Response    to No.
               No. 353:
                   353:      Disputed as
                            Disputed      as incomplete
                                             incomplete and
                                                         and misleading.     Disputed as
                                                              misleading. Disputed         to the
                                                                                        as to the use  of
                                                                                                  use of
the  term “vague    interests.”  In  the  cited  material, Shyam   stated  that he  has
the term "vague interests." In the cited material, Shyam stated that he has difficulty  difficulty
remembering      specific communications
remembering specific      communications with   with purchasers,
                                                     purchasers, but
                                                                  but he
                                                                       he recalls one instance
                                                                          recalls one  instance when
                                                                                                  when
he
he circulated   to purchasers
    circulated to  purchasers a   set of
                                a set  of instructions
                                           instructions on
                                                         on how  to become
                                                            how to  become a    validator, and
                                                                              a validator,  and in
                                                                                                 in
response
response toto that
              that email,
                   email, "there
                           “there were
                                   were probably
                                           probably aa dozen
                                                        dozen or
                                                              or so
                                                                  so investors
                                                                     investors who
                                                                                who came
                                                                                     came back     saying
                                                                                             back saying
they were
they  were interested
            interested in
                        in validation."
                           validation.” He  He noted   that some
                                                noted that  some of
                                                                  of these
                                                                     these purchasers
                                                                            purchasers "had
                                                                                         “had questions
                                                                                                questions
or comments,
or               observations on
    comments, observations      on the
                                    the document,
                                          document, by   which one
                                                      by which one can
                                                                     can assume    they were
                                                                          assume they    were able
                                                                                               able or
                                                                                                     or
seriously interested
seriously              in looking
           interested in  looking atat it."
                                        it.” PX14   at 131:20-134:9.
                                              PX14 at  131:20-134:9. Further,    the cited
                                                                       Further, the   cited information
                                                                                            information
is irrelevant
is irrelevant to
               to Plaintiff’s claims in
                  Plaintiff's claims       this action.
                                       in this  action.

                  354.
                  354.     Perekopsky similarly
                           Perekopsky similarly explained
                                                explained that
                                                          that in
                                                               in considering
                                                                  considering allocation
                                                                              allocation criteria,
                                                                                         criteria,

Telegram did
Telegram     not consider
         did not          whether the
                 consider whether the funds
                                      funds were
                                            were "active
                                                 “active in the cryptocurrency
                                                         in the                space” or
                                                                cryptocurrency space" or

whether they
whether they had
             had the
                 the "sophistication
                     “sophistication as
                                     as Blockchain
                                        Blockchain node
                                                   node validators."
                                                        validators.” (PX13,
                                                                     (PX13, Perekopsky
                                                                            Perekopsky Tr.
                                                                                       Tr.

122:17-125:9.)
122:17-125:9.)

 Response to
Response      to No.
                 No. 354:
                      354:        Disputed as
                                  Disputed      as incomplete
                                                   incomplete and and misleading.
                                                                        misleading. In      the cited
                                                                                        In the   cited material,
                                                                                                        material, Ilya
                                                                                                                    Ilya
 stated that
stated    that the
               the "sophistication
                    “sophistication as     as Blockchain
                                              Blockchain node        validators” was
                                                              node validators"      was not
                                                                                          not a  criteria, because
                                                                                               a criteria,  because
 for "TON
 for  “TON Blockchain,
               Blockchain, the  the level
                                     level ofof sophistication
                                                sophistication required
                                                                  required to to be
                                                                                  be aa validator
                                                                                        validator is is not that high,
                                                                                                        not that  high,
 so II would
so     would say
               say that
                    that if
                          if this
                              this investor
                                    investor waswas sophisticated,
                                                     sophisticated, by      definition, and
                                                                        by definition,    and ifif he  wants to
                                                                                                   he wants   to
 become
 become a   a validator,
              validator, that
                            that isis aa doable
                                         doable task
                                                  task for
                                                        for all  of them."
                                                            all of  them.” PX13
                                                                              PX13 at  at 125:4-125:9.
                                                                                          125:4-125:9.
 Additionally, Pavel
Additionally,      Pavel testified
                           testified that,
                                        that, because    Telegram "preferred
                                               because Telegram        “preferred to  to enter
                                                                                         enter into
                                                                                                 into purchase
                                                                                                       purchase
 agreements with
 agreements     with well-known,
                       well-known, sophisticated
                                          sophisticated investors,       many of
                                                           investors, many       of whom
                                                                                    whom had       an established
                                                                                              had an   established
 name
 name in    the technology
         in the  technology sector"
                                 sector” andand because     “becoming aa validator
                                                  because "becoming           validator is    actually not
                                                                                           is actually   not unlike
                                                                                                             unlike
 something as
something      as simple
                  simple as  as setting
                                 setting upup a   server in
                                               a server   in aa data
                                                                data center
                                                                      center inin aa secure
                                                                                     secure way,"
                                                                                              way,” Telegram
                                                                                                       Telegram
"“assumed
  assumed thatthat aa lot  of our
                      lot of   our purchasers
                                     purchasers wouldwould be be able  to act
                                                                 able to   act as  validators if
                                                                               as validators        they chose
                                                                                                 if they  chose to."
                                                                                                                 to.”
 PX12
 PX12 at    85:24-86:10. Further,
         at 85:24-86:10.       Further, the the cited
                                                 cited information
                                                       information is   is irrelevant
                                                                           irrelevant toto Plaintiff’s    claims in
                                                                                            Plaintiff's claims    in
 this action.
this   action.

                  355.
                  355.     Investors have
                           Investors have submitted
                                          submitted sworn
                                                    sworn testimony
                                                          testimony that
                                                                    that they
                                                                         they did
                                                                              did not
                                                                                  not intend
                                                                                      intend to
                                                                                             to act
                                                                                                act as
                                                                                                    as

validators. (See
validators.      supra at
            (See supra at In
                          ¶¶ 158-60;
                             158-60; 167.)
                                     167.)

Response to
Response to No.
            No. 355:
                355:            See Response
                                See Response Nos.
                                             Nos. 158-60,
                                                  158-60, 167.
                                                          167.

                  356.
                  356.     Investors have
                           Investors have confirmed that Telegram
                                          confirmed that          did not
                                                         Telegram did not ask
                                                                          ask them,
                                                                              them, prior
                                                                                    prior to
                                                                                          to their
                                                                                             their

investments, whether
investments, whether they
                     they intended
                          intended to
                                   to act
                                      act as
                                          as validators.
                                             validators. (See
                                                         (See supra
                                                              supra at
                                                                    at ¶
                                                                       ¶ 168.)
                                                                         168.)

                                                          113
                                                          113
     Case 1:19-cv-09439-PKC Document 250-1 Filed 07/01/20 Page 118 of 130



Response to
Response to No.
            No. 356:
                356:         See Response
                             See Response No.
                                          No. 168.
                                              168.

               357.
               357.    Stage A Grams
                       Stage A Grams purchasers
                                     purchasers are
                                                are free
                                                    free to
                                                         to spend
                                                            spend Grams
                                                                  Grams however
                                                                        however they
                                                                                they deem
                                                                                     deem

necessary upon
necessary upon launch. (PX13, Perekopsky
               launch. (PX13, Perekopsky Tr. at 292:9-23.)
                                         Tr. at 292:9-23.)

Response to
Response to No.
            No. 357:
                357:         Disputed as
                             Disputed as not supported by
                                         not supported    the cited
                                                       by the cited material.
                                                                    material.

               358.
               358.    During the
                       During the pre-launch
                                  pre-launch phase
                                             phase of
                                                   of network
                                                      network development,
                                                              development, Telegram has been
                                                                           Telegram has been

the primary
the primary contributor
            contributor to
                        to productivity
                           productivity growth.
                                        growth. (PX126
                                                (PX126 (Expert
                                                       (Expert Report
                                                               Report of
                                                                      of Stephen McKeon
                                                                         Stephen McKeon

Expert on behalf
Expert on behalf of
                 of Defendants
                    Defendants ("McKeon
                               (“McKeon Report"))
                                        Report”)) ¶
                                                  ¶ 203.)
                                                    203.)

Response to
Response to No.
            No. 358:
                358:   Disputed as
                       Disputed   as incomplete, misleading and
                                     incomplete, misleading and unsupported. Dr.
                                                                unsupported. Dr.
McKeon’s cited
McKeon's        paragraph states
          cited paragraph states in
                                 in full:
                                    full:

               During the
               During   the pre-launch
                            pre-launch phasephase of of network    development, although
                                                        network development,        although
               third-party development
               third-party   development has     has been     significant, Telegram
                                                       been significant,      Telegram has has
               been
               been a a primary
                        primary contributor
                                    contributor to  to productivity
                                                        productivity growth.
                                                                        growth. However,
                                                                                   However,
               once the
               once   the network
                           network is      launched, all
                                        is launched,      all network
                                                               network participants
                                                                          participants are are
               incentivized to
               incentivized   to contribute
                                    contribute to  to future
                                                        future growth
                                                                 growth as as the
                                                                               the network
                                                                                    network
               transitions to
               transitions  to aa public   good in
                                  public good     in which
                                                     which economic
                                                             economic surplus
                                                                         surplus is   shared.
                                                                                   is shared.
               For   example, aa firm
               For example,        firm that
                                         that wishes
                                               wishes to to operate
                                                            operate their
                                                                      their own
                                                                            own messaging
                                                                                  messaging
               service on
               service  on TON
                            TON wouldwould invest     their own
                                             invest their    own development
                                                                   development timetime into
                                                                                          into
               improving the
               improving    the network.
                                  network. Telegram
                                               Telegram cannot       shut this
                                                            cannot shut     this competitor
                                                                                 competitor
               down by
               down    by manipulating
                           manipulating the    the chain,
                                                     chain, and     the competitor
                                                              and the    competitor could
                                                                                        could
               profit from
               profit   from the  the network          through the
                                         network through           the economic
                                                                          economic valuevalue
               communicated through
               communicated       through the the chain.
                                                   chain. Both
                                                            Both firms
                                                                  firms can
                                                                         can contribute
                                                                               contribute toto
               a shared
               a  shared public
                          public good
                                    good (TON)
                                          (TON) and and both    would benefit
                                                          both would             from doing
                                                                        benefit from    doing
               so. Similarly,
               so. Similarly, Telegram
                               Telegram can  can develop
                                                  develop aa wallet
                                                               wallet and
                                                                       and integrate
                                                                            integrate it  into
                                                                                       it into
               Messenger, which
               Messenger,    which increases
                                       increases both
                                                    both network      effects and
                                                           network effects     and network
                                                                                    network
               functionality, but
               functionality,   but soso too
                                         too can
                                             can anan independent      developer and
                                                       independent developer       and there
                                                                                        there
               is evidence
               is               that competitive
                    evidence that       competitive services
                                                          services areare already
                                                                             already being
                                                                                        being
               developed as
               developed   as described
                              described earlier.
                                             earlier.

McKeon Ex.
McKeon     1 ¶¶ 203.
       Ex. 1    203.

               359.
               359.    Network effects
                       Network effects and
                                       and platform
                                           platform productivity
                                                    productivity are
                                                                 are significant
                                                                     significant determinants
                                                                                 determinants of
                                                                                              of

token prices.
token prices. (Id.
              (Id. ¶
                   ¶ 200.)
                     200.)

Response to
Response   to No.
              No. 359:
                  359:  Undisputed for
                        Undisputed   for purposes  of Plaintiff’s
                                          purposes of             motion but
                                                      Plaintiff's motion     subject to
                                                                         but subject to
clarification. Dr.
clarification. Dr. McKeon
                   McKeon stated
                          stated in
                                 in full:
                                    full:

               Cong, Li, and
               Cong, Li,     Wang (2019)
                         and Wang (2019) develop
                                         develop aa theoretical
                                                    theoretical model of token
                                                                model of token
               valuation and
               valuation  and find
                               find that
                                     that network
                                           network effects      and platform
                                                       effects and   platform

                                                    114
                                                    114
     Case 1:19-cv-09439-PKC Document 250-1 Filed 07/01/20 Page 119 of 130



                productivity are
                productivity   are significant
                                   significant determinants
                                               determinants of of token
                                                                  token prices.
                                                                         prices. Cong,
                                                                                 Cong,
                Li, and
                Li, and Wang
                          Wang (2019)
                                (2019) model   the prices
                                        model the          of tokens
                                                   prices of  tokens as
                                                                      as aa function
                                                                            function of
                                                                                      of
                (i) Users’
                (i)         desire to
                    Users' desire   to participate
                                       participate in  the system
                                                   in the   system (network
                                                                    (network effects)
                                                                                effects)
                and (ii)
                and  (ii) Functionality  improvement over
                          Functionality improvement     over time.
                                                              time. In
                                                                     In related  work,
                                                                         related work,
                Pagnotta
                Pagnotta and and Buraschi      (2018) also
                                   Buraschi (2018)              find that
                                                         also find     that platform
                                                                              platform
                productivity and
                productivity   and network   effects are
                                    network effects      significant determinants
                                                     are significant  determinants of of
                fundamental value.
                fundamental    value.

McKeon Ex.
McKeon     1 ¶¶ 200.
       Ex. 1    200.

                360.
                360.    Telegram will
                        Telegram will continue
                                      continue to
                                               to have
                                                  have significant
                                                       significant influence and control
                                                                   influence and control over
                                                                                         over the
                                                                                              the

success and
success and value
            value of
                  of Grams going forward
                     Grams going         through Telegram
                                 forward through          Messenger. (Id.
                                                 Telegram Messenger. (Id. ¶
                                                                          ¶ 50 (“Marketing
                                                                            50 ("Marketing

materials indicate
materials indicate that
                   that the
                        the limitations
                            limitations of
                                        of alternative
                                           alternative cryptocurrencies
                                                       cryptocurrencies was
                                                                        was aa primary
                                                                               primary motivation
                                                                                       motivation

for the
for the development
        development of
                    of TON,
                       TON, as
                            as none
                               none of
                                    of the
                                       the existing
                                           existing cryptocurrencies
                                                    cryptocurrencies were
                                                                     were viewed
                                                                          viewed as
                                                                                 as viable
                                                                                    viable for
                                                                                           for

deployment to
deployment to the
              the hundreds
                  hundreds of
                           of millions
                              millions of
                                       of users
                                          users of
                                                of the
                                                   the Telegram
                                                       Telegram Messenger
                                                                Messenger application.").)
                                                                          application.”).)

Response to
Response    to No.
               No. 360:
                   360:      Disputed as
                             Disputed  as Plaintiff’s characterization of
                                          Plaintiff's characterization    of Dr.
                                                                             Dr. McKeon's
                                                                                 McKeon’s opinion
                                                                                              opinion is
                                                                                                       is
incomplete, misleading
incomplete,    misleading and
                            and unsupported.
                                unsupported. Further,      Defendants note
                                                 Further, Defendants           that on
                                                                         note that   on January
                                                                                        January 6,6,
2020, Telegram
2020,  Telegram publicly
                   publicly announced    that it
                             announced that   it and
                                                 and its
                                                      its affiliates “have not
                                                          affiliates "have  not made
                                                                                made anyany promises
                                                                                            promises
or commitments
or  commitments to  to develop
                       develop any
                                any applications
                                    applications oror features
                                                      features for   the TON
                                                                 for the TON Blockchain
                                                                                Blockchain oror
otherwise contribute
otherwise   contribute inin any way to
                            any way  to the
                                        the TON
                                            TON Blockchain
                                                  Blockchain platform       after it
                                                                 platform after   it launches.
                                                                                     launches. In
                                                                                                In fact,
                                                                                                   fact,
it is
it is possible
      possible that
               that Telegram    may never
                     Telegram may   never dodo so."
                                               so.” Drylewski
                                                     Drylewski Ex.     3 at
                                                                   Ex. 3 at 1.
                                                                            1.

                361.
                361.    It was
                        It was reasonable
                               reasonable for investors to
                                          for investors to purchase
                                                           purchase Grams
                                                                    Grams to
                                                                          to finance
                                                                             finance the
                                                                                     the

development of
development of the
               the TON
                   TON Blockchain
                       Blockchain with
                                  with the
                                       the expectation
                                           expectation of
                                                       of profit
                                                          profit to
                                                                 to be
                                                                    be derived
                                                                       derived from
                                                                               from the
                                                                                    the

success of
success of the
           the TON blockchain. (Id.
               TON blockchain. (Id. ¶
                                    ¶ 70
                                      70 (( "The
                                            “The development
                                                 development of
                                                             of aa new
                                                                   new blockchain
                                                                       blockchain network
                                                                                  network is
                                                                                          is

often financed
often financed by
               by purchasers
                  purchasers that
                             that provide
                                  provide capital
                                          capital well
                                                  well in advance of
                                                       in advance of network
                                                                     network launch.
                                                                             launch. They may
                                                                                     They may

be motivated
be motivated by
             by the
                the prospect
                    prospect of
                             of investment
                                investment returns
                                           returns from price appreciation
                                                   from price appreciation and/or
                                                                           and/or an
                                                                                  an intention to
                                                                                     intention to

use the
use the resultant cryptoasset for
        resultant cryptoasset     utility purposes
                              for utility purposes such
                                                   such as
                                                        as providing
                                                           providing validation
                                                                     validation services.").)
                                                                                services.”).)

Response to
Response  to No.
             No. 361:
                 361:      Disputed as
                           Disputed  as Plaintiff’s characterization of
                                        Plaintiff's characterization  of Dr.
                                                                         Dr. McKeon's
                                                                             McKeon’s opinion
                                                                                        opinion is
                                                                                                is
incomplete, misleading
incomplete,  misleading and
                         and unsupported.
                              unsupported. AsAs Dr.
                                                  Dr. McKeon    clearly opined,
                                                      McKeon clearly    opined, purchasers
                                                                                purchasers may
                                                                                            may
be
be motivated
   motivated by
              by both  the prospect
                 both the  prospect of
                                     of investment
                                        investment returns    from price
                                                     returns from   price appreciation
                                                                          appreciation in
                                                                                       in
addition to
addition to an
            an intention
               intention to
                          to use the cryptoasset
                             use the cryptoasset for
                                                  for utility
                                                      utility purposes.
                                                              purposes. McKeon
                                                                         McKeon Ex.   1 ¶¶ 70.
                                                                                  Ex. 1    70.

                362.
                362.    Purchases of
                        Purchases of large
                                     large quantities of aa cryptocurrency,
                                           quantities of    cryptocurrency, especially
                                                                            especially prior
                                                                                       prior to
                                                                                             to the
                                                                                                the

launch of
launch of the
          the blockchain,
              blockchain, are
                          are more
                              more consistent
                                   consistent with
                                              with an
                                                   an intent to profit
                                                      intent to profit from
                                                                       from the
                                                                            the later
                                                                                later sale
                                                                                      sale of
                                                                                           of the
                                                                                              the

                                                  115
                                                  115
     Case 1:19-cv-09439-PKC Document 250-1 Filed 07/01/20 Page 120 of 130



cryptocurrency rather
cryptocurrency rather than
                      than to
                           to purchase
                              purchase it for consumptive
                                       it for consumptive use.
                                                          use. (Id.
                                                               (Id. ¶
                                                                    ¶ 71
                                                                      71 ("Once
                                                                         (“Once network
                                                                                network goes
                                                                                        goes

live and
live and the
         the native
             native asset
                    asset is distributed to
                          is distributed to early purchasers, they
                                            early purchasers, they are
                                                                   are able
                                                                       able to
                                                                            to sell
                                                                               sell the
                                                                                    the assets
                                                                                        assets on
                                                                                               on

secondary markets,
secondary markets, where
                   where it
                         it becomes
                            becomes feasible
                                    feasible for
                                             for consumers
                                                 consumers to
                                                           to purchase
                                                              purchase the
                                                                       the assets
                                                                           assets in
                                                                                  in smaller
                                                                                     smaller

quantities that
quantities that are
                are consistent with aa wider
                    consistent with    wider variety
                                             variety of
                                                     of consumptive uses.”); see
                                                        consumptive uses."); see also
                                                                                 also id ¶ 76
                                                                                      id ¶ 76 (noting
                                                                                              (noting

that the
that the vast
         vast majority
              majority of
                       of wallets
                          wallets for
                                  for Ether,
                                      Ether, in one data
                                             in one data set,
                                                         set, held
                                                              held "less
                                                                   “less than
                                                                         than 10
                                                                              10 ETH, which may
                                                                                 ETH, which may be
                                                                                                be

consistent with
consistent with consumptive
                consumptive use
                            use rather
                                rather than
                                       than investment
                                            investment purposes."
                                                       purposes.” Conversely,
                                                                  Conversely, holding
                                                                              holding large
                                                                                      large

amounts of
amounts of aa cryptocurrency
              cryptocurrency is more consistent
                             is more            with investment
                                     consistent with investment intent"),
                                                                intent.”), see
                                                                           see also
                                                                               also id ¶ 135
                                                                                    id ¶ 135

(“Cryptocurrency users
("Cryptocurrency users are
                       are typically
                           typically motivated
                                     motivated by
                                               by one
                                                  one of
                                                      of two
                                                         two reasons,
                                                             reasons, which
                                                                      which may
                                                                            may not
                                                                                not be
                                                                                    be

mutually exclusive.
mutually exclusive. The
                    The first is profit,
                        first is profit, typically
                                         typically through
                                                   through price
                                                           price appreciation,
                                                                 appreciation, and
                                                                               and the
                                                                                   the second
                                                                                       second is
                                                                                              is

consumptive utility
consumptive utility value,
                    value, which
                           which can
                                 can take
                                     take many
                                          many forms.").)
                                               forms.”).)

Response to
Response to No.
            No. 362:
                362:    Disputed as
                        Disputed as Plaintiff’s characterization of
                                    Plaintiff's characterization of Dr.
                                                                    Dr. McKeon's
                                                                        McKeon’s opinion
                                                                                 opinion is
                                                                                         is
incomplete, misleading
incomplete, misleading and
                       and unsupported.
                           unsupported.

               363.
               363.     It was
                        It was reasonable
                               reasonable for initial purchasers
                                          for initial purchasers to
                                                                 to purchase
                                                                    purchase Grams with the
                                                                             Grams with the intent
                                                                                            intent

to profit
to profit from
          from their
               their subsequent
                     subsequent sale
                                sale in
                                     in the
                                        the secondary
                                            secondary markets.
                                                      markets. (Id.
                                                               (Id. ¶
                                                                    ¶ 73
                                                                      73 ("Similar
                                                                         (“Similar to
                                                                                   to markets
                                                                                      markets for
                                                                                              for

commodities, cryptoasset
commodities,             market participants
             cryptoasset market participants consist
                                             consist of
                                                     of both
                                                        both consumers and speculators.").)
                                                             consumers and speculators.”).)

Response to
Response to No.
            No. 363:
                363:    Disputed as
                        Disputed as Plaintiff’s characterization of
                                    Plaintiff's characterization of Dr.
                                                                    Dr. McKeon's
                                                                        McKeon’s opinion
                                                                                 opinion is
                                                                                         is
incomplete, misleading
incomplete, misleading and
                       and unsupported.
                           unsupported.

               364.
               364.     The validation
                        The validation process
                                       process requires
                                               requires substantial
                                                        substantial technical
                                                                    technical resources.
                                                                              resources. (Id.
                                                                                         (Id. ¶
                                                                                              ¶ 89
                                                                                                89

(“As in
("As    any PoS
     in any PoS blockchain
                blockchain designed
                           designed to
                                    to ensure
                                       ensure high
                                              high transaction
                                                   transaction count and fast
                                                               count and fast processing
                                                                              processing

speeds, aa TON
speeds,        validator operation
           TON validator operation is
                                   is not
                                      not aa trivial
                                             trivial activity,
                                                     activity, and
                                                               and it
                                                                   it requires considerable disk
                                                                      requires considerable disk space,
                                                                                                 space,

computing power,
computing power, network
                 network bandwidth,
                         bandwidth, as
                                    as well
                                       well as
                                            as aa continual
                                                  continual commitment
                                                            commitment to
                                                                       to 100%
                                                                          100% uptime.
                                                                               uptime. The
                                                                                       The

specifications of
specifications of the
                  the TON blockchain require
                      TON blockchain require that
                                             that validators
                                                  validators use
                                                             use high-performance
                                                                 high-performance (multi-
                                                                                  (multi-

processor) servers
processor) servers with
                   with good
                        good network
                             network connectivity
                                     connectivity and
                                                  and aa sufficient
                                                         sufficient amount
                                                                    amount of
                                                                           of accessible
                                                                              accessible

memory.”).)
memory.").)



                                                 116
                                                 116
      Case 1:19-cv-09439-PKC Document 250-1 Filed 07/01/20 Page 121 of 130



Response to
Response to No.
            No. 364:
                364:    Disputed as
                        Disputed as Plaintiff’s characterization of
                                    Plaintiff's characterization of Dr.
                                                                    Dr. McKeon's
                                                                        McKeon’s opinion
                                                                                 opinion is
                                                                                         is
incomplete, misleading
incomplete, misleading and
                       and unsupported.
                           unsupported.

XV.
XV.    GRAMS WILL BE
       GRAMS WILL BE SECURITIES
                     SECURITIES AT
                                AT LAUNCH
                                   LAUNCH

               365.
               365.        Reasonable investors
                           Reasonable investors in the market
                                                in the market expect
                                                              expect that
                                                                     that the
                                                                          the return
                                                                              return on
                                                                                     on Grams
                                                                                        Grams will
                                                                                              will be
                                                                                                   be

directly correlated
directly correlated to
                    to Telegram's
                       Telegram’s efforts post-launch.
                                  efforts post-launch.

Response to
Response    to No.
               No. 365:
                   365:     Disputed. Plaintiff
                            Disputed.              provides no
                                         Plaintiff provides     cited materials
                                                             no cited            or information
                                                                      materials or  information toto
support this
support   this assertion, which amounts
               assertion, which  amounts to to an  improper legal
                                               an improper    legal conclusion.
                                                                    conclusion. Further,
                                                                                 Further, as
                                                                                           as Dr.
                                                                                              Dr.
McKeon opined,
McKeon     opined, "While
                    “While the
                            the methodologies
                                 methodologies above
                                                  above address   the idiosyncratic,
                                                         address the  idiosyncratic, or
                                                                                      or network-
                                                                                         network-
specific, component
specific, component of of returns, it is
                          returns, it is also
                                         also important
                                              important toto note the systematic,
                                                             note the systematic, or
                                                                                   or market-wide,
                                                                                      market-wide,
component. Cryptoasset
component.     Cryptoasset returns    are highly
                             returns are           correlated.” McKeon
                                           highly correlated."   McKeon Ex.    1 ¶¶ 209.
                                                                           Ex. 1    209. "Any
                                                                                         “Any
profits related
profits          to price
        related to        appreciation from
                    price appreciation    from systematic
                                                systematic returns   are not
                                                            returns are  not attributable  to the
                                                                             attributable to  the
efforts of
efforts of any  particular party,
           any particular   party, but
                                   but rather   to the
                                         rather to  the market
                                                        market forces
                                                                forces broadly  defined.” Id
                                                                       broadly defined."    Id. ¶ 210.
                                                                                                ¶ 210.
Additionally, on
Additionally,   on January
                   January 6,6, 2020,
                                2020, Telegram
                                       Telegram published
                                                   published aa Public Notice, which
                                                                Public Notice, which explained:
                                                                                       explained:

               [I]f you are
               [I]f you   are considering
                               considering whether
                                               whether to  to purchase
                                                              purchase Grams         once the
                                                                            Grams once     the
               TON Blockchain
               TON     Blockchain platform
                                      platform is is launched,
                                                      launched, we we want
                                                                        want youyou to
                                                                                     to know
                                                                                         know
               certain things.
               certain   things. Telegram
                                   Telegram and and itsits affiliates
                                                           affiliates have
                                                                       have not
                                                                              not made
                                                                                   made anyany
               promises or
               promises     or commitments
                                 commitments to     to develop
                                                          develop anyany applications
                                                                            applications or or
               features for
               features       the TON
                          for the  TON Blockchain
                                          Blockchain or   or otherwise
                                                             otherwise contribute
                                                                          contribute inin any
                                                                                           any
               way to
               way   to the
                        the TON
                             TON Blockchain        platform after
                                     Blockchain platform               it launches.
                                                                after it  launches. InIn fact,
                                                                                          fact,
               it is
               it is possible     that Telegram
                      possible that     Telegram may  may never
                                                             never do do so.
                                                                           so. Rather,
                                                                                Rather, itit is
                                                                                             is
               Telegram’s goal
               Telegram's     goal and
                                     and hope    that the
                                          hope that     the decentralized
                                                            decentralized community
                                                                              community of   of
               third-party developers
               third-party    developers and and others
                                                   others will
                                                             will contribute
                                                                  contribute to  to the
                                                                                    the TON
                                                                                         TON
               ecosystem through
               ecosystem    through the the development
                                            development of     of applications
                                                                  applications and      smart
                                                                                   and smart
               contracts. It
               contracts.   It will
                               will be   the sole
                                      be the  sole responsibility
                                                    responsibility of of third
                                                                          third parties
                                                                                  parties and
                                                                                           and
               the community
               the  community to    to adopt
                                        adopt and      implement such
                                                and implement        such applications
                                                                             applications oror
               smart    contracts    on
               smart contracts on the TONthe  TON      Blockchain
                                                       Blockchain     in
                                                                      in  the
                                                                          the  manner
                                                                                manner    they
                                                                                          they
               choose. Telegram
               choose.   Telegram does does not,
                                            not, and     cannot, guarantee
                                                  and cannot,      guarantee thatthat anyone
                                                                                      anyone
               will adopt
               will  adopt or
                            or implement
                                implement suchsuch features
                                                     features or or provide    such services,
                                                                    provide such     services,
               on any
               on       given timetable
                   any given    timetable oror at
                                                at all.
                                                   all.

               ...
               •   •   •




               Telegram will
               Telegram will have
                             have no control over
                                  no control over TON
                                                  TON

               The code
               The  code for
                         for the
                              the TON
                                   TON Blockchain
                                         Blockchain will
                                                       will always
                                                            always be  open source
                                                                    be open  source
               and publicly
               and  publicly viewable.
                               viewable. Once
                                           Once it   is launched,
                                                  it is  launched, Telegram      will
                                                                     Telegram will
               occupy the
               occupy  the same
                           same position    as any
                                  position as      other party
                                               any other        with respect
                                                          party with          to the
                                                                      respect to the
               TON Blockchain
               TON   Blockchain and    will not
                                  and will  not have
                                                have any
                                                     any control   over, any
                                                           control over, any unique
                                                                             unique
               rights within, or
               rights within, or any
                                  any responsibility
                                      responsibility for   the management
                                                       for the management of,of, the
                                                                                 the
               TON Blockchain.
               TON   Blockchain.



                                                    117
                                                    117
     Case 1:19-cv-09439-PKC Document 250-1 Filed 07/01/20 Page 122 of 130



               Telegram or
               Telegram   or its
                             its employees
                                 employees may,
                                             may, but  do not
                                                   but do       commit to,
                                                           not commit    to, hold any
                                                                             hold any
               Grams   following the
               Grams following     the launch    of the
                                         launch of  the TON
                                                         TON Blockchain.
                                                                Blockchain. ToTo the
                                                                                   the
               extent they
               extent they do,
                            do, they
                                they will
                                      will not take part
                                           not take part in
                                                          in voting
                                                             voting or
                                                                     or validating
                                                                        validating inin
               connection with
               connection   with the
                                  the TON
                                      TON Blockchain.
                                             Blockchain. This
                                                           This voluntary
                                                                 voluntary decision
                                                                             decision
               was made
               was  made in
                          in order
                             order to
                                    to avoid
                                        avoid any
                                              any perception    that Telegram
                                                   perception that   Telegram oror its
                                                                                    its
               employees can
               employees   can or
                               or will
                                   will exercise control over
                                        exercise control over the
                                                               the TON    Blockchain
                                                                   TON Blockchain
               following its
               following its launch.
                             launch.

Drylewski Ex.
Drylewski Ex. 3
              3 at
                at 1-2.
                   1-2.

               366.
               366.    For example,
                       For          one fund
                           example, one      that invests
                                        fund that invests specifically
                                                          specifically in
                                                                       in digital
                                                                          digital assets
                                                                                  assets and
                                                                                         and

blockchains explicitly
blockchains explicitly tied
                       tied the
                            the market
                                market price
                                       price for Grams to
                                             for Grams to the
                                                          the number
                                                              number of
                                                                     of active
                                                                        active users on
                                                                               users on

Telegram’s Messenger,
Telegram's Messenger, predicting
                      predicting aa price
                                    price of
                                          of $2.67
                                             $2.67 in
                                                   in the
                                                      the first
                                                          first year
                                                                year of
                                                                     of Grams, up to
                                                                        Grams, up to $4.51
                                                                                     $4.51 by
                                                                                           by year
                                                                                              year

five, even
five,      assuming Messenger
      even assuming Messenger users
                              users use
                                    use Grams
                                        Grams as
                                              as currencies.
                                                 currencies. (PX75
                                                             (PX75 at
                                                                   at TLGRM-012-
                                                                      TLGRM-012-

000216233.)
000216233.)

Response to
Response    to No.
               No. 366:
                    366:     Disputed to
                            Disputed    to the
                                           the extent that Plaintiff
                                               extent that           suggests the
                                                           Plaintiff suggests the quoted   language
                                                                                  quoted language
is indicative
is indicative of
               of the
                  the positions  of other
                      positions of  other purchasers
                                           purchasers in  the Private
                                                       in the Private Placement.    Defendants note
                                                                       Placement. Defendants    note
that the
that  the fund  was not
          fund was       a purchaser
                     not a purchaser in    the Private
                                        in the Private Placement.
                                                       Placement. Further,     the cited
                                                                     Further, the  cited information
                                                                                         information
is irrelevant
is irrelevant to
               to Plaintiff’s claims in
                  Plaintiff's claims     this action.
                                      in this action.

               367.
               367.      This same
                         This same fund noted positively
                                   fund noted positively the
                                                         the "250M
                                                             “250M (and
                                                                   (and growing)
                                                                        growing) active
                                                                                 active users
                                                                                        users

on its
on its front-end”
       front-end" for
                  for TON,
                      TON, referring to Messenger,
                           referring to Messenger, but
                                                   but noted
                                                       noted that
                                                             that "interoperability
                                                                  “interoperability appears
                                                                                    appears aa long
                                                                                               long

way out"
way out” and
         and that
             that "it
                  “it is
                      is common
                         common for
                                for blockchain
                                    blockchain networks
                                               networks to
                                                        to spend
                                                           spend at
                                                                 at least
                                                                    least one
                                                                          one or
                                                                              or two
                                                                                 two years
                                                                                     years post
                                                                                           post

Mainnet launch
Mainnet launch to
               to achieve
                  achieve aa stable
                             stable state."
                                    state.” (Id.
                                            (Id. at
                                                 at TLGRM-012-00016220.)
                                                    TLGRM-012-00016220.)

Response to
Response    to No.
               No. 367:
                    367:      Disputed to
                             Disputed   to the
                                           the extent  that Plaintiff
                                               extent that            suggests the
                                                            Plaintiff suggests the quote   language is
                                                                                   quote language    is
indicative of
indicative   of the
                the positions  of other
                    positions of  other purchasers
                                        purchasers in    the Private
                                                      in the Private Placement.    Defendants note
                                                                      Placement. Defendants     note
that the
that  the fund   was not
          fund was        a purchaser
                      not a purchaser in   the Private
                                        in the Private Placement.
                                                         Placement. Further,    the cited
                                                                      Further, the  cited information
                                                                                          information
is irrelevant
is irrelevant toto Plaintiff’s claims in
                   Plaintiff's claims    this action.
                                      in this action.

               368.
               368.    On aa business
                       On    business call
                                      call with
                                           with Parekh
                                                Parekh following
                                                       following the
                                                                 the filing of the
                                                                     filing of the SEC Complaint,
                                                                                   SEC Complaint,

one investor
one          continued to
    investor continued to ask
                          ask Telegram
                              Telegram about
                                       about "Telegram's
                                             “Telegram’s messaging
                                                         messaging activity"
                                                                   activity” and
                                                                             and the
                                                                                 the "growth"
                                                                                     “growth”

rate for
rate for the
         the app,
             app, as
                  as well
                     well as
                          as what
                             what percentage
                                  percentage of
                                             of Telegram's
                                                Telegram’s expenses would be
                                                           expenses would be spent
                                                                             spent on
                                                                                   on

Messenger vs.
Messenger vs. TON
              TON "in
                  “in the
                      the next
                          next ~6 months.” (PX123.)
                               —6 months." (PX123.)



                                                 118
                                                 118
     Case 1:19-cv-09439-PKC Document 250-1 Filed 07/01/20 Page 123 of 130



Response to
Response   to No.
              No. 368:
                  368:     Disputed as
                           Disputed   as misleading.  The email
                                         misleading. The   email exchange
                                                                  exchange indicates    only that
                                                                             indicates only  that a
                                                                                                  a
purchaser and
purchaser   and Shyam
                 Shyam spoke
                         spoke regarding
                               regarding a   “Telegram business
                                           a "Telegram   business update”
                                                                   update" and     does not
                                                                             and does       support
                                                                                        not support
the assertion
the assertion that
              that the
                   the purchaser   “continued to
                        purchaser "continued    to ask”
                                                   ask" Telegram
                                                        Telegram anyany questions.
                                                                        questions. PX123.
                                                                                      PX123.
Further, the cited
Further, the  cited information
                    information is
                                 is irrelevant to Plaintiff’s
                                    irrelevant to             claims in
                                                  Plaintiff's claims    this action.
                                                                     in this  action.

                369.
                369.    Another investor
                        Another investor asked
                                         asked Telegram
                                               Telegram whether
                                                        whether wallet
                                                                wallet will
                                                                       will be
                                                                            be integrated
                                                                               integrated into
                                                                                          into

Messenger. (PX124.)
Messenger. (PX124.)

Response to
Response   to No.
              No. 369:
                  369:       Undisputed for
                             Undisputed   for purposes
                                              purposes of of Plaintiff’s
                                                             Plaintiff's motion
                                                                         motion but   subject to
                                                                                 but subject    to
clarification. The
clarification.        purchaser asked,
               The purchaser     asked, "Is
                                         “Is there
                                             there an
                                                   an update
                                                       update onon the
                                                                    the token
                                                                         token wallet?
                                                                               wallet? Is
                                                                                        Is it  going to
                                                                                           it going  to
be
be a part of
   a part  of Telegram
              Telegram app?
                          app? Can
                               Can II install
                                       install and
                                               and try
                                                   try it
                                                        it now?”
                                                           now?" PX124.      Shyam responded
                                                                   PX124. Shyam                    that
                                                                                      responded that
Telegram was
Telegram    was still
                still in
                      in the
                         the middle  of testing
                             middle of  testing and  will provide
                                                and will            further updates
                                                           provide further             after testing
                                                                             updates after    testing is
                                                                                                      is
complete. Id
complete.   Id. Further,   the cited
                Further, the   cited information
                                     information isis irrelevant  to Plaintiff’s
                                                      irrelevant to               claims in
                                                                      Plaintiff's claims      this
                                                                                          in this
action.
action.

                370.
                370.    The publicly-released
                        The publicly-released "testnet"
                                              “testnet” version
                                                        version of
                                                                of the
                                                                   the TON Blockchain code,
                                                                       TON Blockchain code,

while complete
while          enough to
      complete enough to run
                         run simple
                             simple transactions
                                    transactions on
                                                 on simulated
                                                    simulated assets,
                                                              assets, lacks critical components
                                                                      lacks critical components

that would
that would be
           be required
              required in
                       in aa fully developed and
                             fully developed and running
                                                 running system.
                                                         system. (PX9
                                                                 (PX9 (Expert
                                                                      (Expert Report
                                                                              Report of
                                                                                     of

Maurice P.
Maurice P. Herlihy
           Herlihy ("Herlihy
                   (“Herlihy Report"))
                             Report”)) In
                                       ¶¶ 8; 27-28; 34.)
                                          8; 27-28; 34.)

Response to
Response   to No.
              No. 370:
                  370:      Disputed. Dr.
                            Disputed.    Dr. Herlihy’s
                                              Herlihy's unsworn  expert report
                                                        unsworn expert          does not
                                                                         report does       constitute
                                                                                       not constitute
admissible evidence.
admissible   evidence. It
                        It is
                           is also disputed that
                              also disputed   that such
                                                   such an
                                                        an opinion
                                                           opinion is
                                                                   is relevant,
                                                                      relevant, reliable  or valid.
                                                                                reliable or  valid.
For
For instance,   Dr. Herlihy
     instance, Dr.  Herlihy opined
                              opined that
                                       that the
                                            the TON   Blockchain’s core
                                                TON Blockchain's   core BFT
                                                                         BFT protocol
                                                                              protocol isis missing.
                                                                                            missing.
However, the
However,    the implementation
                implementation of  of the
                                      the consensus
                                          consensus algorithm
                                                     algorithm has
                                                                has been  available since
                                                                    been available   since
September 7th
September        2019 at
             7th 2019  at https://github.com/ton-blockchain/ton/tree/master/catchain
                          https://github.com/ton-blockchain/ton/tree/master/catchain and     and
https://github.com/ton-blockchain/ton/tree/master/validator-session,        and
https://github.com/ton-blockchain/ton/tree/master/validator-session, and the codethe  code
controlling the
controlling  the distribution
                 distribution ofof validator
                                   validator awards
                                              awards has  also been
                                                      has also been available since the
                                                                    available since  the same
                                                                                          same date
                                                                                                date
at https://github.com/ton-blockchain/ton/blob/master/crypto/smartcont/elector-code.fc.
at https://github.com/ton-blockchain/ton/blob/master/crypto/smartcont/elector-code.fc.

                371.
                371.    There is
                        There    no systematic
                              is no systematic analysis
                                               analysis proving
                                                        proving either the design
                                                                either the design or
                                                                                  or specific
                                                                                     specific

implementation of
implementation of these
                  these components
                        components is secure and
                                   is secure and correct.
                                                 correct. (Id.
                                                          (Id. I¶¶ 8; 29-32; 35.)
                                                                   8; 29-32; 35.)

Response to
Response to No.
            No. 371:
                371:      Disputed. Dr.
                          Disputed.   Dr. Herlihy’s
                                          Herlihy's unsworn     expert report
                                                     unsworn expert            does not
                                                                        report does      constitute
                                                                                     not constitute
admissible evidence.
admissible evidence. It
                      It is
                         is also disputed that
                            also disputed that such
                                                such an
                                                      an opinion
                                                         opinion is
                                                                  is relevant,
                                                                     relevant, reliable or valid.
                                                                               reliable or valid.
Further
Further disputed
        disputed as
                 as irrelevant   to Plaintiff’s
                     irrelevant to              claim in
                                    Plaintiff's claim in this
                                                         this action.
                                                              action.

                372.
                372.    Potential users
                        Potential users cannot
                                        cannot evaluate
                                               evaluate the
                                                        the security
                                                            security and
                                                                     and effectiveness
                                                                         effectiveness of
                                                                                       of the
                                                                                          the TON
                                                                                              TON

Blockchain (and
Blockchain (and the
                the utility
                    utility of
                            of the
                               the Gram
                                   Gram token)
                                        token) until
                                               until these
                                                     these software
                                                           software components
                                                                    components have been
                                                                               have been




                                                   119
                                                   119
       Case 1:19-cv-09439-PKC Document 250-1 Filed 07/01/20 Page 124 of 130



developed, released,
developed, released, and
                     and their
                         their security
                               security and
                                        and performance
                                            performance evaluated
                                                        evaluated and
                                                                  and established.
                                                                      established. (Id.
                                                                                   (Id. In
                                                                                        ¶¶ 8;
                                                                                           8; 33;
                                                                                              33;

36.)
36.)

Response to
Response to No.
            No. 372:
                372:      Disputed. Dr.
                          Disputed.   Dr. Herlihy’s
                                          Herlihy's unsworn   expert report
                                                    unsworn expert            does not
                                                                      report does       constitute
                                                                                    not constitute
admissible evidence.
admissible evidence. It
                      It is
                         is also disputed that
                            also disputed that such
                                               such an
                                                    an opinion
                                                        opinion is
                                                                is relevant,
                                                                   relevant, reliable  or valid.
                                                                              reliable or valid.
See McKeon
See McKeon Ex.   2 at
             Ex. 2 at vii
                      ¶¶ 44-46.
                          44-46. Further   disputed as
                                  Further disputed     irrelevant to
                                                    as irrelevant  to Plaintiff’s claim in
                                                                      Plaintiff's claim in this
                                                                                           this
action.
action.

               373.
               373.    Few, if
                       Few, if any,
                               any, of
                                    of the
                                       the suite
                                           suite of
                                                 of services
                                                    services that
                                                             that the
                                                                  the Telegram
                                                                      Telegram public
                                                                               public documents
                                                                                      documents

claim will
claim will eventually
           eventually be
                      be purchasable
                         purchasable by
                                     by Gram
                                        Gram holders
                                             holders appear
                                                     appear to
                                                            to exist
                                                               exist today
                                                                     today and
                                                                           and the
                                                                               the TON
                                                                                   TON

Blockchain is
Blockchain is not
              not yet
                  yet mature
                      mature enough to support
                             enough to support them.
                                               them. (Id.
                                                     (Id. ¶¶
                                                          ¶¶ 8;
                                                             8; 37.)
                                                                37.)

Response to
Response to No.
             No. 373:
                 373:     Disputed. Dr.
                          Disputed.   Dr. Herlihy’s
                                          Herlihy's unsworn   expert report
                                                     unsworn expert          does not
                                                                      report does      constitute
                                                                                   not constitute
admissible evidence.
admissible  evidence. It
                      It is
                         is also disputed that
                            also disputed that such
                                                such an
                                                     an opinion
                                                        opinion is
                                                                is relevant,
                                                                   relevant, reliable or valid,
                                                                             reliable or valid, or
                                                                                                or
supported in
supported  in any way. See
              any way.   See McKeon
                             McKeon Ex.    2 at
                                       Ex. 2    ¶¶ 28-32.
                                             at IN 28-32.

               374.
               374.    From the
                       From the outset
                                outset of
                                       of the
                                          the Offering
                                              Offering through
                                                       through the
                                                               the present,
                                                                   present, Telegram has
                                                                            Telegram has

reserved for
reserved     itself the
         for itself the flexibility
                        flexibility to
                                    to change
                                       change features
                                              features of
                                                       of the
                                                          the TON
                                                              TON project,
                                                                  project, including
                                                                           including with
                                                                                     with respect
                                                                                          respect to
                                                                                                  to

TON wallet,
TON wallet, the
            the TON foundation, and
                TON foundation, and the
                                    the role
                                        role of
                                             of Telegram
                                                Telegram in validating blockchain
                                                         in validating blockchain nodes.
                                                                                  nodes.

(PX12, Durov
(PX12, Durov Tr. at 158:23-162:19,
             Tr. at 158:23-162:19, 276:17-277:25,
                                   276:17-277:25, 301:2-9.)
                                                  301:2-9.)

Response to
Response   to No.
              No. 374:
                  374:     Undisputed for
                           Undisputed   for purposes of Plaintiff’s
                                            purposes of             motion but
                                                        Plaintiff's motion     subject to
                                                                           but subject to
clarification. Pavel
clarification.       testified that
               Pavel testified that the
                                    the Private
                                        Private Placement  was designed
                                                Placement was   designed such
                                                                          such that
                                                                               that Telegram
                                                                                    Telegram

               reserved
               reserved aa lot
                           lot of
                               of flexibility to how
                                  flexibility to       the project
                                                 how the   project and    its part
                                                                    and its   part could
                                                                                   could
               look like,
               look  like, and
                            and this
                                  this flexibility   is reflected
                                        flexibility is   reflected in    the purchase
                                                                    in the     purchase
               agreements and
               agreements    and itsits appendices.
                                        appendices. That
                                                       That gave
                                                              gave usus a    comfort of
                                                                         a comfort     of
               knowing   that we
               knowing that    we would
                                     would be
                                            be able   to change
                                                 able to  change certain,
                                                                   certain, ifif not
                                                                                 not all,
                                                                                      all,
               aspects of
               aspects of what
                          what we're
                                we’re trying
                                        trying to
                                                to build
                                                   build based   on the
                                                          based on  the feedback
                                                                         feedback that
                                                                                     that
               we could
               we  could receive   from the
                         receive from    the regulators,   including the
                                              regulators, including    the SEC,
                                                                            SEC, inin the
                                                                                      the
               following months.
               following  months.

 PX12
 PX12 at  159:2-13. Further,
       at 159:2-13.   Further, in  its January
                                in its January 6, 6, 2020
                                                     2020 Public Notice, Telegram
                                                          Public Notice,            stated it
                                                                         Telegram stated   it
"“reserves all rights
  reserves all        to further
               rights to further add    to, clarify
                                  add to,   clarify or
                                                    or revise these or
                                                       revise these or any
                                                                       any other
                                                                           other aspects  of the
                                                                                 aspects of  the TON
                                                                                                 TON
 Blockchain or
 Blockchain  or Grams.
                 Grams. WeWe look
                               look forward
                                     forward to to providing
                                                   providing more   information as
                                                              more information   as we
                                                                                    we get
                                                                                        get closer to
                                                                                            closer to
 the anticipated
the  anticipated launch
                  launch of
                          of the
                             the TON
                                 TON Blockchain.”        Drylewski Ex.
                                         Blockchain." Drylewski         3 at
                                                                    Ex. 3 at 3.
                                                                             3.

               375.
               375.    Telegram retains
                       Telegram retains flexibility to make
                                        flexibility to make efforts
                                                            efforts with
                                                                    with respect
                                                                         respect to
                                                                                 to TON
                                                                                    TON wallet
                                                                                        wallet

post launch.
post launch. (Id. at 261:22-262:21.)
             (Id. at 261:22-262:21.)


                                                  120
                                                  120
      Case 1:19-cv-09439-PKC Document 250-1 Filed 07/01/20 Page 125 of 130



Response to
Response   to No.
              No. 375:
                  375:     Undisputed for
                           Undisputed    for purposes  of Plaintiff’s
                                             purposes of              motion but
                                                          Plaintiff's motion     subject to
                                                                             but subject to
clarification. The
clarification. The full
                    full text
                         text of
                              of Pavel's
                                 Pavel’s relevant testimony states:
                                         relevant testimony   states:

               It is
               It is worth
                     worth noting   that TON
                             noting that TON Wallet
                                                Wallet isis just  one of
                                                            just one   of the
                                                                          the potential
                                                                              potential
               implementations of
               implementations      of aa smart
                                           smart contract
                                                    contract and      client-side user
                                                                and client-side     user
               interface required
               interface            for users
                          required for        to be
                                        users to     able to
                                                 be able   to transfer
                                                              transfer Grams
                                                                        Grams to to each
                                                                                    each
               other post
               other          launch. There
                       post launch.      There are     other, as
                                                  are other,     as far
                                                                     far asas II know,
                                                                                  know,
               implementations that
               implementations     that were
                                        were built   and are
                                              built and    are maintained
                                                                maintained by     third-
                                                                              by third-
               party  developers;   however,  it is fair to  say that  at
               party developers; however, it is fair to say that at this  this moment
                                                                               moment
               in time
               in time the
                        the TON   Wallet implementation
                            TON Wallet    implementation builtbuilt by  our team
                                                                    by our  team isis the
                                                                                      the
               most  advanced and
               most advanced     and user
                                      user user-friendly.
                                            user-friendly. If If Telegram
                                                                 Telegram decides
                                                                             decides toto
               integrate TON
               integrate   TON Wallet
                                 Wallet into  Telegram Messenger
                                         into Telegram      Messenger in    the future,
                                                                         in the  future,
               subject to
               subject   to regulatory
                             regulatory approval,
                                         approval, we we may
                                                           may fix    certain security
                                                                 fix certain    security
               issues if
               issues if we
                         we are  ever alerted
                             are ever alerted to
                                              to any,  or if
                                                  any, or  if we
                                                              we ever
                                                                  ever uncover
                                                                        uncover any    in
                                                                                  any in
               the Telegram
               the             Messenger application
                    Telegram Messenger                   that would,
                                           application that    would, at
                                                                       at that
                                                                          that moment
                                                                               moment
               in time,
               in time, include
                         include TON
                                  TON Wallet
                                       Wallet as
                                               as part
                                                   part of
                                                         of it.
                                                            it.

PX12
PX12 at 261:22-262:21 (emphasis
     at 261:22-262:21 (emphasis added).
                                added).

               376.
               376.    Durov told
                       Durov told an
                                  an investor
                                     investor and
                                              and friend in 2018
                                                  friend in 2018 that
                                                                 that the
                                                                      the advice
                                                                          advice of
                                                                                 of his
                                                                                    his lawyers
                                                                                        lawyers

was that
was that Telegram “retain flexibility”
         Telegram "retain              with respect
                          flexibility" with         to how
                                            respect to how they
                                                           they would
                                                                would handle the TON
                                                                      handle the TON

foundation. (PX25
foundation. (PX25 at
                  at TLGRM-017-00000320.)
                     TLGRM-017-00000320.)

Response to
Response to No.
            No. 376:
                376:       Disputed as
                           Disputed as incomplete.
                                       incomplete. Pavel stated:
                                                   Pavel stated:

               We’ve talked
               We've   talked a a lot
                                  lot with
                                      with Skadden
                                            Skadden about
                                                      about our
                                                            our ideas
                                                                 ideas re
                                                                        re Foundation.
                                                                           Foundation.
               While II was
               While     was pushing    it forward,
                               pushing it  forward, their
                                                     their advice   was clear
                                                           advice was   clear -- in
                                                                                 in times
                                                                                     times
               when the
               when   the future
                            future (and
                                     (and current)
                                            current) regulation
                                                      regulation is
                                                                  is uncertain,
                                                                      uncertain, retain
                                                                                    retain
               flexibility. It
               flexibility.  It made
                                made a   lot of
                                       a lot of sense
                                                sense to
                                                       to me, as it
                                                          me, as it seems
                                                                    seems to
                                                                           to go
                                                                              go inin line
                                                                                       line
               with the
               with  the larger
                          larger Telegram
                                   Telegram approach,      which  we   employ   not
                                               approach, which we employ not only     only
               on legal
               on  legal matters,
                         matters, but     also on
                                    but also   on the
                                                  the engineering
                                                       engineering side
                                                                     side and
                                                                          and product-
                                                                                product-
               wise.
               wise.

PX25
PX25 at
     at TLGRM-017-00000320.
        TLGRM-017-00000320.

               377.
               377.    Defendants "have
                       Defendants “have reserved
                                        reserved and
                                                 and continue to reserve
                                                     continue to reserve all
                                                                         all rights
                                                                             rights to
                                                                                    to change,
                                                                                       change,

modify, or
modify, or eliminate
           eliminate the
                     the existence
                         existence or
                                   or functions of the
                                      functions of the TON
                                                       TON Foundation."
                                                           Foundation.” (PX23
                                                                        (PX23 at
                                                                              at 8, Response
                                                                                 8, Response

2.)
2.)

Response to
Response to No.
            No. 377:
                377:       Undisputed for
                           Undisputed for purposes of Plaintiff’s
                                          purposes of             motion.
                                                      Plaintiff's motion.




                                                  121
                                                  121
     Case 1:19-cv-09439-PKC Document 250-1 Filed 07/01/20 Page 126 of 130



               378.
               378.    Telegram has
                       Telegram has stated
                                    stated that
                                           that it
                                                it "may
                                                   “may in its sole
                                                        in its sole discretion
                                                                    discretion determine
                                                                               determine whether
                                                                                         whether to
                                                                                                 to

develop applications
develop applications for
                     for users on the
                         users on the TON Blockchain.” (Id.
                                      TON Blockchain." (Id. at
                                                            at 31, Response 16.)
                                                               31, Response 16.)

Response to
Response to No.
            No. 378:
                378:       Undisputed for
                           Undisputed for purposes of Plaintiff’s
                                          purposes of             motion.
                                                      Plaintiff's motion.

               379.
               379.    Telegram has
                       Telegram has stated
                                    stated that
                                           that "TON
                                                “TON Foundation
                                                     Foundation will
                                                                will determine
                                                                     determine whether
                                                                               whether to
                                                                                       to sell
                                                                                          sell

Grams by
Grams by comparing
         comparing the
                   the Reference
                       Reference Price
                                 Price .. .. .. and
                                                and current market price
                                                    current market price of
                                                                         of Grams.
                                                                            Grams. The TON
                                                                                   The TON

Foundation will
Foundation will be
                be responsible
                   responsible for
                               for determining
                                   determining which
                                               which exchanges are utilized
                                                     exchanges are utilized for
                                                                            for this
                                                                                this purpose
                                                                                     purpose and
                                                                                             and

how such
how such price
         price determination is being
               determination is being made,
                                      made, and
                                            and the
                                                the TON Foundation will
                                                    TON Foundation will make
                                                                        make this
                                                                             this

information publicly
information publicly available."
                     available.” (Id.
                                 (Id. at
                                      at 31, Response 16.)
                                         31, Response 16.)

Response to
Response to No.
            No. 379:
                379:    Disputed as
                        Disputed as incomplete
                                    incomplete and
                                               and misleading.
                                                   misleading. The full text
                                                               The full text of
                                                                             of
Defendants’ response
Defendants'          to Interrogatory
            response to               No. 16
                        Interrogatory No. 16 provides:
                                             provides:

               Because the
               Because  the TON
                             TON Blockchain
                                    Blockchain has has not   yet launched,
                                                         not yet  launched, Defendants
                                                                               Defendants
               have
               have reserved
                     reserved and      continue to
                                 and continue      to reserve     all rights
                                                        reserve all             to change,
                                                                        rights to   change,
               modify,
               modify, oror eliminate
                             eliminate the the existence
                                                 existence or or details
                                                                   details ofof the
                                                                                 the TON
                                                                                       TON
               Blockchain, the
               Blockchain,   the TON
                                  TON Foundation,
                                         Foundation, or    or any
                                                              any ‘price     stabilization’
                                                                     `price stabilization'
               functions. Subject
               functions.  Subject to to that
                                          that reservation
                                                 reservation of  of rights,    Defendants
                                                                      rights, Defendants
               currently contemplate
               currently  contemplate that
                                         that the
                                                the TON
                                                    TON Foundation
                                                            Foundation will will determine
                                                                                 determine
               whether to
               whether   to sell
                            sell Grams
                                  Grams by      comparing the
                                            by comparing       the Reference
                                                                     Reference Price     (as
                                                                                  Price (as
               defined below)
               defined  below) and     current market
                                 and current                price of
                                                 market price       of Grams.
                                                                       Grams. TheThe TON
                                                                                       TON
               Foundation
               Foundation willwill be be responsible
                                            responsible for         determining which
                                                             for determining          which
               exchanges are
               exchanges   are utilized     for this
                                 utilized for    this purpose
                                                        purpose andand how      such price
                                                                          how such     price
               determination    is  being   made,    and    the  TON
               determination is being made, and the TON Foundation will   Foundation    will
               make  this information
               make this  information publicly
                                          publicly available.
                                                     available. If    the price
                                                                   If the         of Grams
                                                                           price of  Grams
               on third-party
               on third-party exchanges       exceeds the
                                exchanges exceeds        the Reference
                                                             Reference Price,      the TON
                                                                           Price, the  TON
               Foundation
               Foundation may,
                             may, but
                                    but is
                                         is not   obligated to,
                                             not obligated    to, sell
                                                                    sell Grams    from the
                                                                         Grams from      the
               TON Reserve
               TON   Reserve into
                              into the
                                    the market
                                         market at at aa price
                                                         price equal
                                                                equal toto or
                                                                           or greater
                                                                              greater than
                                                                                       than
               the Reference
               the  Reference Price.       Defendants anticipate
                                  Price. Defendants         anticipate thatthat the
                                                                                 the TON
                                                                                       TON
               Foundation’s   selling of
               Foundation's selling     of Grams
                                            Grams by      the TON
                                                     by the            Reserve may
                                                              TON Reserve        may have
                                                                                       have
               the intended
               the            effect of
                   intended effect    of lowering
                                          lowering the the market
                                                            market price      of Grams
                                                                       price of  Grams in in
               certain circumstances.
               certain circumstances.

Drylewski Ex.
Drylewski Ex. 44 at
                 at 31.
                     31. Further, Defendants have
                         Further, Defendants         communicated to
                                               have communicated      to the
                                                                         the public
                                                                             public that
                                                                                    that the
                                                                                          the TON
                                                                                              TON
Foundation
Foundation may
           may never
                  never be  established. JSF
                         be established. JSF ¶  149; Drylewski
                                              ¶ 149;  Drylewski Ex.
                                                                 Ex. 33 at
                                                                        at 2.
                                                                           2. From   its inception,
                                                                              From its   inception,
the TON
the TON Foundation
        Foundation was was intended
                            intended to
                                     to "retain
                                        “retain flexibility"
                                                flexibility” so
                                                             so as to comply
                                                                as to comply with
                                                                              with regulations.
                                                                                    regulations.
Drylewski Ex.
Drylewski Ex. 12;
              12; JX14,
                    JX14, JX15,
                          JX15, Risk
                                 Risk Factors
                                      Factors ¶¶ 16.
                                                 16.




                                                   122
                                                   122
     Case 1:19-cv-09439-PKC Document 250-1 Filed 07/01/20 Page 127 of 130



                380.
                380.    Telegram’s recent
                        Telegram's recent public
                                          public statement,
                                                 statement, released
                                                            released on
                                                                     on or
                                                                        or about
                                                                           about January
                                                                                 January 6, 2020,
                                                                                         6, 2020,

noted: "Telegram
noted: “Telegram reserves
                 reserves all
                          all rights
                              rights to
                                     to further add to,
                                        further add to, clarify or revise
                                                        clarify or revise these
                                                                          these or
                                                                                or any
                                                                                   any other
                                                                                       other aspects
                                                                                             aspects

of the
of the TON Blockchain or
       TON Blockchain or Grams."
                         Grams.” (PX125.)
                                 (PX125.)

Response to
Response to No.
            No. 380:
                380:        Undisputed for
                            Undisputed for purposes of Plaintiff’s
                                           purposes of             motion.
                                                       Plaintiff's motion.

                381.
                381.    Telegram retains
                        Telegram         authority over
                                 retains authority over what
                                                        what to
                                                             to do
                                                                do with
                                                                   with the
                                                                        the 42%
                                                                            42% of
                                                                                of Grams not
                                                                                   Grams not

sold in
sold in the
        the Offering.
            Offering. (PX12,
                      (PX12, Durov
                             Durov Tr.
                                   Tr. at
                                       at 277:1-9.)
                                          277:1-9.)

Response to
Response to No.
            No. 381:
                381:        Disputed as
                            Disputed    the cited
                                     as the cited material does not
                                                  material does     support the
                                                                not support the assertion.
                                                                                assertion.

XVI. OTHER
XVI. OTHER

                382.
                382.    The Ton
                        The Ton Foundation's
                                Foundation’s ability
                                             ability to
                                                     to buy
                                                        buy and
                                                            and sell
                                                                sell Grams
                                                                     Grams pursuant
                                                                           pursuant to
                                                                                    to the
                                                                                       the

Reference Price
Reference Price formula
                formula is not enough
                        is not enough to
                                      to guarantee
                                         guarantee stability
                                                   stability in
                                                             in the
                                                                the market
                                                                    market price
                                                                           price of
                                                                                 of Grams.
                                                                                    Grams.

(PX11 (Taveras
(PX11 (Taveras Report)
               Report) at
                       at In
                          ¶¶ 8-24;
                             8-24; 33-51.)
                                   33-51.)

Response to
Response  to No.
             No. 382:
                  382:     Disputed. Dr.
                           Disputed.   Dr. Taveras’
                                           Taveras' unsworn      expert report
                                                      unsworn expert              does not
                                                                         report does         constitute
                                                                                        not constitute
admissible evidence.
admissible  evidence. It
                       It is
                          is also disputed that
                             also disputed that such
                                                 such an
                                                       an opinion
                                                          opinion isis relevant,
                                                                       relevant, reliable   or valid.
                                                                                  reliable or  valid.
See McKeon
See McKeon Ex.    2 IN
              Ex. 2 ¶¶ 16-27.
                       16-27. Further,    disputed to
                                Further, disputed    to the
                                                        the extent
                                                            extent Plaintiff   states that
                                                                    Plaintiff states  that the
                                                                                            the TON
                                                                                                TON
Foundation,  if ever
Foundation, if  ever established,
                     established, will
                                   will have the ability
                                        have the          to buy
                                                  ability to  buy Grams.
                                                                  Grams. As  As originally
                                                                                 originally
contemplated, the
contemplated,   the TON
                    TON Foundation      would also
                           Foundation would    also have
                                                     have had   the ability
                                                           had the           to buy
                                                                    ability to  buy Grams.
                                                                                     Grams. JSFJSF IN¶¶
165, 167.
165, 167. However,   through discussions
          However, through      discussions with
                                            with the
                                                  the SEC,
                                                       SEC, Defendants
                                                              Defendants decided
                                                                            decided toto remove   the
                                                                                         remove the
TON Foundation’s
TON   Foundation's Gram-buying
                     Gram-buying function      to alleviate
                                     function to  alleviate concerns
                                                             concerns articulated
                                                                        articulated by    the SEC.
                                                                                      by the  SEC.
JSF ¶
JSF    168. Finally,
     ¶ 168.          the cited
            Finally, the  cited information
                                information is
                                             is irrelevant
                                                irrelevant toto Plaintiff’s claims in
                                                                Plaintiff's claims  in this
                                                                                        this action.
                                                                                             action.

                383.
                383.    Digital assets
                        Digital assets like
                                       like Grams
                                            Grams are
                                                  are not
                                                      not suited
                                                          suited to
                                                                 to serve
                                                                    serve as
                                                                          as aa currency
                                                                                currency given
                                                                                         given that
                                                                                               that

they are
they are subject
         subject to
                 to "periods
                    “periods of
                             of volatility
                                volatility clustering"
                                           clustering” and
                                                       and aa "higher
                                                              “higher frequency
                                                                      frequency of
                                                                                of extreme
                                                                                   extreme returns.”
                                                                                           returns."

(PX129 (Rebuttal
(PX129 (Rebuttal Expert Report of
                 Expert Report of Stephen McKeon) ¶
                                  Stephen McKeon) ¶ 52.)
                                                    52.)

Response to
Response  to No.
             No. 383:
                 383:     Disputed as
                         Disputed  as inaccurate and misleading.
                                      inaccurate and  misleading. It It is
                                                                        is undisputed that Dr.
                                                                           undisputed that Dr.
McKeon stated
McKeon   stated the
                the reliable
                    reliable and valid expert
                             and valid expert opinions
                                              opinions in
                                                       in the
                                                           the cited
                                                               cited material.  However, in
                                                                     material. However,       the
                                                                                           in the
cited material,
cited           Dr. McKeon
      material, Dr. McKeon was
                             was actually
                                 actually providing  criticism of
                                          providing criticism   of Plaintiff’s own expert,
                                                                   Plaintiff's own expert, Dr.
                                                                                            Dr.
Taveras, stating:
Taveras, stating:

                Finally, prior research
                Finally, prior research has   documented at
                                         has documented      at least
                                                                least two
                                                                      two features  of
                                                                           features of
                cryptoasset returns
                cryptoasset            that violate
                             returns that   violate assumptions
                                                       assumptions underlying      Dr.
                                                                      underlying Dr.
                Taveras’ use
                Taveras'  use ofof Geometric
                                   Geometric Brownian       Motion (GBM)
                                               Brownian Motion         (GBM) in in her
                                                                                   her
                simulation analysis.
                simulation            The first
                            analysis. The  first is
                                                 is periods  of volatility
                                                     periods of  volatility clustering
                                                                            clustering
                (Othman et
                (Othman   et al., 2019). Hence
                             al., 2019). Hence it   is incorrect
                                                 it is            to assume
                                                       incorrect to  assume constant
                                                                              constant

                                                  123
                                                  123
     Case 1:19-cv-09439-PKC Document 250-1 Filed 07/01/20 Page 128 of 130



                sigma, as
                sigma, as itit is
                               is more
                                  more accurately
                                         accurately modelled
                                                    modelled asas time
                                                                  time varying.
                                                                        varying. The
                                                                                  The
                second is
                second  is that
                           that log
                                  log returns of cryptoassets
                                      returns of               violate the
                                                 cryptoassets violate  the normality
                                                                           normality
                assumption in
                assumption    in GBM.
                                  GBM. Cryptoasset
                                          Cryptoasset log
                                                      log returns
                                                          returns exhibit  “fat tails,"
                                                                   exhibit "fat tails,”
                meaning
                meaning a a higher
                             higher frequency   of extreme
                                     frequency of  extreme returns,
                                                            returns, relative to what
                                                                     relative to what
                would be
                would      expected under
                       be expected           a normal
                                       under a         distribution.
                                               normal distribution.

McKeon Ex.
McKeon     2¶
       Ex. 2   52.
             ¶ 52.

                384.
                384.    Grams will
                        Grams will be
                                   be available
                                      available to
                                                to the
                                                   the public
                                                       public in
                                                              in any
                                                                 any quantity,
                                                                     quantity, even
                                                                               even fractional
                                                                                    fractional

quantities. (PX12,
quantities. (PX12, Durov
                   Durov Tr. at 301:19-24.)
                         Tr. at 301:19-24.)

Response to
Response   to No.
               No. 384:
                   384:     Disputed as
                            Disputed      the cited
                                       as the cited material   does not
                                                    material does        support this
                                                                     not support  this assertion.
                                                                                       assertion.
Further
Further disputed
        disputed as as incomplete
                       incomplete and
                                    and misleading.     When asked
                                         misleading. When       asked whether
                                                                       whether if
                                                                               if the
                                                                                  the TON
                                                                                       TON
Blockchain launches,
Blockchain    launches, the
                         the average
                             average person
                                      person will
                                               will be able to
                                                    be able  to buy
                                                                buy Grams   “in any
                                                                     Grams "in  any quantity,    even
                                                                                     quantity, even
fractional quantities,"
fractional  quantities,” Pavel  testified that
                          Pavel testified that although
                                               although that
                                                           that is the current
                                                                is the current plan,  “[t]his is
                                                                               plan, "[t]his  is
dependent on
dependent    on several
                several factors."
                        factors.” Drylewski
                                   Drylewski Ex.Ex. 22 at
                                                       at 300:19-24.
                                                          300:19-24.

                385.
                385.    From time
                        From time to
                                  to time
                                     time Telegram
                                          Telegram updates
                                                   updates the
                                                           the market
                                                               market on
                                                                      on the
                                                                         the size
                                                                             size of
                                                                                  of its
                                                                                     its

Messenger user
Messenger user base.
               base. (Id.
                     (Id. at
                          at 357:12-359:22.)
                             357:12-359:22.)

Response to
Response   to No.
              No. 385:
                  385:    Disputed as
                          Disputed  as incomplete   and misleading.
                                       incomplete and    misleading. Pavel    testified that
                                                                       Pavel testified  that
throughout Telegram’s
throughout   Telegram's history,  “Telegram has
                         history, "Telegram  has been    consistently updating
                                                   been consistently              the public
                                                                       updating the           on its
                                                                                       public on  its
development, the
development,   the milestones
                   milestones and
                              and user
                                   user metrics it reached,
                                        metrics it reached, and   its new
                                                             and its       features and
                                                                      new features    and plans.
                                                                                          plans. II
don’t see
don't see any
           any reason  why we
               reason why  we would
                              would discontinue
                                     discontinue this
                                                   this practice after the
                                                        practice after  the launch
                                                                            launch ofof the
                                                                                        the TON
                                                                                            TON
Blockchain.” PX12
Blockchain."   PX12 at  359:4-9. Some
                     at 359:4-9.        of Telegram's
                                  Some of  Telegram’s updates
                                                        updates are   publicly available
                                                                 are publicly   available here:
                                                                                            here:
https://telegram.org/blog.
https://telegram.org/blog.

                386.
                386.    Parekh was
                        Parekh was not
                                   not aware
                                       aware of
                                             of any
                                                any efforts
                                                    efforts by
                                                            by Telegram to contact
                                                               Telegram to contact the
                                                                                   the SEC prior
                                                                                       SEC prior

to the
to the Pre-Sale.
       Pre-Sale. (PX14,
                 (PX14, Parekh
                        Parekh Tr. 47:3-48:16.)
                               Tr. 47:3-48:16.)

 Response to
Response     to No.
                No. 386:
                     386:     Undisputed for
                              Undisputed     for purposes
                                                 purposes ofof Plaintiff’s  motion but
                                                               Plaintiff's motion        subject to
                                                                                     but subject  to
 clarification. In
clarification.       the 18
                  In the 18 months
                             months prior    to this
                                       prior to this action,
                                                      action, Defendants
                                                              Defendants engaged
                                                                            engaged inin good
                                                                                         good faith  and
                                                                                               faith and
 voluntary discussions
voluntary     discussions with
                            with the
                                 the SEC,
                                      SEC, provided
                                            provided productions
                                                        productions ofof thousands
                                                                         thousands of of documents,
                                                                                         documents,
 submitted detailed
submitted     detailed legal
                       legal memoranda,
                              memoranda, provided         presentations and
                                              provided presentations     and engaged
                                                                              engaged in in regular  email
                                                                                            regular email
 and telephone
and   telephone discussions
                   discussions with
                                with the
                                       the SEC.
                                           SEC. SeeSee ECF   No. 37,
                                                       ECF No.   37, Defenses
                                                                      Defenses IN
                                                                                ¶¶ 37-39.
                                                                                     37-39. Telegram
                                                                                             Telegram
 incorporated and
incorporated     and made
                      made changes
                             changes in in accordance    with the
                                           accordance with    the SEC's
                                                                   SEC’s feedback
                                                                           feedback and    concerns. Id
                                                                                      and concerns.    Id.
¶¶ 39.
   39. Further,
         Further, as  Pavel testified,
                   as Pavel  testified, Telegram     “reserved aa lot
                                         Telegram "reserved           of flexibility
                                                                  lot of flexibility to
                                                                                     to how  the project
                                                                                        how the  project
 and its
and       parts could
      its parts  could look  like,” in
                        look like,"     part, to
                                     in part, to accommodate      “feedback that
                                                  accommodate "feedback       that we
                                                                                    we could
                                                                                        could receive
                                                                                               receive
 from the
from    the regulators,   including the
            regulators, including     the SEC,
                                          SEC, inin the
                                                    the following
                                                        following months.”
                                                                   months." PX12
                                                                               PX12 at at 158:23-159:13.
                                                                                          158:23-159:13.

                387.
                387.    As late
                        As late as
                                as July 2019, Telegram
                                   July 2019,          was planning
                                              Telegram was planning to
                                                                    to distribute
                                                                       distribute approximately
                                                                                  approximately

250 million
250 million free
            free Grams
                 Grams following the network
                       following the         launch. (PX
                                     network launch. (PX 138
                                                         138 at
                                                             at 2.)
                                                                2.)


                                                   124
                                                   124
      Case 1:19-cv-09439-PKC Document 250-1 Filed 07/01/20 Page 129 of 130



Response to
Response    to No.
                No. 387:
                      387:      Disputed as
                                Disputed       the cited
                                            as the  cited material   does not
                                                           material does          support the
                                                                             not support     the assertion.
                                                                                                  assertion.
Disputed as
Disputed        inaccurate, incomplete
            as inaccurate,     incomplete andand misleading.
                                                   misleading. It    is currently
                                                                  It is currently contemplated
                                                                                      contemplated that,that, upon
                                                                                                              upon
launch of
launch   of the
            the TON     Blockchain or
                  TON Blockchain       or immediately
                                           immediately thereafter,
                                                           thereafter, 5% 5% ofof the
                                                                                   the total
                                                                                       total initial
                                                                                              initial supply
                                                                                                      supply of of
Grams
Grams (i.e.,    250,000,000 Grams)
         (i.e., 250,000,000     Grams) may
                                         may be     distributed on
                                                be distributed    on aa first-come,
                                                                         first-come, first-served
                                                                                        first-served basis    to
                                                                                                       basis to
users of Telegram
users of  Telegram Messenger
                        Messenger in     order to
                                      in order   to promote
                                                    promote thethe consumptive
                                                                    consumptive adoption
                                                                                      adoption of of Grams
                                                                                                     Grams as  as aa
currency. The
currency.    The Grams       would be
                    Grams would          offered in
                                      be offered      an amount
                                                   in an  amount that
                                                                    that isis commensurate
                                                                              commensurate with   with
consumptive use
consumptive      use based
                      based onon the
                                  the market    price of
                                       market price     of Grams
                                                           Grams (e.g.,     an amount
                                                                    (e.g., an  amount of  of Grams     totaling a
                                                                                              Grams totaling     a
small amount       of value  as  measured    in fiat  currency).    In  order   to  receive
small amount of value as measured in fiat currency). In order to receive Grams, users         Grams,    users
would need
would   need toto request    them from
                   request them     from a a bot  programmed into
                                             bot programmed        into Telegram
                                                                         Telegram Messenger
                                                                                       Messenger and and provide
                                                                                                          provide
a valid
a valid address
        address for     a standalone
                    for a  standalone wallet
                                         wallet application     (either TON
                                                  application (either     TON Wallet
                                                                                 Wallet or or aa third
                                                                                                 third party
                                                                                                        party
wallet) that
wallet)  that would
               would notnot be   integrated into
                             be integrated    into Messenger.      Defendants remain
                                                    Messenger. Defendants                     open to
                                                                                    remain open     to modifying
                                                                                                        modifying
any aspect
any aspect of of these
                  these incentive
                        incentive payments
                                     payments in  in order
                                                     order to
                                                            to comply
                                                               comply withwith applicable
                                                                                 applicable laws     and
                                                                                               laws and
regulations.
regulations. See See Drylewski
                      Drylewski Ex.     5, Response
                                   Ex. 5,  Response to  to Interrogatory
                                                           Interrogatory No.  No. 15.
                                                                                   15.

                 388.
                 388.     Both the
                          Both the Pre-Sale
                                   Pre-Sale Primer
                                            Primer and
                                                   and the
                                                       the Stage A Primer
                                                           Stage A Primer stated:
                                                                          stated: "Four
                                                                                  “Four percent
                                                                                        percent of
                                                                                                of

the initial
the         supply of
    initial supply of Grams (200 million
                      Grams (200 million Grams)
                                         Grams) will
                                                will be
                                                     be reserved for the
                                                        reserved for the development
                                                                         development team,
                                                                                     team,

subject to
subject to aa 4-year
              4-year vesting
                     vesting period."
                             period.” (JX8
                                      (JX8 at
                                           at 16;
                                              16; JX9 at 16.)
                                                  JX9 at 16.)

Response to
Response  to No.
             No. 388:
                 388:     Disputed as
                         Disputed   as incomplete
                                       incomplete and
                                                   and misleading.    The documents
                                                        misleading. The   documents cited
                                                                                       cited have
                                                                                             have
been
been expressly  superseded and
      expressly superseded   and Telegram
                                 Telegram informed    the public
                                            informed the          on January
                                                           public on January 6,6, 2020,
                                                                                  2020, that
                                                                                        that its
                                                                                             its
employees and
employees  and founders
                founders may,
                          may, but
                                but have
                                    have not  committed to,
                                          not committed   to, hold
                                                              hold Grams   following the
                                                                   Grams following    the launch
                                                                                          launch
of the
of the TON
       TON Blockchain.    Drylewski Ex.
             Blockchain. Drylewski   Ex. 33 at
                                            at 3.
                                               3. Additionally,
                                                  Additionally, Telegram
                                                                 Telegram has   told the
                                                                            has told the public
                                                                                         public
that any
that any Grams
         Grams held
                 held by its employees
                      by its employees or
                                        or founders
                                           founders cannot
                                                     cannot bebe used for voting
                                                                 used for voting of
                                                                                  of validating
                                                                                     validating
functions in
functions in connection
             connection with
                         with the
                               the TON
                                   TON Blockchain.
                                        Blockchain. IdId.




                                                       125
                                                       125
    Case 1:19-cv-09439-PKC Document 250-1 Filed 07/01/20 Page 130 of 130



Dated:
Dated:   New York,
         New  York, New
                     New York
                          York
         January 21, 2020
         January 21, 2020

                                       Respectfully submitted,
                                       Respectfully submitted,

                                      /s/
                                      /s/ Scott  D. Musoff
                                          Scott D.  Musoff        .
                                      George A.
                                      George   A. Zimmerman
                                                   Zimmerman
                                      Scott D. Musoff
                                      Scott D.   Musoff
                                      Christopher P.
                                      Christopher   P. Malloy
                                                       Malloy
                                      Alexander C.
                                      Alexander    C. Drylewski
                                                      Drylewski
                                      SKADDEN,
                                      SKADDEN, ARPS, ARPS, SLATE,
                                                            SLATE,
                                        MEAGHER &
                                        MEAGHER       & FLOM
                                                        FLOM LLPLLP
                                      Four Times
                                      Four  Times Square
                                                    Square
                                      New York,
                                      New   York, New
                                                    New York
                                                        York 10036
                                                              10036
                                      Phone: (212)
                                      Phone:    (212) 735-3000
                                                      735-3000

                                      Attorneys for
                                      Attorneys  for Defendants
                                                     Defendants




                                    126
                                    126
